7135

E®HMEPI2 TH2 KYBEPNH2ZEQ2

TH2 EAAHNIKH2 AHMOKPATIAZ

TEYXOZ NPQTO Ap. OUAAou 222

3 OxtwBpfou 2014

NOMOzZ YIT APIO. 4300

Kupwon to SuuBaong Mic@wons wetagv tg EAAnv-
Kho AnuoKkpatiag Kat Twv etapetwv «ENERGEAN OIL
& GAS - ENEPIEIAKH AIFAIOY ANONYMH ETAIPEIA
EPEYNAS KAI MAPAFOPHS YAPO!ONANGPAKON kat
PETRA PETROLEUM INC.» yia tnv napaxéenon Tou
dikatdpatoc speuvac Kat exueTaAAevons vdpoyovav-
Opdkwv otn Xepoaia mEepioxr) Twv Iwavivwv.

O NPOEAPOE
THE EAAHNIKHE AHMOKPATIAZ
EkS(Sope Tov akdAouGo véyo rou Wrigice n Bouan:
Ap8po npwro
Kupwon tg Z0pBaong napaxdpnong
Kupdvetat kat artoKTd toxU vépnou n LUyBaon pic®w-
ong Tou dikawyatoc gpeuvac Kal EkHETGAAEUONS UdPO-
yovavépdkwv yia ™T xepoaia nepioxh Twv lwavvivwy,
Tlou urloypde@nke oTnv A@rva otic 14 Maou 2014, yetaeU
agevéc and tov Yroupy6 NepiBdddovtos, Evépyetac kat
KAwatikrs AAAayrig Kat apetépou: 1) tng etaipeiac pe
Tnv ertwvuuta «ENERGEAN OIL & GAS - ENEPTEIAKH
AIFAIOY ANQNYMH ETAIPEIA EPEYNAZ KAI NAPATO-
THE. YAPOTONANOPAKON> kat 2) the etaipetac pe THY
emwvupia «PETRA PETROLEUM INC», to keiuevo tng
omtofacg akoAoudel oT EAANVIKN Kal ayyAKt YA@ooa:
7136

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

A. Ziv eAAnviky yAWooa:

«H trapoboa LéyBaon auvopodoyeitai omy AGriva orepa tnv 14" Mafou 2014 peerage:

(1)

Kal

2

(3)

Tn¢ EdAquikiic Anyoxpatiac, mou extpoowreira von oro wapév até tov Ytroupyé
NepiBdAAovtoc, Evépyeiag Kai KAipariKts AAAayric, Kar’ EVGOKNON Twv Sikawpdrwv tou emi twv
YdpoyovavOpakwv Kata to Ap@po 2.1 rou Nopou tepi YSpoyovav8pakwv, KaAoUevou Epettic «o
Exyicdwnig»,

Tng¢ Efaipefag pe Thy etwvupia ENERGEAN OIL & GAS — ENEPFEIAKH AITAIOY ANQNYMH
ETAIPEIA EPEYNAE KAI NAPATOTHE YAPOTONANOPAKOQN, trou éxei oucrade! obppuva pe
THY EAANVIKH Vouoseo!a, Exel mv Epa tg, om Aewe. Knpiolac 32, EpTropiK6 Kévtpo Atrina, 17%
Spopoc, 154 25, Mapotiol, pe A..M. 998380652 Kal extpoowmeira: vopia amd Tov K. MarGaio
Priya Kar

TN¢ eraipeiag ye THY EMWVULia PETRA PETROLEUM INC., tou éxel auotaGel oGppwva pe ToUC
véyoug tng Bperavixr¢ Kphoourna, Kavadd, éxer we édpa KUpiwv Spaompiorjrwv m>¢ To
EOHMEPIZ THE KYBEPNHZEQ (TEYXO MPQTO) 7137

BavxoBep tou Kavadd (Suite 1703, Three Bentall Center, 595 Burrard Street, Vancouver, BC,
V7X 131) Kat A.O.M. ornv EdAdda 997520030 kai exrrpoowrreitar voyipa amé tov k. Robert
Lambert.

KGAOGpEVvES eMeeric KAGE [IA WE «LUppIoBWwTHS» Kal aTrd Koved WE O «Mio 8wri}¢».
NPooMIO

EMEIAH 7 avaxdAuwn Kat Tapaywy YSpoyovavepdkwv eivar GnHaVTIKH yi TV OIkOVOPIKK avaTrTugén
ns EdAd&ag, kai o Expio@wri¢ em@upel va Siefax8obv oi atrapaimntes epyasies bypuva Ye Tov N.
2289/1995 (DEK A’ 27/08.02.1995) pe tirko «avatirnon, Epeuva Kai EKHETGAAEUON VdpoyovavOpaKwy
Kai GAkeg diatdgeic» Kai pe TO MposdpiKd Aidraypya Ap.127/96 (PEK A’ 92/29.5.1996) pe Titho «Opor
EKUloBWONS Tou SikalpaTOG Epeuvac Kal EkLETGAAeUONS USpoyovavOpaKwv» KaOwd¢ Kal KAGE GAANC
OXETIKEG VoHOOEoiac.

EMEIAH ta ouppépovia ing EAAnVIKi¢ olKovopiag Kal Tou Ekyic®wri anaitodv omc oF Epyaoiec
Netpedaiou exteAodvras emipedtd¢ Kat OdpPwWva YE TOU GUyXpovoUs KavévEC Kal pEBdboug TIS Epeuvac
kai Trapaywyric YSpoyovavepakwy, Kat o Micdwitig SnAwvei Sti SiaGErer Thy TEXvIKF, OIKOVOBIKH Kal
SIAXEIPIOTIKG IKAVOTHTA Va EKTEAECE! ETTITUXWS KA! ATOTEAEGHATIKG Tig Epyacies Trou Teplypdgovrai om
LG6pBaon Kai emBupel va ouvepyaore! pe Tov ExyioWwrl| mpoKeévou va GuVTEAEGE! OTV avaTTUEN ING
Tapaywyri¢ YSpoyovavepdxwv aimv EAAdSa, kai HE TOV TpdTTO aUTév va oUVEIOgEepe! GTNV Ev yEvEL
OIKOVOHIKT avaTTTUEN INC XHPaC.

EMEIAH yia tv uToypagH mo Tapotoacg LuBaong Exe! exdoVei n uT'apiOy. 143/2014 Npd€n tou E’
Tyratos tou EAcyxnkoG Zuvedpiou.

HAH ME THN MAPOYZA EYMBAZH

Kai ev 6yel twv mpoavagpepopévw, of LupBadAdpevoi amd KoIvod GuVOHoAOyobV Ka! CUL@WVOOV Ta
aKd\ouba:

OPIZMO!

Me e€aipeon ti¢ TepitrTwmoeig GtoU aml Ta CUL@paopeva GUVaysTal SiapopeTIKG VonyG, o1 akdAoUBEG
A€feic Kal ppdaeic EXouV Inv TapaKdTw atrodisdpevn ge autéc Evvoia:

«AvakdAupn» onuaivel tnv edpecn Twv TewIwv YSpoyovavOpdkwv Katd nv Sidrpnon ulac yewAoyiKn¢
Sopri¢ Kara térolov rpd6tro Wate o1 YOpoyovavOpakes va pTopovv va avakinBouv omnv emipdveld pe por}
HETPIOIUN HE TH XPrON yEeviKaG aodextov HEBdSwv SoKidv wapaywyric ing SieBvot¢ werpeddikric
Biopnxaviac.

«Avesdptntos Tpitoc» éxel Inv Evvoid Tou atrodidetal otnv Tapaypago 10 Tou GpGpou 1 Tou Nopou
Trepi YSpoyovavépaxwv.

«ArrdvTnon» onpatver éEyypagn yvwororoinon amd orkeia Kpanik) Apx oto Mio@wi, 6m n
Mpcorjxouoa Afton yia pia ddeia eyKpiverar fj atroppitreral, pe FH xwpic TpoUWOBECEIC.
7138 E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

«ATIOKAEIOTIKOS ELTrEIpOyVMPWV» Onpaivel PEAOG TOU:
(a) ivoritodrou yia thy Evépyeta tou Aovéivou (Energy Institute of London),
(8) Apepikavikod Ivotitodrou NetpeAaiou (American Petroleum Institute),
(y)  FaAAikou ivotitodrou MetpeAaiou (IFP Energies nouvelles),

uTé IHv TpovTdGean STI, GTNV TEpitTiwoN OlyKpoUONS GULgEPdOVIwWY PE SAG Ta TPCavagepBévIAa
wotiTobTa, o Expio8wtri¢ Sikaiodtai va opicet aveEdpmjto avayvwpiopEvo ivoTiToUTO TerpeAaiou GAAou
kpdtous péAoug tng Eupwrraikric Evwong oto omroio mapayovrat YSpoyovdvGpakec.

«Apyé MerpéAdion onyaivel ro apyé opuKré terpéAaio, Thy Go~aATo, Tov oGoKnpitn Kal KaGe EfSouc
vdpoyovavOpaka Kal ra BiTOULEvIa, Kai OTN GTepeEr] Ka! GTHV UYPH HOPE TOUS, Efte BpioKovtal Oe PUOIKH
Katdotaon ete e€dyovtat av Duoiké Aépio pe GupTUKVWON f aTT6CTAEN.

«Pemtpnon Arrotipnons» onyaiver pia yedwtpnon wou optcoeral KaTad Inv ektéAcon evdG
Apoypapuatoc Atroriunons.

«Asdopéva» onpaive: 6Aa ta Tpwroyevi Sedopéva trediov tou oyxetiZovras we Th LuyParikh Nepioxs,
Ora oroia ouptepiAapBdvovral Ta yewAoyiKd, yEewPUCIKG, yEWXNIKG, Terpopuoikd, yewrpntika
Sedouéva, ta Sedopéva pNXavikri¢ wetpedaiou Kar ra dedopéva trapaywyri¢ KaGw¢ Kar o1 raivies
TAOTYNONS, Ol HayvnTIKés Taiviec, TuprvEes, PpdppaTa Kal NAeKrpIKEs Siaypagles of orroiadrTrore HopEH,
kal edv TaphXOnoav Kat Tnpobvral airé Tov MicBwrr KaTd Th didpkela twv Epyaoiwv NerpeAdaiou.

«Acdopéva Anpooiou» onpaivet oroiadrjrore Kal Aa ta SeSopéva yewAoyika, yewpuoixd, diatpytika,
Sedouéva Trapaywyrs, Xaptec Bong yewtpnonc KAW Kal GAAE¢ WANPOgoples ToU mpodvtal A
Tapayovral amé tov Exyio6wtr| oe omoiddrmore poppy oe oxéon pe Th LupBarixr) Mepioxr Ka@Wwc
emfong omoiadrjrote Se50péva Tou atroKtwvrai f TWapdyovrai oro Adicio Twv Padacciwv GEIOWIKOV
epeuviv KaTaypagri¢ Sesopévwv YN — ATTOKAEIOTIKIG XPMONS Kal Tapoxrs UTNPEGIDY, o1 OTTOIEG Elxav
évap—n tnv 26n OxtwPpiou 2012 ce oTroladrftrore Woper] Ge OXEON HE TH LupBariKr| Nepioxy.

«AebTEpH Odon» onpaivel 1h Sevtepn Paon rou Bacikos Lradfou Epevvidv OTw¢ Teplypaperai ato
Ap®po 2.1 (a) tng Mapotaac LouBaone.

«Aladikagies» onuaivel aywyri, Tpoo@uys f GAAN Sikaorikh evépyeia, n OTTOia eyeipetal amd fF} oe oXEon
HE THV Tapovoa LOuBaon.

«NOpog» onyaive: oTo1ovdj Tote voyo, KaVéva, KaVoOvIGHG, vouoOETIKG didtaypya, Wrigiopa, diatayr,
vouoGerKkt] Teaén tf aTtégaon Kpatikti¢ Apxri¢ wou wapdayel amoteAgopyata evtdg tng EAANVIKtic
Anuoxpatiac.

«Anpdoto» f «EAAGSa» onuaiver tay EAAQVIK) AnuoKpatic.
«Aohdpia» Kat 10 CUP BOAO «$» UTTOSNAwVOUV To VOLIHO VOLIGLA TwV HvwHévwv MoArteimv Apepikric.

«Eyypago Enidsoons» onuatver cioaywyiké dikng SKd6ypago, aitnon, aywyh, KArtevon, Tpoopuyt,
EOHMEPIZ THE KYBEPNHZEQ (TEYXO MPQTO) 7139

Sidtag—n, Stairntikh) aopaon, dixaorKr) atdpaon ff GAAo éyypa~o wou oxeriZerar pe oTOIEOSHWoTEe
Aradixaoiec.

«ExpetdAAeuon Ydpoyovavepdkwy» éxei Inv évvoia wou mn¢ atrodidetal oInv Wapdypago 5 tou
GpOpou 1 tou Nopou trepi YSpoyovavOpdkwv.

WEAtyXo¢» onyaivel thv KaToyr:

(a) ToOUAGXIoTOV Tpidvra ToC ExaTd (30%) Tou HETOXIKOU KepaAaiou pE Sikaiwpa Wripou pag eTaipEeiag
A emixeipnons,

(B) Tou SiKaiwpatoc, to orofo trapéxetai Gi@uwva HE Eldikéc SiaTa€ec, Siopiopo mg Sioiknong piag
etaipeiag 1} emyxeipnonc.

Tia Toug oKoTrotcg tou ApOpou 20 mn¢ LUpuBaons Kai tH¢ Tapaypap~ou 5 tou ApOpou 7 tou Népou
Ydpoyovavepdkwv, we «EAeyxoc» Ga vogirai n KaTOXH Gvw tou tevrivta roI¢ exaTd (50%) tou pEtoXIKoG
KepaAaiou kat 0 6p0¢ «EAeyxopevoc» Ga éxel avtioroixn évvoia.

«EvtoA056Xo¢» (Operator) onyaiver nv emixeipnon tou opiZerai w¢ «evtoAodéxoc¢» rf «Operator
GU" PWVA HE TOUS 6poUs GULPwvNTIKOG oUvdiaxEipions 1} GAAOU Tapdpoiou Eyypag@ou, Trou 8a Cuva@eel
HETAgG TwWV LULHIGBWTwv, N oTTofa atroreAEi To Wépos Tou exPpaeV/eKTANPWVE! Th GUAAOYIKI| BOUANON
Twv ZupploBwrwv Kal eival uTrEvBuVN yia TiC KAaANHEPIVES Epyaoiec: KATG THV UTTOYPAgH INS TapObCAS
LdyBaong Evrodo056xo¢ opiZerat o ZuppicOwth¢ ENERGEAN OIL & GAS S.A.

«EOX» onyaiver tov Eupwiraiké Oikovopikd Xtopo, 0 omrofoc SnuioupyfOnke WE TH Luppwvia yia Tov
Eupwrraiké Oixovopikd Xdpo tou umeypdgn ato Mépto orig 2 Madiou 1992, 6trw¢ tpotroToI@nke amd
To MpwrdkoAAo Trou uTreypa@n otic BpugéAdec atig 17 Maprtiou 1993.

«Epyagies ExpetaAAsvong» onpaiver dec tic epyacies Trou exteAobvial odyugwva Ye éva Mpdypapypa
Avarrtugns kar Mapaywyric, HE OkoTS THY avdrTTUEN [IAG AvaKéAuyng¢ Kal TRY TpayyaToToinon ™1¢
ExpetadAeuons Yépoyovavepdkwv.

«Epyaoies Epeuvac» onyaive oAec tic epyacies Tou exteAovvial yia Toug OKOTIOUS INS ‘Epeuvac
Ydpoyovavepdkwv Kai TepikapBavouv Kal Tig Epyagies Tou EkteAoUvtal yia Tous OKOTTOUS TNC Sievépyeiag
evd¢ Npoypdapparosg Atroriunons.

«Epyagies Netpedafou» onyaiver tic Epyaciec Epeuvac rj rig Epyaoies ExperaAdevonc.

«Epydoipn Hpépa» onyaivel pia nuépa (extd¢ LaBBatou Kai Kupiakti¢) Kara tv orroia o1 Tpdmrecec elvat
avoikrés yia cuvaAAayés otnv A@iiva, EAAGSa.

«Epeuva YpoyovavepdKwv» éxeI thv Ewoid Trou ng aTrodidetal oTHV Tapaypago 4 rou dp8pou 1 tou
N6upou tepi YSpoyovavOpdKkwv.

«Epeuvntikh Fe@tpnon» onuaivel KaGe yewtpnon oKoTd¢ INC oTFOidG, KaTa INV EvapEN T¢ Spugne,
eivai n Epeuva ouyKévipwons YdpoyovavOpdkwy, n Tapén tng oTIOIac Sev Exel aTrodenXGel Oni uplorarar
£w¢ Té1e HEOW GAAWY YEWTPHOEWV.
7140 E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

«Etho1o Npdypappa Epyaoiwv kai MpotitroAoyiopéc» éXel thv évvoid Tou Tou arrodiSetal oro ApSpo
5.1.

«Eup», «EUR» Kal To GbpBoAo «E» uTOdNAWvOUV To V6pIYO VOuloya TwWV KpaTdv pEAwv ING
Eupwrraiktic Evwong trou éxouv uioGerroei To eviaio voyiopa

«Hpepodoyiaké Erog» onuaivel rav tepiodo Sw5eka (12) Mnvev, n oTroia apyiZet av ETH (1) nHépa
Tou lavovap/ou Kat Arjyél thy Tptakoon} TewTH (31) nuépa tou AekeyBpiou Trou aKoAoudel.

«Hpepodoyiaké Tpipnvo» onuaiver mv wepiodo tpidv (3) cuvexopevwv Mnviov, n orroia apxiZel Ka6e 17
lavovapiou, 1n AmpiAiou, 1n louAiou Kai 1n OxtwBpiou tou exdotote Hyepodoyiakot ‘Erous Kat
TeprapRdvel tv Tepiodo amd tv Hyepopnvia ‘Evapéng loxdog péxpt my évapén tou emduevou
Hyepodoyiakod Tpiprvou kal o 6po¢ «Tpipnviafo» Ga éxet THY aviforoIXn éwold.

«Hyepopnvia Evaping loxvog» onuaivei tay nuepounvia wou opiferai ato Ap@po 32.

«l5i6ktqTa Acdopévan onpaiver KaBe epynveuyéva Kal Tapaywya dedouéva, cuptrepiAapBavopévwv
ONbEWHGIWV EGwrEpiKii¢ XerUNS , EKGéCewv, uvaAdGEwy, Epuinveldv Kai agioAcyAoewv rou o
Mic®wrij¢ cuvidoce: avapopikd le Tig Epyaoies Metpedaiou.

«Kavoves Emoriuns Kai Téxvng Epeuvac kar ExyetaAAcuons YSpoyovavepakwy» (Good Oilfield
Practices) onpaiver 6Aa aura ou éival yevixis¢ arodextad awé 1 SieBvi Blounxavia tretpedaiou w>
ETTapKH, AGPaAr, CMTOdOTIKa ATS OIKOVOUIKHG ATOWEWS Kat airoreAcopatiKd yia mv épeuva Kar
eKLETAAAEUON YOpoyovavepdkwv.

«Kofraopa Ydpoyovavépdxwv» onyatvel pia SiaKpith ouyKévipwan YSpoyovavOpaKwy oro uTéSagoc.

«Kparikt) Apxi» voeitai Kd api} Tou aokei voyoBerikr, Kavoviorixr]  SiowKkntiKr Kparixr) Aetoupyia
yid Aoyapiacy6 tau Anuooiou.

«Mépog» onpalver efte tov Expiowth efte to Mio@wth Kal «Mépn» onuaiver tov Exyic@wt Kai 10
Mio®urF exroc av TrpoBAéTerat Siagoperikd oTHV Tapovod L6yBaon.

«Miva» onpaivel évav nuEpoAoyiaké priva.

«MNE» onuaiver tay pede TepiBaAAoviikiv emTTwdceWy STW WpOBAETETA ATS Tov NepiBadAoviikth
Nopodeoia,

«N6pog tepi YSpoyovavepdkwv» onyaive rov Noyo 2289/95 «Avatinon, épeuva Kat ekueraAAcvon
vdpoyovavepdkwv kal GMAEc Siatageicn Otrws loxUel.

«Mapatpoiévra» éxouv my éwoid Tou Touc amodideta! atv Tapdypago 2 Tou dpApou 1 rou Nopou
Ydpoyovavepakwv.

«lapaxGévtes kar Aiaow8évtesy onyaivel YSpoyovavOpakes Tou maprix@noav oe pia Aepioxt
ExpetahAevonc, add otoug omofoug dev ouptepiAayRdavovrai ol YdpoyovdvOpakes trou
XENoPOTTOMANKkav KaTd 1 didpkeia TNS Wapaywyri¢ ff ATTWAEGENKaY, EKTdG aTTd YSpoyovavOpakes Trou
EOHMEPIZ THE KYBEPNHZEQ (TEYXO MPQTO) 7141

amwAéaOnkav Adyw apédeiag tou Mio8wrr YN GULLSpPWoNS Tou MicBwTr pe TOUS KavévEes
Emotrpng kai Téxvng mc Epeuvac kai ExyetaAAeuvons Yopoyovavepdkwv.

«MepiBahAovtikh Nopo@ecia» onyuaivel tnv 1oxbouca oinv EAAdda vopoSecia avapopiKad pe Ta
TrepiBaAAoviika Cnirpara.

«Meptoxh ExpetaéAAevong» onuaiver ty LupBarikl| Mepioxr fh) turya aurric, OTwW¢ aud opioGEteltal
KaréT piac epTropiKd exETaAAEGoiyng AvakdAuwnc, ovpqwva pe TI diatagel¢ TG Wapaypdgou (a) Tou
Ap@pou 7.6 1n¢ Tapodoac LbuPaonc.

«Mepioxh “Epeuvacg» onyaiver inv LupBarikt) Mepioxs| wou Karéxet a6 Kaipou el¢ KaIpOv o MicBwrr\¢
katd tm Sidpkeia tou Zradiou Epeuvibv, n omoia Guwe dev mepiAauBdvel Kavéva Tyra IHS LupBanKric
Neptoxti¢ tou atroredei Nepioxt ExyetadAevons.

«Mpaypaniki Aatravn» éxel thv Evvoid trou tg atrodiderai oro ApSpo 3.9.

«fpéypappa Avarrugns kai Mapaywyic» onpaiver ro mpdypapa Tou KartapriCerai amré To MicBwri}
kal uTOBGAAETa! oTov Exyio8wrr obppuwva pe To MposdpiKs Aidtayya Kai To ApOpo 7.6 mn¢ tTrapotoag
LopuBaons.

«Mpoypaypa Atrotipnonsg» onyaiver éva Tpdypaypa, Tou ouvidooeral pera amd pia AvakdAuyn
Ypoyovavepdkwv orn LuyBarikr| Nepioxi, mpoKeipévou va opioBernGei to Koiracpya YdpoyovavOpakwv
G0 oTrofo apopd n ouyKeKpiévn AvakdAuwn oXeriKd Ye To TaXOG Ka TV TAEUpIKI] TOU éKTGON Ka! va
exTiuNGel 1 ToodTnTa avaKtroiwy YSpoyovavepdkwv. To mpdypaypya aud propel va TepiAauBdver
oElopikés Epeuves rj Tewrprioeic Atrorinong etapKotc Ba8ouc Wote va SieioSécouv otov umd extipnon
Tawieurripa, ff Kal ta S00.

«Mpéypappa EAGXiotwv Epyaoimv» onyaiver rig epyacies mou mpétel va ekreAcotobv, aviicroixa,
omy Npwin déon, m Aedtepn Ddon Kai thv Tpit ddon, obypwva pe To ApOpo 3 ( Acopetoetc Tou
Mio@wrtH yia Epyaoiec ‘Epeuvac).

«Mpoedpiké Atdtaypa» onyaiver ro Mpoedpixé Aidraypya 127/96 «Opor exyiodwong Tou diKaiwpatoc
Epeuvag kal exyeTdAAeuans udpoyovavepdKkwv».

«Npoonkoucd Aiton» éxe mv Ewoia Tou n¢ atrodietai oto ApOpo 27.6.

«pw Odon» onyaivel nv Tewtn gdon rou Baoikod Lradiou Epeuvwv trou Tepiypdgetat oro Appa
2.1.(a) tng Tapoboag LopRaons.

«E1ddio ExpetdédAevonc» onyaiver mv mepiodo tou tepiypdgetar oto Ap@po 8.1 In¢ mapotoac
XoyBaons.

«Z1dd10 Epevvwv» onyaivel mv wepiodo tou tepiypagetat oro Ap®po 2 tn¢ tapovoas LbuBaons.

«Zroixevdeg Opboywvion éxei inv éwoia tou tou amodideral omy Yrroupyix Atrégacn
41/06/12657/30.06.1995 (SEK B’ 615/30.06.1995).
7142 E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

«Luyyeviis Eixeipnon» onpaivel, avapopikd pe to MioGwrr A o& oXéon pe OToIOVOATroTE LUpPIGAwTH,
eraipeia | GAANS HOPE@rG VOIKG | PUGIKG TrpdowTTO, To OTrofo EAéyXetal GuEca Hf éyECa att To
Mio8wrF n otroiovSrrore Luppio@wrr} Kai KAGE eTaipeia | GAAO VOLIKG H PUGIKO TPdOWTIO, To OTTOLO
EAéyyei f Edéyxetai, Gueca rf éupeoa, a6 eraipeia f vouiK6 ff PUGIKO TpdowTo, To oTTO[o EAéyyel 4
Edéyxetai a6 ro Miobwrti 1} oTolovdr Tore LUppicwrr}.

«ZuyKaTdbeon» onyaivel GAE¢ tic eyKpiaelc Kal GSeie¢ Tou atraitefal va EkSWoEI Oo Mic@wrr}¢ até Kade
Kpatixhy Apxtj.

«ZOpuBaon» Onuaive tay Tapotoa obpRaon pioBwons YE Ta Mapaptipara tc.

«ZupBatiky Mepioxn» onpaiver, kata thy Hpepopnvia Evapéng loxdog, tv tepioxt] trou tepiypd@etat
oro Napdptnya A Kai aTrotumdverat oro xdptn rou Mapapripyaros B, Kal atn ouvéxela, TV TrEPIOXt
aurf}, Tw TUXdV pEIdVveTal KaTd KaipoGG Adyw ETTIOTPA—HIS H TrapairnoNs GUpOWVA LE Tous Gpouc ING
Trapovoag LepRaons.

«Zuvbedepévo Muoikd Aépion (Associated Natural Gas) onyaivet duoKd Aépio wou umdpyei oe
Koitaopa Yépoyovavepdkwvy ev diaAtce! ato Apyé Merpédato, H StrWC Eival KOIVeS yvwoTd KaAULPA
aepiou (gas-cap gas) to oTrofo uTrépkeitat f egdrrteral pe Apyo Nerpédato.

«TpatreZixy Eyyénon» onpaiver my eyyonon wAnpwyrs amd pia TpdmeZa WpwING Tdgews N oTola
Aeroupyel vOuIa oTHV Eupwrdik ‘Evwon kat diampef urrokardompa 1 tpamediKry aXxéon pe
avromroKpitpia Tpdireta Trpwrng TaEewS oTnV AGrva, atrodeKrH} aTS Tov Expio@wr}, Kal 1 oTTO!a Oa efvat
OUTIWSWE SpOId HE TO UITd5EIyHA TOU Mapapriiatog ET. H 1oxb¢ IHS TparrEdiKtis Eyy6nons Oa dpxerar
kard hv Hyepounvia ‘Evapéng loxtiog kat Ga mpéte! va TapadoGe! otov ExpicOwt to apyérepo Wévre
(5) nuépes mpiv a6 thy nuepounvia Kata Inv oTroia n Tapoboa LOpBaon Oa KUupwOel a6 to EAANVIKS
KowoBotato, nuepoynvia n omroia 6a yvwororroindei eyypaQUG ATS Tov Yrroupyé ToUAGXIaTov 15 NHEpES
TIPIV THY NuEpouNvia KUpwoNs.

«Tpitn Odon» onpaiver mv Tpit Pdon Tou Bacikod Lradiou Epeuvwov mov tepiypdpetai oro Ap8po
2.1(a) tng Tapobaag LG6pBaons.

«YSpoyovavpakes» éxouv mv évvoia trou amodideral oTnv Tapaypayo 1 Tou Gp8pou 1 tou Népou
trepi YSpoyovavépaxwv.

«Yiroupy6s» onpaivel tov Ytroupy6 NepiBeAdovtac, Evepyeiag kar KAarixti¢ AAAayr¢ me EAAddac.

«Yrroxpéwon Eddxiomns Aatravng» vootviai ta Wood Tou opiCovial oto TéAac, aviiotoixa, m>
Npwimn¢ ddonc, Acttepng ddan Ka Tpitng ddong Pace! tou ApOpou 3 (Acapevoeic Micdutr) yia
Epyagiec ‘Epeuvac).

«@donp» onpaiver oroiadrjtrore, Fh GAEG, ek TAG NpwIng Paonc, m¢ Aebrepns Oaan¢ A Is Tpitn¢ Pdong,
6Tw¢ atraiteital aNd Ta ouLppazopeva.

«®uoik6 Aépio» onpaivel roug YSpoyovavepakes oe aépia Lope, TepiAapBavopévwv evdeikiKG Twv
uypdv o€ aépia Katdotacn (“wet mineral gas”), rwv Enpwv oe aépia KaTaotaon (“dry mineral gas"), rou
EOHMEPIZ THE KYBEPNHZEQ (TEYXO MPQTO) 7143

wn emeepyaopévou aepiou (‘casinghead gas") kal Tou @uolKod aepiov Tou atropével pera thHV
aTopdKpuvan Twv vypwv VdpoyovavOpaKwv ta oToia aTropévouv pera Inv Eaywyr] 4 Tov diaxwplopd
Twv vypwv YSpoyovavOpdkwy arré Ta uypa oe Gépia KaTdoTaon (“residue gas”) kal GAAG TroAUTING Epi
Trou dev Tpoépyovrai ard YSpoyovavGpakec.

EPMHNEIA

Iinv Tapodoa L6uBRaon, extdc av pyntw&s SnAdvetai to avriGeto:

@

®)

)

©)

V1

1.2

otroiadrTrote avapopd oe Ap8po Ga Gewpeiral wo avagopd oe dpBpo tn¢ Wapotoac ZopBaon¢ Kar
oTrodrTote avapopd oe Mapdprnya 9a Gewpeitar wo avapopad oe apdpmnya m¢ Tapodoac
LouBaons”

omoiSrTrote avapopa oe TpdowTro Ga Bewpeitai Gt! WEpIAGUBGve!:

() Kd8e mpdcwio, emxXeipnon, etaipeia, Kpatixry Apxf, Kepadatouxikh eraipeia, Evwon,
eyTioteupa (trust),) pupa, KuBépvnon, 10 Snpda!0 1 Popéag tou Snpooiou A GAAN ETaIpIKA
ouvepyacia rf obuTrpagy (kal ce KaGe trepitrrwon avegaprhtws Tou av diaGErel auTorTEAr VORIKH
TpoowTiKdTNIa tH Ox!) 50o Hf TWepiocdtepwv ard Twv Wpoavayepopvévwv,

(i) avapopa oe diad6Xouc, emitpeTdpevouc dikaloddxoug kal etitpeopevoug ekdoxelc KaGE
TpodWirou Tou avagépertal oInv uTTO-Tapaypago (i) avwrépw,

oTroidShrote avap~opa otnv rapotoa LoyBaon fh KaBe Gn obpPaon Hh éyypag~o Ba Bewpeftat wo
avapopd oe aut tm obpRaon 1 Eyypago étTTw¢ Kata KalpoUc éXEI f TpdKtITal va TpoToTTainGeEl,
avavew6ei, aviikatactaéel  GupTrAnpwee;,

oTroiadhTrore avagopa ce Nopo Oa Gewpeital wo avapopd oe auTév 6TWC evdexXopEvwe EXE!
evdéxeTal KaTa Kalpous (ue 1} XWPIC TpoTIOAOYia) va Exe! TpoTOTFOINOE! fF] EeTavaGeoTHOTEi, KAOWC Kal
Oe KGB Trapaywyn vouoBeTiKh TPGEN fH GAAN eG—n Tou TiPeta! OE 1oX KaTd Kaipouc.

Ol 6por pe Kegadaia Tou XpnoIOTOIOGVIAI OTNV Tapotoa LOpyBaon Ba Exouv To vOny"a Trou ToUC
aTrodidetal oro KegaAato Twv Opiopwv F oTTOUdHTrote GAAOG oTnv LUyRaon.

APOPO 1 ~ ANTIKEIMENO THE ZEYMBAZHE

H trapotoa LopBaon atoredel obpBaon pic8wong Suvayel in¢ oTOiac, GbpPWwva LE To GpApo 2
Tapdaypapos 10 rou Nopou tepi YdpoyovavOpdkwv, to Anydoio, wo Expio6wrii¢ tapaxwpef
oTo Mic@wrh, Gbywva YE ToUG dpouG Kal 1I¢ TMpOUTOBEGEIC ING TrapOUOAG, aITOKAEIOTIKG
Sikaiwpata yia tv extéAcon Epycoiwv Netpedaiou on ZupBarixh Nepioxt.

O Mio8w rg avaAkayBave!, cbppwva pe TOUS 6pous Kal TIC TpoUTOBECEIG Trou TiBEvrat Sia TNS
trapovoac, va Siefdyel, oe Kae Tepintwon, Epyacies Netpedaiou orn LupBarKry Mepioxr oe
ouppwvia pe Tic SiaTda€elg Tou Néyou.
7144

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

1.3 Or Satrdveg Kat o kivduvog tng Siefaywyric Epyaowwv Netpedaiou Ga Bapbvouv cirokAeiotKG To
Mia6wrh, Kat o MioBwrii¢ Sev 9a Exe! oTOIOS Wore Sikaiwpa va avak El Ig ev Adyw SaTraves Fj
Hépoucg aurmv a6 rov ExyioOwrt), Tapa povo Owe TpOBAETETAI KaTWIEPwW OInV Tapotoa
LGpBaon.

14 Kae TuppiaOuwr\¢:

(2)

(8)

Ga eival GAANAEYYGWS Kal EI¢ OAOKANPOV GUVUTTEUGUVOE ya TIC UITOXpEwoEIC TOU MicBuitt
Kal TwV GAAwy Lupyiodwiwv Tou wWnydZouv a6 mv Tapotoa LipBaon évavti tou
Expic®wtH Kar

Oa karéxel e€ adiaipérou TocoaTd oe GAa Ta Sikadpata Suvaye! 1g Tapodoac LOpRaonc
(oUpgwva pe To Ap8po 1.5).

Ma roug oKomou¢ mG Tapovoag LbpRaons, onoadih Wore avapopa yiverai otov N. 2289/1995
arov 6p0 «Koworpagia» 6a onpaivel 17 oupPanikh OGpTpAg] rw Tpocwmwv Tou CuvatToTEAOUV
Tov Mio6wif UT Touc dpous Tou cUPPwvATIKOD ouvolaxefpionc, Xwpi¢ va auaTivetal A va
UTovoEiral 6Ti CUGTVETai va arroSiSerai y WPd8eon GUoTaaNs OlagSrjTrote popErg Sia vopou FH
ev TOIS WPGypaol etaipefag pe | XWPIC VoIKH TPOOWHIKOTHTA.

1.5 To 1oooord ouppetoxiic KaGe ZuppioOwth OTHV Tapotoa LhpPaon Exe! wc akoAoUBwc:

ENERGEAN OIL & GAS S.A. [80] %

PETRA PETROLEUM INC, {20]%

1.6 Expio®wrri¢ kat Mic@wr\¢ pnt Kal aveKKANTa CULPwvObv Kat aTTOdéXovral 61

(@)

B)

vy)

(6)

KAVEVA CULOWVNTIKG Tou oTrofou o Expic®wiri¢ Sev atroreAel oupPaAAGpEvo YEpoG Kal/f to
ovojo Tepléxel Gpouc Kar CuLwvies Trou puByiZouv Tic oxévEIG PeTagd rou ExyioOwr}
kat} oioudirote LuppicBwrh Kay/t Olovditrote Tpirou yépouc dev Ga yew o1cdrjToTe
agiwon évavii rou Exyiodwi dev Oa tpoTroTolsi inv Tapo’ca XdpBaon 1 Sev 6a
puepiZer TV Taposoa LopRaon pe Siapopetixd tpdTr0,

KGGe GUL@wvATKG TOU oTOfoU o MiaGuwritic  KaGe LuppioOwri¢ dev amoredei
OULBaAASbpEVO LEpoc, 70 oTFOfo TEpIEXe! Gpouc Kar SiaTafeic Tou KaBopiZouv ti¢ oXéoEIC
HeTagv Tou Expic@urh Kai Tpirwy peptov, Sev Ca Snuloupyijcel oTOIAS| Wore agiwon évavti
Tou Exyic6wrr} tf} tpototojoe inv mapodoa L6pPaon fh puspice auth Kard 196710
Siapopenks,

O! 6Por Kal ol TPOBAEWEIG TWV GULQWYNTIKMVY Tou avapépovrai org Tponyobpeves
Trapaypdpoug Sev 8a Sbvaviai va xpnoworoinBodv yia Tnv eppnvela tng wapoboas
LopPaons, odte Ca voetra 6m vTEpIoXGouv PE OTTOIOVOrTOTE TpOTrO, ev HEpEl tH CUVOAIKG
TN¢ Wapovoas L6uBaon¢ kat

1600 0 Ekyio8uttig 600 Kat 0 Mio8wti}¢ Tapaitodyvrat Sia tou tapévroc KaGe Sikatdpato¢
Tous va diapprigouv, akupwicouy f/kal aporoByTFOOUV Mv IoXU Tou Tapdvtog Gpou.
EOHMEPIZ THE KYBEPNHZEQ (TEYXO MPQTO) 7145

APOPO 2 - AIAPKEIA EPEYNON KATA TO STAAIO EPEYNON

To Erddio Epeuvoy apxiZet mv Hpepopnvia Evapéng loxvoc Kal, exté¢ edv n LOpRaon Avdei vwpltepa
CULPwVA HE TOUS 6EOUG TNS, EkakoAoUOE/ va VEPioTATa! yia TIG TEPISSOUS Trou OpiZeI 10 Wapdv ApBpo 2.

2.1 fia to Baoiké Lrdd10 Epeuvidv:

@)

(8)

W)

©)

©

Yrr6 THY ETIQUAAEN TwV TPOPAETIOHEVWY KATWTEPW, TO BATIK OTd5IO epeuvioy (EpEsTC TO
«Baoix6é L14510 Epevviov») dSiapkei yia emia (7) é1n. Mia touc oxotobc¢ tov wapdévro¢
ApGpou kai tou ApBpou 3, to Z1ddio Epeuvdy Siaipetras oe SiadoxiKéc eptuvnuKés aces
Trou opiovrar ya tA Lu Panky Mepioxi we e&\¢:

Npwtn daon: 3 én
Agiétepn Oaon: 2€19
Tpitn Gaon: 2 én

Le Tepittwon Tou, KaTe mm SiapKea m¢ Mpwme Paonc, o Micbwitic Exe! ex wANpwoe! To
Npdoypappa Edaxiotwv Epyactwv kat tnv Yroxpéwon EAGXioTng Aatdvng trou oxerifoviai
pe aur} 11 Oaon obugwya YE To Ap8po 3, Sbvatai, UTOBGAAoVIASG ywwoToTTOINGN TpOG Tov
Expio8wi, va ouvexioel tig Epyaoles Epeuvac xara 1 Acttepn Odon, Kal anté to onuElo
avré avoAaupdver Kat Katd 1h didpKeia mg Aedrepng Odong dt! Ga extrAnpwoe! to
Npdypappa EAdxictwy Epyaonbv Kar tnv Yroxpéwon EAdxiotnc Actrdvn¢g tou Tou
agopoty GE auth Th Paon Kal TPOPAEWOvIat Gto ApEpo 3.

Le wepinttwon Tov, Katd Ir didpKeia th¢ Aettepng donc, o MioGuti¢ Exel exTrANPWOEI TO
Npdypapya EAdyictwv Epyaciav kai tnv Yroxpéwon EAdxioms Aatrévng wou oxerifovras
HE GuTq Tr Pdon, cUpPWva LE To ApBpo 3, Sivartat, uTOBGAAOVTAas YwWOTOTFOINON TIPOC TOV
ExpicOwrj, va ouvexioet 1¢ Epyaciec ‘Epeuvac caida tnv Tpitn Sdon, kai até To onpEio
QUT6 avahouPdve! Kal Kata Th Sidpxeia ING Tpitng Paong¢ 61 Ga extrAnpwoes ro Npdypappa
Edaxiotwv Epyagiav xa inv Yrroxpéwan EAdxiomng Aatrdvng tou trou oxeriZovtat pe autry
1 @aon Kal TpoBAETroviai GTO Apepo 3.

Le TrepitTwon wou, Tew i AEN HG Npwing Paons h, Kaid wepittwon, Wev th AAEN THC
Agttepng Pdoncg, o MioBwirc Sev Exe uTOBGAAE! ywworoTIoinoNn Mpo¢ Tov Expic@wrth
obu@wva YE TO ApOpo 2.1(8) Ff, KaTd TrEpittwon, To ApOpo 2.1(y), Ta SikaKWpaTa Kat ot
uTroxpeworlg Tou Mic@wri avagopikd Ye ty) LuyPartkr Mepioxt wavouv va ugictavrai Kan,
HE THV ETI@UAGEN Wavrote twv uTroxpewmoewv TOU MicOwrt} Tou éxouv dn yewnGel Suvayer
In¢ Wapobaas LouPaonc, 8a Gewpobvrai katapynGévTa,

Mera até Trpoonkévtw¢ citioAoynpévo Kai eGAoyo aftnyia Tou Mio6witj, TpoKeévou va
Tapaoyxebel oto Mic@wri emrapKti¢ xpdvoc yia TH StdtenoON AfKat Inv exTéAcon Sokipri¢
Trapaywyricg plag yewtpnons Kal TpoKeipévou va dieuKOAUVGel oO MioBwrti¢ yia th ArH
7146

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

amdpaong oXeTIKd pe TO av Ga SeopeuGel yia mv edpevn Pdon ovpPwva pe to ApSpo
2.1(8) kat (y) avwrépw, n Tpéxouoa Haan (TAN ING TpitIn¢ Pdonc) Sdvaral va Tapataeei
yia trepiodo yéxp! €& (6) Myviv, vir thy TpoUT68EoN On N yewTpNoNn aTOTEAEl aviiKEipevo
Tou Mpoypduparoc EAdXiotwy Epyaouiv kat oui n ye@tpnon éxel Eexivijgel Ti th AMEN TNS
ev Adyw Odong. Edv amaimn@ei , kal KaTéTIV TpCONnK6vTWCS aITIOACYNLEéVOU Kal EeVACYoU
aiTfhatog Tou Mio8wrh, n bdon Sbvatai va waparaGel Tepaitépw yia eUAoyo XpoviKd
Sidotnya.

(or) Ze Tepitrtwon tou n tpéxouca Odon (VE Inv Efaipeon mo Tpltn¢ ddonc) twapataGei

obppwva pe To ApBpo 2.1(€), To XpoviKé SiGotnya Kard To oToio Tapareivetal n TPExoUCA
don agaipettai amd to xpovikd Sidompa ou éxei opiorel yia hv eTdpEvN dan.

2 fia tav Napataon rou Zradfou Epeuviov

(a)

(8)

(vy)

O MioBur¢ Sbvatai, oUupwva HE TIC diatTé€eig Tou ApOpou 5, Tapdypagos 3, Tou Noyou
Tepi YSpoyovavepakwy, va utroBGAe! aimnon yia Wapdtaon tou oradiou epeuviny (epetrc
«Mapdtacn tou Lradiov Epeuvwv»).

Luvopodoyeitai kal Cup@uvetrat Heragd twv Mepwv On n avayKn yia TpdaBET Xpdvo ya
Tav OAOKAMpwon evdg Mpoypdpyyatog Atotiynons,  yia Tov evrotiopyd emimAéov
amoGeparwy Tpotod va rekynplwéel Eva KOfTagpA wo EL TOPIKG EKHETAAAEVCIHO, yi THV
avaAnyn Tepaitépw epeuvoiikdov yewtprgewy, ff ya TH SnWIoUpyia ayopds duaikou Acpiou,
GuvicTd avdykn n oToia EpTitte: oto TAaicio rou ApOpou 5, tap. 3 (B) tou Népou Tepi
Ydpoyovavepdkwv.

Edy xopnyn8el Napdraon tau Lradiou Epeuvav obppwva ye To apOpo 5, Trap. 3 rou Nopou
tepi YSpoyovav@pdkwv, o MicBwrri¢, Inv mpwtn nuépa mg NMapdtacng rou Lradiou
Epeuvibv ,uTroxpeodrar va trapdoxel ctov Exyiodwr} Tpategixt, EyyOnon yia io TWArpes
006, av vpPloraral, omo1oVvdr| Tore EAAEiaTog Tou TpoKdTTe: wo diapopd yeas tno
Yrroxpéwong EAdxioms Aatdvn¢g ato téko¢ rou Baoikod Lradfou Epsuviv Kal H¢
Mpaypankri¢ Aaiwdvng tou Mic@wri} Kata 17 Sidpxeia tou oradiov autoG. H wo dvw
Tparredixh, EyyOnon Oa aviixaraorjoe Ka6e 1oxGouca Kata To xpdvo exeivo TparreZixhh
Eyydnon, n omoia eixe vapaoxedel Suvapei tng Mapovoac LépBaons. Ltnv tepitwon wou
Sev upictatai téro10 éAAEG, O ExpicOwii¢ vmoxpeobtal va emiotpéwer apeAAnTi Kdee
Tpamredikt} EyyOnon trou tmapaoxéOnke oGypwva pe ta avwrépw Kata Inv évapEn t¢
Napdtacn¢ rou Lradfou Epeuvwov.

$ Eidikr} Napdraon tou Lradiou Epsuvav

@)

LOpewva pe to ApSpo 5 tap. 4 tou Nopou Tepi YSpoyovavepdkwy, Eidixr} Napdtacn tou
Lradiou Epeuvidv n otrofa dev Oa unepBaiver ta era (7) étn Svatal va XopnynOel oto
Mio8wtr oe cuvéxeia oXeTIKH¢ alrnor¢ Tou, ye aTOgaoN TOU YtroupyiKOU LupPouAiou
KaTémiv elorynong tou Yroupyov. Emmpdobetoi époi Kal mpolitro@éoel¢ pmope! va
emiBANBobv He THV aT6gaan Tou YroupyiKOU LuyPouAlou, KaId TAPEKKAION TwY SiaTaewv
IN¢ Tapotoas LGpBaonc, Kai n Tapodod LbpyPaon Ga tpoToTolitat avtictoixwe<.
EOHMEPIZ THE KYBEPNHZEQ (TEYXO MPQTO) 7147

(8) Ze wepittwon Tou o Mic@wri¢ Exe TpORei ce AvaxaAuwn jin Luviedepévou Ducixou

Aepiou (non-associated Natural Gas) om ZupParikr) Tepioxr f oe AvakdAun evdc
Koltaqpato¢g Ydpoyovavepdkwv om LupBarik| tepioyt ta owoia dev eivar Suvarév va
awotehéoouv avitkeipevo  eytropiKric exyeraaAeuong Xwpic mv ekuergAAcuon Tou
Luvdedepévou Ouaikos Agpiou, o Expic@wriic 6a uTootnpige tnv aitnon Tou MicBwi}
obupuwva He To dp8p0 5 Tapdypagoc 4 tou Noyou YSpoyovavépdkwy yia E1dixr| Napéraon
Tou Ziadiou Epeuviov, emapkotc didpkeiac, wote va emitpéwet tov Mic6wih, Tpotod
TpoBei oe SnAwoeig epi EMTTOPEUGINOTNIAG, va HeAETIOe! TV KaTaOKEUr Kal ™mv
XPHNATESSTHON tH¢ aTapafinm< UTOSopr¢ yia THY 5id8eon Tou PuaiKou Aepiou.

APOPO 3 - AEZMEYEEIE TOY MIZOQTH TIA EPTAZIEZ EPEYNAE

34

O Mic@wntrc, o€ eKTEAcon Tw UTOXPEWOEbV ToU yIA TH Siefaywyh Epyaoiiv Metpedatou eviéc

TN LupBatikijg Nepioxtic, uroxpeotrai va Eekivrioel Tig Epyaoiec Epeuvac to apyétepo evtéc €&1
(6) Mnvav amé tv Hyepounvia ‘Evapéng toxUog kal uTToXpeoUral va ekteAéoet TI¢ epyaciec Kar
va Satravridel ToUAdXIGTov Ta TOGd Trou avapépovrat ote ApBpo 3.2.

3.2

Tia toug oxowouc Tou Tapdéviog ApOpou, to Nodypappa EAdxiotwy Epyaoiiv tpo¢ eKxtéAeon,

kal_n Ytroxpéwon EAdxiomn¢ Aawdvng iou Mic8wrr oe KdOe Odon tov Bacio Lradiou

Epeuvwv, dtruic mepiypdpovrai oto Ap890 2, eivar we eft\c:

Npwtn don: 3 én
Karnyopia Epyaoiav

ZeoyiKa

‘Opuén Fewrpricewv

AAAec Epyaoies

ZovodAo EAaxiotwv Aatavav

Acbtepn Odon: 2 én

Katnyopia Epyaciav
LeiopyiKka

‘Opuén Pewrtprocewv

Neprypagh
Enaverretepyacia
Leiopikwv

Karaypagr| 300
XIMOPETPWY véwv

Lelopikav dedouévwy 2D
TplV Th yewTpnon
Etraveioodoc¢ Kai Baduvon
ms yewronons Afyntpa-t,
fh, edv Sev eival texviKa
Suvaré, kaTaypagr
TIpdoBerwv LeiopiKkwv 2D

Tewdoyixéc MeAétec,
Baputoperpia NAjpouc
Tavuor Kay

Aepopayvntikés Epeuvec

Nepiypagh

‘Oputn 1" Batidc
yeWTpnong Kéatog ayovn¢

EAdxiotes Aattaves

2.900.000€

4.000.000 €

4.000.000 €

7.900.000 €

EAaxtotes Aanrdvec

11.500.000 €
7148

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

Addec Epyaaies

yewtpnons (dryhole cost)

LovoAo EAaxiotwv Aatravwv 11.500.000 €

Tpitn Odon: 2 éty

Katnyopia Epyaowv Neprypagy EAdyrotes Aamrdaves
Seyi an
‘Opvén 2" yewtpnons
‘Opuén Fewtpricewv Kéaroc ayovng yewtpnons 11,500.000 €
(dryhole cost)

Adiec Epyaoiec ee

Ldvodo EAaxiotwv Aatavwv 11.500.000 €

3.3 Y1r6 hv em@vAaén rou ApOpou 3.4, n YToxpéwon EAdxiomns Aatravng tou TpoBAéteta! oro

3.4,

35

Ap@po 3.2 dev Oa Gewpeita Su éXer exTANPWHE! o£ OXEON LE OIFOIGdIroTE Pao amd tic kel
avapepépevec, edv 1 GUVOAIKH MpaypariKi) Aatdvn Kata 1 pdon autt, 1 omoia aviiorolxel of
Epyaoles yia Thy ida Pon STE TEpiypapovtal ato ApSpo 3.2, dev eival TovAdXioToV fon pe
uTepBaivel To Tod tng Yroxpéwong EAGXiatng Aatrdvng: ud Inv emigUAdtn Sywe Ot, Edv o€
omroiadrrore gaon o MicOwriic éxei exteAéoe! To Mpéypayya Edaxforwv Epyaoidy yia my ev
hoyw Qdon, Tpog EvAoyN IKavoTroinon Tou Exyo8wth, n Yroxpéwon EAdxiomn¢g Aatavn¢g 8a
Gewpettar Ot! Exel EKTANPWOE! yia TH Paon AUTH, Tapa Thy GTrapén TuXOv EAAeiypaTOS.

‘Orrou n Npaypatixt) Aatravn trou mpayparorronjenke od to MioBwrth} KaTd th didpkeia prac
dong urepBaiver thy Yrroxpéwon EdaXiotn¢ Aatrdvng yia tv ev Adyw don, 10 Toss tn¢ Ev
Adyw uTEpBaons Oa pETapépetal Kal Ba ToTwvETaI Evavts TNS Ytroxpéwong EAdxiomns Aatravng
TNs apéows erdpevng Pdons, umd INV TpoUT6GEoN, wWatdcd, 611 n Wapoboa didtagn dev Ga
epunvedetai pe TétoOIo 1pdTTO Wore va KaTapyEi, AVABGAAEI fH TpoTrOTTOIEs oTroiadifrote uTToXpéwon
Tou Mio@wrr va extedéoe! Epeuvntikr Fewitpnon obypwva pe to tTapdv ApGpo.

H extéheon Epeuvntixtig Fevtpnons amd 1o MioGwrr cbppwva pe Tous Kavovec Emorryng Kat
Téxvng ‘Epevvag Kat ExyetdAkevong YdpoyovavOpdkwy Oa Gewpeital 611 amahAdogel To
Mio®wr1r} amr6 thy uToxpéwon extédeons Epeuvniixric Pewtpnong Suvapel tou wapdvroc ApSpou,
edv:

(a) 1 yewrpnon Exel SiavoixGel oe BAP0c 5.000 péTpwv 1} 100 HéTPwWV KaTW ad Th Bdon Tw
Tpiadixdov Epatropirwy, dtroto cival pnxdrepo, fF

(B) Tw a6 my enfteuéNn tou TapaTdvw BdBouc, n yetdTpNON PEdoE! GTO KPUOTAAAIKO
uTré6BaBpo TNS yewtpNaNs aur KaTwW amd To oTaio n yewAoyiKA Sour Sev Pépel Ta
amapaimnta Xapakinpionikd yia th oUcoWpevon Ydpoyovavepdkwv of epTopiKd
EKUETAAAEUOILEG TOGO TNTEG, ff
EOHMEPIZ THE KYBEPNHZEQ (TEYXO MPQTO) 7149

3.6

3.7.

3.8

3.9

(y) avakéntouv avuTrépBAnTa Texvikd TpoBArpata, xwpic aurd va éxouv TpoKAnGel 1
emraGei a6 Tov Mio8wrr, o& pikpdtepo BABOC Ing ev Adyw yewionons, ta oTola
KaGiotoby pn-TpAKTIKH Thy Tepattépw didvoign, fH

(5) n yeWrpnon ouvavrd cnpavrixob¢ TapaywyiKouc opiZoviec (Cwvec).

Kapia Tewtpnon Atroriynong kai Kapia ceiopikh épevva Trou exkteAeital GUPwVAa YE KGTTOIO
Npdypayya Avorinons, Kai kapia Samdvn ce oxéon pe Inv extédeon evdc této1ou
Mpoypaypatog Arrorinons Sev Oa Sewpeitar 6 anadAdoge! Obie O11 GUVTEAE| OTNV aTraAAayr
amré Yo Mpoypaypa EAaxiotwy Epyaoiwv § mv Yroxpéwon EAdxiomng Aatravn¢g mou
TIPOBAETOvTal ato ApGpo 3.2.

O Mio®wrri¢ Tévte (5) nuépec piv Tov nuEpouNnvia Kata Thy oTToia Nn LOpBaon 8a KUpwEef Kal,
epdcov o MicOwrr¢ Exel ewidwWoe! ywwortotroijoeic otov ExyicAwit| obpewva Ye To ApOpo
2.1(B) | 10 Ap@po 2.1(y), Kata nv TEWIN nUuépa Ing Aebrepng Daong fh INV TewIN NnuEépa THS
Tpitng Odonc, avtioroixa, uToxpeodtai va wapdoye: TpateZixry Eyyonon avagpopiké pe hv
Yrroxpéwon Eddxioms Aatdavng (apaipoupévou orroiovdrirote Toood Exel tuXov TOTWHEi KATA
to Ap@po 3.4) yia mn oxXetIKh, Mdon. To Gyo m¢ Tpatedixrig EyyOnong trou 8a tapaoxedel
Suvadyel Tou trapévtoc ApSpou Oa peidvertal ato TéAog Kae HEpodoyiakod Tpiulivou Katd Todd
foo HE Thv Mpayyatotroinbeloa Aatrdvn tou TpayyaroTroinoe o MicOwri¢ Kata 1 didpKeia
avtou Tou HyepoAoyiakod Tpiprivou. Npoxeiévou va dieuxoAuvGei n yeiwon mn¢ TpatreZixric
Eyybnoncg Suvdye tou tapévrog Ap8pou, o MicOwriii¢ 8a Tapdoxe: orov Expic@wtr}
vToyeypaypévn eldotroinan wou Ga Tepiypdgel (I) 10 Todd IH¢ YEelwong NG TpateZiKric
Eyyonong (ii) to ava8ewpnyévo tro06 yi To omroio 7 TpdtieZa Ga UTEXEI EUBEVN OOpQWVa PE THY
Tparedixry Eyynon. O Expio8wrric, emi ing tmapaAaBric in¢ eldotroinonc, Ga tpétre!, 6X!
apyotepa aré 45 nyépec amd mv Agn Tou oXeTiKoU HpepoAoyiakou Tpiprivou, va uTroypawel Kat
va Tapadwoei mv esdorroinon autr omy Tpdmea Kar (EKTé¢ amré tnv Tepittwon Tou n
eidoToinon tou MicOwir augioBntnBei ard tov Expicwrtr evtég tou aurov XpoviKkod
diaoTyatoc) OTH TEpiTTwWON Trou o Expic@wr¢ Sev uTToypayer Kal Tapadwae! nv ElsoToinon
aUTH, TO ToGS TNS Tpatredixrig EyyUnonc mapdAa autd 6a avayvwpiZerai Oti Exel pElwOel Kata TO
1006 Trou avaypaweTa OTHV OXETIKH EsoTrOinon.

Edv o10 téAo¢ oTroiavdsTrore Saong o Expio@wrri¢ Siatiotwoe 611 n NpaypanKy Aatrdévn n
omcia éxel TpaypatoTromnGei an Tov MicOwir} Kata Th Sidpkeia auti¢ tng Pdong (AauBavovrag
uTP6yN Kal TuXdv Trood ATS PETAPOPa GUPWVA PE To ApOpo 3.4) Bev 1oovrai ff Sev uTEpBalver
mv Yrroxpéwan EAdxiotn¢ Aamdvn¢ yia tv tpoKelyevn daon, Tpametixr) Eyyénon ea
XpnNoipotroinel yia THY TANPWHH OAOKANPOU TOU ToOU Tou EAAEIPYATOS OTOV ExpicOwrtr.

Tia Toug oxoTIod¢ Ins Tapovoas LouBaons: «NpaypatiKr Aatrdvn» onuaiver mm Satdvn tou
Tpayparotroiel 0 MioBwrri¢ Kata i didpkeia ouyKeKpwévng Daons tou Baoikod Lradiou
Epeuvwv, n otroia:

(a) amrodiderat amokAcionkad Kal Gueca ong epyacieg tou Mpoypdyuarog EAdxIoTwv
Epyacidv i¢ de50pévng Hdong Struc mpoAEtrEra CTO ApOpo 3.2. Kal OTA FeviKd Kat
7150

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

3.11

44

42

4.3

AoiKnnkd ‘Efoda dttw¢ aura opioviat ora tpyrpata 2.5 (a) Kan 2.5 (B) tou
Napaptipatos F mou Karavéyovtat o€ auréc TI¢ Spactnpidtntec, Kar

(8) u76 tov 6po 6m To Npdypappa EAGyioTwv Epyaoidv yia tov ouykexpipévn Oaon éxet
ekteAcorel, OAEG Of SaTIGvES TOU TpayYaTOTONOnkav (cite Tpiv F WETG ATF TV EKTEAEON)
yia Epyacies ‘Epeuvag ora eykexpipéva Errjoia Mpoypdypata Epyacimv Kat
MpoUtroAoyiopots yia thv don auti}’ Kat ta Fevika Kal AioKntikd ‘Egoda 6tTrwc opiZovrar
ora Tphyata 2.5 (a) Kat/n 2.5 (8) tou Napaprripatog [ tou Katavépovrai oe autés TIC
Epyaoieg ‘Epeuvac.

O MioOwrri¢ uTToxpeodtal va Inpef akpiBr| orolyeia Kal Aoyapidapouc yia OAEc tic Npaypatixéc
Aataveg Kai 6oov agopd ota Fevixd kat Atoikntika ‘E€oda (61rw>¢ opiZovral oto Tra 2.5(a)
xai/n 2.5(B) tou Napaprtipatog MF), viroxpeodral va tnpei Aa ra éyypaga oupTrepiAauBavopévwv
TipoAoyiwv, apxefwv Kal deATiwv Karaypagr¢ wpwv arraoxdAnons. Mpokeévou yia thv
emiBeBaiwon Twv NpaypatikGv Aatraviov OT! aTroTeAObv L6vo Ta Toad Trou Eival aTrapaitnta yia
TV ektéAcon Tw oXETIKaY Epyaoiiv ‘Epeuvag yia pia ouyKekpipévn Pdon, o ExpioOwrri¢
diatnpel ro Sikaiwya, , cUyPwva pe to ApOpo 19,13(a), va Sevepyei Aoyiotikd EAEYXO GULPWVa
ye To KepaAaio 1.6 rou Napapripatos Fr.

Avapopika Ye tnv TWepioxs airé thv omofa Taparteirai | tnv OToia emiotpége! Suvduer tou
Ap8pou 6, o MioOwrtri¢ uToXpEeovral, OOP Pwva LE Tic OUVIBEIG TPAKkTiKéc OTN SicOvr} Bioynxavia
tretpeAaiou, uéoa o€ Sidotnya 6 (6) Mnvidv amré tyv nuEpopnvia Anén¢ oTroIaodrTore Daan
tou Lradiou Epeuvwv, va atropakpbvei tic eyKaTaotdaEl¢ Tou XpnoioToinge, va oppayioel Kat
va eyKaraAeiper povipa OAgs Tig YewrpraEl¢ Kal Va ATTOKATAOTHOEI To TrepiBGAAOV 600 To Suvatév
eyyOTEpa OTNV APXiki] TOU KaTaoTaon.

APOPO 4 -TEXNIKH EYMBOYAEYTIKH ENITPONH

O Exyio8wrri¢ kat o MicBwrr¢ uToxpeotvial evrdc Tévte (5) NEpoAoyiaKwv nuEpwiv ard hv
Huepounvia ‘Evapéng loxte¢g va ouotijcouv pia emitpotr n oTola Ga avapépeta wo Texvikr
LupBoudcurikh Eitpom kai Ga ovykpoteital a6:

(a) évav Tpdedpo Kai S00 akdun TpdowTa, 1a OTTOIa StopiZovtai ard tov ExpioOwth, Kat
(8B) pia ak6pn 1pdowta Ta oTroia SiopiZovrai atré to MicOwrh.

Téco 0 ExyicOwii¢ 600 Kal o MicBwrti¢ pmopotv va diopifouv eyypapw¢ otroiodrjrote
WpdawTO Trou éxet avriotoiyw¢ uTToderxGel ard autoUc, yia va evepyel Orn BEon ONOIOVdrToTE
wéAoug th¢ Etmpotrig Texvikiv LupBovAwyv oe Tepittwon atrouciag A avikavémntas tou
teAcutaiou va evepyriael Ws YéAog TH Ettpomiic Texvikv ZupuBobAwy.

‘Otay éva réT010 avaTrAnpwyaTIKd HéAos evepyel orn BEaN GAAou pEAOUG, Ba Exe! TIC EEouGies Kal
8a extedef Ta KaOrKovTa Tou péAoUG auto.
EOHMEPIZ THE KYBEPNHZEQ (TEYXO MPQTO) 7151

44

45

46

47

48

Xwpi¢ va tapaBAdtrovial ta Sikaim@para Kat o1 uTToxpeWoei¢ Tou Mic6wrr w¢ Tpocg tn
Siaxefplon twv epyaoidv tou, of appodidtntes to Texvixri¢ LupBoudeutixrig Ettirpottic¢
ouvioravrar:

(a) va emiPAétel 1 Sievépyeia twv Epyaciiv Netpedaiou até tov Mio8wrt},

(B) va ed€éyxet To Errjoio Npéypapya Epyaoidv kai NpotitroAoyiop6 trou éxel uTOBANBel amré
tov Mic8wrr kal va agioAoyei mpoTdori¢ Tou Exouv UTTOPANGEl até Tov Expiobwni yia
THY avabeWPNoN GuYKEKPIHEVWV XAPAKINPIOTIKWY AUTOU, EKIOC aTTd TI¢ TEpIMTWOEIC TOU
To Errjaro Npdypappa Epyaonidv kai o MpoiitoAoyiopéc Gewpeirai ou Exel eyKpiOef ard
Tov Expio@wir oUppwva pe TO Mpoedpixé Aidtaypia kai to Ap6po 5,

(y) va e€etdZer kde Npoypappya Atroriynong tou éxel UTOBANGel até Tov Mic@wit) oTov
Exptodwtt Kai va TrapakoAousei thv ektéAeon Tw Epyaciiv GUUQwva HE auTé,

(6) va egerdZe1 Ka8e Npdypappa Avattugng kai Napaywyri¢ mou éXxel uTOBANGEf amd Tov
Mio®wr otov ExpioOwrr) oXerikad pe pia AvakdAuyn eptropikd expetaAAedolwv
Ydpoyovavipdkwy,

(€) va eferdZei KaGe Tpdypappa exripGpevng Mapaywyric Tou uTOBGAAETal YE KBE Ertrjoio
Nedypapypa Epyaoidv Kai NpoUToAoyioys oxerikd pe tic Epyaoieg ExyetaAAevans,

(01) va eferaCel Inv - Ce CULLSPPWON LE THV TapoUGA LépBaan - AoyioTIK TapakoAOWEnoN
Twv Satravdy Kal thy THpnon Twv apxeiwv Kal avapopwv AiToupyiag Tou TnpOUVTAI
avagopixd pe Tig Epyaoies Nerpedaiou Kat

(© yevikd, 1) ouvdpopi tou Exyic8wrr corny Goknon twv appodiotTwv tou obypwva pe
Thy Wapotoa LipBaon.

‘Odeg 01 Ouvedpidaeic Ing Texvikric LupBouAeurikri¢ Eirpomi¢ Oa AaBdvouv xipa oe T6Tr0, efte
evt6c¢ EAAddog, tite, We THY Tponyouyevn Eyypa~n éyKpion Tou Exuic@wrtt}, extég EAAdSoc, Kata
Xpdvo Trou Ga opiZetal ONdPWva ATS Ta WEAN TNS KA TOUAGXIOTOV Pia POP KGBE TpiLNVO.

Emimpoodérw¢ wv mpoypapypatopévwy ouvedpidcewv tng Texvikii¢ LupBouAeuriKig
Empomiic, 1600 0 ExyicOwtri¢ 600 Kal 0 MioOwric éxouv to dikaiwpa va cuyKaAobv
ouvedpidoeis t¢ Texvikric LupBoudeunkri¢ Eitpomric evré¢ EAAGdoG ve Tepittwor éxtaKtng
avdykng f ampéBAcTIING KaTdoTaoNG, HE Eyypagn yvwororTroinar ToUG GE KaBéva ATO Ta yédn
TN¢ Texviktic ZupPoudcuniric Emtrpotnic, TouAdXiorov reels (3) nuEPOACYIAKES nyépes Tpiv.

Névte WEAN tN Texvikrig ZupBoudeutixi¢ Emipotij¢ Ovviorobv atrapria yia Tic Ouvedpiageic ING
emITpoTI¢.

© Expiodwrrig kal o Mic8utri¢ Ga éXouv aypdrepot To dikaiwpa va KaAoby OTroIovor| Tore
Tpaypatoywpova oe omoiadimote ouvedpiaon m¢ Texvikrig ZuyBoudeurikrc Ennpomic
TpoKeiévou va Tapdoxe dupBouAg> ony emitpom emi omoloudrmore Séyatos TEXVIKFS
pboEWs, yia To oof aTrartEital n OU BOUAT E1dIKOU.
7152

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

4.9

4.10

5.1

5.2

5.3

‘Ode o1 atropdoeis me¢ Texvixiic LuBoudeurikrig Etrpotirj¢ AapBavovrai pe odPwvnN wriPo Twv
HeAdv Trou eval Tapévta oTn Guvedpiaon Kal oXxnaTiGouv atraptia.

Edv n Texviky ZupBoudeutiKr] Emtpom dev Karapépel va atropacioe! opdpwva emi KéTOIOU eK
Twv CyTnyatTwv Ta omoia e€eTdZe1 obpQwva He To Tapdv ApOpo 4, To Crtnya auTd Ga
Tapatéptretat orov MioBwrt Kal Tov Expio@wrt}, evrég Sexatévte (15) nYEpoAoyiakdv nyEpwv
amré THY NHEpouNvia tH ouvEdpiaons KaTd Inv OTFOIA E€eTaCHNKE TO OuyKeKpINEvO CTnya. Edv
ta Mépn Sev KaraArgouv o€ opdqwvn aTrdpaon evrd¢ TpIdvra (30) nUEpoAcyiakGv NuEPwv atrd
Tv ev Ady Tapatropt, To Zima 6a Taparréptetal oTov ATroKAEIoTIkO Eptreipoyvipova
Tog oplotiky SieuGétnon obppwva pe To ApSpo 23. Yd thy emi@bAagn, dywe, oti oTnv
Trepittwon Errjaiou Mpoypaypyatoc Epyaoiiv kat MpottoAoyiopod rou éxel uTOBANGE! aTr6 Tov
Mio@wrth tpiv até pia AvakdAuyn, of Mpotdaeig Tou Mic@wrr| Tou eytrepiexovTal OTo Erraio
Apoypappa Epyacidv Kai Npodiodoyiop6 Ga Gewpobvrai Gn éxouv yiver aTrodeKté¢ amd thv
Texvikr) LUPoudeutiKt EmitpoTr epdoov ol Wpordoeic auréc Exouv Siapoppwéei obPwva pe To
Ap®po 5 Kal ouvddouv Kai ExouV we oKOT6 va dieuKoAUvouV Tov Mig@wrF| OTHV ExTéAcon Twv
EPYAGIWV TOU Kal TWV UTTOXPEWOEWV SaTTaVWV OULPWVa LE TO Ap8po 3.

APOPO 5 — ETHZIO MPOrPAMMA EPI AZION KAI MPOYNOAOFIEMOL

Tpeic (3) Mrivec Tptv ard Ka8e Huepodoyiak6 “Eros, r 61rote TuX6v amré KoIvod OUpPwvnGel HE
Tov Exyicdwt, 0 Mio@wri¢ 8a erodZe: Kat UTTOBGAAE! GTov Expic@wtr mpeg éyKpion éva
TPSOYPaLA To oTrofo Ca mepiAayBave! GAEc rig epyaoies Trou MpoPAeTovtal até mh LZGyBaon
(uedétec, Epeuva, avaGéoelc, efoTAIOHC, EyKaTaOTdGEIG KAT) WE TO TrPOUTOAOYyIOBEV KGaTOG
EKGOTNG TOUTWV Kal OUPPWwVa HE Th SiadikaGia Kat To Tepiexdpevo trou KaGopierai oto Kepadaio
9 tou Mapapriyatoc T («Etio1o Mpdypapypa Epyaciwv Kai MpotitroAoyiopé¢») to oToio
Trpoteiver va exteAéoe! KaTa TOUG ETOpEvouG SWSeKa (12) Mrivec (UTIs TV EMIPUAGEN dtl, Edv A
Hyepounvia ‘Evapéng loxtoc eivar diagopenki até thv HYEpouNvia EvapEnc evd¢ HyEpoAoyiaKod
‘Eroug 0 MicOwrtj¢ Oa umoBdAel, evtdg eftivia (60) Hpepodoyiakwv Hyepdv amd mv
Hyepopnvia ‘Evapeng loxdoc éva trpdypayiya yia to utrdAolTro Tou TéTe TpéXOVTOG HEpoAoyiaKkod
‘Erouc).

Evtéc evdc (1) Mnvéc amré thv uToBoAr rou, o Expiownrr¢ éxel To Sikaiwpa va CnTd dieuKpiviceic
emi Tou Mpoypdppatoc Kat MpolmoAoyiopzod Kai va uTORGAE! TpoTdoEIC Trpo¢ E€éTATH oTHV
Texvik LupBovdcuriKey Emporr yia mv avaBewpnon ouyxeKpiIpévwv XApakTNpIOTIKWY Tou,
OXENKad HE To ei50g Kal TO KOoTOG TwV EpyaonKiv Kal TwV AelroupyIWV. EAAgiyel TéToIWv
Tpotdcewv, To Etrjaro Npdypappa Epyaoniv Kat Mpovmodoyiopds Ga Gewpeitar om Exel yiver
aTrodekt6 ard tov Expic8wrth.

KaGe Erjoio Mpoypappa Epyacuiv Kal MpoUtoAoyiopdc Kai orroidirote avadewpnon Fh
Tpomomoinon rou Ga Eival OOppwva YE IG aTraITHoEIG EdaxloTwy epyaoKdv Ka! SaTTaviv INC
avtioroixng gaan Tou atadiou epeuviov Trou TpoBAétrovral To ApGpo 3.
EOHMEPIZ THE KYBEPNHZEQ (TEYXO MPQTO) 7153

5.4

5.5

5.6

6.1

Edv o MioOwii¢ Kal o Expio@wrrig aduvarobv va cuppwvricouv emi mpotevouEevwv
avabewprjoewv Tou Errjciou Mpoypapyarog Epyaciav kai MpoiitroAoyiopot evté¢g Séka (10)
Epyaoiywv Hyepwv até thv mpoypaypatiopévn cuvdvinary Tous yia tv e€étaon Twv UT Kpion
@ntpdrwv, rote ta Cnthpata aura Ga tapatréutovial mpocg emikvon oTov ATTOKAEIOTIKO
Eptreipoyvayova.

O Expio@wrii¢ 98a éxel to Sikaiwya va etomtevel tnv ektéAcon Tou Erriciou Mpoypdypatoc
Epyaotdv kai MpotitroAoyiopos.

Le TepitTwoN EKTGKTWV TreploTdoLWV Trou Sev TrpoBAEtovTal Oto Erjoio Mpdypappa Epyaciav
Kal MpoUtroboyioyé Kal o1 oTroleg atraitobv dueon evépyeia, 0 MicBwrr¢ pope! va Adel KaBe
avaykaio péTpo yia Tv etiteugn Twv GTdXwv tng LOuBaonc. Tuxdv éf0da Trou TpoKUTTOUV WC
ouvétreia Ga cupTepiAapPdvovtal oTig Samdvec Tou avagépovrat oro tphya 3.1 Tou
Mapapripatog FT. O Expio8wrri¢ Oa evnuepveral Tapauta yia OAEC TI¢ TpoTroTTOIOEIS Trou
avagépovral avwrépw.

APOPO 6 — NAPAITHEH KATA TO ETAAIO EPEYNON - ENIZTPOOH
Napaitnon

(a) Y16 tv emipbAagn twv diatdgewv tou wapdvroc ApSpou, Tpiv até 1m Angén rou Lradiou
Epeuvidv, 0 Mic8wrri¢ dikalodrai omrotedimote, pe Eyypagn yvwototroinoh tou Tou
Trapayei Ta atroteAéopard t¢ tpidvra (30) Epydoipes Hyépec peta tv etridoor th¢ OTOV
Ekpio8wti, va Tapani Twv dikaiwyatwv Epeuvac ce oAOKANPH TH LuyyBatikr Nepioxr
| Tuya aunic, atroteAotvevo arré éva Hf Tepioodtepa ouvext LroixeiwWdn OpBoyavia.

(®) Le wepittwon Tou o Mic6wri¢ em@upel va TapattnOel Twv Sikarwydtwv dievépyeiac
Epyaciwv MerpeAaiou oe oAOKANPH TH LupPariKr Mepioxh, xwpic va Exel exTrAnpwoel
OAEG TIG UTTOXpEWOEIG EpyaowV Kal TIC YroxpeWoelc EAdxiomn¢ Aatravng yia mv T6Te
Tpéxouca Ddon (Ff CG TUXdv UuTTOXpeWoeIG epyaciiv Kat SaTavWwv Tou éxouv
ouppwvneei petags tou Mic@wrrh Kai Tou EkpicOwtr yia otoiadrrote Mapdtaon tou
Lradiou Epeuvov ff Eidixh Napdtaon tou Lradiou Epeuvidv) («MpdoGereg Ytroxpewoeic
Aatravncg»), 0 Mic®wrri¢ 8a KataBdAe! otov Expic8wr, mpiv fh Kata Thv NYEpopnvia
eméAeuane TWV ATIOTEAEOPGTWY OTTOIAGSIToTe Tapaimonc, Wood foo YE TO TOGs TH
Siapopas pETAgY th¢ Npayparikns Aatrdvng Tou avriotoixel oro Mpdypaypa EAGXIotn¢
Aatrdvng yia thv ev Adyw Odon ff wepiodo tapdtaons Kat tg Yroxpéwong EAGxiotn¢
Aatravng yia mv réTe tpéxouca Hdon fh Twv ehaxlotng Satdvn¢ Trou cuLpwvienke
HeTagG twv Mepudv yia tov ev Adyw Tepiodo tapdtaong. O Expio®wtri¢ dikaodrar,
Trpokeiévou va Tpayyatorroindel nN KaTaBoAH Tou ev Adyw trogod, va emididger tyv
kaTdtrTwon TUX6v TaGoU Trou Eival aTraITT6 amd Ty OXETIKH TpaTreZiKh EyyGnon.

(y) O Mic®wri¢ propel va tapainGel twv Sikaiwpdtwy tou anpiwg oo TéAo0¢
onoidodiTore pdong tou Baoikob Lradiou Epeuvwv, epdaov Exel exrAnpwWoE! GAEC TIC
7154

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

(6)

oupBankés rou utoxpemosig ard tm OyBaon (GUpTEpIAaHBavopévwv Tw
Yrroxpewoewv Epyaaiiv kar EAaxiats Aatrdvnc) Ewe to TéAo¢ TNS aang auriic.

Xwpig va trapaPAdntovra ol umdAonTEs euGUvEG Kal UTOXpEWOEIC ToU SuVdpEl TH¢
Trapovods LopuRaons, n Tapaimon tou MicOwr Sev yewa akidoaeic urép tou fdiou Kal
Kard tou ExpioOwrh yia Samrdves rh Cnyiec.

6.2 Enmiorpogr

@)

(B)

)

6)

©

Le wepittwon Tou o MioOwri¢ Exel, Wplv To TéAOG TNS MpwIn¢g Pdonc, uTOBGAAE! TPG
Tov Expiobwrr ywworotroinan Suvdye! rou ApSpou 2.1(B), 0 MicOwrri¢ uTToXpeoUTal Tpiv
Tv évapén to Aebrepng dong va emorpépei Tuya A THRYaTA m¢ LupPariKr¢
Nepioyr¢ (urd thv rpovTé8eon St! auTd atTrapriZouv ceipd GuvEXdpEvWV Lroixe;wowv
OpBoywviwv) étol wote nN LupRariky Mepioys) tou diarnpeitar va pnv uTrepBaiver to
eBSoprvia toig ekatd (70%) mN¢ LupPariksic Nepioxrig Katd tv Hyepoynvia ‘Evapen¢
loxvoc.

Le Tepittwon Tou o Mic@wrr\¢ éxel, Tplv to TéAOG tH¢ Aettepng Hdong tou BaoiKou
Lradiou Epeuvwv, uToPaAAet Tpo¢ tov ExyicOwrr yvworotroinon Suvdyer tou Ap@pou
2.1(y), 0 MioBwiti¢ uToxpeobral mpi tv Evapén tng Tpitng Odong va emorpéwel Tha
fH tyyara tg LupBarikts Mepioxtic (umd thy MpovM6Geon 6m auTd amrapriGouv oEipa
ouvexduevwv Lroixeiwddv OpBoywviwv) éro1 Hote n EupPariky Nepioxy trou Siarnpeltat,
va pny uTrepBaiver to 50% In¢ LupParikrig Nepioxri¢ Katd mv Hyepoynvia ‘Evapénc
loxtoc.

Edv to Lrddio Epeuviv Angel abp@wva pe 1o ApSpo 2, 0 MioOwrri¢ uTroxpeodral va
emliotpéwel OAOKANPH 1 LUEBarikr) Nepioxe nv oTroia KaréxXet EKTOS aT THV TeEpIOX! ya
Inv ovola, Kara Ta opiZépeva oto ApBpo 7, o Mio@wrri¢ EXE! YwworToTOI}oE! oTov
ExpicOwtr 61 Oa tparref oe Mepioxr ExperaAAcvonc.

‘Orav, oUpQWVa LE TO Tapdv ApOpo, o MicBwiti¢ Tapatteftai amd ff emortéper Tyra TIS
ZupBankr¢ Meproxric,  vtroAgépevn eplox ff eploxéc Sa TpéTEl va EXOUV
opSoywvio OXNPA Kal vo UNV aToTEAOUV TrepiaostEpEs ATr6 5UO XwpIoTE TEPIOXES.

Nia Tous okoTroUs Tou UTTOACYIGHOU Twv TEpioXWv Trou Ba ETTicTPEPOVTA! OUP PWva HE TIC
Trapaypapous (a) Kat (8) tou trapévtog ApBpou 6.2, KaGe Treploxh evrd¢ m¢ Neploxric
ExperdAdeuong n otrola éxe! opio8etnBei amd ta Mépn adppwva pe To ApOpo 7.6.(a) TH¢
Trapovioag LbpBaons ba e€aipeitat.

6.3. Ka®apiopd¢

Flpo mg Tapalinons | emorpo@rg m¢ LupBarikri¢ Meptoxrig rf o1ovdr\wote yépouc auriic, o
Mio®wrtri¢ uTroxpecérat

(a) va exteAécel- cbppwva [le TIG OUVIABEIC TpaKTIKES TG SieevoUs TretpEAdiKi¢ Bloynxaviac-
Kae amapaitnin evépyeia yia rov KaGapiopd TG Weploxtic, OULTrEpIAGUBavopévn¢ TNS
EOHMEPIZ THE KYBEPNHZEQ (TEYXO MPQTO) 7155

7A.

7.2.

7.3.

74.

75

amropdkpuvong TuX6v eyKATACTACEWV Kal efoTTAOHOU Tou eyKaTéginoe o Mio8wrric,
TpoKEIPEVOU VA aATOKATACTHGE THY TEpPloX, dco To Suvarov eyyitTepa THY aPXIKH TNS
kKatdotaon Kata inv Huepopnvia ‘Evapgng loxvoc,

(B) va extrAnpiboe! Ig uTOXpEwoEIc Tou GbuPUva HE Ta ApOpa 9.1. Kal 9.2., Kat

(y) va AdBel KaGe avaykaio pétpo yia va amrorpéyel KivdGvoug G10 TepiBaAAOv, TV
avOpwrrivy Jus} ff inv Siok Nola.

APO@PO 7 — ANAKAAYYH: ZTAAIO EKMETAAAEYZHE

Ze wepintwon Tou o MicGwrris mpoBel oe AvakaAuyn YdpoyovavOpdkwy omy LupParixt,
Tepioxt, Oa Tpétel va evnuepwoe! apeAAnti Tov ExpioGurr pe Eyypagn yworotroinon Kat va
exteAécel deca SoKipés oxXeTika pe THY AvaxdAupn wore va KadopIobel N EkTAoN kaTd inv oTroia
Sovarat va TapouaiaZer euTTOPIKS Evdiagépov. Ta atroteAégpara Twv SoKipdv auTdv adi HE TV
IEXVIKI] TOUS AEIOAdyHON Ba UTOPAAAOVIA! CTov ExyioOwri] Gécws peTA THV OAOKAT|PWON TW
Sokipwov Kal TNS TeXVIKHG agioAdynons.

Edv 0 Mio8wriig avakakswer evrog mo ZvuBanKrc Mepioxi¢ opuKté wou dev éival
Ydpoyovavepakac, viToxpectital va evnpepisoei apeAnti ye éyypagn ywwototoiqan Tov
ExpicOwth.

Extég am6é my Tepittwon Katd inv oTroia o Micdwitic evnuepwvel Tov Expiodwri, drav
UTOBGAAE! Ta aToTEAEopaTa Twv SoKipwv, O11 n AvaxdAuyn Sev xorZet aTroripnonc, Ff dev xprier
arroripnong HEXpic OTou exteheaOoUv 1pdaGerEs epeuvATIKéc YEWTPHGEIS OTN ZupBarixr| Nepioxy,
0 Mio®wrijg ogethel, 6Tav OAOKANPWEObV oF SOKINES Tou avagépovTal GTO ApOpo 7.1, va ouvidée
Kal va uTPoBaAEl ctov Expic@wrr| Tos éyKpion éva Mpdypappa Arrotiynon¢g oxenka HE THY
AvaxaAuwn. Eviég 00 (2) Mnvav até mv nHEpoynvia KaTd nv omroia uTTOBANONKe oTOV
Expic@wri 10 Npdypapya Atroriynonc, o ExpicOwri¢ Oa eykpivel to Npdypappa Aroripnons,
exTO¢ edv, Hera mv e€€TaoH Tou a6 THY TexviKH LupBouAcuriKh Emitpotry, o Expio@wrii¢ Kpiver
611 To Apéypaypa Arrotiunons Sev wAnpoi uc atraiioeic tou ApO9pou 7.5.(a) Ewe (€). Znv
Tepittwon avril, edv o Expio8wrri¢ Kat o MioBwrri¢ dev KaTapépouv va cup @wvrgouv yia TIC
KATGAANAES aAAayés oTo Mpéypaypa Aroriynons, to ZAtnHa fH Ta Cqrrpata Tyg Siagwviac 6a
Taparréptroviat Tpoc SieuGétNon tov AToKAEionkd EpTreipoyvHpova cp uwva to ApOpo 23.

‘Orav oAoKANpweel Eva Mpdypappa Atrorinonc, 0 Mic@wiri¢ Ga evnpepwvel Tov Exwio@wrth pe
éyypagn ywwarorroinan yia To edv n AvaKdAuyn cival eyTmopikd exyeTaAAedoiyn Kal N OXETIKH
atrégacn Tou Mic8wrh 8a eivai opioniKr.

H éyypagn yvwororroinon tou ApOpou 7.4. Ba ouvodeverai ard pia EKPEON OXETIKG HE THV
AvaxdAuyn, f otrola 8a trepiéxel WANPO@opIes ws TPOC:

(a) Tnv xnuikh GUotagn, TIC PuCIKéc Kai BepyoduVALIKés IS16sTEC KAI THY TroiéTHTA TA
avakaAupBéviwy YSpoyovavepakwv,
7156

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

(6)
7)
®)

©

To maxog Kat mv éxraon Tou MapaywyKod orpayaroc,
Tig merpoquomés iSidtNTES Tw OXNBaTIOpE TOU KoNMGopatog YSpoyovavOpaKwy,

Toug Seixteg mapaywyixdtntag Tou KonGopatog YSpoyovavOpaKxwy oti, yewtproeic onc
omolec éyivav Soxipés pe Siapoperixéc wapoxéc,

Tov Geameparéinta Kat 10 wopwSeq twv oxnatopivy rou Kormdopatoc
Ydpoyovavilpdxwy,

(ot) Thy extiznon mg mapaywyiKtic Suvatdinrac rou Kordoparoc YSpoyovavGpdxwy,

©

(n)
@

McAéreg oxomporntas Kal Texvikéc Kar oiKOVOpIKEC agwAoyAcEIG Trou exteAdomKay amd Fh
ya Tov Mio8wrt oxeriKd pe tv AvaxdAuyn,

Thv afioddynon tou Kondopatog YSpoyovavOpaKwy Kai Tw Tapaxcipevww Tepioxiv,

MpéoGera yewhoyiKd Sedopéva Kai Ghee oxenKés WAnpopoples avapopikad pe thv
AvaxdAuyr.

76. Le wepimtwon tou o MoGwrr¢ evnuepwoe! tov ExpioOwr pe inv Eyypayn ywwororroinon tou
Ap8pou 7.4, yia to 611 yo AvaxaAuyn eivar eumopiKd experadAcooun:

(@)

(8)

© Expiodwii¢ Kai o MioBwifi¢ 8a cuvaviiviar 10 OUvIopdTEpO Suvatév Kal, WE TV
emptaatn tw wepwpioyiav TAG Wapaypdpou 9 rou GpBpou 5 rou Népou
Y5poyovavipdxwy, Ga opwoGcrody pe ard Kowod ouppwvia tnv Nepioxe Experadsevan¢
OxXerKa pe inv Avaxddun, odrw¢ Wore va MeprapPdver, Of pia eviaia TEpwoxr, to
Kolraopa Y5poyovav8paxwy yia To otrolo 568nxe n yrwotoroljon rou ApBpou 7.4, padi
we éva eGAoyo tepiXdpio wou Ga mepikapBdver my Tepipépeia tng MepIoytic aut. Le
Trepimtwon wou o ExpioBwii¢ Kar o MicBwti¢ Sev Katapépouv evidc¢ effivia (60)
NPEpOACVIAKwY NHEPwY aTTd Inv NuEpOENvia EMIBooNE Ing Y~woTOTOINONs Tou ApBpou
7.4, va ouppwvridouv yia Ta dpia tng Mepioxtic ExperdAAcuonc, 1600 o ExjroBwir¢ 6c0
Kar © MicBwifi¢ Ga propobv va tapaTéypouv to Chinpa wpog SieuBérnon orov
AtrorAcionné Eprespoywapova coppwva pe to Ap8po 23,

Me inv empdAagn tw Siatdgewv rou ApBpou 2.3.(8), o MicBwiri¢ 6a ouvIdge: Kar Ba
UTPOPGAE! Crov ExyroSwrr| evrdg €& (6) Maviiv ard my nyEpopnvia ywwororoijang tou
ApBpou 7.4., Mpdypaypa Avarrrugn¢ Kar Mapaywyri¢ oxenkad pe mv Avaxdduyn. To
Mpdypappa Avdirugn¢ kar Mapaywyri¢ Oa civar odppwvo pe ne atraitfoe tou
Mpocedpixod Aiaréypatoc, Ga ornpi{erar orig wayreg apxéc tn¢ pNXavIK‘G KAI TN¢
omovopiag, obppwva pe toug Kavévec Emortpng xar Téxvng ‘Epeuvac xar
ExperdAAcuong YSpoyovavOpdxwy, Kat Oa civas oxediaopévo Kara ipémo wore va
etaopahifa:
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO)

7157

10)

TH BEATION oIKOVOpIK avaKInon wy YSpoyovavGpdxwy, pe aTrorcAcopankh,
weéApn Ka ce appdZovia xpévoe xprion twv Mépwy vdpoyovavGpdxwy Imn¢
Nepwyri¢ Experdddcuone,

emapxt pétpa yr Inv Wpootacia tou TepiBGAAovTog obppwva pe Ta eyKeKpHéva
MpdrunNa wou emkpatotv ory SieGvi werpercixr) Bropnxavia Kar AapPdavovtag
uTréyiv ta raltepa xapaxtnpionKa mg LupParinrs Mepioxec.

(y) Me my emeGragn tou yevmod xapaxiripa twv atranjcewy tou ApSpou 7.6.(8), to
Npdypappa Avamtugng Kai Napaywyric Oa weprapBaver ric ckf\¢ MAnpopopiec:

0

Egixtég evaAhaxnKéc Adoeig ya inv avdatrtugn Kar mapaywyi ng AvaxdAuyng,
oupmrepiapBavopévng mg ye8dSou ya Inv SxiGcon rou Luvdebepévov DuowKod
Acpiou,

Tpordoag avapopxd pe mm xwpo8érnon, m1 Siatpnon Kar oAoKARpwon
yewtpioewv tTapaywyri¢ Kar eiowleong, mh eyKaraotdocig mapaywyr¢ Kom
aTOGKevons Kai tig HO“ddes pertpapas Kal TapdéSoon¢ Tou aTaiTodvTa ya THV
Tapaywyf, amToGrixevon Kai yerapopa YSpoyovavepdxwy. O1 tpordoec mpéter
va TrEpIAapBdvouv tig Efij¢ HANpOpopiec:

(A) extpdpevo apibud yewrpriotwy mapaywyrc¢ Kar ciomiconc,

(8) oroneia oxenKd pe tov efowhopd mapaywyr¢ Kar TiC eyKataoTdoes
aTro8rKevons,

(F) oroixela oxenca pe rig epappdomes evadAaKtiKéc we Mpos Th pETapopa tw
YSpoyovavGpaxwy, cup meprayPavopévwv twy aywyuv,

(A) ororxela oxenxad pe me cyKataordoeis Kar 10 Aonré texwiKd efomAopd Tou
arraireira: yia tic epyaciec:

(1) To wapaywyiké TpopiA tou Apyod MetpeAaiou Kai QuowKxod Agpiou ané
1a Koidopara YSpoyovavOpanwv,

(2) Luyxexpyéva pétpa tov o MicGwii¢ mporeiver va AGBa cata tv
Tapaywyr, Cpwva HE Tous Kavéve Emoryn¢ Kai Téxvng Epeuvac
Kai ExperdAAcuonc YSpoyovavOpdxwv, wore va atrorpéwel tov Kivouvo
Mm¢ WOhuvoNs Kal va aIroKataorrae to Tep\BGMov érav Arigei to L1d5i0
Experdadcuons,

(3) Yrodoyioy6 kéot0uc Kepadaiou Kar taxriKiv Satravav,

(4) MeAéte¢ oiKovopixri¢ oxoTysdtntag Tou €xouv vive amd tov MoBwrt 4
ya Aoyapiaopd rou oxenKda pe inv AvaxdAun, AapBdvovrac utréwn inv
ToTroBeoia, 10 BAGOC tw UddtWY (KaTa TeEpiTTWoN), TC HETEWPOACYMEC
7158

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

77.

78.

79.

ouvOrixes, tov uiroAoyioyé Kdorou, Inv Tip tw YSpoyovavépdauy,
KGGe GAAO OXENKd oroIxeio Kal NC abioAoyraciG auld,

(5) Métpa aogakdiag wou Ba Anp@odv Kara 1i¢ Epyaoieg ExperddAcuonc,
mepihapBavopévwy pérpwy yia Inv GvnperdMion ExtaKtwy avayKdv,

(6) Extipqon tov xpévou tou amrareita: ya mv OAOKArpwon KGBe paen¢
Tov Mpoypaypatoc Avairrutn¢ car Napaywyric, Kat

(7) To onpeio rapddoong ya tqv TapdSoon tou MicBdpatoc Le Ei5o¢ tou
Expiodwry,

Apo tng umoPoArC 1 Ye Thy UTOBOAH Tou Npoypdypatog Avamtut¢ Kar Napaywyric¢ orov
Expro8wth, cgdcov to Cytrjoa o Exyiodwrri¢, kar emmpoobtrac mg MME rou ApBpou 12, o
Mio®wri¢ Oa Bétet orn SxiBeon rou ExpioBewi pia peAcin repiBaMoviixwy cmimmoewy n otroia
6a éxer cuvtayGe! amd tpirov (ng atoboyr¢ rou ExpicGwt) pe efeidixeuon cto medio tv
SiueOviv wepiBakAovnniivy pedctiav, pe oKoTd nv agoAdynon wv emT@ocwy m¢
Tpotenépevng avdntuén¢ oro mepiRGAAOV, CUpTepthaypPavopivuy Tw emridotuv oTov
GvOpwrro, 1a dypia Gia Kar ty evdAra Cor} ory Nepioy ExperaMeuone cai wépig autiic. Aun n
pecking wepiPaddovixiw emim@ocewv Ga eferafa ta Oéyata tou avapépoviai aro ApBpo 12.6
xar' chAGyIoTo Wepicxopevo.

Eviéd¢ 500 (2) Mqviov awd inv nyepopnvia Kara tnv oToia to Mpéypaypa Avdtigne Kar
Napaywyti¢ vToBASOnKe otov ExpoOwr, o ExpioBuwtri¢ Ga to eyxpiver, exré¢ edv, Karémvv
eféraons tou Npoypapparos aé my Texvixe) LupPoudAcuri«e) Emtpor, o Expro8uni¢ Kpiver on
1o Mpdypappa Sev aviaroxpivera: onc atranrjorig tov ApSpou 7.6.(8). Emmy wepimmwon aur,
edv 0 ExproGuti¢ Kal o MicBwrric Sev Katapépauy va cup puvricouv yoo Tic KaTGAANAEC aAAayéc
o10 Mpéypappa Avamtugq¢ Kar Mopaywyrig, to Girmpa fh ta eniiyara mg Seapwviag 6a
Taparréptrovia orov AroxAnonxé Eptapoyvwipova odppuwva to ApSpo 23.

H yvwpn tou AtroxAcioniKod Eptrespoyvadpova civar Seopeurae ya ta pépn, Kata téroiov 1pdro
wore:

(a) ev o AtroxAsionxés Eyteipoyviapovac amogavécl 61 to Npdypaypa Avdwtugn¢ Kat
Napaywyri¢, 6g vTOBAKONKe até tov MicBurtt, avicnroxpivetar oni aTrarioeic tou
Ap8pou 7.6.(8), to Mpdypappa Avamrutns Kai Napayuwyri¢ Gar Sewpeltan eyxexpyiévo amd
Tov ExyroOwr,

(8) edv o AtroxAcionxdég Eptreipoyvipovag ctropaviel én ro Mpéypappa Avdmrutnc Kar
Napaywyri¢ Sev avrawoxpivera: ong awarrjocicg rou ApSpou 7.6.(f),0 Mec®urric Oa
Tpéel, evidc effivta (60) nuepodoyaxtiy nyepwy a6 thy nyEpopnvia Kara Thy oTola
yuwpoddince o cumepoyv@povas, cite va uTOPGAc! ex véou To Npdypaypa Avamtutng
kai Napaywyric pe té101e¢ TpoToTOMjoes More va AcpPdverar UT Swiv nN yrwpoSdtnon
tou ArroxAnionxod Eptreipoyvaipova, cite va rapasmnGel tng Mepioxric Experaddcuonc,
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7159

{y) Omny tepitttwon tou o MecBwrii¢ Exe: uTTOBdAE! ex véou 1o Npdypappa Avémrutn¢ Kar
Napaywyric pe TI¢ MpoavapepBcioes tpoToTOMjocic, to TpoTOTOINBéy Mpéypappa
Avdirrutng Kar Mapaywyrj¢ Ga Bewpeira: eykexpmsévo amd tov ExpioBwrt evtéc pag
eBSopadoc airé my wapakaPr tou awé tov Expiobwrr).
7160

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

8.1.

82.

8.3.

APOPO 8 = AIAPKEIA KAI AH=H TOY ETAAIOY EKMETAAAEYEHE

Yivé tv empGAaen mg Suvatdmrag Tapdraans Suvdper mg Tapaypdg~ou 13 row ApBpou 5 rou
Nopou mepi YSpoyovavOpaxwy, n Sidpxea tou Eradiou Experddscvong yia xaGe Meproxt
Experdddcuons opKerar ce eixoot mévie (25) é1n ard Inv NuEpOPNvia KaTG thv oTroia 0 MioBwrri¢
uTréBahAe mpog tov ExpioButt yrwororoinon Suvapel rou ApGpou 7.4 (emoornévie (25) éty cuv
500 (2) mapardoric wévre (5) exdv Exam).

O Mic@wrttig propel omoredéjrore Kar Gveu 6pwv va Waparmndel amd to 100% tw SiKanyparuv
experddAcuans emi pag (1) 4 jeprocortpwe fj eri rou ouvodou tng Meproxrig ExperahAevong wou
SnynoupyjOnxe cOppwva pe Tous 6pous tou ApApou 7.6., emdidoviac éyypapn yvwororroinon
orov ExyicBwr} evevrvra (90) nuepodoyaKés nyépes vupitepa. H mapaitnon aur Sev 6a Sider
otov MicOwrt To SiKaiwpa va eyciper onoadijrote atiwon Kard rou Expio8wrf yia Samaves f
Zpies. Napainon ané tov MicBwif) mocooTod paKpétepou tou 100% ww Sixaiwparuw
experadAcuons Ge omoxdiore Mepioyr ExperdAdevong  wapaltnon ud Spouc bev 6a
emmpétroviay, tAnv dpe Kapila a6 tic Satake tng wapodoag Trapaypapou Sev 6a eppnvederar
4 Oa Gewpeftar 61 amayopede: of oMoiovdr mote ZuppoOwih va aToXwproe amd tv wapotea
LOpPaon, ud tov épo 61 1a Sixawypara Kar or umOXpedoeic tou and mm LopPaon ba
avahapBavovrai and tous uToAoitoug ZuppioGwréc Fj amd tpito pépoc, Odppwva PE Tous Spous
tou ApBpou 20 1n¢ mapodoac.

Me 1 Afé tou Eradiou Experaddcuons of o1oiadrjrore Mepioyt, ExperdAdcvong, 1 TrEpIOXA,
autr cravépxerar, ehed8epn Kat KaBapr, oro Anudoio.

(a) H xpion axivntns mepiovotag rou arroKrfenke OGppwva pe tg Siatageig twv wapaypapwy
1 Ewe Kar 4 tou dp8pou 6 tou Népou epi YSpoyovavOpdxwy Kar tv Wapaypapuy 1 éw¢
xai 5 rou GpO@pou 11 tou Biov Népou, Kai n Kupirnta emi Kivari¢ Wepiouciac, n atia 1¢
omolag éxe1 TAN pws aTroofedbel, Ga Mepeepxoviar auTodmKalws orov Exyio8wr} Xwpic mv
KaTaBoAt orronmudi more aviahAdypatoc.

(B) Axivnin mepiovola tou dev Exe! aTroKnGel OOpewva pe Tig Siardageig tw Tapaypapwy 1
éw¢ Kai 4 tou ApBpou 6 tou Nopou Tepi YSpoyovavOpdxwy Kai twv Tapaypapwv 1 éw¢
kar 5 Tou ApBpou 11 rou Wiou Népou, kabids Kar Kivntt Tepiouola, n afia tng orrolac Sev
éxe1 WARpwS atrooBeorel, Ga petaPiPafovian tov ExpoBwr ye inv KataPoAr ce aurtév
Tg eGAoyng ayopaiag afiag touc, AapBdvoviag uTréyn my Katdotaon omy orola
Bploxovian 1a Tepiouciaxd otoixeka Ka! apaipisvrag Inv aTrooPedBeloa ata wou éxer §5n,
avaxinOel Suvdper m¢ mapodoas. Emmy acpintwon nov Sev Sivarar va exrevz Hei
cuppovia ws xpog ty evhoyn ayopala afia, to Cima xapanépretat xpoc
SrevGéErnon ce AnoKAstotKd Epxetpoyvopova cdppeva pe to ApGpo 23.

(y) Avapopad pe ta wepiovoiaxd ororxela 1a oTroia atroxi@qKav amd Tov Expiro8un) Suvdpe
TOU Tapévtog ap8pou, o ExpioBwitic Sev péper orromadr tore cvebvNy Evavt! twv Saveloriy
Tou MioBwir} ya ruxév xpén Tou MioBwrt} Karo MioBwrri¢ Sid tou mapéviog amotnpidiver
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7161

BA.

85.

Kor aTradAdoge! Tov ExyicBwih and xaGe evOdvn ya oTroaSrrore awalmon ex yépoug
twv Saveiowv tov. Le wepitrwon Kara my omola exe xopnynGel efaogddion umtp
omroioudrrote téro1ou Saveionj, o MicBwrri¢ uTToxpeodrar va poe! otny Gpon mM¢ ev
Abyw e€aogadions Mporod wepitAGouy ta WeplouciaKd oTorXEla OTO Anpdoro.

{5) AvapopiKé pe tic UTMOTapaypapous (a) Kat (B) avwrépw, edv Kata 1m Afén Tou Eradiou
Exyeraddcuong onoxodd more Mepioxric Exyeraddcuonc, onoiodimore téro1o axivnto f/Kat
Wepiouoraxd ororyeio efaxoAovGd! va civat atapafinto orov Mio@wri yia Tig Epyaotes
Metpedaiou ve GhAn/e Meproyritc Experaddcuong om LupBanKr Mepiox4, 1a Mépn 6a
ouvavinBodv ya va CUppwvicouV Edv, Ge TOIO Padpo Kar uITd TroIeG MpAOTOBéCEIC Ba
AéBer xdpa Q ev Adyw pETaBPaon oto Anpooio, Gore va civai oe Béon oO MoBwri¢ va
extedel 11g Epyaoties Nerpedaiou omy GAA fh onic uTOAONTES Mepioyéc ExperadAcvonc.

Extég cdv o Expio@wri¢ Snkwori Srapopenxd, ff (6) rouAGy:ToV Méjveg piv th Afgn Tou
Lradiou Experaddcuons o MicBwric, cbppwva pe n¢ Kakéc Mpaxixéc NetpeAaikod Mediou Kar
Toug Mepifaddovrixodc Népouc, Ga civai uTroxpewpivos va:

(a) oppayice dke¢ tig WapaywyKa gpiaia Kal Ta ywwoTG VdpoPdpa OTpUpaTa,
(B) atropaxpive dheg tg eyxaraoraceic,

(¥) Gtoxaracrice! To TepiBGAAov OOppwva pie TIS TMporGoric mou TeprAayBdvovra: oTo
Nodypappa Avartugys Kar Napaywyrc, wav MNE xa xd6e ruxdv mpdoGern pedir
WepiBaAAovrixwy ennrndcewy trou éxei cxtrovnGei obppwya pe To ApBpo 12.

Oa ouyxpomBel expo cippwva pe rig Siata~ec tng wapaypapou 1 rou ApBpov 8 rou
Mooedpixod Araidypatog yo my WapaKoAodGnon Kai To GuvToviCWs TW epyaowiw, Wore va
Siaopadice: my exwAfpwon wy viToxypewoewy tou MicOwir| Suvape: tw wapaypa@wv (8) Kar
{y) Tou ApSpov 84 (epegig Q wEmnpom ya ty ATopdxpuvon Kar AlGGeon Tw
Eyxaraotdowy»). H Emtpomr aut Ga aoreAcitan amd pia (3) péAn. ‘Eva péAog SiopiZerar
amd 1ov Expio6wrj, éva o16 10 MicBwrh xa to rpito wlAoc, 10 oTolo 8a civat o NpdeSpog m¢
Enurpomtic, Siopi{era: ard Korvob ad ta Sn Siopiopiva péAn. To tpiro auré yéAo emAéyeran
HETaEG Tpoowmwy avefaprftwy a6 tov ExpicOwr Kar to MicBwrj, 1a onola SiaBtrouv
eureipla oc Uniqwara Kavévwy Emorryng xa Téxvng ‘Epevvag xa Experdddevong
YSpoyovavOpdaxwv orn SeOvi Biopnxavia werpedaiou. Ee wephrtwon wou ta S00 péAn Sev
Katapépouv va diopicouv to rpiro pédog inc ev MOyw Emnpomric evidc ipidvia (30)
Nwepodoyaxay nycpav ard 10 Siopiayd touc, o ExpioSwrri¢ fo MioBwrri¢ Exouv Sixalwpa va
{ntAoouv tv emiAoyH Kat To Swopiops tou tpitou wEAous amd tov ArroxAcionxé Eprrespoywpiova.

(a) O xpdvoc kard tov otrolov n Emmporr Arropdaxpuvonce xai AidBeoncg mv Eyxatactdcewy
6a avakdBei Spdon Ga KoBopiZerai pe Korvi| upewvia Tou Expio6wrf Kai rou Mio8wrh,
orola 6a ouvarretar KaTd Inv évaptn tov Zradiou ExperaAAevonc.
7162

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

86.

87.

8.8.

(8) H Emupow Sa eferdZet Aa ra texvind, voumKa, WepiBadAovTiKa Kal PopodoyiKd Hépata
Tou oyerovrat pe my amopdxpuvon tw eyxarcordcewy Kar Ba pwopei, Kata tm
Groxpining] tng cuxépnia, va Crd 1 cuvdpopr evdacciv emi tov Gepdrw aurdv.

(y) HEmtpomd 8a awopaciZe obypwva pe 1h yuan Ing TAcIOWrypiag tw PEA Ing, Kar OF
anopdorw me 8a iva Scopeurmés yia tov ExproOwry xar tov MioBwrr}, H atrégaon tn¢
Emporis uméxena ony éyxpron rou Yroupyod.

(6) Ta é€o8a mg Emporis 6a KaraBdAovial and tov Mio®wtH Kai 8a xpeavovral crov
Aoyapraopé Eaddwv kai Ef6duv tov MoBwri.

© MicOwitic¢, mpoKeévou va Kakdwe: ne Samdve¢ wou anairodvia ya nic epyacicg mou
avapépovial oro Tapév ApSpo 8, utroxpeodtai Kata mv évapfn tou Zradfou ExperaAdcvonc¢ va
avoige: c1m6 Aoyopiaops oe pia fh mepioosrepec tpate{ec Tou Acitovpyoov vépipa omy EAAdba
ooppuwa pe Tig Seardteig tou ApBpov 8.2 tou Npoedpikod Aratdyparoc. Kara tm dedpxeia tou
EraSiou ExperadAcuong Ga mpéte: va mpayperotoie meprodixéc KataBéceig oto Aoyapmopd
avid, Kal (0 KepdAio auré, pati pe toug réKoug tou, Ou KaDloraiai 10 cidiKd GTOBEpanKd Tou
Mio@wih yia Tv eKTANpwon Tw uTroxpEdoeiy Tou OXETIKG pe TV aTropdxpuvon muy
eykaroordoewy. H Sicdixacia Kar éAe¢ 01 ouvapel¢ Acmioptpcieg ya auré¢ uc WeplodiKéc
katadiceg cuppuvodviar and Korod Kata inv évap—n tng mapaywyri¢. Ee wepimtwon pn
enirevéng ovppuviag, ta oxerma Cyrjpata napanéproviat cray AtoxAcionxé Epteipoyvapova
Ya inv pion SievBErnoy rouc.

(a) © xpdvog Kard tov omoio to eid amoBeparmd Ga xpnopototcita, KaOWE Kar 1a
atarobpeva Wood Kai o xpévog KardGear¢ Tous amd to MicBwr, KaBopiovrar pe
amépaon ing Emtpomic yia tay Arropaxpuvon xar tn AxiGcon twv Eyxataordoewy,

(B) To cuvokiné mood tou amoBepatixod, xwpi¢ 10 oxeTIKG 16KO, xpedvetat ato Aoyaprxopd
Eoddwyv xar E€65wv rou Mawr}.

Ol uTmoxpetdorg yia Inv amopdKpuvon tv eyKaraordcewy propotv va avactakody pe
CuyKaraBeon tov Yroupyod ya oTrowdrrore xpovKd Sidotnpa Bewpelra: avayxala ny Omapth
Quid ya my extéAcon wv epyaoidv tou MicBwri omy ia fh oe GAN LupBarixr Nepioxs,
cbppwva pe n¢ Srardgeig Kat In Siadaacia tn¢ mapaypapou 4 rou ApBpou 10 rou Népou wepi
YdpoyovavEpdxwv.

Oi Garage tou ApOpou 8.4. epapydgovici Kar’ avaAoyia oe Mepintwon mou o MioSwrri¢
KnpuxGei éxmtwtog Suvdyer ty wapaypdgwv 8 éw¢ Kai 11 tou ApBpou 10 rou Népou tepi
YSpoyovavOpaxwy 4 of wephrtwon wou o MioSunr¢ wapamOcl amd ta SiwKanipara
experdAkevong Tou coppwva pe tnv mapdypapo 14 rou ApOpou S tou iiou Ndpou xa tou
ApOpou 8.2. O1 Sardgeic rwv ApOpwv 8.6 xa 8.7 epappd{ovtar etiong Kar’ avahoyia otnv
Mepiniwon tou n Emrpom} ya my Atoydxpuven xar AiGBeon nv Eyxataordoewy Sev éxer
ovataéel Katé 1h Crrypr Tou oO MicBwrtic¢ KnpuyGel Extrtwrog Ff Exe! AGBer xHPa N Wapaltnon tou.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7163

APOPO 9 - EKTEAESH EPFAZION NETPEAAIOY ETH ZYMBATIKH MEPIOXH — YMOXPEQEEIE TOY

MIZOQTH

9.1 OMioBuwrr¢ extedci rig Epyaoies NerpeAaiou orn LupParixy Mepioxs):

(a)

(B)

obppwva pe:

() tov Novo tepi YSpoyovavOpaxuy Kar ti¢ Aontéc toxGouoes Siardferc 1n¢ Nopoteciac,
ouptrepicpBavopévu evSeixnxd wv Kavoviopdv tou GeoniZovrar Kar’ epappoyr
™¢ Tapaypagou 1 Tou ApSpou 12A rou Nopou tepi YSpoyovavpaxwv

(10 Mpoedpixé Axtraypa, 1o oTrolo oGppwva pe Inv WapGypapo 29 tou ApBpou 2 tou
Népou trepl YSpoyovavOpaKwy, epappdZerar omny mapodoa LoyuBaon Micwonc,

pe empédoa, odppwva pe toug Kavdvec Emerfyn¢ «ai Téxvn¢ ‘Epeuvag Kai
ExperahAcuong YSpoyovavOpdxwy (Good Oilfield Practices), kar Kata tpé1ro aopaAn Kal
appofovia oc ouviTé epyaZépevo Kar, avapopixd pe tic Epyagleg Metpedaiou evié¢
omoxodr more Nepioxic ExperddAcuonc, oc cuppdppwon pe to Mpdypappa Avamrugnc
xai Napaywyr¢ yia mnv Trepiox? auts),

9.2. Me inv empddagy tng yevixérntacg twv avwiipw, o MroGwiti¢, obupwva pe Tous ioxdovreg Kara
Kaipoti¢ Kavoviopodc:

(@)

(6)

w)

@)

©

Agu Bavei 6Aq 1 pérpa ya tov EAeyyo IN¢ por¢ Kar Inv aTrorpoTH Kae poperic amrdbAgiac A
Ing omaraAn¢g YSpoyovavépdxwy umépyea f uméyeia Kad ty didpKaa tw epyaoniv
YeWTPHONS, Tapaywyri¢, uMoyr¢, Siavopric F amoBrixcvonc,

AauBdve: orowSrjroie Tpaxnxa pétpa civai avayKaia yia mv aTorpom oTroiacdrirote
Cnpioysvou cicpori¢ vepod 4 Cnyiag orroiovbdrMore cidoug ce OTOIMvSdTote OxHPANOpd
Trou Trepiéxe: YOpoyovdvOpaxes tou propel va ouvavinGel Kara tnv extéAcon YEwTpnTIKwY
epyacidv f Kata Iv cyKaTaAcyn owoIaodrtore yeudTpnoncg, KaGi¢ Kar evromide
TPOCEKTIRG Kai GuvInpEl KGBE TInyH YAUKOO vepot Tou Tuxév Ga avaxaAupGel KaTa I
SidpKeia tw epyaonsv auidv,

Aap Bdver Aa ta MpOAnTHKG péIpa ya TAY aTrOTpoTTA TUPKayHyY Kar THY GBiKqIOASYHTN
owardAn YSpoyovavOpaxwyv fj vepou,

Kata fv OAOKARpwon IN¢ Sedtpnon¢ prac yeddTpNoONc, evnyepdver 0 MicBwri\¢ Tov
ExpoOwry mote 6a AGBe xHpa ny Soxipl] Tapaywyri¢ m¢ yedtpnang KaBwe Kar TOV PUBLS
Tapaywyri¢ tov empBeBarwOnxe,

ve Inv efalpeon mepmid@cewy dwou woAAaTA! TapaywyiKoi oxnyatiopo! omy ia
yew@ipnon d0vara va tapayBodv oiKovopiKd pdvo plow pepovwpévng owArwwong
Tapaywyri¢ (tubing string), aropedyel va wapdye: YSpoyovdvipaxes and moAAamAtc
7164

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

9.3.

94

wetprdaiopdpes Civeg ptow plac owArvwong mapaywyrs tautéxpova, extd¢ adv éxei
AGPet mv TpaNyoOpevN Eyypapn éyxpron Tov ExyicBwthh,

(or) cav o Expioiwiiic, evepydv ard eGAoyo rpéTo, Kpiver dti oF epyadies F of aveyeipopeves

@

(n)

@

amé to Ma8wih eyxatacrdons, Sdvavrai va Géoouv of Kivduvo Mh OWPanKA GopdAcK
Tplinav fF Inv Tepioucia Tou A va TpOKaAgoouy pitravon A GMn TepiPaddovixs Cia
emBAgBH wa Tov GvOpwrro, inv Wavida F mh yAwpida, Aqp Paves, Stic prope! va CaINGody
amd Tov Expicdwrt}, pétpa emavép8wong Kal aroxasiord mv TEepiPaMovuxt Zypia,

GuvopoAoyel Kai Sampel aopadonky xaAuyn yer tic Epyaolec Netpedaiou, umd im pope
Kay yia Ta 1ood, Tou ouvNAovtar Kata rig MpaKtixéc Ing SieBvod¢ Biopnxaviac wetpedaiou
Ka! odypwva pe toug Kavévec Emoriyng xa Téxvn¢ ‘Epeuvac nar ExperddAcuon¢
Y5poyovavOpaKwy, Kai Karémy aitparog, mpooxopifer otov ExyioSwif mortorromnxd
ané ra omola mpoxdétte én n ev Adyw aopadion civai oe 1oxd étav AapBdver xwipa
omoxrderote tapaiinon. H ev Adyw aopddkon, pe mv crrmpdAagy HC yewmOrmtag tw
TWpoavapepopdvuy, Ga KaAGTTE! ta Cy rpara tou TapariBevrat oto Napdpmnya E,

ananrel amd toug epyoAdBoug Kai touc uTrepyoAdBouc tou va Siatnpody aopahornrh
KaAUWT UTS TH POPHH Kal ya ta TroGa Trou GuYNBiZovral KaId mG MpaKxtiKés Tg SeHvoUC
Peopnxaviag metpeAciou Kar odppwva pe toug Kavéves Emon xa Téxwn¢ Epevvac xa
ExperadAcuong YSpoyovavOpdxwy, xar

awognpiiver, umepacniteras Kai awahidoce: tov ExpioBwil évavn méong pdcews
ations, amroBerxg npiag Kar arrofqpiwons, ouptepthaufavoptvwy, evbeiKnxd,
afmotwy yia arwAaa § Cnpia repiovoiac, owparixl BAGBA 4 Odvaro puoixiy mpoOwTWw
§ Gmiia oro wepiBdAAov Tou mpoxAGnxe  mporAde ard in Seevépyera Epyaouv
Netpedciou wou exredéoBnxav awd f ya Aoyapiacpd tou MioGutr, v6 tov 6po én o
Mio@wrric¢ dev a cudverai évavii tou ExyroOwr cbypwva pe Inv mapodod Sxitatn ya
onoadiore amodenKh Cqpia, agiwan, Cnuia § owpanKxr PAGAN woU pOKAROnKe fh
TrponAde ard treden e€ apedciac 4 S6Aou tou Wpoowmmod rou ExyroOwr) fad evépyeies
kar’ evtoAr tou ExpioBurt.

O MicOwrj¢ vToxpeodrai va eiSotromjoa apéows tov Exprodwi| ya omomddnore cofapa
yeyovéra troy tAaBav xwpa tvrd¢ inc LupParxric Neproxsi¢ A ya Owowdrprore onyaveer Coyle
en tow eyxataotacewy, ) otrola Sévarai va eyirodice: my extéAcon tou Erjaiou Npoypaypatoc
Epyaouiv Kai tou NpoGrohoyiopod. Le wepirrtwon mov eyeipera: euGdvy rou ExproGwrr évavi
Ipitwv and mpateic | WapaAclpers cx pépouc tou MioBwr} fj tw evtoAobéxwv ff mpoomBiviwy
auto), © MioBuri¢ amognuxive: Kai amaddooe! tov ExyroBwr) avagopixd pe KG0e réto10
euBovn.

O Mic@wrii¢ uTroxpeodrar, mpi Im Sidtpnan oromobrrore Epeuvnreis Pecdtpnone 4 Pedarpnons
Amoriuqons:

va uToPdAe! yywototroinen ofoy Yrroupyd xa, oc mephrtwon umepaxnac meproyric,
ewlong atoug Yrroupyot¢ EOvixrig Apuvac kar Eprropixrig NavnAiac:
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7165

95.

@ = tovdAdyiorov tpeig (3) Mriveg mp my évapen rw yewrpntixdy epyaoniy Epeuvntiaic
Testpnong. xa

fi) TovAdyiotovy pra (1) eBSopada mpw inv évapin tw yewrpnixdy epyaoww
Fedtpnong Attoripnons, Kai

(B) va umoBdAtr otov Expio@wit altqon yia mv mapoxA ouvaiveong yr tn Sidtpnon
yedstpnon¢ 6tw¢ mpoBAttera oro Mapdptqya A:

@ — tpeig (3) Mrjveg rovAdyiotov mpm my évapgn mg Eptuvntixtic Peatpnone, Kar
(pia (1) eBSopdda touAdyiorov tpi inv Evaptn tn¢ Pestpnons Atrotipnons.

Ze mepitiwoen mou o MicBwti¢ éxel, yar toug oKowodc me tKxréAcong evég Mpoypayparo¢
Avatrtugn¢ Kai Mapaywyri¢ mov apopad pla | mepioodtepec Meproxéc Exweraddcuonc,
KataoKeudoe ivav i mepiocortpour aywyodc vToxpeodial Katémv atfpatos tou Expio@urf4,
Kal um6 Tov 6po Gt uMdpyer texvixe] CUPPaTdInIa Kal SiaBéowN xweNTKOINIA, WE TPES INV
omola o MioQwri¢ Ga éxe mportpaidinta, va StiaGéce: tov aywyd tou yar mm perapopd
YSpoyovavOpdxwy tou Expiodwir} rf Avegapiniwy Tpirwy. Or avwitpw avapepdprvor
YSpoyovdvOpaxes Ga wWoéne! va petapépoviai amd 1o MicBwit} pe eGAoyoug Spoug Kar
TpodToGéoric, Kai C£ TEpimttwon Wou Sev propel va emneuXGei CUpPPWvia WE TPOG IOV 6poug
auUTOd, petagd rou MioBwr\ Kai tou Expiodwrr} f, Kara tepimtwon, perags rou MicBwr Kar
Avefaptntou Tplrou, evtég exatdy cikoot (120) nuepoAoyexdy nyeowv até inv évap—n Tw
ougnifoewy, to Gimpa A ta Cyripara und aypioPrimon wapatépwovia oe AroKAcionKd
Eptreipoyvmpova mpoc xabopioy6 obupwva pe to ApSpo 23.

Toeig (3) Mriveg mpi my tvap§n Kd8e HyepodoyiaKod ‘Erous, o Mic@wr\¢ umoxpeodra va
vrofdha drov Expio@wi} Katdoracn omy omoia wapariferm 1 mpooSoxdwpevn wapaywyr
Ydpoyovavepdxwy kai Mapampoiévrav yia to emdpyevo Hyepodoyiaxd ‘Ero¢, KaGuig Ka THY
Extipcpevn offa tous. Tpeig (3) Mijvec Tp inv avapevépevn évapé Inc MpwINg KavowIKHS
Wapaywyi¢ YdpoyovavGpdxwy Kar Napatpoldviwv, o MicBwif¢ uwoxptodra va uirofdAE
TWapépoxt Kardotaon mou Ga KaNOTTTE) To SidotTnya Tou peooAaPel pExp! Io TéAog tou 1érE
Tpéxovtog Hyepodoyiaxod ‘Erouc.

APOPO 10 - EKTEAEZH EPFAZION NETPEAAIOY ETH EYMBATIKH MEPIOXH — AIKAIQMATA TOY

10.4

10.2

MIZOQTH

© Mio®wrri¢ éxei To atroKAciotiKd SiKaiwpa Siekaywyig Epyaouw “Epeuvacg xa Epyaonv
ExperdAaAcuons on LupBanixh Mepioxy Kai tn Seaxelpron Kay tov éAcyxo Tu cv Adyw epyaoidv.

Yn6 inv empddagn twy Siarakewy oxerikd pe inv aogdAua twy eyKaractdoewy, Oo: exTPdawTol
Tou MioGwtf, 10 MPOCOWMMKS TOU Kal 10 TrPOOWINIKG tw EpyoAdBwv Kar Tw uTrepyoAdBwv tou
Exouv 10 dixaiwpa va eépxoviar oi LupPanxr} Mepioxr Ka va éxouv cheOcpn mpdoBaon oe
OAEC TK eyKatagrdoelc Tou Mic8wit}.
7166

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

10.3

10.4

10,5

10.6

11.2

11.3

Yu6 my empodatn twv Satdtewy mou apopodv am ocuyxupiémra étou ia pioBwpata
uompartovia ot cido¢ Swe avapépera oto ApOpo 13, KdGe LupioGwrri¢, cdpwva pe To
Moooard Tou oe auth mM EdpPaon Ga éxe ritho Kupidtnrag cAcdBepo Papi emi ddwy tw
MapaxBéviwy Kai AiaowBéviwy YSpoyovavOpaxwy omy Kepadl ing yewTpnOng wapaywync
ev1dg Ing ZupPanxs}e Mepioxyic.

O MroBurti¢ xa®ig Kat oF xpNoWOTOIOOpEvo! ard GuIdv EPyOAGBor Kar UTTEpyOAGBor SiKxarodvrar
va efayouv cAc0Ocpa aviikeipeva trou cioryayay oth xwpa.

O MicBwrri¢ Sixawdrat va mwAel evide A cxrd¢ Ing XWpac, ckomMops KaBdK Kai UAIKG Tou
mpoépxovtcr aNd INV aToauvapPOAdyNON EyKaTaordcewy Tou Sev XpNoWoTOIOUVIa! WAEoV,
edomondvias tov ExpicBwr evid¢g Suo0 (2) Mnviiv we mpog ta mwAOGPEva avTiKeieva Kai THY
Tyifh Tous.

Oudepla Kpanxr Apxr 8a xopnyel oc omrcioSrrore tpito aBerec avaciinons YSpoyovavOpaxwy
om LupParKe Mepioxy (4 ovorodr more pepo aurtric) ya ty CUAAOY! oelopiKiW Kar GAAWY
Sedopuivwv pe oxomd my akioddyjon rou SuvayiKod of werpéAaio Ka afpio Xwplc tnv
Mponyoupevn éyypagn cuvaivesn tou MicGurr},

APOPO 11 — ENOMOIHEH

Eqv éva Koftaopa YSpoyovavpaxwy exteiverai répa amd ta 6pia ng LupParxr¢ Neproxric rou
Mic@wrr) of CUpBaiet mepoxr GAAoU pOOWT, KarémW mMpdoKAnonG Tou Yrroupyol, o
MioGwrris (amd Kowod pe To pioBwr] THE dpopNn¢ CUUBarKA¢ TepIoxt¢) UTOXpeodTal va
kataptice! Kat va uToBdAe otov Yrroupyd evtéc ing Wpobeopiacg rou Oa opioei o Yrroupydc,
Tpdypappa evotroinons tc épevvac Kar experdAdcyonc tou Kondopatoc YSpoyovavOpdxwv.
Edv iva réro1o wpdypaypa evorroinong Sev exer uioBAnGel evidc tou taxGovtog xpovmKod
wAaisiou, o Yroupyé¢ avakapBdver va xaraprice: éva té1010 Mpéypaypa Obppwva pe TOUT
Kavovec Emorune kot Téxvng ‘Epeuvac xai ExperdAdcuons YSpoyovavipdxwy , Kai o MicButri¢
viroxpeodran va exteAéce! Kar va Inpriae! GAouS TOU dpouC Kal TI¢ MpOUTOBEGEIC Tou, Of avTiBern
Tepittwon Oo Expiodwrti¢ Sévarar va KatayyeiAc! my LOpPacn odppwva pe mv wapaypago 15
10u ApBpovu 5 Tov Népou mepi YSpoyovavOpaxwv.

Edv éva Koiraopa YSpoyovavOpaxwy exteiverar mépa and ra épea ing EupParKrig Nepioxri¢ rou
MicOwth oe mepioy) otny oToia o Yroupyé¢ éxer ta amoxAcionxd Swaxdpata épeuvag Kar
EXPETGAACUONS, KaTOMV MpéoKANoNS Tou Yiroupyod, o MicOwrri¢ vmoxpeodra: va Kataprtice!
eviaio mpéypapya avémiugyc ya my épeuva Kar experdAkevon tou Kordoparoc
YSpoyovavOpdxwv. Mer amd tqv uTofohy evdc eviciou mpoypdypatoc avdmuinc o
Expo8urr¢ Ga evepyrice: cOppwva pe tig Siardges ING mapaypdpov 15 tou Apapov 5 tou
Nopou wep! YSpoyovavipdxwv,

Ané inv npepopnvia Kata mv omola a Youpyéc mpooxadci ro MioGwr va Katapricer
MpSypappa evorroinans cbypuvea pe to Ap8po 11.1 ff evicio mpdypappa avamrugns abppuva pe
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7167

to ApOpo 11.2, oF npoGopies ya my extAqpwon awé to MicBwih tw oupBanKiy
vitoxpedoedv tou avacrtAAovian ydvo ofo Babys tou o1 uMoxptwoec auréc oxetiZovrat
avroxAgionxd Kai Gyeoa pe Zyiipara rou mpoxdrrouv o1o wAdionw tng Siadixaclac cvorroinan¢
Trou trepiypaperar O10 wapév ApBpo 11,
7168

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

APOPO 12 -NEPIBAAAONTIKH MPOZTAZIA

12.1 Odor oF Spor Tou Tapéviog ApOpou 12 eerdZovtai Obppwva we THY 1oXdoveE voyoGeola, extdg
edv wpoBAéreral xan Seapopenkd otnvy Mapodod.

12.2 OMoGwri¢ utroxpeodrar:

(a)

(8)

™)

6)

©

va Siefayei Oleg rig Epyaoies MetpeAciou xara 1péwo wou va Smropadife: thy mpootacia
Tou TepiBGAAovIog obppwva pe toug Kavévec Emioriyng xa Téxvng ‘Epeuvac xa
ExperdAAcuons Yopoyovavepakwy,

va extcAcl 6AE¢ nig Epyaoles Merpedaiou oe mArpn Cuppoppwon pe:
@ tv MepiBaddovins| Nopo@coia,

Gi) inv eyxexpmévn Exparnyiee) MeAém NepiPadoviKaw Emmnmocwy (ZMNE) (Strategic
Environmental Assessment - SEA)

(i) ThV Anépaon ‘Eyxprang NepBardovimdy Opwy (AEMO) (Terms of Environment -
ToE) nov mpotpxoviai a6 1m oxen Siadixacia Exripnong MepiPadhovtixdv
Emo (ENE) (Envirenmental Impact Assessment -ElA), Kar

(iv) KGGe tuxdv Tpo8ero ExéSi0 NepiPadAovuxrig Apaong (ENA) (Environmental Action
Plan - EAP)

obpguva pe to Wapdv Ap@po Kar tous Kavéveg Emioniync Kat Téxvn¢ ‘Epeuvag Kar
ExperddAcuang YdpoyovavOpdxwy, SiacpaiZoviag ravréxpova dm o1 epyaolec auréc
TrapaKxoAouBouvien KaTaAAq AW,

Va epappdger KaTGAAnAes texvixéc, oOppuva pe Tous Kavévec Emorripn¢ Kar Téxvng
‘Epeuvas Kar ExperdAdcvong YSpoyovavOpdxwv yia mv amotpom omomodrjror
mrepiBahAovrixtic Cyylac wou evSéxeran va mpoKAnGel amd nig Epyaoles Nerpedciou, Kar yi
TOV Treploployd wv TepiBahAoviiKaw erim@cewy mwv Epyaouiy Metpedalou evid¢ ing
TupParixic Meproxsig Kar evtdg twv Spopww A yeroviKdy ff mo aropaxpucpivwy
Tepioxi,

va epappdger Katd mpoorKovta tpd10 Kai éyKaipa try 1oxdouoa Nopo@ecia tou apopa
omy aopaAna iwv Spacmpiorituy épeuvac Kai tapaywyri¢ YSpoyovavipaKkw Kata 1
didpxeia tw Epyacniy Merpedaiou

va Lepipvd Gore n Texpnplon Ing TEpIBadAovtKHs CUPPOPPwONS KATE THY extéAgon twv
Epyacuiv MerpeAaiou, émwe n EMNE, ot AENO A ra EMA Kai ta oxen{opeva pe auriiv
éyypaga, va civar SiaBéowya GTO TpooWwITIKS Kat TOUS EpyOAGBoUs Kal TOUS uTepyoAdBouc
Tou yia va €youv erapKy Kar opOF ywdon tw pérpwy Kar Tw pe865uv tepiPaksovenrc
Mpootaciag wou 6a xpnoiyowomnGoby Katd my extédcon Tw Epyaouw Netpedaiou, xat
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7169

12.3

12.4

125

12.6

(or) va SeropadZer Sr xG0e Cuppwvia peragd rou Mio@uwrr Kar twv cpyoAGBww toy Kar Tv
uTepyoAdBuv Tous Tou oxeriferat pe i¢ Epyacies Nerpedaiou 6a tepisaypdiver roug 6poug
Owws wapatiGevial oro Mapév ApSpo 12, Kar otroiaddrole xaBepwytva pétpa Kat
ye8d5oug ya THV VAOTTUINON Tw UTOXPEdoewy TOU MaBwrt avapopmd pe To mepIBGAAOv
Suvdper m¢ wapoboas LoyPaonc,

© MioBwrig Seopetera: yr toug oKotrods meg napodoag TdpPaong va mpofaiver oc Kade
amrarodpeva Kal KaraAAnAc péipa:

(a) ya iV TA\pn Kat éyxaipn exmAnpwon Gkwvy Tw mpodmoGtorwy m¢ Kelpevng
NepiPaddoviixts Nopobeaiag-

(B) ya INV atrorponA mEepPardovn«rj¢ Cqplag orm LupBanxs Meproyy Kai oe yerrovaxés A mo
atopoxpuopéves Wepioxéc, Tou MpoxcAcirar amd tic Epyaoiec Metpedalov.

Edv o Exjio6wrih¢ éxer eGAoyo Adyo va toredet Ort oroiecdsymore Epyagies | eyeataordors Tou
Exouv aveyepOel amd to MoOwtr | owotcdrmore Aitoupyie¢ mou éxouv devepyndel ad to
Mic6wr4 Strowy f Suvaviat va Gégouv ce Kivouvo PUdKG MpdowTa 4 TepioVoies OTOMUSrTOTE
GMou Tpocwrou A putaivouv f PAdtrovy my wavida q 10 WepifidAAov ce Babys Tou o
Expio@urri¢ Gewpel anapadexto, o MioGwiri¢ Oa propel va Ader pétpa enavépOwong ecvidé¢
edhoyou Sxxonpatog Tou 6a opice o ExycBwr¢ kat va atoKataor)oe omoiadrrore Cnyia o10
TrepiPGAAov, eved ta EEoda tng ev Adyw eravopBwonc Paplvouv 1o MicOwrir}. Edv 0 ExpioOwiric
Yo Kplivet avayxaio, Sdvata va Cyifjoe: amd ro MioGwrt| va Siaxdwe: n¢ Epyaoies Netpedaiou, ev
6Aw A ev pépel, dg Grou o MioGwri¢ va Ader ta Wapatrdvw péipa emavép8wong va
aroxaracricer ororadr}irore Cypia,

Ta pétpa Kai o1 pé8od01 Tov Ba xpnowoTronBodv ard to MioBwit| yet oxoTd mh CUPLdpewoR
TOU Pe TOU Spous Tou Tapévro¢g ApBpou 12, xaBopiCovrat pera awd tyKaipec SiaBouAcboer Kay
Ouppuvobvia pe tov Expio8wrr wer and mv évapin rv oxerxdv Epyaowv Merpedaiou A/kar
Tw cuvapdy epyaowv Kai orroredsrote UTGpgel oNuaviiKt) Siapoporoinon Cro avi«eieve A
om yiBodo exrtAconcg Epyaoidv Nerpeddiou, o MioBwrt\¢ 8a mpéte: va AGBer uTdyn Tou Touc
Kavéveg Emrorjpng kat Téxvng ‘Epeuvac cai ExperdAAcuong YSpoyovavpdxwy, xafi¢ kar n¢
oyenkés atranrjoeig ing AENO.

Ldpywva pe to ApBpo 12.2(a) avwitpw, o Mio@wri¢ uTroxpeotrar va xaraprice Kal va uTTOBaAEL
omy apyddia Kpatikh apy MeAtm NepPaMovimivy Enmimiocwy (MME) ya ng oxennég
Epyaolec Nerpedaiou avapopixd pe 1¢ orole¢ ananelira: Siadmaoia ENE, H MNE mpénei, Kar’
ehaxioto:

(@) va ouppoppdveray MAhpws pe Tig atrartaci¢ Ing 1WeXxGoUCAG vopoSEdiag ENE,
(8) var wAnpol ni¢ atraiqarig Kar Tig KatevBuviipies ypoypes TG EMME, Kat

(y) va xarapriZerar air6 rpitov pe ewapxr eyiespia Oro TrEdio Hwy TEpIBAAAOVIIKwY [EAETIOV, O
omolog 6a emAtyera: a6 tov MioBwri mpoKeEvou va Thy ExTrovege yi AoyapKIopd Tou.
7170

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

12.7

12.8

12.9

12.10

12.14

12.12

12.13

12.14

Kae épyo, epyaoia, Spaomnpdinra A GAAo tpripa tw Epyaouiy Merpedaiou tou vméxerta oe
EME fexme povo érenra até nv Lyxpran ing AENO.

KaGe tpoTomoinon, ewéxtaon, BeAtiwon H emmKaipomoinon épyou, epyaciac, Spaomprdrnrag A
GMou TpApatos Tw Epyaouiy Merpedaiou pe eyxexpipévn AEMO, atraitel 1 CUppdpPwonN PE TiC
oxennécg Siardgeig mg voyo@colag mepi ENE. To iSio wo xbe! Ka! ya tHV avavéwon (xpovnKr
mapdraon) ing AENO.

Emmy wepinmwon Spactnpiorjrav ya ng otrolec Sev eivar umroxpewnKf ENE, add wordco
avapéverar ebAoya va poxGwouy mEpiBahAoviiKés Emde focovos onpaciac, Stra¢ iSiwe
Orny Wepittwon tw cciopixwy Kataypapiv, o MicBwrti¢ uroxpeodrar va karapticg ENA ya
Tov KaBopioyé, Thy exTiynon Kar Inv GpBAUvon Twv cMNTT@cEwy auTiv, eomdoviag omy
aTTOTpOMt] Kat Tov TEplopioLs TwY EMTaGEWY GUT, GOjxpwva Ye TOUS KavévEes Emoripns kav
Téxvng Epeuvag kar Experdddcuons YSpoyovavépaxwy.

To ENA uTofaAdcrai crov Expiodwtt mpoc eféraon Kar mpémet va tnpeitan amd to MioButh,

O MioBwri¢ uToxpeodra va cupeptapfave: ot KGB Errjoio Npdypappya Epyaciiv Kar
Npolrodoyiopd Tou uioPaGAAcra: orov ExyroSwr|, mepifiaddoviiKll ExBeon oxenKad pe TIC
epyacies Tou wpe! va extedeoBobv, Omwe MpoBALIrerar oro EyypapO auré, KaBd@c¢ Kar oxeriKa
pe Tic avaAnpBdioes epyaoies COppwva pe to Wponyobpevo Enjcio Npdypappa Epyaouiw Kav
NpoltoAoyioys.

Now amd my extédcon oTroiaodtjrore Spaompidintag yewtpnonc, o MioGwri¢ uToxpeodras va
ikavoTiow! WARpws Tig MpolToBéoric mn Kelpevn¢ vopoOrokag ya mv aogdAna, inv
aynperdtion éKxraxtwy avayKdv (1.x. O€ Tepitrrwon merpeAaioKnAldac, mupKayiac, aruxnparos,
exTropmrayy, K.Atr) Kat ta oxédia Sraxelpions yeovwv KvSovwv.

Emy Tepitriwon emelyovros Mepictanxod f atuxfpatog To otolo mpoKaAcita: amd tc Epyaolec
Merpedaiou Kai emnpedger ro mepiPaAdov, o Mic@wrti¢ eidotorel ayedAntl tov Expio8wrr,
mapéyoviag 1% oOXEnKés pe TO TeproraniKd ActTOpépeles Kal epappdger aptows to avtioroixo
oxédio éxraxmg avayKn¢. Kara tv aviperddmrion omooudrmore emciyovtog mepioranKod 4
atuyfpatos Trou emnpedzel to mepBAAAov, o MicOwit}¢ uTToxpeotral avd dod onypr va mpopei
Ge KdBe evépyed Kata TO GuvETé Kal avayKalo TpdTrO COppwva je Th NepiBadAovtixr NopoSecia
Kai Tous Kavéves Emorriyng Kai Téxvng ‘Epeuvac xai ExperddAcuons Y5poyovavOpaxwy trou
appd{ouv ong tepiotdoess.

© MioBwrri¢ Sev evBdverar ya Kapia WepPaddovrixh Kardotaon fh Cnpia evudpxovea om
LupPank Meproxty wpe amé tyv évapgn rw epyaoudy tou MicBwrh} evrég auric¢ Kar Kavéva¢
épog ing Mapodoac EdpPaong Sev epynvederal we tpdtro Mou va Kadiord To Mio8wr uTedGuvo
avapopixd pe OToMBrtrore tro mpolmdpxovca epiBaddovtixt KaTdéoraon f Cnpia. Ma to
oxoTré aurté, 0 MicBwri¢ xataprifer ExBeon apxmre Katdoraon¢ yia Th Karaypapr mn¢
Kardoraons Tuy TepiRaMoviimdy Wapaperpwy Kar Wopuy Kata to xpévo Tpiv amd my évapgn
wv epyaouiy, H éx@eon apyixri¢ Kardotaons viToPGAAcrar Mpeg efétaon atov Exjio8wrr}.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7171

Epooov dev umdpxouv avipprore and tov Expio6wri evtéc clkoor (20) Epydowwy Hpepdiv
m6 Inv UTTOBOAK mg ExBeons, n ExBeon Texpaiperct We aTroSexti}.
7172

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

13.1

APOPO 13 - MIZOQMA

Loppuva pe to Mposdpaxd Aidraypa, o Mic8wirj¢ uToxpeobrar va KatapdAAt orov Exyiobutt
MioQwpa yra SAous Tous NapaxBévies Kar AiaowSévies YSpoyovav@pakec Kai ta Napapotivia
auriv om LupBanxr) Nepioxy. To Mic@wpa uTroAoyiZera: Kai KaTaBGAACIa Gbppwva pe Tic
Siardgeig rou mapévtoc ApBpovu 13.

Pia roug oKotrotc tou mapévroc ApSpou 13:

«Exnip@pevn Napaywyi» onpaives, o€ oxéon pe thy Npsdtn Nepiodo kar xaBe erdpevo
Hycpodoyiaké Tpipnvo, my extipnon tou MroBusr] we mpo¢ i OUvOAKA TMoadTnTa NapayBévtwy
xai ArcowBévrwy YSpoyovavepdxwy kai Napanpolévie om LupBarixn Mepioxy Kara tv cv
Adyw teplodo.

«Exnripmpevo MioBwya of EiSocg» onpaiver, oe axéon pe tnv Npwtn Nepiodo 4 xGbe ewdpevo
Hyucpodoyiaxd Tplynvo, ro exmdapevo MicBwya ot Eldo¢ ya tv wepiodo auth, dtrug
KaBopiZera cbppwva pe to ApSpo 13.5.(a).

«ExnpWpevo Nocootd Mic@wpatog» anpaivei, of oxéon pe tv Mpedtn Mepiodo Kar nae
enmdpevo Hpepokoyiaxd Tpipnvo, to Moocord MicOdpatog ya tnv Tepiodo aut, 10 oToio
urroAoyiZerai Paces tou Exmdpevou LuvieAcors R yia tyv mepiodo aurt.

«Exnipwmpevog LuvreAcotis R» onpaiver oc oxéon pe: () mv Npwtn Nepiodo Kai to emdpevo
Hpepodoyxaxd Tplpnvo, my extipnon tou MicOwrt we mpoc tov EuvieAcotA R ya KGGe réroKm
tepiodo, (ii) to Sedtepo HpcpodoyKaKd Tplpnvo pera tnv Mpwim Mepiodo, tov Luvredcorry R ya
THY Npwtn Nepiodo, xan, (iii) xaGe emdpevo Hycpodoyiaxd Tpiunvo, rov LuvteAcor} R exeivou rou
Hyepokoyaxod Tpiyfvou mou mponyrGnxe rou apéows tponyodpevou Hycpodoyiaxod
Tpaifvou,

«Hpepopnvia KatafoAg¢ Mic@ipartog oe Xprpa» onpaive: KdGe pia amd n¢ axddouBec
nuepopnvies: (i) avapopiKd pe inv Npwin Neplodo kai xdGe erdpevo Hycpodoyiaxé Tpiynvo, tav
nwepopnvia trou atoreAci mv teooapaKoort téyrrtn (45n) nuepodoyiaxt quépa pera thy évapén
Tou emdpyevou Hyepodoyiaxod Tpmrtjvou, Kat (i) hv qpepopnvia tng Angn¢ tn¢ tapobcac
LopPaons.

«Hpepopnvia Yrrodoyiopod Exripmpevou Mic@dparos ot Eidocg» onpaiver xa0e pla awd ng
axdhouBes nuepoynvics: @) oe oxéon pe inv Mpidrn Mepiodo, my npepoynvia (omw¢
OUpPWVAGNKE peTagG twv Mepidv) n onola mponyelta: toukdyiotov 500 (2) Mrivec tng
EXTIPmpEVNS NuEpounviag Main eyMopIKr¢ Tapaywyric, Ka! (i) of oxéon pe KGHE eMdpevo
Hyepohoyiaxd Tpipnvo, my npepopnvia (6rw> ouppwyi@nxe perags wv Mepwv) 1 omoia
Mponyeltar rouddyiotov Sido (2) Mrvec tn¢ MpiTNg NuEpac auTOd Tou Hpepohoyiakod Tpiprvou.

«Hpepopnvia Yrrohoyiopod Mic@@patog ce Eido¢» onyaive: xdGe pla amd ric axdAouBec
quepopnvies: @) oe oxéon pe tv Mpwrn Mepiodo Kar kaGe emdpevo HpepodoyraKs Tpiunvo, tv
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7173

npepopnvia wou amrorcAi tpidvra (30) nepodoyiaxéc nyépes ad my évapfn tou erropévou
Hyepodoyiaxod Tpiprivou , Kar (ii) trav nHepopnvia tng Angn¢ Ing Tapodoag Ldyaone.

«Hpepounvia YrroAoyiopod Mio@Wparog of Xpijpa» onpalve: xaGe pia amd tig axdAouGec
Npepoynvies: () avapopixa pe tnv Npwin Mepiodo kai xaBe errdpcvo Hycpodoyiaxd Tplunvo, mv
Nwepopnvia tou atroreAci hv tprcaKoortt (30n) npepodoyiaxt, nyépa perd mv évap—n tou
empevou HpepodoyiaKod Tpiprivou, Kar (il) tv nuEpopnvia tng AENg INC Tapodoag LdpyPaonc.

«Mio@wya of EiS0¢» onpaive: ood mote MicBwya To oTolo texpaiperai on eméActe va AGBer
© ExpioBurri¢ ce eid0¢ cOp@wva pe 10 ApBpo 13.3.

«Mic8wya ot Xpfya» onpatve: onoiwd nor Miobwpa o ExpioGwri¢ emAdye: va AdBer oc
Xpr\pa Pace: rou ApBpou 13.3.

«NMogootd Mio@mpatoc» onuaiver, of oxéon pe tnv Npwin Nepiodo nai ce oxéon pe nae
tmdptvo Hycpodoyicxé Tpinvo, 10 wooootd excivo, mou umodoyi{erai pe avapopd cTov
LuvreAcord R, é1o1 Wore, eGv o LuvteAconi¢ R ya tnv tepiodo aur eivar:

(a) xapnAdtepoc fj ioc amd 0.5, to Nocoord MoBwpatoc Ba civai 2%,

(B) upnAdrepog amd 0.5, aAAd xapnAdrepoc arré fh ioog pe 1, 10 Nogooré MicGdpatog 6a civar
5%,

(y) upnAdteposg amd 1, GAAG xapnAdrepos amd A fag pe 1.5, 10 Mocooré MicBwparog Ga cival
8%,

(5) unAdtepos amd 1,5, GAAG xapnAdtepos ar ff ioog pe 2, 10 Mogootd MioSwpatoc Ga eivar
11%,

(©) upnddtepos amd 2, GAAG xapnAdrtepos amd #| loog pe 2.5, to Moooo!d MioBwpatog 6a elvar
14%,

(orjupnddtepos awd 2.5, GAG xapnAdrepos amd A loo¢ pe 3, 10 MogooTd MicBwparog Ga eivai
17%,

(Q upnAdtepoc arr 3, to Nooootd MicBijpatoc Ga eivar 20%,

«Mpaypanxh Mapaywy» onpyaive, avapopixd pe mv Mpwm NMeplodo f KaGe emdpevo
Hyepodoyiaxé §=Tpinvo, m ouvodKh woodina NMapax6éviwy xa AnowSéviwy
Ydpoyovavpaxwy xai Napanpoidviwy om LupBanxr) Meproyh xara mm Sxdpxea aurii¢ te
Npwtn¢ NeprsdSou A auto’ rou Hyepodoyiaxod Tpyivou, Kard wepiriwon, 6Tw> weprypdperar
On oXeTiKA SAAWON Tov oUvIdoCETa! até To MicB8wir oUppwva pe To ApSpo 13.7 Kar To
Kepddano 5 rou Napaprriparog F (AjAwon ExperdAAcuonc).

aMpaypanké Mio8wya ce Eidoc» onpaiver, avapopixa pe tnv Npwtn Nepiodo A KGBe errdpevo
Hyepodoyiaxé Tpipqvo, to MicBwya ot Eidoc, rou xaBopiferai Baoe: tou ApSpou 13.5.(B).
7174

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

eMp&m Nepiodosg» onyaiver my mepioSo and inv nyEepoynvia Kata iy omoia umifake o
MicBwitig mpog tov Exwo8wr) ywwororoinon odypwva pe to Ap8po 74, pe my omroia
evnpépwoe tov Exyio®wrt\ én pia AvaxdAuwn eivat epropixd experaMedoqin péxpr tay évapén
Tou ev Adyw Hyepodoyiaxod Tpiprivou Tou éretar ing nyepopnviag ing Tpwing epTopixtc
Trapaywyric.

sEuvreAcoTAs R» onpaiver, of oxéon pe my Mpdrn Meplodo kar oe axton pe KG8e erdpevo
Hyepokoyaxd Tplynvo, 1o amroréAcopa tww: (i) ZwpeuriKdw Axaddpionov Eiopowy yia inv
Nott MepioSo H 10 ev AMdyw Hyepodoyiaxd Tpianvo, kata wepintwan, Siaipodpevo pe TiC @
Twpeurixéc Luvodmég Expoéc mg Mpding MepidSou A tou ev Adyw Hyepodoyiaxod Tpmirivou
kard, Tepittwon,.

Avapopixd jit tov uTToAoyioyd Tou EuvreAcort] R: () Tuxdv wood wou KaranGevtat o10 es5K6
aroBepatxKd yia TRY aiTOoUVapPOAGYHON A INV arToydKpuVEN Tw EyRataOTGoEWY Kal yt Inv
aroKatdoraan ing ZupPanni¢ Mepioxis («EyKaraAeupn) Kat, epdoov 1oxGe1, 10 GuvoAKd TOG
TWV Tpayyanxdy Satavaw yia epyacicc EyxardAcipng mou Sey xakdirovrat amé ro e1diK6
aTroBeparixd, Bewpodvral exmtdpeva Efoda. (fl) OAa ta toda Kal oF Sandvec, avapopixd pe ta
Séveia yia 1H XPHHATOSSTNGA Tw Epyaoniv Metpedaiou, OuptreprapBavopivwy, evernrika Kar
Oxt TeplopiotiKd, TOKwv Kal EE65wv XoNvaToddmang wou emPapdvouv Kade Tupproswr, Sev
Sewpodvial exmmrdpeva éfoda. (iil) Ta MioGcata oupmephouBdvovtai orov Trapovopaorh
(ZwpeunKéc Luvodmés Expoéc) tov EuvreAcott R.

aZwpeumKic Axaddpiotes Erspoécy onpaivel, oe oxéon we tay Mewin Nepiodo Kai xdOe
emdptvo Hpepodoyians Tpiuqvo, owpeumiKe axaddapiorn atia:

(a) twv NMapaydévrwy Kar AaowSéviwy YSpoyovavOpaKwy Kai Mapanpoiéviwy (6mw¢
Kedopiovtat cbppwva pe tig Siardfer¢ rou ApBpou 16) gin LupParme Meproxy,

(B) Tw TwArCEWY TEpiOUTIaKwy oTOIKEfuY TOU aIToKMONKaY WpO¢ XProN Tou oxenZovrat fh
ouvdtovrar pe ti¢ Epyaoie¢ Nerpedaiou, Kar

(y) Taw xaGapiov codduv and rig Guvadhayés mou Meplypaovia: amy Mapdypapo 3.6 toy
Mapapriparos F, Kai KG@¢ GAAoU caddou wou oxeriferar | ouvSéerar pe Tig Epyaoies
Merperaiou oupmepiapPavopivwy, evSexrKd Kai Ox! mWeploplonKa, co65uy Tou
ciompatteviai amd réAn Xpflong Wou wpoKGMTouv amd Mv KaTaoKeur Ka! AEIroupyia
owAnvibocwy ya Th perapopd tw YdpoyovavOpdxwy Kar NMapampoléviwy xdde
Tuppodwri), cite 10 ev Adyw éoo5o ogeidctar oro ZuppioGwr} 4 oe onowdrrore Luyyevt}
Emiyeipnon tov , codSwv wou MpoKimtouy yia my Wapaywyt nAextpixtig EvEpyeiag Kat
£065WV Tou TPOKOTMTOU ad oTro1OdrTore GOPaAIOTHpIO CUPPdAaIo A arroCAplwon, ya
6ha Ta tn ard THY NHEpopNvia ING MpwING EyIFOpIKs Mapaywyrc HEX KEI TNE teAcuralac
Auépag auris ing Mpa@tng MepidSou qj roy emopévou Hyepodoyiaxot Tpiyrivou, Kara
Tepintwon. Mia tous oKoTTOds 10U Mapdvi0g Opioyod, axabdpioTh atia onpaive inv afia
Tpiv THY apalpeon oroioudhtore MioGGpatog, oTomv5rtore popu, ted A GAAWY
popoAoyikiay emPaptvoewy, ef65uv petapopac, xeipiopou, avirmpoowneiac, Kai Kabe
GAAou ££650v 4 Satrdvnc mdong Picews.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7175

13.2

13.3

13.4

awprunxég EuvoAwKés Expoéc» onpaive, ya iv Mpc MMepioso Kar xd@e crrépeva
Hycpokoyaxd Tpipnva, to aGpoiwrxd cdvoAo dAwv twv Etdduv ‘Epeuvac, Efddwv
ExperdAAcuong Kas Aciroupyixitiy E€65wv, Kai GAMA exmmrdytva éf0da trou avagépovta; a1
Ke@aharo 3 Tou Mapaprriyatog F yar GAec Tig Tepiddoug amd Thy Hpepoynvia “Evaptng loxdog
wexpl Kar tnv reAcuraia quépa aurri¢ mg Npwing NepsSou xa KaGe emdpevou Hycpodoyiaxod
Tpiprjvou, kata wepinwon

To MicOwia Tou KaTaBdAtt o MioSwri¢ ctov Expic@wrr| Ga urodoyiferar we tocoaTé enf Tw
NapaxGéviwy Kar AaowSéviwy YSpoyovavOpdxwy Kai Naparpoléviey awé ty ZupBankh
Nepioxs ce oxton pet Inv Apwrn Mepiodo Kai KaGe ePdpevo HyEpoAoyiaxd Tplnvo OGppwva pe
ig axdAouGes Siatdgere Tov Wapdvioc ApBpou 13.

© Expio@wrri¢ Suodrar va emAgEer, Ka1G my andduin Sraxpinixr} rou euxépea, va Ada to
Mic@wya of eidog (xMic@wya oe EiSo¢») rf oe xpria («MioGwea oe XpApar) fh ce évav
ouvdvacyé Kar tw 500, avagopixd pe oTorobrmore HyepoAcyaxd ‘Eroc. Edv o Exprowrric
em@upel va crompdget to MioBwpa ev OAW 1 ev yépet WS MioBupa of XpApa, o ExpioSwrtic
viroypeodra: va evnueptwoe cyypapws 10 MicOwr} yia Tv pd8ecK rou rouAdyioTov evevivIa
(90) nyépes mp inv évaptn KaGe HycpoAoyiaxod ‘Erouc (fj, yea to mpdyro Hpepokoyiaxd ‘Ero¢
cro owolo Ba wapayGotv Ydpoyovdvilpaxec, roukdxiorov Sio (2) Mrives wpiv amd Inv
extdpevny quepopnvia Ing Wearing eyTOpiKes Tapaywyic). O ExpiOwrr¢ viroxpeodra etions,
va Irpoddiopice: 10 Modo tou Mic@tiparog mou wpotiera! va ciompdge: we MicBwya oe
Xpripa kara tn SidpKem tou ev Adyw frouc (fh, ae oxéon pe To MptTo HuepodoyiaKd Eroc Kara to
oTrolo wapayovrar YSpoyovavpaxcc, Katd to evaropitvov SiGotnpa rou ev A6yw HpepodoyaKxod
“Erouc). Edv 0 Exyrobwirc Sev emAgger va AdBer to MioBwya tv dAw 4 ev uéper wo Mio8wya oe
Xprya o¢ oxéon pe orroiwddwore Hpcpodoyiaxd 'Eroc, rexpaiperai on o ExproGwiri¢ exes emmadéter
va AdBei 10 OfvoAG Tou MicOdpatog we MioBwpa os Eido¢ yur 10 HyepoAoyiaxd Erog aurd. To
tv Adyw TooooTd rou MioBdyarog To onfolo o Expio8wrii¢ 6a AGBer we MicBwpa oe Xpr\pa 6a
uTroAoyierat Kai 6a KaTaBGAALTO! COppwva YE To ApBpo 13.4. To mogooré tov MicBdpato¢g To
omolo o Expic@wrig 6a AGBer we MioS6wya oe Eiéo¢ Ga viohoyifera Kat Oa tapadiderar
odpguva pe to Ap8po 13.5.

Edy, yi orrowdhrrore Hylepodoyaxé Eroc, o ExynoGwrric entdégci va AGBer oTroIoSrj wore pépoc
Tou MicOaparocs we MicGuja oc Xpripa, ioxGouv o1 axddouBes Siardéeic:

(a) To Mio6wya oc Xprpa (edv vpictatai) avopopiKd pe tv Neowin Nepiodo xai KaBe erépevo
Hyepodoyiaxé Tplpnvo, 6a umodoyifera: Kara inv Hyepounvia Yrrokoyiapod Mio®d@parag
ot Xphya tov apopd omy Mpitn Mepiodo f of exeivo to erdpevo Hyepodcyraxd Tpipnvo,
kara trepitrtwon, xa Ga KatoBaMera ad to MioGwr oTov Exyro6wrr) inv Hprpopnvia
KataBohrs Mic@apatos ot Xprya wou apopd otny tapamdvw Npwin Mepiodo A oe
Ekelvo To aKGAOUBO HyepohoyiaKé Tplnvo, xard mepintwon.

(B) Kara inv Hycpopnvia Yrokoyiopod MioSipatog of Xpripa Tou apopad omy Npiwrn
Nepiodo Kai Kata tay Hyepopnvia Yrrokoyiopod MioGaparog oc Xpriya tou apopa of
7176

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

KGGe ETroUEVvo Hpepodoyiaxé Tpipnvo, o MroGwtri¢ uroxpeodrai va mpoodiopicei to rod}
Tov Mio@apatog of Xprya yict tv Tepiodo aurt} we e€rh¢:

®

i)

Gi)

()

opifovrag rov EuvteAcott] R Kar ain ouvéxcia 10 Noord MoSapartog trou apopa
any Mpwtn MepioSo 4 ot exeivo 10 erépevo Hpepodoyiaké Tpipnvo, kata wepittwon,

joMamAaoxifovtag 10 Mocoors MioGdparoc, mou KaGopiomxe cOupwva pe TO
ApOpo 13.4.B(i) avwrépw, ye mv Mpaypankr Napaywyry yxr inv Mpdrn Nepiodo A yxr
10 Ev Adyw Hyepodoyiaké Tpiunvo, kard tepitrtwon,

roAAamAaordZoviag 10 Wood Tou uTPOAOyi<eral COppuva PE To ApBpo 13.4.(B) (ii) pe
tWogootd ico TPO To ToaoaTd Tov MicBdpatog yia To Hyepodoyiaxé ‘Ero¢ yia 10
ortoio o Expio6wri¢ enéActe va Ader to Mio®wpa oe Xpriya odppwva pe To Ap@po
13.3, xan

umokoyiovras m1 Xpnpanxr aia rou Toood Tou KaGopiferai Obppwva pe to ApBpo
13.4,(B) kara 1a opZ6peva oro ApOpo 16 (KaBopropidc Atiac YSpoyovavépaxwv).

Eav, cf oxton pe omorodSrmore Hycpodoyiaxé Eroc, rexpalpera 6u o ExyOwri¢ eméAete va
MPa omoiodiore pépog tou MicBipatos wo MicBwya of Eldoc, 1oxGouv of aKddoubes

Sraragaic:

(a) Kara my Exmpdyeva Hpepopnvia Yrrodoyioyod Mio8apatog oe Eidos, mou apopda omy
Nowty Nepiodo kar oe KaGe erdpevo HpepodoyiaKd Tpipynvo, o MicBwrr¢ UWoxpeobTal va:

0

qi)

Tpocdiopicet 10 Wood rou Extcievou MicBwpatog ot Elo we effc:

(A) kaBopioviag tov Extcyievo EuvreAcor] R Kai orm ouvéxe 10
Exnpdpevo Mocooté Mic@aparoc yia my Mpdin Mepiodo fq yia to ey Ady
Hycpodoyiaxé Tpiunvo, Kard tepirtwon:

(8) woMatAaoxiovtag to Extipiqievo Moooord Mic@apartog, 6mw¢
xaSopifera: cbppwva pt to ApBpo 13.5,(a)()(A) avutépw, pe Tav Exripdievn
Napaywyr} yia mv Mpdtn Neplodo f exeivo ro Hpepohoyaxd Tpiynvo, xara
Tepittwon, Kar

(D woddatAaadZoviag 10 ood wou umoAoyiZerar GOppwva pe to ApBpo
13.5.(a)()(B) avwrépw pe Todoord ico Wpo¢ To WocodTd tou MicBuspatos ya To
Hyepodoyiaxé Erog yia 10 omolo rexyaiperar 611 o ExyoBwri¢ ewéActe va
wompagel to MioBwya oe Eido¢ xatd to ApSpo 13.3, Kar

xaraprize: éva Mpdypapya pati pe Tov ExpicBwrf, Suvdyer rou orrolou o ExpicOwrric
mrapahapBdve 1o ev ASyu Exnydpevo Mio@wpa ce Eldoc Kard inv Tepiodo aurr} Kat o
Mic®wrt\¢ uToXxpeodra! va Tapadwcr! 10 Exripipevo ot Eldoc MioSwpa cbppwva pe
To CUPPwYNGEY Trpdypappa oto ONpelo Mapaboon¢ Tou ouppwvAOnKe peragG rw
Mepav oro Npdypaypa Avatrugns Kar Napaywyric.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7177

13.6

13.7

13.8

(B) Kara inv Hyepopnvia YroAoyopod Mro@dparoc of Eiéog mou avnororxel otqy Npwrn
Neplodo xar Ge KGBe ewdptvo HyepoAoyiaxd Tpiinvo, o MioBuri¢ vToxpeobrar va
MpogdipiZu ro 100d Tov MiaBisparos ve Eidoc, we e&ic:

@ opifoviag tov LuvieAcony R xai om cuvéxeia to Mocoard Mio6ipatog yia tv Np
Nepiodo fh ya ro ev Adyw Hyepodoyaxd Tpiynvo, xata mepittwon,

(i) ToAAaTrAaaIdZoviag 10 Nocoard MioBdparos, dmwe KaBopiferar xard 10 Ap8po 13.5.
(B)G) avwrépw, ye tv NpaypanKh Napaywyr ya qv Ppt Nepiodo A to ev Adyw
Hyepodoyiakd Tpinvo, kata Tephirwon, Kar

(i) wodAawhacxdt{ovrag 10 Mood Tou uToAoyi{eral Pace tov ApBpou 13.5.(B)(i) ye
Togootd loo Wpog 10 WoGooTd Tov MicGidpato¢ yia To Hpepohoyiakd ‘Ero¢ yi To
omoio rexpalperar or o ExwioGwri¢ eméaete va AGBEI to MioBwya oe Eldo¢ Kata 10
Ap@po 13.3.

(y) Ev 10 Exmpiijpevo MioBwya ct EiSog ya inv Mpwtn Mepiodo A yia KdGe cdpevo
Hpepodoyiand Tpipavo, civar pixpdrepo (| peyahutepo ad ro Npaypanxd Mio®wpa oe
Eldog yia my idia Mepiodo, rte avarrpooappdoviar avahbyus, ra peAAoviiKd Mio@ajpora
ot Eidoc ti of Xpriya, Tou npdne: va wapaboody 1 va KateBAnsobv ard To MioBwrh
ofoy Expodwi} mMpoxapévou va SiopBwcl oroadrwore Siapopd, cOppwva ye uC
Siardgcig rou ApBpou 2.3 (8) rou Npocdpixod Araraypatoc.

Le nepintwon wou xatow MioBwpa of Xpriya Kataotel amanntd amd roy Expio8wrt|, nade
LuppioSwii¢ atroxta oGypuva pe 10 Tooetd Tou omy LdpPaon Sixalwpa xupidinrac ent Taw
eLopuySéviwy YSpoyovavGpaxwy, amd Kal pe THY aIroxroN IN MpayyaTiKA< KaTOXAS TOUS OTAV
Ke@aAr ING yEtdIPNONS. Ee Wepittwon Tou KéTrolo MicBwpa of ElSoc Kataotel amaninté aw6 Tov
ExyioQwr, o ExpioGwri}¢ Kai xaGe EyppioOutr¢, obppwva pe to WogoTd tov orn Wapodoa
LopRaon, Kadictavra ya 10 SiGornpa Tou pecokaPei awd mv ef6putn twv YSpoyovavOpdaKwy
péXe mv Tapadocn tou pioOdparo¢ arov ExpioBwtr ouyxpio! ew’ aut KaTd avahoyia Tov
Sixauipatos tov piobapatog rou ExyioGwr} Kar rou Sikarparos tov MioGwr (apaipoupévou
You Mio&iparog rou ExyioSwrt}) Kard mv Mpwin Mepiodo A to cuyKkexpiyévo HyepodoyiaKd
Tpiunvo, Katd qepiriwon, mpog ro auvoAKé dyKo twv NapayStviay Kar AiaowSévrwy
YSpoyovavpdxuv xai NMapampoléviwy xara my Mpwin MeploSo f 10 ouyKexpytvo
Hycpodoyinx6 Tpipinvo Kara Wepirtwon.

Eviég Sexaregodpuy (14) nuepodoyiaxwy npepdy amd ro TéAo¢ mg Npdin¢g NeprdSou Kai oro
téhog KGOr eTrOpevou Hycpodoyaxod Tpysivou, o MioBwrit\¢ uTOBGAAE: oTov ExproBwrr) SHAWwon
omy omola maparifers 1 MpaypanKr Napaywy via my Npwm Mepiodo f ya ev Adyw
Hptpohoyiaxé Telpnvo, kara tepitttwon odppuva pe my diadmKagia Kai Omw¢ MpoPAénerai oINV
Evétnia 5 tou Napaptripatos F.

O MicBwriri¢ cuBdverat ya KGBe KivSuvo, oda kai Samdvec oxenKxd pe to MicBwya ot Eldo¢ tou
Expio@wrr} péxpi ro onuelo wapdSoonc wou CuppwvrjOnKe petatd twv Mepwv oro NpSypaypa
7178

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

13.9

13.10

Avatriuéng xat Napaywyr¢ xan o Expro8wrrig Ga péper mv cu@dvn yer xdBe Kivduvo, £050 xar
dSandvec Tépav tov ev Adyw onpeiou Tapddoanc.

‘Yord thy emi@OAaEn tw Siardgewv toy rapévioc ApBpou, oxenxd pe to Sixalwpa tou Exod}
va AqpBdver MicOwpa oe Eidoc, xGbe Lupprobwiri¢ Smaiodra: va ekdyci cheGBepa rove
Yd5poyovdvOpakes Kar 1a Mapanpoldvra tou efdoute.

Me mv emptdatn tw Searagewv tov ApBpou 1.4 kar Kata wapikxhon owed tore Sidragng
nepi tou avnGérou omy wapoboa LoyPaon, Kae wAnpwyA trou opelActar ctov ExjwoBwr}
Suvdpei tov wapdvioc ApSpou 13, karaBdAAerar an ro MioGwrt}.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7179

APOPO 14 = SOPOAOTIA

To popodoyixd Kabroms¢ ING Wapodoag ZipyBaon¢ pudpitera amroxAcionxd awé ne Smrdteig tov
Trapévr0g GpApoU, pn epappoZopivu tw dpBpuv 8 Kai 9 tov v.2289/1995 (®EK 27), pe efaipeon mv
ap. 5 Tou 6pOpou & Kai n¢ Tap. 10 kas 11 Tou GpBpou 9 tou 1dfou vopou.

144

142

© KGGe Euppo6wiis umdKera ce cidKd Popo clcodhparog ye OuVTEACCTH ciKOo! TOK exatd
(20%), xaOW¢ Kor CE MCpHpEpEIaKd Popo PE CUVIEACOI| MEvrE ToIg cKATd (5%), xwoic¢ Kapila
TpSoGern raxmK H ExtaKtn ciopopd, TéAOG 1 GAAN EMPBGpuvoN oTrOMODSHWoTE POCEWE uTtép tou
Anpooloy th omoiudrmote pitrou. O @dpo¢ emPGAdcra: emi tou MpoxiMtovtog amré n¢
oupBatKés epyacies rou KaBe Zupypic8wr) Kaeaped Popohoynitou KoodSfpatds tou, Srrug auId
xaGopi{crai amd ne dvardgerg rou mapdviog Gppou mmo mapodoac LdpPaong. O xaGe
LuppioBwric exer GdAnAcyydws Kai cig oAdKAneO euBdvn yia tov opeAdpevo amd ToUC
urrddorroug LuppicOwiés Pdpo eicodrparos. Me Inv emBoAR aUTOO Tou Popou efavrAchar Kade
POpoAoYiKh UTFOXpeWaN Tou KaBE LypypioBwrr| Kar Tw pLroxwv/etalpwwipEAwy GUIOU WE mpOC
ta képdn Mou mpoKdirouv ard nc cupPanKic Epyaies rou. H aird5o0n Tou operhdpevou Popo
yiverar epdwag. Kata mapéxkMon tw Siatagewv tou Kaba @opohoyiac Eroodrparog Kai rou
Ka@tixa DoporoyKdw Madama, o KGGe LuppioBwrti¢ amaldooera tn¢ mpoxaraBoAr¢
@opou e1d0d4patog ya To Popo Tou avahoyei o1a eVOdAyaIA Tou MpoKOMToUV amd 1K
LupParixéc epyaoles tou.

‘OArs of epyaoles, of ayopéc Tayluv Kai o1 Aomtés Saaveg wou atraiTodvrat ya IAv ExTrARpwoR
1wv OKOTIGW INS Mapoboad LéyPaons, dtrw> avaduriKd avapépovial omnV wapdypapo 7 Tou
Wapévioc, Mpaypyaronoiodvial awé tov EvroAcS6xo aro évod tou ya Aoyapmapd tw
Lupposwidv. O EvroAedéxog ouvare: n¢ amanodpeves cupPdoes, AapBdve ta oXenKa
Wapaoratixd odppwva ye tv KEipevn POpoAOYiKt VoHOOCola Kal Karaxwpel auId Siaxexpyéva
avd wepioxt) Epeuvac A cxperGAAcvong ofa mpotpeva amd aurdv PiBAla. O Evrododéyxo¢
exdiSoviac pqvicia exxabdpion péxe! tay 15n pépa rou emopyevou nEpoAoyiaKod priva, KaTavéper
NG Tapandvw xpewoes of KAGE ZupycBwir Odppuva HE TO WOGOOTS OUppErOXts TOU KaBEvdg
ony Tapotca LépPaon. Me m oxerm exxaSdpion peraxuAieras Kar 0 avtioroKog OMA, Strou
empadAcras, of Kae EuppicOwr, Lmqv virdyn exxabdpion, 9 omola amoreAct SinaiodoynTiKd
eyypaprs ora PiBNa twv TuppicOwrav xa tov EviosoSéyou, emouvarrovial avilypapa Tw
Sixawodoynixwy pe Pdon ta omola Sievepyfenxav of Mpwroyevelg eyypapic ora PiBAia tou
EvioAodé6xou. Ze wepinwon rou o EvroAoSdéxoc civat évac ex tw Luppro8wiiy 9 Karavopr
apopd toug Aonrobs LuppicGwrés. Ta mood mou eiomparte: 0 EvroAodéxog amd toug
Luppiodwréc yia hv Kaun tw XpeWoewv tov EvroAcdéxou Sev arrorcAobv axabdpioro ta050
tou EvroAoSéyou yaa oKotod¢ tou mapdvtoc Gp8pou Kal yia oKOTTONG PopoAoyias tIGOdSHpatoc.
Népav twv Sataviw tou katavépovrai ge Kabe Luppro8wrh, we avwripw, o Ka6e Zuppo6wrt¢
6a éxe emnrAgov ro SiKolwpa va exréce: Sardvec wou wpoBAétrovrai and mv tapaypaygo 7 tou
Trapévtos Kai TpayyaToroiodvial amd tov Mio,
7180

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

143

144

145

14.6

O xaGe TuppoOurj¢ mpel BiBAia Kat Croiyeia wou arreiKovigouv WApws mo GuvaAAayéc tou,
Obppwva YE TH PoporoyiKf vouoBEcia Ka 1a AoyIonKG WpdtuTTa TOU TrpOfAdTOvIG: oInV
EAAnviKt] voyoGeo!a Kai ora omrofa Inpel Siaxexpquéva Aoyapiaguodc eoddwv Kai c£65wv ya Kae
Trepioxy épeuvac A expetGdAcuonc.

Ta tood wou tyypdpoviai we éooda Kai éfo5a orouc Aoyapiacpodg mg mponyotpeync
Wapaypapou KaBopiZovra: otic wapaypdpouc 6, 7 Kai 8 rou mapévro¢ dp@pov. Endixd
MpoKemévou epi adexiy Tou KataAauPavovtal amd tic Suardtei¢ rou v.2289/1995, o1 Saavec
EpeuvqliKwy epyaoudy ot cupBanKi wepioy propodv va CupmepiAn@Boby ce wocodTd pixpi
Treviivial Tore Exatd (50%) ong Samdves GAANC CupPanKri¢ Mepioxric, StroU oO MicBwrri¢ f KaGe
Luppodwii¢ exer ddaa experdAAcvong odupwva pe mc Sratagerc tou v.2289/1995 Kar éxer
apxloe va mapaye: vdpoyovavOpaxes. H ev Adyw perapopd Samaviay npayatorosita of
wepintwon exdorou LuppioGwrf, OOppuva pe 10 1oGOGTS Tov amNY Tapodca LOpPaon. Téco oF
Sandve¢ epcuvnnxiy epyaouiy dco Kar o1 oxenxés aTrooPéoeic aurrig ING KaMyopiac TNPadvral
ot Eexwpiotods Acyapxiopods ora PiBAla tov Luppicbwi. Kabapd popodoyntto cicdSnpa eiva
n Sexpopa wou wpoxdme: perats rw woodw wou motdvoviat we tooda Kai mwv Toot mou
xpedvovrar we éoda, Owe eppalvovtat atov eviaio Aoyapiaopd SANS INS GUpPPariKr¢ TEpIOXEC.

Tia cxorot¢ wpoodiopiopod tou etfowu popodcynttou siodhpatog rou LuppioOwr, 10
emitpendptvo Gyor atooBtcewy m¢ afiag muy yevopévwy Satawiy yer me épeuvec Kar 1G
eykaraordorg experaAAcuons Kai ta Aonnd Way TepioumaKd oroixcia, ouptrepiauBavopivwy
tw Sawavey rou éyway mprv apylor n mapaywy vdpoyovavOpdxwy Kar twv Satraviv wpwing
fykatdoraons wou xpetbvera ctov Aoyapesopd caddy Kar e6d5wv odppwva pe tav Tapdypapo
7 avipyerai ge mocootd 40% ing aflag twv emolw¢ MapayOiviwy Kar AiaowSévrwy
YSpoyovavOpdxuy xar NMapampoléviwy. Onosaobdiwore awooftceis evepyodpeves Kara ta
wapandvw Sev pwopody va civai avwrepes amd ng yevopeves Sawdvec epevvidy Kai inv atia
KIfjoeWwS Tw CTOIXElWY MoU MpéTE! va atrooBeorobv. H afia tw emoikwe Mapay@éviwy Kar
ArcowSiviwy YSpoyovavGpaxwy wpoodiopiferar obppwva pe to dpOpo 16 mn¢ mapodoacg
LopPaons.

O hoyapiaapds codSuv xan ef6dwv xdGe weproxiic experaAAcuonc motwverar pe ta aKdAousa:

(@) pe THY afia tw vdpoyovavOpdxuy Kar tw Mapatpoléviwy Tous Trou Waprx8neav Kal
TWAKENKAY amd Tov KBE ZuppoBwr},

(B) pe tv afia Tou KaraBANBEvtog crov Expiobutf pio8dpatog oe cidoc,

(Y) pe 10 tpnya ad tnv WaANON MeprouCKy oroixelwy Kata To 1OOd wou UTTEpBaiver TRV
afia améxtnors 10uC, TpoKepévou Sc epi waylwy TepiovoiaKdy oToIyeiwy KaId To trod
Trou uTepfaive: inv agia tou Sev Exe! axdpn atrooBeatel xat

(5) pe KaGe GAAo éooSo ou oxeriZerar pe tig OUpPatmés epyaoieg 1) mpofpxetar awd m
PETapopd wpoldviwy yia Aoyapraoyd avekaptntwy tpirwy péod om x@pa Kai 1G Kata Inv
Tap. 1 Tov GpG@pou 148 tou MerahAcunxod Kebdixa mepioxég pe Toug aywyod¢ rou
Miobw 7H 4 Mpogpyeran a6 my Elomrpagtn aopahionxwy f GAAWY aTrofquIcew.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7181

Le wephriwon wou xdtrow ad ta avwitpw tooda mpayparoroiciia awé tov EvtoAodéxo oro
6vopd tou yia Aoyapiaops mwv Luppio8wrdy Ba Kartavéperar croug reAcutaioug pe avdAoyn
£Mappoyr twv opiZopévwy ornv Tapaypapo 2 Tou Trapévtoc,

14.7 QO Aoyapraopdc eoddwv Kar ef65wv Kae meproyric Epeuvac Ff experadAcvons xpecdverar we efA\¢:

(@)

(B)

y)

(6)

©

pe tig Samdve¢ wou yivovra: yia n¢ épeuvec, yia tig eyKaraordorK cxper@AAcvong Kal Ta
Anta mdyia tepiovoiaxd orolyeia, cuptepiAapBavopévwy twy Satraviy tou éymvay mpi
Tov évap—n ing experaAAcuons vdpoyovavOpdxwy, Kabwe Kai twv SaTavav TewING
eyKkatdoraons, mou uTroAoyiZovrai Bdoei ing Mapaypdpou 5 Tou wapdvtoc.

pe nig tpéxouges Satdvec Tapaywyi¢, Kal iSiaitepa pe 1 Satravn ya ta xprnowotromBévia
A avakwBévra uAmd, epddia fh evépyem, pe roug poBod¢ Kar rig Ouvapelc pe auTod¢
emBapdvoes, pe my Samdvn yia unnpeoics rou wapacxé@nxay am rpirouc,

ye ta yevixd E€oSa wou tyivav om yuwpa ya tic Kata tm CbpBaon epyaoles tou KdGe
EuppicBwrj, mou mepthapPdvouv idecitepa ic Sandveg yia proGod¢, ya pioOwpara
KIVATOW KG! OxivaTwy Ka! yc Gupddicipa,

HE Toad yia pioBod¢ SreuBuvidy A uTGAAHAWY oFo E€wrepiKd Kar yevixd Siowntixa éfoda
Twv hav ypapeiwv tou Kae LuppoGwi} oGppwva pe n¢ WapaoxeBeloes aNd avTotc
uTinpeoles ya ig cupPanKtc cpyacic¢. Ta ood aura Sev propobv va uTepBaivouv
Woooors twv Mpayparoroiodpevwy avucroixwy ef65wv omy EAAdSa, to omolo
KaBopiZera oro MA 127/29.05.1996 (PEK A’ 92),

Be Ta Wood yxr TéKOUG Saveiwv Ff yia GAAEC TpatreZiKég emPapivoeis wou KaTaBAKOnKav
Yia va AdBei Savero rf} yea va motwGel pe OToiovdr ore GAAO rpdtro Kae TuppwOwri¢ ye
va biefaydyer ic oupParixés epyacies WANV twv Epyaoniv épeuvag Kai Tepixdpagn¢ Tw
kortaopdrwy, Aev mepikapRdvoviai xpedocig téxwv: 1) KaTd to ood Tou To
KaTGBAAAGHEVO emtéKio uTrepBaiver to eUAOYO oOppwva pe MV apxh tw iowv
atroordccwy (arm’s length principle), 2) kara to ood Tou 1a éoodSa and mv wapaywyr
UdpoyovavOpaxwy xpnoiyoroinsodv yxx va XpnyatodornBei Keparaiouxixds efoTrbopdc
avatrrugng Kard 1 Sedpxcia tng mapaywyric¢,

(ot) we ta Tood Tw TPOPAtwewv ya améoBeon eMopPaAdy anaitoEewy CbOppwva pe Ta

@

(n)

opiopeva orov Kadima Dopohoyiac Eicodipatog Kabwe Kar twv aTognpKioewv Trou
KaTaBANOnkav Adyw Cody trou MpoKANOnxav oF Ipirouc,

HE ™ HN amooBeoGcioa atia Karaorpapéviwy fr cyKataAkcip@éviwy mepiouciaKdv
otoixeiwv,

HE KAGE GAAN tpéxoueag Sandvny Kai KaGe Crpia oxenKr ye n¢ CUpPatixés epyaoles, epdcov
n Somrdvn fn Cnpia extritter amd ta axaBdprora éooba Kara ig yeviKés Seardéex mepi
PopoAoyiag EidOBrpaTos,
7182

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

14.8

14.9

14.10

14.41

14.12

(8) we to Wood Tou KatatiBerai oe erdiKd Aoyapiaope o« IpdireZa fF ipareeg Tou Astoupyouv
vouqa ory EAAdda Kal 10 oTrofo Ba xpnoiporromBel ya va IKavoTIOINGodv oF CUVapeis pe
m Ang mg experadAevong umoypewoeig Tou Mic@wii. To cucowpeuptvo todé
eupavizeras of Aoyapaoyd atroGepanxod Kar popodoyeira: org AEN ing eKpETaAAcven¢
kata 10 pépoc Trav Stv xpnoporoieiral,

(pe hv afia Tou MicGwpatog wou mpérei va KaraBANGci oe xprpa fot cido¢ Ka) dT aUId
opierai O10 GpBpo 13 tng wapoboac LopRaans.

‘Evoda xai éoda nou Sev pmopodv va KarakoyioBotv awoxkaommd of opiopévn tepioxr
EXMETGAALVONS KaTavEpovial GE keg TG MeploXés EXPLEIGAACUONS INC OULPaMKKS TEploxic, OmwS
adixdtepa opifera: oro MA 127/29.05,1996 (PEK A‘ 92).

H alia tw YSpoyovavOpdxuw Kai wv Maparpoidvrwy mpoodiopiZerar pe Pace! to GpBpo 16 ing
trapoboag EGpRaons.

Or Enuitg wou mpcéxupyav mew mv évepfy oroimchtwore experadactowng mapaywyris
Herapépoviar xwpl¢ wepiopioys yia tv WeploSo aur yia aur Thy oUYKeKpévN Nepioxs)
ExperdAdevons. Ad tnv évapgy onromodrmore experadAccowng wapaywyri¢ Kal Yerd toxbouv oF
yevixts Siardgeic popodoying eoShpatoc 600 apopa om perapopd twv popodoyiKuy Cnpniv.

Ee Tephrtwon avacroAr¢ in eKperaAAcdowng Wapaywyri¢ pe To GpBpo 26 mc LdyBaons, 4
teplobos avacroAric Sev Tpooperparal a Tov uTTOACYIOUS IN¢ XpoviKrig MEPIS5ou yia INV OTTO!
loxter 10 Sixaiwpar peragopdc PoporoyiKd Enya pe Pdon ric yeviKés Srarakrig popodoyiag
ecodrparoc.

Ol mpdtag ing mapaywipnong rou Sixaipatog ftpeuvag Kar eKperéAcuogg rw
vbpoyovavOpaxwy orev Miokwri, cbppwva pe iv Tapodca obpfcon, Ing weEIaRiBaons
Sixanwpatwv ex pépoug rou KaGe LuppioBwi}| pe ovpBdoeig ouvamidpeveg Kad 1G
Tapaypdpoug 4 éwe 8 tou Gp8pou 7 rov v.2289/1995 Kai Kard 10 GpBpo 20 In¢ Tapodca
ZOpPaone, mg wesANONS tw Tapayépevwy YSpoyovavOpdxwy awd tov KGGe Luppicder|, oF
oupRdecic épyou mou guvdmrovial yia toug aupBanKods oKoTot¢ awé tov MioBwrh ye
epyoAdBoug Kal amd autos ye UMEpyoAGPous, n ploBwon, n Mapaxdipnon fn WE OTOIOVoNTOTE
Tpdmo KiHOn mC KeoONs axnrtwy KaTd TIC SuatdEeig Tou Tapdviog craAAdoooVIa! GvNKEiPeviKd
ard KAGE yEViKd f C1SKd, taKriKd f EKXtaKto Pdpo, TEAC, MACE xapTOOrpou, SiKaiwpya, ToKTKr F
éxtaxiy clopopd, Kpdtnon Kar yeviKd amd xGBe oixovoyiKd Bapoc uTFép tou Anpoolou Kai Kae
Tpirou. Avapopixd pe tov ONA epappd{ovtar o1 Sratdgeig tou Kadixa OMA (v.2859/2000), dtrw¢
texGouv, H Mpoxértovoa umepatia awd thy wedin peraBiBaon Sixanwparwy tou Kdbe
Tuppiaderth ye cupBaorg cuvaTtrdpeveg Kata ni¢ Wapaypdpouc 4 éw¢ 8 tov dpBpou 7 rou
v.2289/1995 xen Kard 10 Gp8po 20 in¢ Mapodaacg EdpPaong mou wpayyaromorita Katd ro
Xpovixd Sidotnpa £1 (6) pnvidv awé my évap£n roxdo¢ mn¢ wapodeacg LépPaon¢ anakAdovera
an6 mn Popodoyia cicodrparos pe mv MpoUMsBeon én To KataBaAAdpevo thinua Sev uvepBalver
To odvOAO wv KataBoAdy auTod yic TV EXTAPwWoN Tw OULUPaTKuY EpyaolKiv, KaTd TO
woooordé Tou peTapPazera.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7183

14.13

14.14

14.15

15.1

Or cupPdorig Tw Saveluw f morwocwy Tou Mapéxoviat orov KaBE EyppioBurr awd tpameces A
TotwnKods opyaviopous Hh mdon¢ giaews addodand fq nyedama voya mpdowna ya va
exteAcoBodv of ovpPanKés epyacits épcuvac Kar experdrAcuang vdpoyovavOpaKwy, oF toKo! Kat Nh
e£S@PANOT 1OUG KAGE Kar OF TapelaKés KaTABOAEC TOU WapexovTal! aN tov Kae ZupproBwih} otov
EvToA036X0 aMGAAGOoovral aviiKemeviKd ard Kae yevixd F ex5mK, TaKTIKd Fj ExtaKto PdpO, TEAOC,
téAog xaproorpou, Sialwya, raxtixA 4 éxraKtn copopa, Kpdtnan Kar yevind amd KGB OmOVOpEKS
Bapog uTtép tou Anuociou Kai KGGe rpirou, mAny ng Elopopas tov vopou 128/75. O} 16Kor Ta
Tapardvw Saveluy Kar mordcewy Sev atraAdooovtatl amd 10 pSpo E1CoSrpaTos. AvapopiKd HE
Tov ONA epapyd{ovrar ot Sratakec rou KwSixa OMA (v.2859/2000), orwe woxver.

O1 avwrépw Srardgerc epappd{oviai Kata wopéKKAion twv Siardfewv tou Kidixa Dopodoyiag
Eroodspatos (v.4172/2013 (@EK 167A’) 0 ottoiog ioxGet Kata to pépoG Tw CAINPGTWY Tou Sev

pubyifovrar amd To Gp8po auré.

© Kisdixag Siardgcwv popodoyiag KAnpovouniy, Supedy, yourdy wapoxdw Kat Kepduv amd
tuxepd Talywia, o omolog KupwOnKt pe To Mpd@1o apBpo tou v. 2961/2001 (@EK 266A’)
epapydceral cpdoov ouviptxouy oF irpolmoGivEN, epappoyl|s auto).

APOPO 15 = ANOZHMIQEEIZ KAI NPOLOETA ANTAAAATMATA
O MioButri¢ Ba KaTaBaAAd Ti¢ aKdhouBes O1peppanKes atrognpnicerc:

(a) Séxa (10) cup avd rerpaywviKd yAKperpo THC LupPatmr¢ Mepioxrig erolw¢ Kara mm
Sidpxeia tou Lradiou Epeuvioy (Mpwn Pdion)

(B) Sexarévre (15) cupid ava rerpaywviKd xibGpEetPO ING LupParmtc Mepioxti¢ erncing Kara
1h Siapxeia tou Lradiou Epevvuby (Acbtepn don):

(y) cixoor (20) cups avd terpaywvixd XiMGpyETPO THC LupPanKrs Meproxi¢ ernokug Kata ™m
Sxipxera tov Lradiou Epeuvwv (Tpln Pdon) Kar yia KGGe tapdtacn avid démwc
TpoPhéter 10 ApOpo 2.3,

(0) ewmAtov tw atrofnpidcewv Tou KaTaBdAsovral oto TAO Tw Tapaypagwy (a), (B)
xa (y) avwrépw, Siaxdoia (200) cupt) avd rerpaywvikd xiidyerpo ing Neptoxri¢
ExperadAcuonge etnolws om Sidpxeia dAwv twv @doewv tou Lradiov ExperdAAcuonc.

fia to Hyepodoyaxé “Erog evid¢ tou ottolou unoypagerai 9 Tapoloa EdpPaon, n orpepparmy
arofnpiwon Tou wpoBAETEral omy Tapdypapo (a) avwrépw uTroAoyiZerar Kar’ avahoyia amd
my Hyepounvia Evapéing loxtog éwe inv 31n AexepBplou rou ev Adyw HyepoAoyaKxod Erouc, Kar
KaTaPdAActal evtds Tpidvia (30) nuepodoyaxtiy nyEpwv ad Inv Hyepopnvia Evaping loxdos.

Ma ta endpeva Hpepodoyiaxd ‘En, of orpeppatixég anofnundoric wou mpoBAftouv oF
Tapdypapor (a), (8) Kar (y) avwrépw MpoKarafaAAovran rpiivta (30) nyepoAoyraxéc nuépe Trpiv
Thy évap£n Kabe HyepodoyiaKxod Etouc.
7184

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

15.2

15.3

fia to Hyepodoyaxd ‘Ero¢ kara 10 owolo n Mepiodog ExperdAdcuong fexwd of oxéon pe mn
LupBanxh Mepioxy, of orpeppanKic amognpidoeic tov opiZovtai ony wapaypago (6) avwrtpw
utroAoyioviai ot avaAoyixh Baon até Inv Hycpopnvia évapéng Ing Mepiddou Expera\cvonc
tug tv 31n AexepBplou rou ev Adyw Hyepodoyiaxod ‘Erouc.

Ma ta errépeva Hpepodoyiaxd Em, 9 orpeppanxr anoZjpiwon wou opiferar ory mapaypago (5)
avwrépw mpoxatafdAAcra: rpidvia (30) nuepoAoyiaxés nutpec mpm amd tpv évaptq nade
Hyepodoyxixod Erouc,

OF otpeppanKés awognpidocic uTToAoyiGoviar PaoE! IHG EMHPavelas ING ZupParmxric Meproxnc Kar,
epdcov ugioraviai, tw Mepioxiav ExperdAdevong, mou Siamnpel o MioGwrt¢ Kara inv
npepopnvia KataPoAyc twv cv Adyw proBwparwy cmipdveac, Le mepiniwon emoTpoPhs
emipaveiag Kara 1h SxipKeia evd¢ HycpoAoyiaxod ‘Eroug fh os wepintwon emédcuong yeyovdro¢
Avurépacg Biag, o MioGwii¢ dev exe Smalwya emorpopric oTroiwvdrjTore OTpEPpanKay
aTrognpiboewy trou Exouv fSn KataPAnGel.

O Mio@wtr¢ KataBdAAci 1a axoAouGa ood we WpdoGEra aviaAAGypara:

(a) Meviaxdowg yudxides Evpe (500.000 € we mpdoero avidAkayya umoypagric im¢
TopBaons (signature bonus) evrdg tprdtvia (30) npepodoyaxdv nyepiv amd inv
Hyepoynvia Evapéng loxdoc,

(B) Egamat mpdo8er0 avidAAaypa (bonus) evig exatoppupiou mevraxociwy xuKidwy Eupis
(1.500.000 © dtav 9 ouvoNKH Tapaywyr am 1 LupParixh Meproyy avéAGer ya pwn
opd of SéKa exaroppOpia BapéAra icoSdvapa werpedaiou (10.000.000 BIN),

(y) Epamat mpéo8ero aviéMaypa (bonus) end exatoppupiwv meviaxoolwy xWidbwv Eupd
(7.500.000 €) érav 9 cuvoAK mapaywyr amd 1 LupPanxh Nepioxe avéAser yx mewn
opd oe Teviivia exatoppipra PaptAia oSdvapa terpedaiou (50.000.000 BIN),

(8) Eganat mpéoGero avidAAaypa (bonus) Sexamévie exatoppupiwv Eupd (15.000.000 €)
6rav n ouvoAIKy Tapaywyr) amd m EupParixt Nepioxl avéAses yia Mun Popa oe exaTd
exaToppyOpia Bapéha 1odGvapiou merpedaiou (100.000.000 Bin).

Oi ev Adyw MANpwyts KaTaBdAAOVIa! evtds TpKivra (30) npEpodoyiaxtioy nyepdy amd tov
TeAeutata nuépa tng avtioronxng wepiddou effivra (60) nuepodoyiaxiiy nucpuv.

O1 otpeypanKés arofnynioes (surface fees) Kar of ta mpdoBera aviaAAdypara Tou
MpoBAéroviai amd to tapdv ApOpo Sev tepikapfavoviar ong Lwpeurixés Luvohixéc Expotc¢ ya
TOUS OXOTIOUS TOV UTOACYIGPOU Tou MicBWpatos Katd To ApGpo 13.

© MicBuwri¢ oupBadda emiong omy exmaievon Kar orn Pedtiwon Tw emayyeApankiy
Sefiorjrwy rou tomKd aacxoAodpevou MpoowmKod AGppwya PE TIC Srard£eig tou Népou tepi
YSpoyovavOpdxwv Kar axediou mou KaBopifera: of ouppwvia PE Tov Yrroupy6 ato téAo¢ Kae
Hycpodoyaxod Erouc. Pia 10 oxo1d autd:
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7185

(a) Kara th didpxeia rou Lradiov Epevwiy, o MioGwiri¢ Satrava ya to cv Adyw oxédio fj, Kat"
emAoy4 tou Yrroupyou, Gére: orn SidBeon rou Yroupyod yia my vAoToinon tou ev Aéyw
oxediou, rouAdxiorov tevevia xidkde¢ cups (€50.000) ava Hyucpodoynaxd Etoc.

(B) am tv qyepoynvia Kata tnv oToia o MicBwri¢ SnAwver TW ya AvaxdAuyn elvar
eytropixd experadAcooipn Kata to Ap8po 7.4, to ev Adyw T1006 8a aufaverai oto 1006 tw
exard xiiGduv cup (€100,000) ava Hycpodoyraxd ‘Eros:

15.4 Okeg o1 wAnpwpécs wou KaraBdMer o MioGwiri¢ orov Exyrowr Suvayer tn¢ mapodoag
LopPaone mpayparoroodviar xwpi¢ owoiadrj wore apaxpamnon, oupteprapBavopévwy, xwpl¢
Teploplop6, ood) Tote TapaKparnans Adyw atraitjoewy, avrataircewv fh cupyneopod,

APOPO 16 —- YNOAOFIEMOE ASIAE YAPOTONANOPAKON

AapBavopévwy uTéyn tw diardgewy tou Mpocdpixod Avaraypatoc, n aia twy MapayStviwy Kar
AmowBtviwy Yépoyovavépdxwy mpoodiopigerai we tg:

16.1 Pia 10 Apyé NetpéAcio

(a) Eq wepintwon twy NwAjoewy cdppwva pe inv ApxA tw lowv Atroordcewy (Arm's
Length Sales) Apyod NetpeAaiou amd to MioGwrr oe Avegdprntous Tplrouc: n npr) tou 6a
eivai ) TpaypanKy my maANONS, cAcdGepn emi tou perapopwKod pécou ctov TéTO
poptwonc, («FOB EAAdSa onueio napddoong») rou ereredx8n ard to Mio@wrtr ut
Thy MpoUM6Geon Sn Elvar aAnGi¢ Kal cGAoyN. Mia tf] Gewpeltar eGAoyn div Sev Siapéper
adiKaioddynta amd my erionyn npr WaANONS, SHWE auth KaBopifera: Kata TepwSous
amé mm onpaviixérepes tkdyoucec apyé metptAmo xwpec, yia Apyd Merptimo
Tepicadtepo mpoceyyifov we mpoc Inv Woidinta to TapayBév Kar MwAnBév ad To
MioBur Apyo MetpéAcio, Gorepa amd mpocappoyy inc mpc auii¢ WpoKemévou va
AnpBotv uTréyn diapopés — we mpog To ciSiKO Bapoc, tv TepieKTIKOMTA GE Belo, IG
Sardvec perapopdc Kar touc Spoug maAnang (nh «Enionpn Tir»). Emqv wepirrwon
TWAACEWY OE TPA H OMOia TWepiAayPdve: ta ‘Efoda Aopadiong Kai NadAou (CIF), 6a
apaipotvial ol avahoyes xpewoeic aopadiong Kai vaGAou yia Tov uTOAOYIOWs Ing THINS
FOB EAAdia onytio mapddoonc.

B)

@ mv Tepittwon MwArocwv awd to MioGwr} of Luyyevei¢ Emxeiprioeig xa oe
Mepintwon Mogorjiwv wou TapaKparj@nxay amé 1o MioBwr| ya ila Sidon fh
Xpfjon ard aurév Ka aurodowu Apyod Netpedaiou mou cApOn oe cidog amd tov
ExpioOwrf, 1 mp rou 6a civar yh ton oraBymr mp, EACOBEpN el tou LeTapopmKOU
Hégou oTov 16m PSprwons ya KGB Hycpodoyiaxd Tpiynvo, tou TpotKuwe amd Tic
NwAfoeg obppwva pe tv Apxr tw Towy Amoordowy yia avdAoya lin Apyod
Netpedaiou tou mpayparoromjOnKkav 10 i510 tpiynvo auré and inv Mapaywyf m>¢
7186

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

w)

6)

©

(01)

4)

TupPanxr¢ MMepoxrg and to MicBwih mpog Avetdprntouc Tpiroug Kai até tov
Exyicfwrt mpo¢ tpirouc.

(@® Edy, xara 1n dtdpxeia evdg Hpcpodoyiaxod Tpyrivou, Sev mpayparotoijOnxe kavevoc
eidoug Ma&AnoN cOppuva pe Inv Apyxi tay lowy Atrrootaorwy Apyod Nerpedciou and
10 MicBwtt mpog Avefdpintouc Tplroug obte até tov ExproBwrt ipo¢ Tpitouc, TAqv
Kpatiay Kal vopiKy MWpoctitrwy Tou Ekéyxovral Gueoa fh éypeca amd to Anudoio f
amd GAha Kpatn, 1 mt Ba eivar n Erionyn Ti.

Ee wepitmwon Tou, yer taug OKOTTOdS IN¢ ~Mapaypapou (a) Kal (6) tou mapdéviog ApBpou
16.1, 1a Mépn Sev Sovavrar va Mpoadiopioouv inv Erionpyn Tis] Apyod MerpeAciou trou
TrapayGnke Kou WwANONKE, Tore 1 NH Ba KaBoplZeral adpPwva pe TV Wapaypaypo (e) Tou
mrapéviog ApBpou 16.1 ya 10 Apyé MetpéAaio to Orolo, Kata to xpdvo UMOAOYIOLON,
eurropedercn eheO8epa Kar evepya om SieOve ayopa Kai éxer Wapdpor yapaxtnpionKa
(6ttwe, xapiv trapadelypatoc Kai pvo, ev5Kd Rdpos Kar wepiextiKdtnta de Belo) pe to Apyd
NerpéAaio avapopixd pe To oTfolo yiverar Mpoadiopiopd¢ me tric («Aixtn¢ Apyou»). H
Tyg MANNS FOS, yia to Aeixtn Apyod Ba mpoosipierar and tv NYEPHOK SnHocicvEN
Tw nye Platts Crude Oil Market Wire («Platts»).

Xe wephirrwon wou 1a Mépn Sev karapépouv va ouppuvijcouv we MpO¢ THY TaUTéInTa Tou
Atixtn Apyod, 8a epappdderar to ApGpo 16.3.

H TH vid TOUS OKOTIOU, Tw TWapaypapu (y)TOU TapdvIog ApBpou 16.1 Ga civai o
apiBynrKds pédos 6po¢ m¢ averepNS Kar cAdxIaIN¢ HpA¢ FOB avd PapéAl tov Acixm
Apyod Otrw¢ Snpoowdovian oro Platts ya KaGe pia amd mic Mponyodpeves mévre (5)
Biadoyixég Epydowec Hyépec, era my mpooappoyd wv ev Adyw nav wore va
emrpérretar n Siapopowoinon we mpog inv wodrnia, ra éfoda perapopdc, to xpdvo
trapddoons, tous dpous wAnpwytic m¢ ayopd¢ omy onola TuAcita: 10 Apyd Nerpédcio,
nig SeaBéowes més me eyXxWpxag ayopdc, tv aid5o0n tou mpolévrog, tv erroxrakr
Seapoporroinon oe trl Kar Zitmon, nig TaceI¢ INS ayopdc, GAAoUS CUpPanKos dpouc oto
Ba8pd wou cival yrworol Kei Aoimodc oXetiKog Wapdyoviec. Orav o uTTOAoyOpdS yer Th
péon mt mepikapBdver LaPBatoKxdpicxo 1 nyépa Kata my owola to Platts dev
Snpoorderar, Tore y teAcuraia Squooieupevn tur epappdgerar yia thy Nudpa A tic Nuepec
katd nv orrola 10 Platts Sev Ga efvai SiaGEoipo.

O1 més FOB tou avapépoviaa otny mapaypapo (e) tou wapdéviog ApOpou 16.1 dev
TeprayBdvouv rc etionues npés MMANON Tov opovrar amd KpanKs apxéc f GAAEs
npés wou xKaopifoviai ce Kpanxég ouvaAdayéc, aviaAAayéc, avtiTpaypatioyodc,
TwAjoeig spot, cuvadAayés UNG Teploprlopods fh UTS Suopeveic GuvOrxes, oowodrwore
Gee ouvaddayés Trou oxeriZovrar pe Wialtepa omovopmKd ] EuMopiKa aviaAAdypata A
GMAeg Trpdters SxiBeans wou dev ouptintouy pe tg emKpatodees ris tng ayopd¢ ya
Trapépoio Apyé MetpéAao.

Zimv wepiriwon wou fo Platts waves va Snpoorederar yar epiodo tprivia (30)
ouvexopevwy Hyepav, ra Mépn 8a ouppwviicouv pia cvaAAgKnxd npepriom éxdoon
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7187

16.2

16.3

16.4

174

@

avdhoyng pbons Kai KUpoug Tow XxpnoWoMorites Orn SeGvi Piopnxavia wetpedaiou. Edv
ta Mépn dev Sévavian va ouUppwvigou My taurdrAta TAG cVGAAOKHKS Muepiomc
éxSoons cOppwva pe 1a avwiépw, Oa epapyd[erat 10 ApBpo 16.3.

Tia tou oxoMobs tou Wapévtog ApSpou, n Exppaon «MwAigeis cOppwva pe TV Apxh
Twv low Atoordcrwy» onyalve: MwAdoeK Mou ouvarrovia: peta evdc mpdBupou
TWANTA Kar evdg MPdBupow ayopaoTh, Paar eyTopiKdy Spwy, tou avtiKartoTipigouv n¢
tpéxouarg ouvOrKec mg eAtOBepng ayopdc, aworAgdpevwy tw avrakAayiv,
QvInTpaypancpwy, ouvaAAayuy urd mepiopropads f UNG Suopevelc OUVERKES Kart KGE
GMn cuvaddays Tou oxerierar pe erika oKOVOpIKG Ff CU TIOPIKG avIa\Adypata,

Tt to Duoxd Afpio, LuyTiKvwpa Duoikod Acpiou Kai roug Aontodc YSpoyovdvOpaxeg Kat
Napatpoidvra;

()

Lmy Tepitiwon YSpoyovavipaxwy Kar Napanpoidviwy, ex16¢ rou Apyot Nerpedaiou,
Tou mwAodvrat amd ro Mio@wri, 1 mr, Ba iver Q MpayyatiKA Nr THANONS Tou
emeredx6n and to MioBwr), ud Inv MpOUMdBcon 61 tivat GANOAC Ka! EGAOYN. Mic tif
Bewpeitar eGAoyn epacov gxouv AnpOei urrdyn o1 exaorore ipixovoes mpé¢ om Steve}
ayops, ta wiairepa xopaKinpictixd tou ipolivioc, Ka’ h Myr twy evadAaKniKdy Kauolwy
Otov 1610 Orov oTrolo tapadidcrai 10 ae po.

(B)  Etnv nepintwon YSpoyovavEpdxwy xa Napapolovrav wAnv tou Apyod Merpedaiou, trou
Trapaxparinkay awd 1o MioGwrt} ya iia xorjon A EdqpOnoav oe cido¢ amd tov
ExproGwr, 1 TH 6a ouppwveita and Kolvod amd tov Expiobwit] Kar to MioBwrt,
AapBavovtag vITéyq mv NYA TOU avageperan Orv Wapdypapo (a) avwrépw.

Opronnr AreuBémon

Le wepitrwon onowedrinor Surpopdac, deapuviag rf abuvaplag mpog cuppwvia perags
tou Expro8wrf Kar tou MioGwtr we mpog my agia fh mv Tr YépoyovavOpaxwy q tov
TedTIO TpODSiopiopob aur Kata ne Siarderc tou mapdévieg ApOpoy, To avticipevo A ra
aviKeipeva ig = Sepopdg umdxeiviar ce opionKe dteuBérnor §=ATroKAnioTiKod
Eptreipoyvispova odppuva ye to Ap8po 23.

Tix toug OKorolig rou ApBpou avrod KdGe avayopd otov MicBwit} Ba Gewpcira 611 apopa tov
MioBu tt A/ear KGB Lupproduth

APOPO 17 ~ METPHEH YAPOFONANOPAKON KAI MAPANPOIONTON

O MicGwrfc, Xpnoworroniviag diebviac twoTOmpetves peOd5oug pltpnonc, uTOXpeodtar va
MeTpae! OAouC Tou EfopuxGtvies YSpoyovavpaxec grov réwo efSpuéns Tous Kal uTOXpcodrat va
WeIpat GAouc touc TapayQévtec Kar Amomévres YSpoyovavOpaxes xar 1a Napanpolévra
Tou TaphxOnoav Kart SiacwOnKav Obypwva pe 10 ApBpo 17.2.
7188

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

17.2

17.3

17.4

18.1

18.2

19.1

O1 extpdowror rou ExynoOwr) Sixciodviat va wapiotavrat Kai va WapaKoAoUBoby I péTpNON
aur, KaBd<¢ Ka! va eferafouv Kar va cAgyxouv ia oTolaSiTore xpacipoTOIObpeva pnxaviKd
néod. Edv Kara in diapers tou eAtyxou ff ing Soxqri¢ Bpedel pnxavnpa wou Sev Acioupyel f
tivar Katd OmoiovSrmore mpéwo eAatiiopanKd, o Expiadwrij¢ Sixmodrar va fytioer inv
emdi6p§won Ah my avnKardortaon rou até to MioSwrf Kar edv To alinpa auté Sev wKavoroinOel
péoa ot ebhoyo xpoviKé Sidomnpa, to omolo KaBopi{erai amd tov Exyio@wr), o Exyowri¢
Sxaiodra va emdiopedor fh va aviixatcorjoe: to pnxdvnya autd Kal va avaxrice! ad to
Mobi 10 oxenKd £050.

Edv kard tov wapamdvw éAeyxo amd tov ExjroBwrr), 61ux avagépera avwitpw, avaxaduperi
oToI0di Wore CpdApa fh cAdtIwpa Ge pHyaviKd pico, to opaApa A eAGrIwpa aud Ga Bewpeita
mpotmdpxov eni rpeic (3) Mryveg mpiv mv avaxdAupr rou ff ad Inv NuEpoNvia Tou reAcuTaloU
eAéyyou xar Soxwir¢, Grow ard ta Soo eniAGe mo Mpdopata, Kar of ToOdInIES Oa
avaTpocappéCovtar avakdywe.

Edv o MoBuwrti¢ emBupel va empéper peraBodéc ora épyava pérpnonc, opeike: va 10
ywwotororjce roy Exyiobwr| mp and edkoyo xpovixd dedomqpa, wore va propécouv oO:
exTpdowol rou reAcutaiou va tapactody Kara n¢ TpowoToNjoEK, auréc,

APOPO 18 - IKANONOIHEH EFXOPION ANATKON

Xoppuva pe mv wapdypago 1 Tou GpSpou 7 rou Noyou mepi YSpoyovavépanwy, of mepitttwon
ToAgpou, atreAfi¢ wokguou A GAANG Kardoraong éxtaxing avdyKns, © MioBwrtthc, Karémv
qaifjaewe tov Anpooiou, uToxprodra va trwAgi ce avid 10 advOAO f ouyKexpmlévo Tyrpa Tau
bepidiou rou eni tng wapaywyri¢ YSpoyovavOpaxuw xa Napanpoléviwy amd my Mepioxt
ExperddAcuons.

H wut xetwong yia rig Tocéintes YSpoyovavOpaKxwy Kar Maparrpoléviwy trou TwAodvtar wpog
To Anydow Suvayet tou ApBpou 18.1 Oa clvar n nur mou KaBopiomnKe yia Tous YSpoyovdvOpakec
kar ta Napanpoidvia tou éxouv AnpGel ge cidoc a6 tov ExpioOwr}, odppova pe to ApOpo 16.

Edy, omny mepirtwon tov Apyot Nerpedaiou, n AqpRavopévn nr elvarn péon oTaOpiKr mur} rou
Ap8pou 16,1(B) réte, epdoov exxpepel o mpoodioproyde m¢ Mpri¢ auttic, n KaTaBOAd yia TG
Woodintes trou WWAKEnKav cto Anda Kard in SidpKxeia KaBe Hyepodoyiaxod Tpysrivou Ba
Paaifera tpoowpva omy aviloton pton oraGpiKr rif] Tou MPonyOUpEvoU TpIprvoU, eved KGBE
Tpokdwrovca Siapopad Ga avarrpoouppégerai pera tov mpoodiopiopyd mo opionxic péone
oradyixric mipric.

APOPO 19 = APXEIA, ANA®OPEE KAI ENIOEQPHEEIZ AEAOMENON

OMicOwrj¢, 6Tw¢ TpoPAénE: 10 Tapdv ApSpo, uTroxpeodrar:
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7189

(o) va mpei evnuepwpéva, TAhen Kai axpiBr apxeia evidg ing EAMGSac ya OAC Tic Epyaoies
Nerpedacion Kai 1g Spacinpidinrés rou orn LupParxKrl Nepioxe,

(B) va emtpéte: ctouc extpocwrroug rou Expro8ur} va emBcwpodv tic Epyaoies NerptAciou
kq@ Ta Thpobpetva KaIG Inv Tapdypago (a) avwiépw apxeia,

(y) va uiroPdAct tov ExyicBur dha ta Acdoptva, 6mu¢ awareita Kata n¢ Sarde rou
ApBpou 7, map. 10 tou Népou irepi YSpoyovavOpaxwy, Kar

(6) va mnpei ta WidKinta Acdopéva ory EAAGba Kar va cfaopadider 611 o Expiobwrri¢ exer
amepiépioin MpdoPaon oe iéto1a Sedopiva, 6uwe mpoPAdneiai awé my wapdypapo 10
tou Apdpou 7 rou Noyou tepi YépoyovavEpdxwy.

19.2 Oy wapaxdtw avapopéc kat Sedopéva rapéxoviat crov ExpioGwit] auéows pera qv Katdpnon fh
atréxtnon tous:

(a) aviiypapa yewAoymay pedery pe emetqynpatixd vAK6, cuvodeudytva amd rou¢
uxenKods xapieg,

(B) aviiypaga ycwpuomiw pedcrcv pe emeqynpanxd vAKO, Kade Kar aviiypaga
xaraycypaupévwy Cciopmiv payvntoranviiy Kar exBlcei¢ epyinvelacg

@ omy mephtiwon yewrproewy, nyeproc avapopéc yewipnixi epycoudv Kar
avilypapa tw apxeiwy ta omrola wepitxouv TArpy otorxeia

Gi) in¢ Sidtpqone, mwv epyaony, mo exPaGuvancg, mag Soxspr¢ wapaywyri¢, rou
Oppayicparos Kat Ing EyKaTGAcipnctwy yewipyoewy,

Gi) Tw CIpwWpatu Kal TOU UTTEdapouC plow tou oTFOloU Seavoiyerai H yewsTpNON,

(iv) IN¢ PovIpNG OWArVWaNE WoU HOGyETa! ONG yeWTpHOEIG Kal KaBe Peratpor aurtc ,
Kai

(v) TuX6v Oxnpanopod bSartog Ka! GAAwY opuKTiv Kata to ApSpo 7.2 fh emivguvev
ovoid Tov BpéBnxay,

(y) avriypapa cpxciuv oxernd pe rig SiekaxBeices Soxipéic mapaywyr¢, KaBd¢ Kar KGBE pede
Trou oxerigerai pe TAY apxIKA Mapaywyr KaBe yewdtpnonc:

(6) avtiypapa tw avapopiwiy avaAuans Sciyparwy muprvwy Kal Ing tnpodpevng SaSiKaciag
SerypatoAnwiag

(6) avriypapa omolovérmor GAAwy TexviKiiy avapopiay tou civai Suvatéy va Karapnotodv
avapopixd pe tic Epyacies Merpedaioy, kat

(ot) avagopés queproras mwapaywyri¢ Kar KBE OXENKA TANpOPOpIa Tou oxerigeral Ye mV
Wapaywyf.
7190

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

19.3

19.4

19.5

19.6

19.7

19.8

19.9

O MioBwii¢ umoxpeotral, ayéows peta mv vToypaph tous, va uToPGAd (ce évturrn A
NAEKIpOvIKH, HOPPA) Orov ExpicBwi avtiypapa dAwV twv cupBdcewv wou o MioBwri¢ exer
Ouvdwel pe tpopnGeurtés (up TEprAapPavopévun twy Luyyevav Emixeiprjoeuv), epyokdBouc Kat
uTepyoddBoug Kar Aonrad mMpdéowta avagopixa pe nc Epyacie¢ Metpedaiou. O ExproBurt\¢
Siivarai va Cyrejoes emeEnyroeic oyermd ye roug dpouc Kar uc mec rw oupPdorwy autiav.

© Micwiti¢ umofdAAe: otov ExyioGw| Actrropepelg rpinwaleg Kai erjoucs omKovoyKég Kal
texvixts exOéoeic oxenKd pe te Spactnpidiniég tou céppwva pe av LopPaon, Or wmnvecies
exBtong virofdAAovial evtd¢ evdc (1) Mnvdg awd 1 Aden Kae HpepoAcyiaxod Tpyrivou Kai 7
Ergon ExBeon evrd¢ rpuiv (3) Maviiv amd Th Aen Kab Hyepodoyiaxod ‘Erouc.

Evid rpuiv (3) Mrvidv and 10 téA0g Tou ev Adyw Hyepadoyiaxod Erouc - exré¢ av mpoBAémera
Ouviopotepn wpoBcopla yar mv uTTOPoAH Ing emorpopric Pdpou Odppwva YE TO dpEpo 8B,
wapdypapog 5, tou Néoyou epi YSpoyovavGpakwv, omy ook: mepintwon epappdferar 4
pixpdtepy Tepiodoc- o MioSwtri¢ uToxpcodrar va uTTOBGAc! Grov ExpicOwi\ avtiypaga mv
Aoyapmopmay coddéwy xar c£65uv odupwva pe ro Napdapinpa Fr.

O MioSwiri¢ vmoxprodrar va vNopdAH avimpoowmeutKd Seypata muprivwy Kar Gpuppatwv
Trou Agu Bdvoviar amd KdGe yeddtproN, Kabd¢ Kar Seiypara pevotd rapaywyr¢. Avéows pera 1
Anén m>¢ Wapotcac LépBacne, 1a Seiyata muprvwy Kar Bpupparwv Tou airopévouy otqv
Katox( Tou MioBw it) wapadiSovrat crov Exprourr.

© Expio@uri¢ cyyudrar on SiaGérer inv Kupidinta oe Gka ra AcSopéva Anyooiou Kar xopnyei
otov MicButr| xwple dpouc, eAcOzpo amd ulo8wya, daa pdvo yia urd 1a Asdopéva Anpooiou
Tou Karéxer f exes avaribeer o Expiodurric éwe my Hpepoynvia Evaptng loxGo¢ wou 1oxer xara
Inv Sidpxer aurig m6 LépPaons wore va Exes mpdoBaon, va Seatapel Kou va Xenoworrorel réro1
Sedopéva yia roug oxomrode mg extéAcone twv Epyacidv Metpedaiov. O ExyioOwrri¢ SaGéter rv
kKupiémnta oe dda ta Agdopéva Kai xopnyei atov Miodwti xwplc 6pouc, ched8epo and picBwpa,
dea tou toxdel Kata tv Sidpxeia aurri¢ Ing LopPaong wore va exer mpdoPaon, va Sarnpel Kar
vo xpnomportrouil tétoxr Sedopéva yia roug oKomob< me exiéAconcg twv Epyaoimv Merpedciou.
Aut4 4 Gade Ga civar atroKAgionxt avapopxd ye ta AcSopéva Anpoolou Kar ta Aedopéva oc
oxton ye dAc 1a Tphpara tn¢ LupPanaric Nepioxtic wou Sev éxouv emorpagel 4 wapadoGel awd
Tov Mio@uth] Kar pn arrOKAOTIKA yia Tic Tepioxéc Tou EMoTPGpNKay f Tapaddenxav awd tov
MioBotr Katd Inv SiGpxext tng LdpRaonc. O ExyioOwrij¢ Ga mpel ra Acdopéva Anyoolou oc
oxéon pe inv LupBanKh Nepioxy eymoreuiKG aAAG Ga Stomnpel to Sixahwpa va yuworotore! aud
ia SeBopéva yia qv mpofodr Siadixaonwiv tapaywpnong wapaxcipevwy wepioywy yia mv
épeuva Kai avarriuen vdpoyovavepaKwy,

O ExpoOwiti¢ avayywpWer 1a Sixaidspata WroKmoiag tov MicBwi ora IdidKinra Acéopéva, ta
otola ouvexZouv va civar dioxtnola 7ou MioGwt1}.

O MioGurti¢ umoxpeodta va uTroBdAAn epmpéfeopa, KaTomv OxeriKod aiTipatoc, 6A Ta
AcSopéva Kar ra Wisxiqta AcSopéva ya otanonKot¢ oxowod¢, Gtw¢ propel va avarnéci
otppwva pe tov Népo.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7191

19.10

19.11

19.12

19.13

O MioBurri¢ avapépe: apeAAnTi Grov ExpioGwrth xa@Ge avaxcdAuyn aTodGwparwy Kar OpuKtav
odppwva pe To ApBpo 7.2.

© ExpioGwiri¢ opeihcr va Siarnpel cymorevuxd dda ta AcSopéva xa 15idKinra AcSopéva rou
TapahopBdavovta: a6 tov MicOwii\ oxenxa ye 6Aa ta Tpipara m¢ LupPanxri¢ Neproyric..
Advarar, woréoo, ddppwva pe tic Sedgeig twv ApSpwv 19.15 Kar 19.16, va Koiororel ra
AtSopéva utr’ cuGivn tov Kat pe mv ciripidagn Ing GuvopoAdynons idicltepng Stopevong
EU MOTEUNKOINTAG, Ge avekapinta cMiciquowKd pdpara h ovpPodAcuc, wou evepyodv umd mv
Widrqta rou GupBobAou tou ExpioBwrr) oxenkad pe tic Epyaoiec MerpeAciou. O ExwoBwrri¢
Sévarar etions va xpnoporodi ta ev A6yw AeSopéva Kara 1n Sieaywyt] Sinmoka rf Seaorme\¢
Siadixaciac perakd ray Mepuy.

O MioGwni¢ dev Ba apveira admaioAdyqta my Wapoxf ouvaiveor¢ tou ofa aiyara Tou
Expiodwry ya Snpoicvon 4 KovoTtoinon ce aveEdpmra emotnpoviKd Kai axadqpalka wonrodra
Via ETIOTHHOVIKOUG OKOTrOUS, CUYKeKpiPévewy TyNdtwy Twv Acdopévwy, epdcov auTd uTTopel va
yiver xwpic va Giyodv ta Cuppepovia Tou MicBwit.

O ExpioSwit|¢ Kat o1 exmpdowrror ausot:
(a) txouv Sixaiwya:

@ = mpdeBaone on TupPankr Nepiox! of KGB eGAoyo xpdvo Kal ave eGAoya Siaompara
Kor pe edAoyH MponyoUpevn Eyypagn yrwororroinon oto MicBwrrh, ye 5iK6 TOUS
kivSuvo (ye tv efaipeon tw Mepitimdcewy dtrou OwpaTixA BAGBA 4 Gnyia O*pelActar
Gt Bapid apétAcia 4 Sho tov MicOwr) Kai Sartravec,

@) va rapatnpowv tc Epyavciec Netpedciou, xat

Gil) vo emBewpody da ta MEpioucIaKG oroixeia, ta AtSopéva Kan ta [5xmTa Acdopéva
Tou éxti Oty Kupitnra A OMY KaToOXA Tou o MicBwrti¢ of axéon pe Tig Epyactes
Nerpedaiou

U6 INV TpoUWdGcon S11 O ExynoBwre¢ Kai of Exmpdowrol tou dev Ba TapEepPaivouy ong
Epyaotes Nerpedaiou xara thy Goxnon tw we dvw Sixawpdtwv, Kar

(8) SixaioGvrar va Karaprigouv cOdoyo apiOpe pereniy, oxediwy, Soxquiy Kat avinypckpuw pe
OKOTIG Inv TapaKxoAOUENaN Ing CULPOPpwaNS Iou MicBwIt YE Tous 6pous tng Mapoboas
LopPaong. Katd my doxnon rou Sixanwpatog auto, o Expio@wiii¢ xa) of extrpdowrrol rou
6a dixaiodvia: va KGvouv AcAoyioyévn xpron Tou eforAOpod Kal TW Opydvwy Tou
Micwrf He tov 6po én Sev Ba MpoKANnBel Kapia Crpla orov eLoWAIays ff ta Spyava A Kapio
Tapéppacn ong Epyaoie, Meipedciou amd i xpron aut. O Exyic@wrti¢ Kar of
ekrpdownol tou Ga mpémen va Exouv mv eGAoyn auvSpopi| roy MioBwr| ya va
emteux900v of avwrépw oxomol, Kai o MicBwri¢ Ga efaopadioe Crov Exyowit) Kar
GTOUS EXTPOTWTOUC TOU GAC TIC SteuKOAdVUEIC Kal Mapoxé¢ wou Mapéxet O10 SiKd TOU
7192

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

19.14

19.15

19.16

19.17

TpoowMKG otov 16TO EmKerpycewy, CUpMEpIAcpBavopévng Kat iN¢ Swpedv xpron¢
SiaBéoipou xwpou ypayeiwv Kai orlyaonc.

Efaipouptvwv wv weprrmm@orwy mv Apipwv 19.12, 19.15 éw¢ 19.20 yie GAN 1 SidpKex 1¢
mapodouc LdpPaons, dda to AcSopéva tou amoKtavrar amd to MioGuty| Kata mv exréAeon NG
Tapodoag EdpPaong Sa mpobvrar eymorcurmd Kar Sev Ga avanapdyovrar odre 6a
ywororowdvra o¢ tpiia Tpdowna ams omowdijMote Mépog omy napobea EdpBacn xwpic mv
Tponyouyevn éyypagn CuyxataSean tou adAou Mépouc, O MioSwrij¢ 6a xpnoworoiel OAd ta
Aedoptva Anpociou we gumoreunKd Kai dev Oa awoKxtd ono@dAtore SiKauata emi rw
avapepépevw Scdopévwy tépav tw Sixcipdtwy tou GpSpou 19,7.

© Expio6witi¢ opeiker va impel eymoreunxd 6Aa ta AeSopéva Kar Sev avawapayer ove
ywaroroie! aura ta deSopéva ce tplroug xwpic 1 Mponyobpevn Eyypayn ovyKaraGeon rou
MicBwr4. Kara rapfikkdion tv avwiépw, o ExpioSwrig éxer Sixaiwpa va avatrapéye! A) va
yworoto! AcSoptva of tpitoug Tou éxouy arroKAciatiKh) oxéon pe oMOWSA TOME Mhpa TH
LupBanxds¢ wepioxic wou emortpéperar f wapadisercy aw rov MioGwif) adppwva pe touc 6pouc
mg LopuPaons.

OAa a [didkinta Acdopéva =mpodvrar epmoteutma Kar Sev avatapdyoviar obte
ywworotoiotvral ce tpitoug an tov ExpioBwrr} ywpic mv mponyodpevn éyypagn ouyKaradcon
tou Mio8wit}. Kara tapéxkdon twv avwiipw, o ExproSwrii¢ éxet Sixalwpa va avowapayer fh va
yrwororoicl dina Acdopéva of rpitoug pe nv Mapéhevon mévre (5) crdav ard tv AdgH INS
mapodoag LduPaong 4 awd my cmorpogpr OMoIoVdAMOTE Tyrpatos Ing LupPanKAg Mepioxric
pvo yic exeiva ta 156K ta AcSopéva tov aviotoryobv amy wepioxt rou emorpéperar.

Or Sardgeig tou ApBpow 19.14 xa 19.15 Sev Ba aworpémouv thy ywwotowoljon roug arr:

(a) 10 MrcOwtr mpog mv KuBépynon ing ESpag adoraong tou A oMoaodr more GANG
Sixaiodooiag orny o1rola o MioGwiri¢ Actroupyei  GAAOU pripatoc, uTnpeciac f Opydvou
Tou epdcov to amattei n vopofedia mo ev AOym Satodociac, xpos
avayvoplopéva ypnpationjpia ota onoia diaxpayyatebovrat petoyés tov
Mio@wr} 1 tov Suyyevay Emycipicedy tov, epdcov to anarret 1 vopoOecia H or
KGVOVES TOUS

(B) to MicBwt mpog Luyyevt} Emxelpnon ff mpoc toug tpyoAdBoug | Touc uTrepyohdBouc
GUT f TOUS EMayyeALaTIKOUS GUpPobAoUS Tous, MPO zpNPATOMOTMTIKG Bpipata Hh
aapahtouxés crapeies, epdcov xpiverar svAoya avayxaio ya tovg aKomobs
Ste~aywyiis tav Epyacuiy Metpedaion,

(y) 10 Mic8wr mpog Kakémoroug uTOWnpiouc exdoyei¢ SKawpdTwy OUpyErox¢ OINV
Tapotca LGpPaon, mpo¢ eraipeia pe mv omokd o MioBwiti¢ fh omoadiwore Luyyeviic
Emycipnon diegayer Kak ty tion Srampaypatedoe, Guyxwvevonc dt amoppopriceuc A
Sia aboraons véag eraipeiag fh pos mm SxiGean rou peToxKod mN¢ Kepadaiou, PET amd
Tponyobpevn éyypapn ywworomoinan Sexcmévie (15) yEepodoyraxiy nyuepuw Mog Tov
Expio@wrf}, je mY onoia Katovopdtovrat ta pépn xpocg ta omoia Oa yivet
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7193

19.18

19.19

19.20

xoworoinon tav Sebopévev, urd tov dpo, Motdco, 61. O ExpioBriig Oa ézer
dixaiona apynorvpias ce xaGe tétow yvwororoinon orqv omoia to pépos APO TO
onoio xpoteiverat n ev Aya ywwotonoinan Ppickerai ae Kadomortes cvdnToEIs pe
tov ExprcOor) avapopixa pe ta Suxaudpara Swkaywyis Epyaciv Metpedaiov
oto Kpattog i ta Adyous eOvintis acpadnac,

(6) 10 Mio8wrr| Tpo¢ KGGe Tpito pe Tov OTTOIo O MioBwrri¢ éxer KANOel ard tov ExproOwr va
duvayel TpSypappa Evotroinang obppuva pe to ApOpo 11+

(6) tov Expic6wrr mpog oroxtdrrrore Kparixd Apxe, omovouiKd opyavioyé f Wpsowto mou
evepyel we cbpPovAog rou Anuociou Ff cnayyeduatia odpPoudo tou,

(01) tov) ExpnoGwr xa: MioBwr\) mpog toug dSiaitntég Kar toug ATroKAgionKodc
Eytreipoyviopoves wou dopifovrar odppwva pe inv wapotoa Léphaon.

‘Oda ta AcSopéva Kar WSi6Kiqta AcSopiva tov ywwororoidviai o¢ tpitoug COppwva pe TiC
Tapaypapouc (8) éw¢ (ot) tou ApBpou 19.17 ba yvaotoroobvtat vd Spoug ot oxoiot ba
efaogadiGouv Kara ro duvasév On 1a AcdSopéva aura aviperwiifovia and tov amodéxtn rou we
epmioreunnd yar 600 Sxiomnpa ta Acdopéva avid mapayévouv umd to KaBeot¢ Tw
UTIOXPeMorwy EpMorcutTKdINTAS WoY OpiCovic! GTHV Hapotoa,

Obte o Mobwrii¢ obte o Expio8wri¢ Seopedovial ard 1i¢ UMOXpewoei, gyMmoteunKOInIAS TNS
Tapotoag oxermd pe onoxdrjrore AcSouéva sf} WSKmyta Acdopiva ta omola civai Aon A
Wpdxertar va Katacrodv, Sqpooiwe ywword xupi¢ uTTaINdmNIa Tou KovoTOIOGvIOg Mépous ff Ia
oToid To quTthexdpevo Tapamdvw Mépos propel va texpnpiboer én hdq ywpile aid To Mépoc
auté mpl amd Inv Hyepoynvia Evapeng loos 1] amoxij@nxav a6 tpito pépoc 10 orroio eixe to
dixaiwpa va aroKxaAdye ta Sedopéva aura.

Kayla dxttagn tou wapdévrog ApBpou 19 Sev uiroxpedver to MioBwir, tig Luyyevelg tov
Emxcipyaeic, toug epyoAaBoug 1] roc utepyoAdBouc tous va ywworotromly texvoAoyia emi rng
onoiag gxouv Sixaidpara BioynxavKr¢ ioxmolag cxtég¢ edv n ywwortoroinon aus eivar
aTapaitnin yia Mv exripnon Kai Th Anqwn OToKuvSrrote SeSoptvwy wou tuxdv wpoKGwiouv and
auth, umd tov 6po Waviote 61 OWONMdATOTE Tétola TexvoAoyia Eni IN¢ oTOlag UNdpxoUV
Sikxawwpara Prounxavixrs MioKxmsiag nou ywworororeirat amoxaAdmtetal orov Expio8wrh Kad
Tov tpé1ro aurév Ga mpétrer va Ipelral epmoteuniKA amd tov ExyroOwit}, yéxpr ro xpoviKd exelvo
onpelo Kard 10 omcio 6a Watoe va umdpye Sixaiwpa PropnyaviKii¢ WrKInciag ei mC
texvodoylac auric amd 10 ywworotrowiv Mépos.

19.21 fa toug oKomoU¢ rou ApBpou auto’ Ka8e avapopd orov «MioBwrth» Ga Gewpelia! 61 apopa Tov

Mio8wrt} A/kat xaGe LupyoBwry).
7194

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

APOPO 20 ~ METABIBAZH KAI EKXQPHZH AIKAIQMATON KAI YMOXPEQEEQN

20.1 Me my em@dAaty tv Sandgewv mo mapaypa~ou 2 rou ApBpov 4 Tou Népou Tepi
YdpoyovavOpaxwyv Kar odppwva pe tic Satake Kar m Sadixacia wou raparieviar omy
wapdypapo 4 rou ApSpou 7 rou Biow Nopou:

(@)

{B)

102]

O MioBuwri¢ Sévatar va peraPiPdeor cv Aw fh ev péper, 1a CUpBatIKG tou SiKaNdaTA Kal
uoxpetionig ce Avetdprnte Tplto pévo émena and mv éyypapn ouvaiveon tou
ExyroGwrh xat ZyKpon tou Yroupyod, iv ovaia cuvaiveon Sev Oa apveitar | KaSuotepei
adixcoddynia, O Expic@wri¢ S6vartai va apvnGel 1 cuvaiveor rou epdoov ouviptxouy oF
Treprordoug Ing Tapaypdpou 2 rou dpBpou 4, rou Népou wepi YSpoyovavOpaxwy A edv o
Avetdpmntos Tpitoc Sev mAnpol ta Kpitripxr Tou avagépovial ato OTNY Hapdypago 18 rou
Ap@8po 2 rou Népou epi YSpoyovavOpdxwy. Kard mm Xopriynon mn¢ OxeriKf\¢ Guvaiveanc,
o Expio6wii¢ Sévatm va emake: tydv dpoug oro MicGwr mpoKxepévou va
mpooratedod ta Ouppépovta tou.

H wpoavagepSrioa auvalveon rou ExpioOwrr) amaiteirm emiong xd0e gopd mou
omolodiwote Wocogré ce Luyyev Emyeipnon n omola cdéyxei, Gueoa f tppeca, 10
Mic8wt4 wpdxena va perapiPaorel, pe tpdio réro1I0 wore va wpoKaAtoe peTaBoAK
Edéyxou tou MioGwit], Karo MioGuti¢, 6tav anita 1 ouvaiveon aurq, uMoxpeodra: va
traptxe: ewapKelc MAnpopopies avapopiKa pe THY eraipixr, Sopr}, 1n pETOXMKA OvBEON, Tov
“Edcyxo xar tr Sioiknan tg emixelpnong.

Me inv em@aragn nav Siardfewv mg wapaypdpou 2 rou ApOpov 4 rou Népou wepi
YSpoyovavOpdxwv Ka obppuva pe ig Sraragerg Kar th Siadmacia wou opiferat omy
Tapdypapo 5 rou dpBpou 7 rou Biou Ndpou, o MicOwrj¢ SmKaiodra: dotepa and
Tponyodpevn éyypapn duvaiveon tou ExproOwir} Kar éyxpion tou Yrroupyob, va
peraBiPder, ev 6Aw A ev piper, ta Sixandpara Kai mg uMoxpeddocig rou Suvayer m¢
LOpBaons ce Luyyeve Emxelpnan, ud tov épo 61 o MioGwrri¢ 6a wapapeiver évavt Tou
ExpioOwtf) am Kowvod Kar cig OAGKANpOV UTTEOBUVOG pad] Pe INV ATOKIGod Luyyevth
Emiyeipnon, ya tqv tipnon SAwy rwv viToxpeoewy Suvape tn¢ LdpPaons. H wapox
INE Cuvalveons auri¢ propel va pn SoBe povov emi 1 Pave mn¢ Tapaypdpou 2 tou
GpBpou 4 tou Népou tepi YSpoyovavOpdKu A edv n Luyyeviig Emyxeipnon dev wAnpol ra
Kptiipia tou avapépoviar omy Wapdypapo 18 tou ApBpou 2 tou Népou epi
Y5poyovavOpdxwy,

Kae LuppoBwric Oa éxer 10 Salwya va petapiPaler OASKANpO fh pépOg TwY OUPBaTIKiOy
Tou SmKaiwpdrwv Kar uToxpedocwv Suvayer mo LopPaong oe omowSrwore GAAO
Tupprodurr} Kard Inv Xxpovix) onype) mG wETaBIBaoNs, KaroTIV éyypa~pN¢ GUValvesns Tou
Expio6wrt Kar Eyxpiong am tov Yroupyd.

20.2 Odec oF peraBiBdons SKowpdrw xar UTOXpEdoew amd to MicHuTtt} Suvdper m¢ wapodoag
Lopfaons 8a aroxrobv 10x6 évavn Tov Expabwr4 awé mv quepopnvia Kolvorroinons of autév
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7195

214

212

ETIKUpWHevWY avTIYpapwy Tav Tpdfewy peraPiBaons cuvodcudpevwy and Eyyunn«i EmoroAy
f| orroimidrtrote GAAo éyypago ptraPiBaong, Edy pia tétom peraBiBaon AapBavet xwpa Kara tnv
Sidpxera tov Lradiou Epeuviy fh Kara mv Eidixey Napdraon Eradiou Epeuveay (kad wepintwon),
n Tpae{axr Eyyinon tou ApSpou 3.7, érwe peidverar xard Kalpodc, wapapéver ce 10Xx0,
SeopeutiKg Ka exteAcot, ava taoa onypi 4 GviiKaBiorata xaid Wepintwon.

Agv emrpémerai 9 peraBod rou Mpoowrnou tou EvroAodéxou xwpic tnv Nponyobpeyn éyypapn
ouvaiveon roy ExpioSwr, tv orrola o reAcuraiog dev 8a apvelta: mapa pdvo yia Adyoug trou
AVGyovic OTIC omOvOpIKes Kar 1EXVIKEC IKaVOINTEg TOU WpOTervdpevou EvroAodédxou.

Ta YoU OKoTrods tou ApSpou autot Kade avapopa Crov «MioGwif» 6a Gewpeitar 611 apopd Tov
MeoBusr4 r/kot Ka8e Duppro8wr}.

APOPO 21 — NAPABALEIZ, EKNTOEZH MIEOQTH

Eav 0 Miodwrtc¢ f/kar ZuppioOwri¢ mapaBidoe owoimdrwore Ek Hwy UIFOXpewoctev Tou Suvaper
THE LopPaonc, o ExpioGwrj¢ Sivara: va Koiwvorrowjoe éyypagn yvworonoinon ing ev Adyw
Tapapianns oto MicBwir} evrdg éf (6) Mavidv ard my nyepounvia Kata mv omola éAoBe yon
1n¢ év Ady TrapaBlaons Kai, omy ev Adyw ywwororroinon, uoxpeodral va KaAg| To MroQwtr va
atroKaraomoa Mv WapaBiaon Kal va MpopuAdée f} arrognpKioE! Tov Expiowrt amd KaGe tuxdv
andAcia q (qi tou impoxAjOnxe amd auriv. Edv o MioBwri¢ Sev aroxataorjoc inv
Tapapiaon ff av Sev emreuxBel pidixdc Sraxavoviopdéc perafo rwv Mepdv (éxaoto evidg twv
endpevwy evevivia (90) quepohoyoxiy nyepiv amd inv nyepoynvia Koworainong t¢
ywororroinon¢), o ExpioGuni¢ Sovarar va Korayyeider nv Wapobca LopPaon ye wepanépw
YWwotorroinon oro MicOwrtr.

O Expio@wrr¢ ouvopodoyel 61 Sev Ga coxrjoes 10 Sixaiwpa rou va KnpOgei to MicBwri} éxtrnwto
tav Sixaiwpanwv Tou Kard tv mapodoa LopPaon wou rou waptxerar ex tou Népou wept
YSpoyovavOpaxwy onc mepmrdotig tou ApSpov 10 map, 8 Kai 9 tou Nopou wepl
Y5poyovavOpaxwy, rapa ydvo eav:

(a) 0 Expiobwrti¢ ye éyypapn ywwororoinon mpoc 1o MicOwr}, txe evnuepwors, evevrivra

(90) TouAdxictov qyEpoAoyiaxés Nuépe|s vwpitepa, ya Inv MpdBEor Tou va tov KnpOEeE
Extrtto, ExBéroviag Aettopepui¢ Tous Adyous ING OKOTTOOEVAS EKTTTWONC,

(8) 0 Expio8wrri¢, otn ywworotroinen, éxe opioe! nuepopnvia wou améxe: tovAdxiotov Tpidvia
(30) nuepodoyraxts nuépes am6 th ywwororoinon and my oTola (nuEpopnvia) o MicBu tic
Ga dwacodrar va uTTOBGAa o1ov ExpicOwr4 orrowdhwore China em@upel vo AGBer uTdyn
Tou o ttAcuraloc,

(¥) © Expic@wric, orm ywworomoinon, éxe: oplcet mepioSo toukGxioroy effvia (60)
Hyepodoyiaxiov Hyepwov, yia inv airoKardoraon Kai apon Tou Adyou éxmwanc,

(5) o ExpioOwri¢ éxet AGBer urrdyn:
7196

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

{) ond wore Sitnua vMOBANnsei oc avtév aid To MicBurd obppuva pe 10 ApBpo
21.2(8), xa

@ omoiadiwor evépyeia ory ooia tye: WpoBel o MioGwri¢ ya vo Gwoxataorjaet Kat va
px to Adyo éxmmwone.

21.3 Meta thv unoypagn ths Mapovcas ZUuBaons, o MicBwrr¢ A/Kat KaBE ZULLLoBWTIS Sev uTopEi va

21.4

21.5

224

teBei UO Tov GEO MF EUWEGO EAEYXO Eévou KpATOU To omoio Sev Eival KPATOG WEAOG TNS Eupw-
Tlalkrg Evwong, f umé tov Guedo f éuueGo EAeyxXo moAitn Tétolou KPaTOUG XWwpis THY TpONyOU-
yevn EyKploN TOU YrioupyiKOU ZUUBOUAIOU GULPava HE Tig SaTaEeic kat TH Siadikacia mou opiZo-
vtal oTo ap8pa 4, map. 3 tou Nopou nepi YSpoyovavOpakwv. Kata mapékkAton aro orto\adhnote.
d1ataEn Tou mapovtos ApSpou 21, tuXov napaBaon Twv dtaTakewv tou napdvtos ApBpou 21.3 6a
EXEL WG OUVErElA THY EKTITWON TOU MioBwTr and GAG Ta SikalWYATAa TOU TOU aTloppéoUV and TH
ZU"Baon KaTOrv OXETIKS aMO@aons Tou YrioupyiKOU ZuuBouAiou.

KdOe Siapopa peratd roy ExpoOwrj xar tou MioGwi we mpog my ewédcuon ff Ox!
onoioubhtort yeyovétog trou, oCppuva pe 10 Ap@po 21.2 Oa wapeixe otov ExpscQur 10
Sixaiwpe va xnpoger to MicBwrr} Exmrwto Tw Sixanwyarwy Tou Cop Pwva pe Inv Tapdypapo 8 4,
avdAoya Ye Iv Tepittwon, mv mapdypapo § tou ApBpou 10 fou Nopou epi
Y5poyovavOpakwy, Oa wpéter va criAdera pe Sentnola cbypwva pe to ApSpo 23.

Le mepintwon KatayyeAkag Ing Mapodoag L6pyPaong amd tov ExproOwr}, repyatifera dyeca n
ioxi¢ GAwV Tw meparépw Sixamupdtwy Kal uToyped@oruwy Kafe Mépouc pe no aKdAousec
ekaiptoeic:

(a) tig Gatdgferg twv ApOpwy 1.4, 3.1, 6.3, 8.3 Ewe Kai 8.8 (cuptrepiAapPavopévou), 9.1, 9.2,
12.1, 15.4, 19.15 éwe Kat 19.21 (upmepthayBavopévou), 20.1 (B), 23.1 ewe kar 23,10, 28,
30 Kar 31 Wapapévouv o¢ 1OX0 Kar pera Thy KaTayyeAia, Kat

(B) 1 KavayyeAla Sev exnpedZer ta dikandpora tou éxe: Bepeduaoe o ExproBwrt}¢ Kard mv
Avepopnvia KarayyeAiag.

APOPO 22 — AMEPEITYOTHTA TOY MIZOQTH

Le wepintwon Trou Kard 1h Sidpxeia tng wapoteacg LopPaanc:

(a) xwproe: oTro1aoSrrore rapt Mpdgn, Sixaonxrl fh GAAN Siadixaoia fh cvépyeies, ong
omoles mepihapBdvovrar evdexnxd n évapty ouvedpiaonc, n uwoPodi¢ aitnonc, 4
KardGeon arnfparos, H Adwn oToaodh tote aTépaans Kav} n Exdoon Siarayric, | Aneel
amdégaon dKaompiou appdtiac Sixawdogiag Ff exSoGel Siarayr} yia 1h Adon, pevorowoinan
fl exxaBapion (q KG8_ avdAoyn diaSixacia) m¢ Wepiovciag Tou Mwo@wrA, Adyw tou én o
MicOwrrig éxer xatactel avatiypeog 4 exer mepitAOe: oe aduvopia va aviarroKpiel tig
UTOXpedioeic TOU TrPOG TANPWT) Tou WpoKOmToUv Kara ty GuvAON TopEla THY Epyaoli
Tou,
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7197

22.2

(B) © MioBwrri¢ mpoBel ce exxwipnon mpoc dpedog twv ToTWIWY Tou ONPAVTIKOD PEpoUS Tw
TepiouciaKwy Tou CToIXekuy A av opicbel GévSmoc A avayKxaomKég Srayeipioti¢ rou
MicBwth umd toug 6pouc Saveiou f GAAou ci50ug aopdAiac,

Tote o ExpioGwrri¢ Oa éxer to Sixahwpa, Katémv éyypapn¢ cidotroinons mpog tov MioBwrt}
Mpo tpxdvra (30) Epyacipwy Hyepiv, va SnAdoer 611 0 MioOwiti¢ exminte tw
Sixaiwpdrwy Tou vité tv tapodea Lophaon Kai 6n n Mapodca LopPaon Avera.

AV oTo Wpdowno o1oud Tote LuppioSwry Ouvipéfer KdMTOIO GMO Ta yeyovdTa Tou Weplypapovral
OInv Mapdypapo 22.1, o MioBwii¢ Sev Ga cxtinte: twv Sixaiwpdtwy rou and mv Wapodoa
TopPaon ahdd xaGe Luppio@witke Ga éxer mv uMoxpéwon, av aurd anand a6 tov
Exprodwr, va exxwproci Gyeoa to mocooré oupperoxric tou orm EGpfaon ctous uTéAonToug
LuppioBwréc, avahoyixd mpog ra pepidia oupperoxr¢ touc Kar ta evarropelvavra pépn 6a AGBouv
Ta opéAn fou exxwpnGéviog mocoorod Kai Ga cuBdvovral até KawoU Kal £1G OASKANPOV yIG TIC
avrloroixes uTroxpediocic.

APOPO 23 ~ AIEYOETHEH ANOKAEIZTIKOY EMNEIPOFNQMONA KAI ENIAYEH AIADOPOQN

23.4

Ono omy wapodoa LiyBacn opigera: on omoadimore Sanpopa peragd tww Mepidv A peragd
Tou MioGwrr} Kar xaGe LupyproGwrr A Gt omoddmore aduvapia ff amoruxia ex pépoug tw
Mepiv A peragd tou ExpioBwi) xar xdG_e Lupprodwr) va cuppwvijcouv of oxéon pe
onoiwdimore Chinpa (n «Aiapopd»), 6a wapaniprera ya SievBérqon of AoKAuotiKd
Epmeipoyvispova, toxdouy ta axdkouBa, extég av ta Mépn fo ExproBwri¢ Kar Kade
LuppioBbwiti¢ cuppuvrjcouv Sapopera:

(a) O AtoxAnonxdg Eprreipoyvispovac emAgyetat and tov Exyiodwrrh odp@wva pe Ta ApBpa
2.1 Kai 2.2 tou Npoedpmxod Aiaréypatos evidc Sexamévre (15) nucpoAoyiaKxdy nucpiov (ny
aMepiodog EmAoyric») airé tv umoBodn éyypapng yvwororoinong amé Mépoc («o
Aituive) Mpo¢ to GAko Mépoc («o Arrodéxinc») mg mpdBeor|¢ tou va Wapamtpwe Arapopa
yia Siev6érnon ce AmoKdcionxé Epmepoyvadyova Kai ory omola motive: tov
AtroxAciomn6é Epreipoyvipova.

(B) Me my emAoy4 tou Aoxksionxod Epmeipoyvespova obppwva pe tic we dvw diardgeig tou
Tapéviog ApGpou, o Exyo8wrj¢ viroxpeobra: va yvwororoijoer aptows otov
AtroxAcionk6 Epreipoyvipova on emaAéxOnxe amd ta Mépn Kar va rou Cnifjoet va SnAwoes
tav em@upel xar Sdvarai va awodexGel f 6x! 10 Siopioyd tou evidg mévie (5)
NwEpoAoyiaKG HYEpaV («MepioSog Atrodoxricn), Liqv wepimtwon tou o AtroxAgionxég
Epmeipoyvwipovac aurdc cite Sev emOupel cite aduvatel va amodexGel 10 Siopioys tou 4
Sev amobdexBel aurév eviég ing = Mepiddou Amodoxri¢ (0 «AtroKAenSpevog
Epmeipoyvipovac»), ire o Expio@wrric emAéye: evadsaxnké ArTroKAgioriké
Epmerpoywiapova evidg mévre (5) nycpohoyiaxdy nycpdv amd m AMEN tn¢ Nepiddou
AroSoxric.
7198

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

(y)

Mooxeipévou va SieuvGernGel n Avepopa amd tov AmoxAcionxd Eprreipoyvidpova, nade
Mépog umoxpeodim vo uTofaAe! oe avriév evid¢ rpidvia (30) npepodoyiaxwy qpepiv
(«Mepiodog YroPodjc») awd ty anodoxh tov Siopmpod tou AtoxAciorod
Eprreipoyvispova wpoc oupotepa ta Mépn:

@  meprypage inc Aiapopac,
(i) SAwoN tng Béons Tou, Kar

(iil) Kae Eyypago Tov uTOcInpe! F/xa! SKayoAoyel ty Béon rou.

O ArroxksronKég Epteipoyvayiovas dévaiai, Kata mv amdAurn draxpim« tou cuxtpea, vo

(6)

©

AGBer vITéyn tou OTOH Wore GupTANPwHANKA WAnpopopka Tou UTOPdAAEtal amd Kae
Mépog f/kat ovronaSrjmote GAAa Seadixaonxd Géyara, ta orrola Sev pvnpovedovrar pntdrc
o1o wapév,

O1 dpor avapopag fdtoe: twv oolwy o AtoxAciotiKdg Epreipoyviapovacg emyxeipel va
GieuGerqoe pia Aapope ouppwvodvral and KoWwou a6 ta Mépn. Ta Kpttripia Guvaper tov
oTrokuy o AroxAcionxég Eprreipoyvipwy KaraArye: ornv amégao rou quiimiouv
auoinpd oto tAdicio twv 6puwy avapopde, ud Inv mrpolMéGeon 6n oe Mepittwon ph
emitev—ng ouppwviag mv Mepi we mpog roug Spoug avapopdc, o AmoxAciotixég
Epmeipoyvupovac umoxpeobrar va eferaor: tous Gpouc avapopas trou Wpotcive: Exagto
Mépog Kai va aropacifa 0 Biog (anépacn n omoia eivar Scopeuri«th évavei tw Mepdv), O
AtroxAcionkés Eprreipoyvapovac anopaoife eyypapus Kar edomoul ta Mépn oxenxd pe
Tay atrépaar Tou,

Me inv efaipeon tw tepimimotwy awaing 4 mpddnAou oOpdApatoc, n awégaon tov
Avoxksonkod Eymapoyvwpova civa opionxd Kai SeopeutiK évavtr tw Mepiav Kat
AapBdverar evid¢ ipiavia (30) Hyepokoyiaxiy Hyepiv pera tq Adin tng Mepiddou
YroBoArc. H arépacn rou AroxAciouKod Epreipoyipova Sévarar va tapareppbel oe
Siainoia péow mpooguyric emi vopixod kar 6x: ent mpayyarixod Cyripatoc. Exxpepodang
ms éxSoong atdpaong ent mc Siapopde and roy AtroxAgionkd Epteipoyv@pova, A
EdpBaon Sev avacréAdetai Kar o Mio@wrtic¢ éxer to Sikalwpa Kat tv uTToxpéwon va
ouvexiog inv txtéAcon tw epyaondy Tou mpoBAEe! n L6pPaon.

(ot) Le wepintwon Bavarou fh anpoBupiag Ff KWAGUaTOS Tou AToxAciotiKod Eymeipoyviipova, Fh

Gf Tepittwon pn ExSoong andpaong evidc ING aTaiTobpevng aNd 10 Tapév dpSpo
MpoGcopiag rote:

@ 0 Expro®wii¢ xa o Mic@wmi¢ emAéyouv apeAAnti aviKxataordin AtoxAcionixd
Eyrpoyviapova, xar

(i) 10 Wapév ApBpo epapysierar oto véo AvoxAcronxd Eytreipoyveipova axpipic cav
va fav o mpitoc Sioptopévog AtroxAcionKds Epmeipoyvipovac.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7199

©

()

(8)

H yAwooa tou xpncipoToiira yia roug oKoTod, Ing éxboang amégaonc amd tov
AtroxAcionxé Eprrespoyvdpova civai n ayyAixs.

Ta é€0da anaoxdAnon, rou AtroxAciorxol Eyrreipoyvidpovoc emiPapdvouv o6m00d Tov
Expro@wrf, Kar to Mio®wth. Ka@e Mépog Ga emBapivera: pe Ta Sixd rou éfoda yia th
Tpocroipaola Tou VAKOU Kat yia tig MapouCidoes Tou orov ATroKAgioTiKé Eptreipoyveapova,

KdOe Mipos umoxpcotra va evepyei edAoya Kar va cuvepydderal Kako TOTa Yea THY TAN PR,
epappoyr GAwv twv Sioragewy tou mapévrog Ap@pou Kar dev Ga mpoPaiver oe
omoadrror WpGen wou Ga propodee va Sucyepavel f va TapeyTodice rov ATroxAnoTiKé
Eprreipoyvedpova va Karahi ger oc amd@aon,

Liv wepintwon Mou o Expio8wr¢ aduvatei va diopice: AToKAsoTKd Epmepoyvwpova
(4, Kata wepittwon, avixataoram AmoxAgionkod Eymepoyvipova) eviég ng
TpoBderdpevng ard ro mapdv ApBpo mpoBeopiac, 161e 0 MicBwrri¢ Sixaioora va
Tapanépwyer tm oxerxh Siapopa, appioBrtnon 4 araimnon ce danqoia cbypwva PE TIC
axddouGes Siatdker¢ tou tapdévrocg ApBpou

23.2 Onondhrore Siapopd, aypioPAmon 1 ancien eyciperai and f oe oxéon pe Inv Wapodoa
LopPaon, 4 owodrrore mapapaon, xarayyeNia qf axupdinta mg LopBaone A perago twv
Mepiiv 4 peragé tou Expiciwr} kar xaBe EuppioGwiy, Kal n omoia:

236

(a)
(B)

7)

Sev Taparéymerar ory Kpion Tou Arrox\cionkod Epreipoyviapova Kara to Ap8po 23.1, f

éxer Tapareppsel orov AnoxAcionxé Eprreipoyviapova, tou orofou n amépacn exxaAdirar
emi vopixod Cytfpatos, h

omy nepittwon wou o ExpicBwrri¢ Sev éxer Swpice: AtrroxAcionkd Eprepoyvapova (A,
xatd Tepitttwon, avnKataotam AmoxAcionkd Eprepoyvdpova) evtdc ing MPoBAETépevn¢
amé to wapév Ap8pa mpo@copiac,

6a emAderal cplotixd pe Srartnoia,

Ng 1ét10¢ Srekaywyrig Ing Siaitnoiag opiZerai n AGriva, EAAGSa.

O apiByde ru Sian opierat ce rpeic, SiopiZovras obypwva pe Tic Siarager¢ in¢ Mapaypapou
13 Trou ApBpou 10 tou Nopou tepi YSpoyovavepdxnuv.

H Siaimnoia Swefayerar oldypwva ye rou; Kavéve¢ Aiarmolag rou AiQvoi¢ Eptopmxod
EmeAntnplou (Gmwe exaotor toxGouv) orov Pabyd trou o1 ev A6yw Kavévec Sev ouyKpotovrar
pe tig Siardfes m¢ mapodcag LopPacg¢ A/kar m¢ edAnvixrig NopoGeciac. Le wepimiwon
abyKpouans tétooyu eidoug, uTEpioxdouv o1 diaragerg tH¢ Wapodoag LdpPaons Kai tou EAAnviKod
Sixaiou,

H yAd@ood digaywyric tng Srmnxi¢ Siadixaciag civar n cAAqvixt, exrdg edv ta Mtpn
OupPwrriouv Siapopenkd.
7200

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

23.7

23.10

244

242

243

H amdpaon ing mAcopn¢iag twv Siannidy civat opronKA Kar ScopeutiKA ya To Mépq, n Se
oXenke SiartytKd aTrdpaon eivar opiotixg Kar Seopeutixh. Arrdgacn ya rm SiKaouKsy} avayvwipion
4, Kata tepitrrwon, my extéAcon me¢ Siaintixrc ardpaonc, propel va exdoOel a6 omravod rote
SiKaorpiw,

Mea 600 Sdornpa SiapKel orronadirore Srarntxh Ssadixacia, avacréAAoviar o1 mpoBeopies wou
riGevrai MpO¢ iKavoTTOinon and 1a Mépn fh exelveg or cupPanKég umoxpEdioere Suvayer m¢
Tapodoag L6pPaones ot oTroles arroreAotiv To avrixeipevo myc ev AdYW SiatyGiag, yr Trepiobdo ion
Ue trv Treplodo ing Siartnotac.

Exxpepodans ing emiduong inc Seapopd¢ até toug Siaimntéc, Sev avactéAAcra n Tapotoa
Lop Baon xa o MicBwrig éxer 10 Sixaiupa Kar mv UToXpéwon va OuvExloe Inv EKTéAEON Tw
epyaouiy Tou MpoBAéta n LoyBaon, exid¢ av ot ev Adyw epyaoles atrorehovv 10 ouyKexpipévo
aviixeijevo ing Siapopdc.

Mia toug oKoTotc rou tapéviog ApSpou Sieuxprvigerar on otroiademore Siapopa perago tou
Exyno8wr} Kai omroioud#Tore Zuppioburr, COpPwva pe IV Mapodoa LopBacn Oa Gewpeirar
Waviore Sapopa peragG rou ExpoOwr} Kar rou MioGwrr Kar ororaSrrore MapanopTA Téroiac
Siapopac otov AwoxAgotiKé Eymeapoyvipova fh o¢ Siartncia obppwva pe To wapdv ApBpo 6a
Gcwpeltar ravrore Maparropm Siapopdg perats rou Exyiodwre Kai rou McBush},

APOPO 24 - EKTEAEZH THE LYMBAZHE

O MioGwri¢ KaTaRdhAc: xe Suvati) MpoomGGea yia my eKApwon Tou CKOIOO tC
LopPaons.

Ta Mépn opelAouy va ouvepydZovran appovind Kar pe TrveOpa KaAN¢ Wiothg HE OKOTTO Inv EyKaipn
Kar amoreAcopanxt) etrlreugy Twv oxoMdv mN¢ LGpBaons, mpdvrac mora nic Siarakers tc.

© xpdvog elvai ovciidouc anpaciag yia toug oKoTObc IN¢ Mapodaag LdpPaons.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7201

APOPO 25 — EPTOAABOI, YNEPTOAABOI, NPOLQNIKO KAI EKNAIAEYEH

Me Inv crripdAaty rv axdAouGwv Siatatewy tou wapdvioc ApBpou, o MicOwrti¢ Sixaiodtal va
xpHopoToi cpyohaBouc Kar auroi uepyoAdBouc yaa inv extéAcon mo TopPBaong. O MicBu ths
umroxpeodrar va uTopGAd! otov ExpioGwtr) aviiypapa xdGe odyBaoncg mou olvaye pe tou
epyoAdBouc (ouptepiAayBavopivwy rv Luyyevd Emyeiprjoewy) kabwe xar, epdoov cuvipéxer
TepintWoN, KdGe OUPPaoNs Tou cuvaTrtera obppuva pe To ApBpo 19.3.

25.2 O MioBwir¢ uToxpeovtal va atoxid Inv Mponyoupevn éyypapn ouvaivean rou Expro8wrtr tpiv th

odvayn onomodAtor obpBacne ye Inv Wapoxr ayabdv Kar uTINpeow ya Epyacieg
Netpedaiou, exrdc atré uc meprtnionie Oro:

(a) Kard 10 Erddio Epeuvwiy, n ciyBaon (fh oxenZoyeves oeipés CupPacewv) avayéveral va
Tepihap Paver Samdvec Ayorepes awd wevraKdoies yiadec cupid (€500.000),

(B) Kara ro LiGdio ExperdadAcuone, n cupBaon (f oxeropeves ocipic oupPdoewv) avapéverar
va wepihapfdaver Sanmdve Aydtepec amd éva exatoypOplo meviaxdo1es yiddec cup
(€1.500.000),

Einv wepinmwon wou o Expwo8wij¢ dev éxer Suoer ty Guvaiveary tou evtég elkoo: (20)
Hyepodoyaxiy Hpepdy and my npepopnvia urroBolrc, n ev Adyw Cuvaiveon Bewpeirar on éxer
Sobel,

O1 avwtépw diardgcig tou wapdviog ApBpov 25.2 Sev epappdlovial oro pétpa Tou Ga
MapepTodiav ro MicBwrr amd i Ayn xaGe aiapairntou Kal KatGAAnAoU péTpoU ya tnv
Mpoatacia ing Gwric, m¢ uyelac, tou NepiBGAAovtOG Kal IN¢ Tepiovolag Ge MEpittwon éxaKtNS
avdyKn¢ (oupmepibayBavopévng exreraplvng mupKayids, tKpnéns, dappor¢ YSpoyovavOpaKwy
} SodopBopdc, mepiotanxdv mou epiAapfidvouy Bavaro f coBapr owyanx BAGBn
epyatouévuy, cpyokdBwv A rpinwy, f coPapr Cnyia mepiouciac, amepynav Kal efeyépoewy, A
EKKEVWONG TOU TpCCWTIKOU).

Kara mapéxxdion Tw diatdgewv tou ApOpou 25.2 , 0 Mio@wri¢, ava Maca onyph pera inv
Hyepopnvia “Evaptng loxdoc, 8a wpémer va uTroBdAAe! orov ExynoBwih ti KateuGuvtripies
yeaypés Kai Siadiaaieg mou diémouv hv éyxpion tou amaireiia mpoxepévou o Mic8wii¢ va
Ouvarte! cupfdor, TpopriGeag ayaGdv Kar uTINpeoMay yia Epyacies Netpedaiou.

O MioBuri¢, of epyoAdBor Kal ruxdv uTEpyoAGBo! auto, Siaodvrar va amacxoAoUy adAodaTT6
TpOOWTIKG OMY EAAGSa yia iG Epyaoies Nerpedaiou. O MicGwiri¢ umoxpeodra: (kar pepmiva
Gore kar Ol UMEPYOAGBoI Trou auId¢ aNaoxoAki va GULOpPavovral oXEtma) va TIPOTIG Sedviwe
kar TPOOHKOVIWE UTTNPEOIES, UAIKG, ELoTTNOHS, GvahwomA Ka! AoIG aya8G Tou mpoépxovia
aé inv EdAdda Kar tov EOX, epdcov 9 npr}, n Towra, o xpdvoc Wapddoong Kar 1 Aontol 6por
auribv civar auyKpiowsor pe TOUS 6pouc wou TpoapépoVTA! SieBvedc..
7202

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

25.4

25.5

26.2

Yré inv empodAatn mav mpoUwoBiocwy Kar rw GTaitijoewy Ing WapaypGpou 9 Tou ApSpou 6
tou Noyvou epi Ydpoyovavipdxwy, o ExyioGwii¢ Ga voomplfe: OAeg 1G UTToPANBEioes ad 10
MicBwit] amioag evtomov tv appsdwy apydw ya inv aTéktnon absiiw cod5ou, mapapovrc,
KuxAopopiag xai epyagiag omy EMdia yx 10 OdvoAo tou addodatad mpoowmkod Tou
avapépetal OTnv Tpanyobpevn Tapdypapo, KaBd¢ Kai yar ta péAN Tw OIKOYEVENKOV TOUC, EKTOG
av ouvipexouy Adyor COviKiC fh SndOK, aopaAeKC Kat TaENC.

O MioBwit¢ umoxpeobra KGBe é10¢ va extraideder OM, eyxataordotic rou NucdaT6 teXviKd Kal
EMOTHPOVIKG TPCOWTIKS Ge apiOyS Kar ya térola xpoviKa Siaothpara tou Ba xaGopiorody pe
Améeacn tov Yroupyod Kara mc GSeardterg rou ApOpou 6, wap. 10, rou Ndpou wepi
YépoyovavOpdxuy. Ta oxenna foc extraidevang mou emBapdvouv to Miodwir) Sev Sovavrar
va urrepBalvouv ta cuppwvnbévia éfoda tww uToxpeibocwy exmaidcvoncg rou MioGwrd, 6Trw>
opiZovia oro Ap8po 15.3 mm¢ Tapodoac LopRacnc.

APOPC 25 ~ ANQTEPA BIA

Tuxév aduvayia ff KoGvot{pnon Kad my cKrékeon ofoKiodrirore tw oupPariKdv
uiToxpemoewy cite ex pépouc tov Expio8ur) cite rou Mia@wrt}, Sev Ga Gewpelrar mapapaon m¢
TopPaong xai Sev Ba aorede! Bdon ya inv éyepon akmoewy A arautiaewy tou evdg Méipouc
évavii Tou GAAou av autf 1 aduvapia fn Kaduvotépron opelAcra ot yeyovdc avwitpag flag q ong
ouvéteres OU MpoKcAodviat and éva TéTOI0 yeyovdc.

«Avwtipa Bia» onyaives omowSdAmore yeyovdc wou Sev undxera orov cGAoyo éAeyxo Tou
Mépous rou emixcAcirar én ernpedoBnxe awd to yeyovde auté Kai 10 owolo Sev mpoKAKOnxe awd
f| o10 omoio Sev cuvétewe auté to Mépoc Kar wepthapBdver, evdetind GAAG OX! TEepiopionKa,
Geopnvies, emSnpiec, ceropobc, mupxayiéc, wAnupipec, exprger, amepylec, aviamepylec,
Wokéyoug Kal KalGotaon WoAgyou, enavaordouc, xowwKés avatapayéc, efeyépoetc, atdoeig
xan xpabers tHE KuPEpynons ms EMddas Hh onowadijxote addoSarig xuépvnons. H
Avwtépa Bla Sev SixcwoAoyel my tapaAciin KataBoAr¢ orrouddtore operAdpevou Kara inv
Trapodoa rocod Kar éAAciwn Kepahaiuy Sev auviota Avwitpa Bia.

Edv, w¢ avoréAcoya yeyovdtog Avwitpac Blac, cire o ExpicQwrrj¢ elre o MioOwri¢
trapepodi{erar ory extéAcon twv vmoxpe@oeiiv rou f omy aoxnon tw Smaxwpdmv tov
Suvayer inc Mapetoac LdpPaons, n extéAcon omomodtimore utroxptwong § 4 Goxnon
oTromudstrore Sixaiparog Suvdyer m¢ mapoboag LépuPaong 6a avaoréAAcrai Kard to pérpo
Katd To orroio to oxenKd Mtpocg Glyera amd ro ev Adyw yeyovd¢ Avwrépac Biag Ka xata 10
xXpdvo wou auré Siapxel, abide Kar ya to perémena eGAoyo mpdoBeto xpdvo trou tuxév Ga
arann6ei yia tov opaAr, avaAnyn rw Epyaoidv Metpedciou f\kar tw Aonmiv oupPanKdv
umoxpetioewv.

Ze wepimmwon Avwiipag Biac, 10 Mépog to omolo mapeprodiferai omy extékcon twv
umoxpedcedv tou Suvdper ing wapotoag LopPaong fh ory Goxnon wv Sikxckwpdrwy tou
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7203

265

27.1

272

Suvayer tng Mapodoag LopPaons, vroxpeovra: va ywworonoii apéows ty PGoN Ing Avwtipag
Biag Kat tqv mBavi SidpKed ng ato érepo Mépos.

Edv, ouvereia yeyovorog Avwtipag Biacg, avaorakotv o1 Epyacieg Merpedciou iVvxar GAAa
Oupfarxa Sixanipata Kai oupPawxé¢ umoxpeoeig Suvayer ing mapodoag yia Stompa
peyaddrepo twy SdiSexa (12) Myvudv, ta Mépn Cuvavrdivrar yia va Ougn Tou pe KAAN Trot 1A
ouvéxion fh tnv KatayyeAia tng Tapovoac ZbpPaons. Le mepirtwon pA emineu—ns cuppwviac
pera wv Mepioy evidg mepi6Sou ScdSexa (12) Maviiv awd inv nuepounvia mapéAcuon¢ mC
TrpoavapepOtioag mepiddou Sui5exa (12) Mnvaiv, o ExyioGwii¢ fo Mic6wrr¢ Sdvatar va
emdadoet oro érepo Mépog ywwortoroinon KarayycAiag mn¢ Mapodoag LopPaonc, n omoia riBerar
ot toy é&: (6) Mrvec pera Inv quepoynvia eidoorc mc.

Ta Mépn ouppwvodv cidinétepa On of Mepiniwon Tou, Edy ouvercia Siaormey¢ Sratayric A
omoiodatrote Simaonxe¢ awdpaons aroKxAciorind Kat povo oe axéon pe LuyKxara@ron, dsaxonoiv
01 Epyacies Metpedaiou, 10 yeyovec auté Oa amoredel yeyovdc Avwttpac Biac Kar o1 Siatdéerg tou
Trapévtog ApBpou 26 Ba epappogovrar avaAoya, pe tnv efalpcon in¢ Swdexdynvng xpowKric
TWepwdou wou avapipeia: of0 Apopy 20.5 4 usom Oa eneKteiverat oe xpovmr) Weplodo cixoor
Tegodpuy (24) pv.

APOPO 27 = ANAETOAH TOY ETAAIOY EPEYNON

Le nEpintwon Tou onoimdrTore XpoviKrh ony Kata To E1a5io Epeuvav o MioSwrti¢ em@upel va
Siekaya Spaompidinta anapaltnrn yia ty extéAcon twv Epyacuiv Nerpedaiou kai inv tipnon
tou Enjoiou Mpoypapparog Epyaoniv avapopixd pe ro owoio aaneita LuyxardGeon, rte 4
oxenkt) Ataviqon mptre: va exdiderar evidg tng mpoBAeMépevng Kata mv epappoortia
Nopobcola npofeopiag §, ce mepitrtwon Tov n Nopocoia Sev mpopAéme: oxerKh MpoBcopla,
EVIOG ING MpoBeopiag Trou WpoPALTE! to ApSpo 4 rou Ndépou 2690/1999 (KwdiKag Aioikntixti¢
Aiadixcolac) (n «MpoPAcrépevn Npodeopia»). Me inv em@pddatn tw diorafewv twv ApBpwv
27.6 , omy mepittwon Tou N Andvinon Sev exdoGei evtdc ing NpoPAeOpevne MpoSeopiac, rte
© MioBwiti¢ éxet Sixaiwpa, pe mv MapéAcuon mc ev Adyw mpoBeoplac, va KoivoTonjoe Eyypapn
ywororroinon crov Expio8wril evncpavoviag 61 9 MpopActéyevn NpoSeopia exer raptAGer (1,
«Pywotorroinan NaptAcvons NpofAerropevns Npobeopiac»).

Me iv wapakafh and rov Expm8wrr tng Pywororoinong MapéAcuong MpoPAetépevnc
Mipo@eopiac, fexivd trepiodo¢ dexamévre (15) quepodoyaxwy nyepwv Kara m SmipKea mo
onolag o Expic8wirj¢ Kai o MicBurtri¢ 8a Mpénel va cuvepyaoroby KatafaAAoviag Kd0e Suvary
Mpoonmddea mpoxeyévou va tiacpadicouy inv éxSoon Andvinong (n «Mepiodo¢
Luvepyaolac»).

Av, ye inv trapécuon ing Mepiddou Euvepyaciac, o ExyioGwirg Kai o MroGwtri¢ Sev emitdyouv
va efaopadicouv inv éxdoo0n Anavinons, Tore amd inv nyepopnvia exeivn o xpdvog exréAcong
Tov UTTOXpEed@ocwy avapopKd Pe 1i¢ oToleg anareiial n Luyxard@con avacréidAeta pe Gpeon
10X6 péxps tay ExSoon IN¢ oxeuKA¢ Anavinons (7 «Mepiodo¢ AvactoAts»).
7204

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

27.4

275

276

28.4

Kara im dexipxera ing Mepiddou Avaorodjc, o MioBuwtri¢ Kar o ExpioOwrr¢ KaraBGAAouv Kab
Suvary mpoorabex, mpoxeyivou va efaopadloouy tnv éxdoon tng oxenKiis Amavinonc.

H Nepiodog AvaatoAric Adyet inv Nucpopnvia Kata Thy oTrokd exdiSerat n Amdvinon K@ and mv
qucpopnvia excivy o1 etmpeatopeves utoxpewoeis rou MioBwr) riBevia ex véou oe 1oxd Km
exrchodvrat orn SidpKeia ing wdAontNG yn Argacoag meprddou mg oxetyc Paonc, n orrola 6a
wapateiverct avGAoya. Kayla Siitatn tou mapdvteg Ap8pou 27.5 Sev orepei and to Mio@wtt} ra
SKandpatd tou va ouvexice omy emdopéva Daon fh va penioe m auvodixr) mepiodo
oMoodr Tore CrOpevne Daons, fh rou Baomod Eradiou Epeuvwav 4 rou Eradiou ExperahAcuone ,
OUppwva pe 1oUC SpoUs mG Wapodoac LépPaonc.

© MioBwri¢ Sev exer dixakwpa va ouvidger Fyworomoinan Maptdevong MpoPAcmbpevng
Npobeopiag av Sev exer uoPAnGei MpoorKouca Alton. «Mpoorxovca Alinon»
Teayyarorotirn dav n almon ya inv ardéxinon LuyxandGean¢ tive: and KGQe drown
OAOKANPWevy KaTa THiS KG! OUDIC, Kat OOppwrN UE Th Nopobecia.

Aimon ya Luyxatadeo)) Sewptira: NpocrKovoa Anon ya tous oxomobs me mapodcag
LdpPoang epdcov n omea Kparxh Apxt Sev exer cyypdpwe oupPouAgdon Siapopenxd to
Moofwrr péxpr thy trapéAcuan ing NpopAcrépevng NpoBeopiac.

APOPO 28 — [NOETONOIHEEIE - ANTIKAHTOE

Exré¢ av GAAwc mpoPAétera: omy mapotoa Lophaon, KG@e yworonoinon Suvdye m¢
tapodoac EdpuBaons viroxpeodrat:

(@) va mpayparorroninn eyypapuc,
(B) va ouvidoorra omy ayyAixe 4 ory EAAnViKK yAdbooa, Kal

(y) va wapadiera: tpogwmKd 4 pe OvoTnpEvA EMICTOA, Ye TPOTANpWpEva TEAN (fh ye Sieve
viMproia taxuperapoptiw epdoov mpdxeiar ya amoaroAl oro ewrepixd), f) pow
ThAcopontUTiag or, axdAouBes SieuGdvoric:

Tia tov Expio8wrt:

YNOYPFEIO NEPIBAAAONTOE ENEPTEIAE KAI
KAIMATIKHE AAAATHE TENIKH
TPAMMATEIA ENEPTEIAS, AIEYOYNZH
NETPEAAIKHE MOAITIKHE Acwp. Mecoyeluv 119,
10192 AGriva, EMdda

Yitéyn: «. ABaveiow ZayapérrovAo

Tod: +30 210 6969312
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7205

TnAcopoiorunia: +30 210 6969034

Tia to Migbwrt}:

ENERGEAN OIL&GASAE. Acwpdpog
Knpiolac 32, Eymopxd Kévipo ATRINA, 17°
6popoc, Mapotor Afjva, EAAdda 15125

Yréyn: «. MarOaio Paya

TnAcopoiorumia:+30 210 8174299

Tndépuvo: +30 210 6174200
Tia To Mi Ow}:

PETRA PETROLEUM INC

Suite 1703, Three Benta!l Center, 595 Burrard Street, Vancouver, BC, V7X 151
ThA: = +1 604,689.1428 TrhAcuovorutia: +1 604 681 4692

Yiréyn: Mr Robert Lambert

28.2 EMciver awddatn¢ mponyobpevng wapadapirjc, Kai pe mv empdAagn tou ApOpov 28.3 xan 28.4,
KdBe ywworotoinan Bewpeiia So8eiou Kai mapakn@Ocioa:

(@) é1av wapadidera: MpoowmnKd Kar ioxtipwe Kart mv emidoon ing ot SiedBuvon Tou
opifera: avwitpw,

(B) dtav aoortAAcia pe ouvartnpévn emoroAh pe mpoTAnpwpiva EAN (eaipoupévou tou
aEpoTopiKad taxvbpopeioy), So (2) Epydompec Hut pes pera tv atrocrold m¢,

(y) 6tav anooréMerai ye aepowopiKd raxudpopelo, trévre (5) Epydomsec Hpépec pera mv
aTrootoAy 1H,

(6) dtav arooréAkeran pe SieBvi umpeoia raxuperapopdv, wévte (5) Epyaowec Hyépec
AgdTo" N UNApEcia TaXULEIapOptov Tapakdfe! 1 YwwotoToingn awd Tov aTroaToAéa, Kar

(© drav arrootéAAcrar péow mAcopoiorutiag, Kara m oTyuH NG aTroatoA¢ (bupwva pe tnv
avapopa amoorohic amd m GuoKcul mAcopoioruTiag and my owola amooraAanke 4
Yewotoroinan),

283 Linv nepintwon wou n MapakaGy 4 1 texyaipduevn mapakapyh YvwortoToinjans onvelivetar TpIv
arr Ti¢ 09:00 ty. (orn xtbpa MapaAcfric) os Epydown Hyépa, 7 Wwororoiqon Sewpeita én
TapakapBaverat orig 09:00 Tr. (orn xcdpa WapadaPrjc) my iia nvépa, Kai otny Wepintwon Trou
7206

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

28.4

28.6

28.7

28.8

28.9

Q cixaCopevn TWapakafA onpeniverar pera ric 17:00 yy. (omn xwpa Wapadafjc) oe Epydorin
Hyépa fh oe apyia, n yrwororoinon Gewpeina: én WapakapBaverar ong 09:00 Wy. (om xwpa
tapahaPri¢) inv crdpevn Epydoqin Huépa.

Or Srardkeg mepi ing texpepdpevng emidoong oro ApOpo 28.2 Sev epapydfovrai oe
yworotrormjoes, Tou Korvorrombvial plow mAcopoiotutiag omy TepiTTwoN Tou, Mpry ty otryyA,
xard inv o1rola o¢ Siapoperxe Weplirrwon N yywororoinon Ga Gewpeito emdoGcioa cppwva pe
To ev Adyw ApBpo, oO TapaArming evnyeptbver tov awoctokéa Sr nH yvworoToinan exer
Trapalngbel o€ popyr wou Sev civar evdiaxpim ad ovoradrwote ovoKwoNKA TMTuX (Ka! av, oF
auriv iv fepitrtwon, adoro! tov atooroAa péow imAcpivou A NAEKIpoviKAE EMCTOANC,
amooréAAel eiongs emBepaiwon péow mAcopoioiutriac eviéc 500 wedv).

fia mv addeién Ing crriboane, apxel va arodeixGel on:

(a) 0 paKedog Tou eurrepre(xe Ty ywwotoroinan aTeubuvérav orn SudGuvon Tou avrictoxou
Mépoug Sirw¢ oplerat ato ApGpo 28.1 () Gmwe GAAwe emdiSerar awd to ev Adyus Mépog
odpipwva pe tay Tapdypapo 6) xer 61 NapaddOnke efte omy ev Adyw SieCQuvon cite omy
empéAca tu rayudpopixdy apxtby w¢ mapadoon we cuomnpdvn taxudpopmry emoroAn
HE TpomAnpwpéva TAN, ws EmOTOA) Ye avagopad mapaAaBrc, | we emotohh
amrograhzioa pe SitOve umpecia taxuptrapopay, f

(B) 1 ywororttoinen perapiPaomnxe oddKAnpn phow mAEopowtuTIag oTov apiGyd
mAcopowtuniag rou oXenKod Mipoug ému¢ auId¢ opigerai oro ApBpo 26.1 (fh) dmw¢
Mui, emdiderar aid to ev Adyw Mépog obppuva pe to Ap8po 28.6) (mw. atrodemvierat
am Thy aurdparn avapopd WArpoug Mapaboonc).

"Exaoro Mépoc Sivarai pe ywwororroinan rovAdxioroy tévie (5) Epyaomwv Hpeptiv oro érepo
Mépog va perapdda m SiedBuven A tov aptOyd mAcopoiowniag ya my aTrocToAR Tw
yworotronjoewy.

Kapia ywotorroinon wou emdidera: duvayer ing wapodoag LopBaong Sev Gewpeirai cyxbpw¢
emdo8cloa érav atrooréAActal Povo péow emoartoAds HAcKTpOVIKOU Taxudpopelou.

KaGe emmoruvia perafé twv Mepdv (mépav twv ywworororjcewy), extd¢ av n E6phaon
TpoPAére: Siapopend 8a wpe:

(a) va Tpaypatororlra eyypaguc,
(8) va ouvidegerar omy ayyAiks A otny cAAQVIKA yAtood
(y) Kat S6vatar va atooraAd péow emioroArc MAcKTpoviKod Taxudpopeiou.

Ta ApOpa 28.1 tug Kai 28.8 (oupmepayPavopévou) Sev epappdovray omy exidoon AixaonKkiv
Eyypdpwv.

7
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7207

28.10

28.11

28.12

Kae LuppioGwrrj¢ cuppwvel avéxxAgra pe tov ExpioSwr) én xGbe Aiaonxé Eyypapo
emdiSetar Kaid mpoonKovra Kai éyKkupo tpémo avagopmd pe omomodrdwor AiadwKagieg pe
emidoon otov oproBévia avtixAnio aurod. Ma touc oxorods In¢ Mapotcac Mapaypapou:

(a) 9 ENERGEAN OIL & GAS SA. diopider we aviikAnté in¢ avapopmda pe orowodAmore
Avcdixaolec tov

Xapakapmidng xat Luvepyares Aixnyopiery Eraipia,
MiwSapou ap. 15 T.K. 10673
™A, 210 3625594, fax: 210 3607885
Yidéyn Maw Xapadap iby
Kau

(8) PETRA PETROLEUM INC. Siopiger we avrixAnté ing avagopiKKd pe omoodrmore
Asadixaoies tov

Nhari¢- AvacraoKidng Kai Luvepyciree Aknyopm Eraipia
100 yAp E@vntic O500 AGqviiy Acyiac, Meraydppwon, 14451, A@jva, EAAGda

TA: +30 210 288 6509 | Dak: +20 210 288 6910
e-mail : christina.n.koliatsi@gr.ey.com

Yréyn Kac Xprotivag KoAiaton

Le mepitrwon peraPiPaong SiKawpdrv cbppwva pe to ApBpo 20 m¢ mapodoag LopBaons, o
avtixAntog tou MicBwif Pace! rou Mapdviog ApBpou Gewpeira on civar o avtikAntog Ka@evdc amd
Tous exdorore LuppioGwrt¢ péxpr mv avaKAnon § Tapaitnon auto’

Kae LupproBwriti¢ cuppwvel pe tov Expic@wir va Siatnpel 10 Siopiwpd tou avrikAArou Tou (Kat
xa8e avrikaraordtn aviKxAjrou wou Swopierai odppwva pe to ApBpo 28.12) Kai va pny avaxaAel
To Swopiops tov avrikAritou péxpi va Siopiatel pe EyKupo 1pdTio o aviiKataordme auto’ KaBi<¢ Kar
6m Ba Exe Korvorroijoe: otov Exyic8wir to dvopa Kar m SiedOuvon rou aviKatacrdtn
avriKAfitou.

Ze mepiniwon wou o aviixAntog tou avapéperat cto ApOpo 28.11 (f tuxév avimatacTaing
aviixAftou trou Siopiferai odppwva pe 10 wapév ApBpo 28,12) wadeci ava waoa onyph va
evepyel utd auriy Inv idtnta yia OTOIOVONTOLE AdYO, © evtoAéag rou diopifa avrikaraordm
avrixAnto pe SiedGuvon emidoone eyypapwy omy EAAdSa Kal ywwororrole! crov Expio@wrt To
Svopa Kai tn SieGGuvon tov aviKaragrdin avrikAriou. Einv wepintwon wou o EuppwBwrr\¢ Sev
Sioploe: aviKxaiaorain avtixAnto f Sev ywworomoijoe: orov Expio8wi to évopa Kar ™m
Sued8uvon aviKaragrain avikArrou otrw¢ opife: to wapév ApOpo 28.12, o ExpioOwri¢ éxer
7208

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

28.13

28.14

28.15

28.16

28.17

28.18

Sixakwpa, we mv emiSoon ywwororoinans orev vTEpryepo LyppicGwr, va diopice: o ii0¢
avimatacrim avrikAnto mpoxeipévou va evepysi yia Aoyapiaopd Tou Umeprpepou LyppioGwrt4. O
uTteprpcpog LyppwOwii¢ emPapdvera pe dda ta Efoba Ing avtiKatdotaane rou aviKANToU Tou
SiopKer o Expio@wrr¢ uid auréc tig wepiordaeic.

Kae LuppioBwr¢ Sovarar, pe tv eidoon ywworomoinons tovAdyorov mévie (S) Epyaayiwv
Hpepiy orev ExpoQwrr, va GAAGger m SiedBuvon 1ou avi«Arrou Tou (f avtiKaracTdm aurod
wou SiopiZerat odypwva pe 10 ApOpo 28.12) pe GAAn SiedOuvan ory EAAGSa.

Kae Awaonxé Eyypapo mov emdiderat obppwva pe to wapéy ApOpo emonpaiverar w¢
arrevOuvopevo uTréwn rou avrlotogou avixArrou Kal Orn SiedBuven Tou ApBpou 28.9 A oi
Sie6Guvon wou yvwotorrowira odjpwva pe ta ApBpa 28.11, 28.12 fh 28.13 (avahoya pe qv
tepittiwon).

Kd@e Aixaonké ‘Eyypago ou emonyaiverar we atevBuvdpcvo uTdéyn tou avtioroixou
aviixAfrou Kar orn Sicd8uvan tou ApOpou 28.9 Ff aim Su0Ouvon mou ywwororolira ooppuva pe
1 ApOpa 28.11, 26.12 § 28.13 (avedoye pe ny Mepitte:cn) odppwva we to ADBpo 23.14
Gewpeirar dr embierai eyxdpws epdgov:

(a) wapadiderar omy ev Adyw diebBuvon Dioxeipwe, 4

(B) epdcov arroorfAActan pe wpding még Karaxwpiopévn WapdSoon fh ye ouvorpévy
EmoroAH omy ev Adyw SuedGuven, S60 2) Epydomes Hyépes perd mv qucpopnvia
amrearoAr<.

KaG@e Zuppiodwii¢ amooréMe: péow raxudpopeiou otov ExproBwrt} avilypapo omoiwuditore
Aiconkod Eyypcpou tou emdider (4 embBiderat ya Aoyapiaops tov) ce aviikAnto Obppiwva pe To
Trapév ApBpo (om SiedGuvon rou ApOpou 28.1 A 28.6 (kata Tepiitwon), GAAd ae Kapila
mepitwon n aduvapia f KaBvorépnon omy exTArpwon ING TapaNdvw vToXpEwons Sev Biyer
Inv eyxupdryra ing erridoong Aixaonxiw Eyypapwy cbppuva pe 10 ApBpo 28.14.

K4Ge ZuppioSurnj¢ cuppuvel dri n pH Yrwororoinon ge autdv tng ewidoonc até tov avrixAnto Fh
GAAng diadiaaoiag, fn wn Wapaboon aviiypdpou AKactixo’ Eyypdpou wou tou emdideray, Sev
Giyer THY EyKUPOINTa TNC Ev Ady ETTBooNs f OTOMOS Mote AiadiKagiag PagiZera omy ev AGyw
emiSoon.

Kapia Sxttagy twv ApOpwv 28.10 swe 28,17 Sev ennpedzer 10 Salwpa emidoon¢ AiKacnKdw
Eyypdpu pe GAAov 1p6170 Trou 0 vépos emitpéme.

APOPO 29 - TPONONOIHEEIE THE EYMBAZHE

Or dpor Ng LdpBaons Sévaviai va rpotrowomBodv povo pe Eyypapn ouppuvia erage tw
Mepwv Kat oroiaSsrote TpoTroTroinon Tay Spwy mg atroKKd 1oX0 [16VO KaTOMV KopwONs amd To
EMnvixé KoivoBotAw pe mv efaipcon onoraodimore tpotomoinons ato ApSpo 1.5 we ouvérexr
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7209

29.2

oMoKOS Wore peraPiBaong ard omoiovSr\mor Tuppio6wi | omormodimore akdayi¢ oro
Tpdowmo tou EvroAoboxou, nou Oa anoxtotiv ioxG obppwva pie toug Spouc In¢ Mapodoac
EGpPaons Kai rou Népou tepi YSpoyovavOpdKwy,

Me aimon tou Mio@wif, oF mpoBeopies exmrAdpwong av uTOXpEedorwy tou MicBwtt} yropodv
va TaparaBobv pe éyypapn ouvaiveon tou Expio6wrh, pe c£aipcon 1¢ mpoBeopicg nwv oTolwy oF
Mapardoenx puBpiZovrai cidixa amd to Néyo mepi YSpoyovavOpaxwy.
7210

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

30.2
30.3

30.5

a4

312

APOPO 30 - E®APMOETEO AIKAIO KAI IEXYZ TON KEIMENON

H napodea LépPaon umeyeden otny cAAnvixr} Kar Ory ayyAK yAdood. Ee mepimwon
aouppuviag yerafo wv Kepévwy, appdrpa ta Keipeva orqy eAAnVIKA) KG! OINV ayyAIKHh
amoreAody avnkeipevo avapopdas mpoKeyévou va emAuBoby oF appionples, uTMEpIOXOc! Wardco
To chAnvixé Keipevo.

H tepotved LouBaon Siéwerar até Kar eppnvedercn OGppuva pe ro EAANVvIKd Sikaio,

Kapia didragy in¢ wapotoag EdpPaong wapexkAVvel, q Ga awanjce and 10 Anydoio va
WapexkAivel, aw6é ovombdrrore anaiinon umd ti¢ LuvOrxes ing Evwonc, cupmepiapBavopivuy,
TOS arropuyH appiPoddy, orrolacdimoTe analtnan¢g OMoroUdATOre Népou m¢ Eupwwaikr¢
“Evwong wou GeomiZerar urd ig EuvOrjxes 1n¢ Evwong.

Onoladdrrore tpoToToinon, aTéxAion, cfalpeon 1 tpocappoyr otny EAAnviKt) Noyo8ecia trou
Geoniferai awé tyv Mapodoa obpPacn Kpiveral avnouvrayparixt fj, we TAV Em@OAGEN Tou
ApOpou 203, pn oupfat pe Kdnom anaiinon umd tig TuvOrKes ing ‘Evwone
OUupTepthapBavopévwy, irpos atropuyr GpPiPoAKdy, oToIaaSi\Tote ataitnong omowudiirore
Népou tng Eupwrraikrig Evwong ta Mépn, darrpayyaredovtai pia tpotromoinan omy tWapodoa
Topfaon, pe oxod va emuyyaverat ia 1codGvaya ActtoupyiKe G£on.

To Anudoio dev cuObveray évavey rou MicOuwtt) av omoimdrrore tpomotoinon, aréxion,
e€aipeon  mpooappoyr omy EMnqvixt) NopoBecia ou GeomiZeras ad Inv wapoded obphaon
Kplverar avitouviaypand A, HE nv EMMPOAGEN Tou ApOpou 30.3, pn Oup Part pe KaGrrOW aTaitTnON
rata tg EuvOrxes tc ‘Evwong cupmepitapfavoptvwy, mpoc amopuy) appPodndv,
omomodi tore aticitnong owoimudAtore Népou m¢ Eupwraikrc Evwonsg wou Geomi{eral uTr6 tie
TuvOjxes m¢ Evwons.

APOPO 31 - AIADOPA

H rapotoa LdpPacn arroreAcs Kar Tepiéxet To OGvOAO Tay CUppWwvndY Kat pUBploEWy pETatO Tw
Mepwv w¢ mpeg ta SeAapBavopeva Bipata Kar, epdoov dev opierar Siapoperxd oro mapév,
amd inv Hpepopnvia “Evaptn¢ loxdog me utrepioxde! Kai aviixatiord KaGe GAAn oUpwvic A
pUGpION pETagd twv Mepiby A orroroudrirote cf Gutuv we Wpo¢ Ta Bépara wou atroteAobv 10
avuKelpevo auitic.

Le weplrwon odyxpouons f acuppwviag peragd Tov KOprou owpatos Ing Wapodoag LopPaons
kan oTroIoUSrToTE ex Tv Nopaprnpdrwy autiic, unepioxdouv ot Siatdferg wou Wepitxovia: ato
KOpio apa Ing LoyPaons.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7211

31.3 Extég edv n mapodoa LépPaon pniid¢ mpoPAéwe: SiapopenKa, ta Sikxandpara nar ta ptoa
évvopng mpooraciag wou mepiéxovial ot Ldpfaon civar owpeunkad Kat dev amoxAciouv
Sixandparta Kai péoa évvopns mpocraciac mou mpopAétre: o Nopoc.
7212 E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

APOPO 32 ~ HMEPOMHNIA ENAP=HE IEXYOE

32.1 H napotoa Loyhaon umdxeitar ce Kopwon amd to EAAnvKdé KowoBodMo. H nucpopnvia tou t
LdpPaon Snpoorederar omy Errionun Egnyepida ing KuBepvijocws pera tay Kipwor ing awé 1
EMnviké KovoBotMo Ga civai ny Hyepoynvia Evaptng loxtoc aunic.

32.2 Amé inv Hpepopnvia Evaptng loxdoc, n wapodoa Lopfaon Ga diwerar mpwiiowwe, amd tm
Siatéker¢ tov KupwiKod mg vépou, o omoloc, wo eidixti¢ Ploews, Ba uTEploXde, pe IN
empddatn rv Sraragewv tou Amaiou ing Eupwnaikiic Evwong mou éxouv decor epappoyr.

TE METOZH TON ANOTEPQ

O Expio6wrri¢ Kat o Miotuwri¢ uméypayav ty Ldphaon dia twv vopiwy extpoowmwy rouc Kara mH)
Nptpopnvia wou avapiptia ory agxy In.

Pia tov EKMIZOQTH

Pidvyng Mavidtnc, Yroupyi¢ NepiBdAAovios, Evépyenc Kou KAwartiadc AAAayi¢

Tia tov MIEOQTH

Energean Oil & Gas ~ Evepyciaxty Aryaiou AE. Epeuvac kai Napaywyric YSpoyovavOpaxwy

Mar@aiog Priyac, Npéedpoc & A/vwv LépPovAoc

Petra Petroleum Inc
EOHMEPIZ THE KYBEPNHZEQ (TEYXO MPQTO) 7213

Robert Lambert, Mpdedpoc¢ & Aw LdpPoudog
7214 E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

NAPAPTHMA A
BALZIKA OPOOTONIA THE LYMBATIKHE MEPIOXHE

20/39,63L - 20/39,64L - 20/39,65L - 20/39,66L - 20/39,74L -20/39,75L -
20/39,76L - 20/39,77L - 20/39,78L - 20/39,79L - 20/39,80L - 20/39,81L -
20/39,82L - 20/39,86L- 20/39,87L - 20/39,88L - 20/39,89L - 20/39,90L -
20/39,91L - 20/39,921 - 20/39,93L- 20/39,94L- 20/39,951, - 20/3996 -
20/39,97L -20/39,981 - 20/39,99L - 20/39,100L - 20/39,101L - 20/39,102L -

20/39,103L- 20/39, 104L - 20/39,105L - 20/39,106L - 20/39,107L- 20/39, 108L -20/39, 112L- 20/39, 13L-

20/39,114L- 20/39,115L- 20/39,116L - 20/39,117L- 20/39,118L- 20/39,119L- 20/39,120L - 20/39,125L
- 20/39,126L - 20/39,127L -20/39,128L- 20/39,129L- 20/39,130L- 20/39,131L- 20/39,132L -
20/39,137L -20/39,138L- 20/39,139L-20/39, 140L- 20/39,141L- 20/39,142L- 20/39,143L- 20/40,6L -
20/40,7L- 20/40,8L- 20/40,9L - 20/40, 10L-20/40,211. - 21/39,8SL - 21/39,86 L- 21/39,97L - 21/39,98L -
21/39,109L -21/39,110L.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7215

NAPAPTHMA B
XAPTHE THE EYMBATIKHE MEPIOXHE

IOANNINA
CONTRACT AREA IN WESTERN GREECE

Bi 5X eleenentary gric cw!
19733 vertices [Long And fat in degrees) of nasic rectangular of national grid
7216

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

NAPAPTHMA
AOTIETIKH AIAAIKAZIA

To mapév Napdprnya mpooaprarat Kat anoreAci TpAhpa mS Mapodeacs Ldppaone Mioéwon¢
petagd rou ExpioS8wrh Kat Tou Mic8w1h.

1.1 Opropoi

KE®AAAIO 1
TENIKEE AIATAZEIE

(a) [a toug cKoTtods me Tapoboas AoyronKr¢ Aiadixaciag, ot 6pot Tou xpnowonoiodviai oTO
Trapéy, o: orrolot €xouv oprosel om LGpBaon, Exouv my iia évvora Stav xpnowworroodvrar
otnv Tapotoa AoyiorKh Aiadixagia,

(8)

Emmpoodéns, oro wapdv Mapdpmnpa:

@

w

(iii)

(vy)

™)

O dpog aAoyiorme oe AtSoudcupivn Baon» mapovordfe: ta GroreAtapara tay
cuvadAayiy Kar Aonrdy yeyovdtwy Kal Teplotdoeuy oToUC orKOVOLIKOdG MOpou Kat
ONg amantaeig wag oIKovoyKG ovIérnrag Kat& rig Wepiddoug on omoles
Onpenbvoviat ta ev Adyw atroreAgopara, axdya Kai Gv oF TrpoKdmrouaed elapot¢
PETPN Tey Kan OF WANPWHES MpaypatoTOiMdvral Ge SiapopenKrl Tepiodo.

«EupPankd “Efoda» onpaivouv ta Efoda ‘Epevvac, Efoda Exyerdddcvonc,
Acttoupyxd Egoda, Efoda Yirnpeowiy, xaGii¢ xar 1a FeviKd Kor ArowKntied ‘Efosa,
é6mw¢ aurd opoviar avnorolxwe ora xepdkna 2.1 éwo 2.5 tou tapévtog
Napaprijparoc:

«YAKé» onpalve: pnyavipara, eforrkopyd Kar mpoprGereg wou aroKiavtai Kal
Xpnoipororobvrai Kata tn Sidpxen twv Epyaoiv Nerpedaiou,

«Enpelo Alaywpiopod» onpatlve To onpelo wou mpéte: va opioBe! awé 1a pEpn o1o
Mpdypappa Avamtugns Kai Napaywyric.

«Ero¢» onpaiver tqv weplodo twwv Swdexa pnvidv toy fexva ty 1" lavovaploy Kat
Arye: Tv 31° AckepBplou Kai «Tpipnvo» onpatver ry wepiodo ipKiv cuvexopevwy
unviy Tou fexd mv pdt NYépa rou lavouaplou, ArprAfou, lovAjou | OxtwApiou,
fl GAkec rétoies mepdidoug Swbexa Kar piv povdw, avifotoya, émwg Ba
OUupPUridouv cyypdpwe Ta Mépn.

1.2  AnAwoeig tou mpétret va uTToBdAAovral amd Tov Mio Geurs

(a)

@

Evtdc effivia (60) nucpohoyiaxdy quepdv and inv Hycpoynvia Evapinc loxdec, o
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7217

®)

W)

(6)

MicBwrri¢ opeiAe va vToBdAct crov ExynoBwir Kar va ougntrige: pad] row ta Kp
Onuela ing Mpdragne Tou we MpaC 10 AoyioTIKd oXédw, ta Inpodpweva AoylonKd BiBAla Koo)
ig AoyloniKéc Kataotdoec, ta otrola Oa rpéret va elvar ouppiva pe ta yevind aTobexta-
Kai ovayvwpioptva Aoyornkad modtuma Kar pe tig ouviyGeig mMpaKnKéc mg SieBvodg.

Biopnxaviac wetpedciou.

Gi) ~~ Evtdéc evevrivta (90) npepodoyiaxwy nuepiv amd Inv wapaAaf| rw avwitpw, o
Exprodwrj¢ Ga woctwe: tite va cuppwvijce ye my mpdétaon cite va Gyros: tv
avaGedpnon mc. Eviég exatév oyS6via (180) nyepodoyaxdw nyepwv ard my
Hycpoynvia Evapgne loxdoc, o MicBwrrj¢ kar o ExproBwtri¢ 6a mpéne: va ouppivrigouy +
WC Tpog Ta KUpia onpeia Tov AoyionKod oxediou, rav mpoupévuy BipAiwy Kar Tw
Aoylotixey Karaotdoewy, tou 6a aremoviZouv m Sdon rou AoyionKod oxediou Kor Tw
SaSwmacniv tou 6a avatuxGodv Kar Ga xpnopotoinsoly Kara m LdpBaon. Kar’
apxfiv, 6Aa ta BiBAla Kai of Karaordoeic mpodviar Base! Aoyiotmr¢ of AcdouAcuptvn
Baon.

Gi) Mera ty cuppwvia aut4, o MicBurri¢ opeiAer aueAAnti va xataprice Kar va Tapadwoer
otov Expio@wr) éyypapn Kai Aerropeph mepiypapr tng Seadixaciag emi m Pao me
ouppwvnGeloag Mpdracng, n ook Ga vioBernGel amd To MioGwih avapopiKd pe TH
Aoyionny SiaSxagia, thy Kataysspion aroryelwv, Kabu¢ Kat va emitpewer crov Expiosustt)
va eferdoet ra eyxeipidar tou MioSwrr} Kal va emBewproei ti¢ Stadmacieg tou mpodviaa
kai Ga efaxodouGody va mpobvial coppwva pe 1h LOpBaon.

O1 Siapopes umoPodéc ff SnAwoeig wou mpoPAénoviar oro mapév wpéwer va
Tpaypatotroioiviai ané Tov Evrokodéxo ya Aoyapiopd Tov Mioutt}.

Népav wv dowv oplZovias avwtépw, o MioBwrri¢ uTOBAAALI orev ExpicBwiry n¢ axdAouSeg
Taxtixé¢ Aoyiorixés SnAwoeig we Mpo¢ Tig Epyaoiec Netpedaiou, xaBeyia amd ric oTroleg Ba
Tetra va Karaprierai ywprord Kar we avapopd oe KaGepia Nepioyy ‘Epeuvac xa Neproxt
ExperdAAcuonc owe auric exdorore opifoviat odjpwva pe Ty LOyBaon,

@ — SfAwon Experahdcuong (BA. KepeAaio 5)

@ — AffAwon Aflac ExperddAcuong (BA. KepaAaio 6)
@) — AffAwon Eodduwv Kar Aatraviiy (BA. KegdiAano 7)
Gi) SHjAwon Tedixr Karéoraon (BA. Kepadaio 8)

(iv) Af\Awon NpobrroAoyiopod (PA. KepdAcw 9).

Ddey oF exBéaeig Kar SHAw@oLIG GUVIGCCOVTA! DO~Pwa pe I LOpPaon, my cAAnVIKT
Nopoteoia kai odpepurva pe ric Siardgerg 1N¢ wapaypdpou 1.2(a)(ii) tou Mapéviog KepaAaiou
fh, av Sev umdpxouv oyermés Siardfe, oGppwva pe mm Cuveen TpAKMKA INS dicBvod¢
Biopnxavias Werpedaiou,
7218

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

1.3. [Abaoa xo Movade¢ Mérpnons

(a)

6)

wy)

O1 Aoyapraopol mpodvran o¢ Euptd. Ma perpricess mou amairobviar Obppeva He In LOpBaon
Xpnoporroweviar povdbec Tou petpiKod cuoTpatoc Kai Bapéda, H yAdiooa tou 6a
Xpnoporroncirar 6a civar nh EAAHVIKA Kat nN ayyAiKA. Mapodo trou to vopiopa, o1 povadec
pétpnong Kar oi yAoors tou opiovtat avwrépw Kanioxdouv oe Wephriwon obyKpoUONs F
aouvéreras, © MioBwitic propel va mpei enlong Aoyapiaopod¢ Ka apxeia oe GAAG
voplopata, of dAAeg povdder pétpnang f/kar yAd@oors, Grou aurtéd civar amapaimto A
OKSTIPO ATS Hioicnywxe|¢ ardipews ff cmBypHTd

Me inv tapodoa AoyionKr AiaSixacia emdidxerai va pnv undpge Képdoc 1 Cnyic rou
Exyio8wr4 A rou MicSwrtr) oc Bapos f mpc SpEAOC Tou GAAOU. Nordo0, GE TepiTTIwon TOU
umTrdpéer KépSog f Cnyla ard 1 peratpomd auvaAdyparoc, (SnAaSH aug wepnrtdacic dtrov
f toonpia trou ypnoporoieita: yea Th) PETATPOTHH] Tw Efddwv qf ecdSwv oF cups, voplopa
oto oTfolo mpobvrat ot KaTaoTdoEK, Skapépel amd Inv Wworpia Tou 1oXder Kata THY TANpwPT
fh Thy clompagn tu ev Adyw efdduv ff eoddwy, avtioroixa), 10 ev Ady xépdoc fn ev Adyw
Cnnia Ga mowiverar 4 Ga xpedverar ctuvg Aoyapmopotc mou wpoBAdwovian amd th
LopBaon.

Xpecdoes Kai motdoeK tou oxeZovrar pe toda Kai fooda oe vopiopara wépay tou
voplopatog oo oTolo mpodvia ra PipAia = perarpénoviai ce cup) GOypwva pe Inv
toxdovea ioonpia rou févou voploparoc xpnomomtoniviag tig péoeg még ayopd¢ Kar
TMAH STW ExdSovrar ard inv Evpwrraike Kevipixh Tparrefa kara mv nyepopnvia Kara
mv ool Mpaypatorouitar to £050 f 10 toodo. Zexwpiord apxelo Ga wpéwer va mpeital
amré to Mic8wirr yi Tig ioonples trou xpnomporoiodvial oe KGB petatpot.

1.4 MAnpwpéc

(@)

6)

W)

‘Ode of TrANPWpég perakd Twy Mepwv Ba TpayparoTrobvrar, Extd¢ av CUPpwnsel KaN
Giapoperixs, of cups Kar péow tpareac wou opiferar and KaGe Smxarodxo Mépoc.

Me inv empdAagy tv Siaragewy m¢ LopBaons, or mAnpwyes ddpou Eroodhyatoc awd to
MicQwrtt Akay KGGe ZuppicBwi Ga TpaypatoTodvia: Gbppwva pe tic MpOPAeTOpeves

Sradixacies mn¢ cAANvIKti¢ vopoBEciag.

‘Oda ta opeiAdueva wood perakd twv Mepiv Suvaper mg mapoboag LopyPaon¢g Kara mH
Sidpxoa omowmudijrore Hycpodoyiaxod Mnvéc¢, Oa civar toxopdpa we Mpo¢ KdGe pepa
xaBuorépnans wAnpwyrig tous Kata 10 priva auTév, pe 16KO Tou avatoKiZetal C& nyEeprcia
BGon Kai pe errjow emrdxio foo pe TO ETTITGKIO UMEPHYEplag Tou eKdorore opKerar amd Inv
TparreZa tng EAMBoc.

1.5  Luverf omovoymnr Sraxeipion

()

© MioBwric¢ opeter Kad’ GAn 1m SidpKeia va tnpel avomMps oIKOVOPIKG Kar SiaxespronKd
UNXavioy EAtyyou yia to atvOAG wv Efédwv ta onola Tpaypatotore! OOppwva pe Th

£0pPean.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7219

(6) Népav wv dowv opifovia: avwrépw, o MicBwiti¢ opeiac: va ppoviite: wore ta 4
Wpaypatotroibpeva amd aurév £05 obppwva pe tn LopBaon: /|

0) va elval aTapairnta Kai oxenxd pe Toug oKOTOS IN¢ LpBaonc:

(i) Va Mpayparoroibvial pe aviaywvioriKods Spoug abppwra pe TG OpBEC TpaKtKes 4
MpopnGeniv-

(ii) =~ va KataBdMovial ora mpdowna ora omola opeisovial obppwva pe Tig OpBéc 4
Tpaxtikés extapievonc.

(¥) Kavéva éf050 4 Sandva wou mpayparorori o MioBwrii¢ wépav Tuy WpoBAeTépevwy ong
Wapaypapous (a) Kat (B) tov wapéviog Sev aparpeita Kar Sev exmimtes yx tous OKoTOd tng
Popohoyiag Eicodrparoc, Mic@wydrwy § GAAng popodoyiKrig emPdpuvong Kard my -
Wapotoa LopBaon.

1.6  Amwandpara EAtyxou xai Em@em@pnong rou Anyociou
(a)

@ O Expio6wrri¢ Sixaiodrar va dievepyei pe SiKd tou éfoda, EAcyyo Tw Aoyapiaopdy Kar
tu ororxelwy Tou MicBwi' tou tpodviai Suvdpe! Tou tapévtog we Wpog KdGe E1o¢, —
toa oe didompa S00 (2) Env ard to téAo¢ éxacrou ‘Erouc. Fvwototoinon -
omoiaobhMote Efaipeancg otoug Aoyapaopodc rou MicBwrt yi oroiodfrore ‘Ero¢
wpétel va uTroBdMerat oro MioBwrf} yéoa of Sidotna tpKav (3) Erddv amd mh AEN
Tou tv Aéyw Erouc.

(i) Fea toug oxotodg rou chéyyxou, oF chcyKtég (ot oTrofor Stopifoviat and tov Expio8wrr)
Swaodvial va efcrdZouv Kai va PeBandvouv, o£ eGAoyO xpdvo, SAEG TIC xpemoeIC KaL
lig mondo Tou oxerifoviat pe tig Epyaoies Metpedaiou énwe ta AoyoniKd BiBAla,
Aoyiorikés eyypapéc, apxcia UAKGv Kar aToBeydtwv, Wapacranxd mAnpwpiy,
wioBohdyxa, TOASyIG, GUpPdoEIC, Kar KBE GAAO Eyypapo, aMAnAoypagia f aTONXeIo
awapalinto ya tov £AcyXo Kal IY MotoTrOinon twy xpewoewy Kai twv MoT@oEwv.

(ii) EmnmAgov, on cdcyxtéc Ga Sixaodviai, avapopiKd pe Tov wapandvw éAcyxo, va ©
EmoKEMTOVIal Kai va emGewpoty, Ge EdADYO xpdvo, dAa Ta Epyoraga, epyootdow, |
Eyxataordoes, arroéiixec Kar ypapeia rou Mic@wrr, ta omola Gycoa 4 tupeoa 4
ckumnperotv 1g Epyacieg Merpedaiou, xabii¢ Kal va emioxémrovial to
aTaoXoAotpevo pe TiC Epyacies auTé¢ MpocwIKd.

(B) Me my emporagn wv Siardtewv tng tapaypdpou 1.6(a), o MioGwrri¢ tnpei orny EAAGSa
kar Bére: orn SidBeon tou ExpicOwrr Kar rou eAtyKIf} Tou 0 MioBwii¢ Siopifer, mpog
emBedpnon dda ta tyypapa trou avapépovrai omy ev Adyw Tapdypago ya tévre (5) ‘Em -
étrena amd tay nuepoynvia éxSoons auriv.
7220

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

KE®AAAIO 2
TAZINOMHEH, MPOZAIOPIEMOE KAI KATANOMH E=O4ON KAI AAMANON

‘Odec of Sanrdves oxerixd pe tig Epyaoies MerpeAaiou trou wpayparorrolodvral cbppwva pe mg Srardteig
INS LopPaons Ga tafvopodvrar, opiZovrai Kar karaAoyiZovrai omny Mepioxf Epeuvac Kai oe xa8e Mepioxt}
ExperdAAcuons we effc:

21

22

‘Efoda ‘Epsuvac vootviai o1 Gpece¢ Kai KataveynGeloes upeor¢ SamGvec, of omolec
Mpayparonoodvia Kara My avagimnon YSpoyovavOpdKwwy oe pia repioxf, n oToid eivar A Trav
Karé to xpdvo Mpaypatoroinans ing Samdvng, Neproy Epeuvac Koi ouptrepiAapidvouv:

(a)

@)
Lv?)

@)

©

(ot)

@

Few@uonéc, yeas, wadaiovrohoymtc, ——-yewAoyixéc, ToTrOYpapiKes,
TepiPadAovroAoyixés kai aciopiKéc Epeuves Kar pedétes KaBGC Kal INV Epynveia auTdv

Opi€eic yewrproewy mupnvoAnwlac Kai yewrpricewy vepod-

Epyanxd, udxd xai unmpeotes rou xenowoTonOnxay yic 1H Savory yewtprocuy ye oko
THY avaxdAuwn véwv Koitaoydrwy YSpoyovavOpakwy A ye oKomd my arorinon m¢
éxraong twv Koiagpdtwy YdpoyovavOpdxwy wou éxouv Sn avaxckupGel, we tov
Tpo0MéBeon On o1 yewrpriceic aurtéc Sev Exouv oAoKANpwHEi we Inv MpoUTdOEecn bn oF
yewrpracic auréc Sev Exouv OAoKANpwHEi we yewtproac Tapaywyric:

Eyxataordoric rou xprnoyoroodvrar anoxAciorind yia My UTTOOTHpIEN Tv OKOTTY auTaV,
TepikquBavoptvwy Twv Oddy MpdoBaon¢ Kar Twv ayopacGéviwy yewAoyiKdy Kar
yewspuoixtoy MAnpopopKiv:

Avadoyia tou ouvéAou tay Ef65wv Yinpeouw tou Karavépovrai ong Epyacize ‘Epeuvac,
0 106TIuy Baon Tou 6a CUpPPUveita: peTagd Tou ExproGwrr| Kar tov MicAwtt.

Avahoyia tou ouvdAou tu Fevixiy Kar AiowKntixdy Ef6dwv wou Katavépera: onc Epyaoiec
‘Eptuvag fdou mpoPAcnopfvou mpoUroAoyiopod Samavav wou vumdKenvial of
avatpocappoyh Bdoei wv mMpaypanKiv Samaviv xard ro téAo¢ rou oxenKo’
Hyepodoyiaxod 'Erouc:

Omolodhmore GMeg Samdves wou mpaypatotomj@nxay Kara my avadiimon
Y5poyovavipaxwy piv atré my évapgq mg Eurropixic experaAAcvongs Kai Sev KaAOTrrovia!
amé Inv Wapdypapo 2.3.

‘Efota ExperdAkcuong vootvial of dyeotg Kar KatovepnOeioec tpypeoes Samdveg ou
TpayparoTonrjOnxay Kara inv avamTueN tg Wapaywyixt¢ wKavornIag YSpoyovavepdaxwy oe pla
Nepioy ExperaAdcuvans, kai ouptrepiAapPdvouv:

(a)

Opn yewtpricewy ot oToleg oAoKANPwVvovIal WE Mapaywymes yewrprorc Kar dpugy
yewrtpricewy pe oKoTd my wapaywyf evd¢g Korrdoparos Ydpoyovav6pdxwy, fbn
avaKakupévios, eite ot yewrtproeig auréc eivai Gyovec cite wapaywymec-
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7221

23

24

(B) OdAoKANpwon yewrproewy pe my eyKatdoTaon pévipn¢ OWARvWONE | EfoTTAIOYOO A kar"
GMo IpéTo, pera ty yeddtpnon, we OKOTS va Karcorel Suvary  Xpfon IN¢ YewTpnoNn¢ ws |
yedtpnong mapaywyri¢

(y) Ta éfo6a eyxaracrdoewv rou témou emxeiprioewy, dtrwe¢ civa ot aywyol Tou Bploxovrars
Héoa and to Enueio Aiaxwpiopod, of aywyol pori¢, of povddec mapaywyri¢ Kar enegepyaciag,
© ekomopss Kepakiv ppedtwy, o uTrdyeIog efomAoNds, Ta evioxutva oUOTpaTa,
avaxmmons, of Garkdoos WAanpdppe¢, o1 eyKxataordoeic amoGrKevon¢ werpeAaiou, oF j
CTaGpol Kat oF aMoBdBpEC eLaywyri¢, ta Aysdvic Kat OF Tapeu@EpEic eyKaTaOTaoEIG Kal OF odof )
MpdoPaons via Spaornpidintes mapayuyric-

(6) Mnxavodoyiés pchéreg Kai oxédva yia eyKaraordoeig orov 1610 emyxeiphoewy Kabw¢ Ka,
amapaltnies tptuvec Kai pedérec yia 1h Sievépyexa tng MNE-

(©) Avahoyia tou ouvésou wv Egédwv Yirnpeouisy wou xatavéyoviar ong Epyaotess!
Experdadgvong, of iodtin Bdon mou Ga ouppwveira perakG rou ExpoOwr Kai Tou”
Mioc8wri-

(or) Avahoyia tw Fevixdvy Kar Aloiknnxdv Egédwy mou xKaravépoviai onic Epyaoiec |
Experdddcuong Bdort mpoBAeropévou mpolioAoyioyod Satavdv mou uméxerat oes
avampocappoyr ace tw mpayparikay Satraviiv Katd To TEAO¢ Tou oxeTKoG ‘Etouc:

@© > — KGBe GAAn Samdvn rou mpayparorros}Onxe Kara my avdmtuen mg imavormntag Trapaywyrig
Twv YSpoyovavpdxwy mpiv amd tv évapén tn¢ eymropixtic experdAAcuong Kar Sev |
kaAGtterai amd thv Tapdypapo 2.3.

Ene

Aarroupyixd ‘Efoda voodviai ot Samdvec Tou mpaypatorroidvral werd my évapén m¢ euTropixtic
experadduons (efmpoupivuy twv mepimimoewv tv GuAwy ef65uv yewrpnons émw¢ aura |
avapépovial Wapaxdtw) kata tv mwapaywyr| YSpoyovavOpdxwy Kal m Acttoupyia ouvapiv 4
eyxataotaoewv, EvSeixnikd Kar 6x1 trepiopionikd, ta Acitoupyixd “Efoda TepisayBdvouv aowpara .
€§05a yewtpnone émwe¢ éf05a pioGodooiac, avakwowa cidn, vAIKG KaD utmpeoies trou Sev txouv —
evaTrovévouca afi Kai trou Samavisvian orig yewrpntixéc epyagies rig oXerKés pe In Sidvoikn 4
Thy exPGBuven gpedrwy wapaywyrc, ite ta éfoSa avid Mpayparoroij@nKay mpi cite pera tov
évapén Ig euTopiKtic experadAcuonc. Aatdvec oxentopeves pe tov EAcyyo Twv TepiBaAAoviKiv |
Tapapétpwv ocupmepihayBdvovrai eiong. To umddonto Tw FevKdv Kai AloxKnniKav Egddwv,
Kabw¢ Kar Twv Efsduv Yrnpeowv tou Sev KaravepOnxav ora ‘Efoda ‘Epeuvac | ora Efoba
ExperdAAcuon¢ Katavépovtar ota Acioupyixd Efoda,

Ta Egoda Yrrnpcouiv elvan Gyeces Kar épeces Samdves urroorfipifns twv Epyacidv Netpedatou —
TeprapPavopévwy tw cf65uv aroOnkiwv, anoBabpwv, oxapav, auronivatwv, gemini.
orreswnKod pnxavipyod, arpooxapiv, oradpiv Mup6opeone Kai aopdAciac, ouvepyeiwv,
tpyooragiwy emegepyaciag vepod Kai Aupdrwy, oraBpdw MWapaywyri¢ nAekrpiopod, ohnon.at si
KOIVOTIKGY Kal WuXayWwYIKGW cyKaTacrdoewy Kal ennAd@orws, epyaAdciwy Kai eLoTrAopod Tou
Xpncipotroiodvia ong mapamdvw Spacinpiomres. Ta ‘Efosa Yimpeouw tov xd6e Erouc -
TrepihapBdvouv ta cuvodiKd é£05a Trou mpayparorrom\@nKav Kard to “Erog auré ya Inv ayopd Kav} |
7222

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

‘S$

34

TAV KataoKeull Tw Ev Adyw eyKaTaordoew Kaba Kal Ta etfjox Efoda OuvIrpnong Kar AciToupyiac
tv, Oda ta “Efoda Yrnpcondv xaravépoviar taxnxd, card ra opi{épeva ora trpata 2.1 (e), 22
(07) ken 2.3 ota ‘Efoda Epeuvac, Efoda ExperddAcuons xaiEfoda Aciroupyiac.

Teva Kai Avoxnnna ‘Efoda voobviar:

(a) Odc ta éf05a ypapeiwy Kai knplwv, ypapeiou eykardoraons, xa8e edAoyn diaxeiproniKh
aporBA Tou EvroAodéxou Ka yevixd Siomntxd, Gpeoa fh KaravepnBévia éppcoa éoda Trou
TpayparoToi o MicBwtti¢ evidg tng EAAddac avapopiKd pe tC Epyagiec MetpeAaiou,
ouptreprappavopévwy, evSeixnxa, twv e€65wv diolknong, AoyionKri¢ Kal umTnpeowi
oxécewy epyolopévusy,

B) Eva yevixd Kar Sioixnnxd Ef050 tng emycipnons ya He UTINpeolec Tou WapaoyésnKay ard
Tov MioSurtt ya Aoyapmoys rou ekré¢ tng EAAdSog yia tn Siaxelpion tw Epyaouiv
FletpeAciou kai ya tapoxf| cupPouAdy Kar cuvSpoyric TpoowmiKod, oupmepiAapPavoptvwy
OIKOVOPIKGY, VOLIKMY, XPHLATOOIKOVOKiY Kal UTINPEOKIV epyaonaKiuy oxéoewv. To EE050
auré Sev propel va uiepiciva 10 mood émw¢ autéd mpocdwpilera otppwva pe to
Mpoedpxd Aidtaypa om Axitatn nou rthopopeirar «Pevaa oda Avadéxou oro
ELWIEPIKOD.

(vy) Oda ra Pevixd xa Avownnxd Efoda Ga Katavéyovicr raxnxd, Kard 1a opi{épeva orig
evomntes 2.1 (on), 22 (or) Kev 2.3 ora Efoda ‘Epeuvac, 'Efoba Experaddcvonc Kat Efoda
Aairoupyiac.

(5) O1 Searageig auto’ tow Keparaiou Sev emnpeafouv ng «Lwpeurixés Luvodiéc Expotc» mou
opiZovian ato ApSpo 13 MioBwpata.

KE®@AAAIO 3
KOETOZ, EZOA, AANANEE KAI METOEEIE TOY MIZONTH

Exmmt6peva ‘Efoda Xwpic Nepantépw “Eyxpron tov Expio8wr4,

Me inv emmpddatn wv Siatdgewy m¢ EdpPaons, o MicGwirj¢ Papivera pe INV KaTaBOAR Tw
KdTwOt Satraviay Kal ef65wy oXErIKG pe TIC Epyaoiec Netpedaiou. Ta ev Adyw éf05a Kar o1 ev Ayu
Samdvec tafivopodviai we mpog my Nepiox “Epeuvac Kai we mpog KaGe Mepioxt| Exyeraddcuong
obppwva pe Tous avtictoiyoug tirhoug Tou Tyratog 2 Kar Ga extimtouv amd tov Mio6wrf
ooppwva pe mH Ldphaon (ya toug oKorot¢ tou uTTOAoyICHOd Tou pICB@paroc) xwpl¢ thv
Tepantépw éyxpion rou ExpicBwrr}.

(a) Amardpata Erepdveiag

O 6pog aurtés Kadtite! Aa 1a Gycoa éfoSa Trou avakoyodv ornv amdKinon, avavéwon H
eyKaTcAenpn Sixciwpdrw empdveiag Tou aoxnj@nxav Kai SiampAsnxav oe 1X0 om
TupParixy Nepioxe.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7223

(B) Epyanxd xa Zuvapéc Kéoto¢g

@ Ta Efoda yia axadapicrouc pio8o0¢ Kar nuepoplobia, oupTreptbauBavopévwy tw 4
XPnpaTKGv Wapoxwv-crotnpwocwy Tw vuTGAAKAWy Tou MicBwr wou |
amaoxoAotviai dpeoa orig Epyaoiec Merpedaiou, avefapritu¢ tou réwou orov otrolo
Bploxovra: of udAAnAo! auroi.

(i) ~~ Ta é€0da rou MicBwrr} wou apopody apylec Kat Gdee¢ mpoowm«Kod Kai oxeTiZoviey ‘
He Tous piOBod¢ KAI Ia HYEpopioha Tou xpEWvovIa: 6TWE Mpoavapépetal oTHV
Trepintwon (i) avwrépw,

Gi) = Or Sandves f oF ciogoptc Tou MpayyaroToMdvIal obppwva pe exmfocC A
uTToxpewous Tou empPdarAovrar airé thy cAAnvixh VouoBecia Kal o1 oroles oxeriZovrar
pe ta éfoda pioGiy Kal npcpopioBiwy rou MioBwrt| 6mw¢ mpoavapépera omy
wepinttwon () avwrépw,

(iv) Ta evAoya éfoda tagiSniv rwv uTaAAfAwy Tou MoGwri, mepiAayBavoptvwy Kar
cktivwv wou MpaypatoTomjOnxay ya ragidia twv exwatpopévwy uMGAA AW Trou
éxouv wapaxwpnGei otov MicBwrr Kat ta oToia wpéme: va eivai oro GbvOAO TOUG
COpPUG Ye 1h GuvAGN TpaKnxh 1OU Miobwr.

(¥) Or Wapoxég mpo¢ touc epyatépevouc rou Mic@wrr}, oro Babys Tou aTacyoAodvrar
dpeoa ong Epyacies Merpedaiou péxpt tou wooed mou avriotoryel oto 40% tou
oxabdpictou yio8od Kar NEpopioiiou Tou KdGe epyafopiévou.

Av ot epyaZépevor tou Mic®wir) amacyoAodvia Kai or Spaomprdtnies extd¢g twv Epyaouiw
Nerpedaiou odp@wva pe Inv Wapodoa LopBaon, ydvo ro pépog twv ef65wv wou oxerigeran pe |
My extéAcon twv Epyaoniv Merpedaiou obppwva pe inv mapodod LdpPaon 6a Karadoyifera
ong Epyaoies Netpedctou xar Oa ermpepierai Pace: twv poAAwy epyacidv Twy cpyacopévwv. '

(y) Metapopd xat Siapove

To cddoyo Kéato¢ petaKivnong Kar Siapovri¢ tw epyaZopévwy Kar epyoAGBwv Kal To
KO0T0¢ peTapopds cLomAopoo, UNKdV Ka TpOpNGEKyv Tou atratodvral ya Thy exréAcon
twv Epyaouby MetpeAaiou.

(©) Xpeworic yia Yrnpeoiee
® — LupBdoeig pe Tpita Mépn

O1 tpayporKés Samdve¢ twv cupPaoewv ya texviKéc Kaa GAAEC UITpEoles tou éxouv
ouvapici amd tov MioOwi ya tic Epyaoleg Merpedaiou pe rpitoug mou Sev
amorchotv Luyyeve] Emxeipnon, exwitrouv, uré rov épo én to tipnya tou
karaBaMera awd tov MioBwrtr Sev clive: ovciwdidd¢ vynddtepo amd auré Tou yevind
xpetivera amd GAdouc Sie8vel¢ | eyXwploug MpopnBeuréc ya GUyKploWN epyaoia Kat
uTnpeoiec, Kai dt! 01 cupBGorig cuvipEnoay Katémy Siadmacwv clypwvwy pe Inv
TOAITIKA TpPOpNBedv Tou Micdwrh, STW UTOPAKONKE Grov Exprobwrt Obppwva pe
7224 E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

TH Wapdypago 3.3 rou Tapéviog Kepakciou
Gi) Zuyyeveig Emixeiprice

Le Tepiniwon uMNpecitv of oTroleg MapaoxéGnxav oro WAcioio twv Epyaouiv
Merpedaion and Luyyevi) Emyeipnon, ot xpewoes Ba mpémet va Paolfoviar ae
Mpayyankd Kdorn Kar va cival avraywviotKéc. Or xpemoric auréc Sev mpéme va
uTepBaivouy rig mo euvolkég Tipéc wou xpedvei n Luyyeviic Emxcipnon ce rpirouc ya
Trapépoies unmpecieg umd mapdpowug dSpoug Kar mpolbmoBéceg oe GAAEC
ouvabAayés. O Mic8wit\c, epdcov 10 arramioe o ExproBwrri¢, mpoodiopife to Gwor
Tov xpe@orwy aundy rou anoredodv Karavepnpévn avaoyia tw damavav ya
yevind uAIKG, Svaxeipton, Texvixd Kar GAAa KéoTH tw Luyyeviov Emixeiprioewv, Katee
Ka! To Gwog Wou amoreAci 10 Gyeco KdOTOE Mapoxti¢ Tu OXETIKtY UTINPEI,
Epécov xpiveral amapalinro, amodaxrixd oroxela Tou apopodv oth Paon twy Nya
tou xpedwvoviai cival Suvatév va CqinBodv ard touc eAtyniég mg Euyyevoi¢
Emiyeipnons. © MicBwiti¢ (Katie Kain Luyyevri¢ Emyeipnon aurod) avayéverat va
Srampei Eyypapa Kar atrodenxd ororxela , Kar va Exe TNpAGE! Tig MpoorKOucES
peBodohoyies MpoKemévou va UNoOtNpita IY «apyy Twv flowy aTootdoEwve (arm's
length principle) mv cuvahAayoy aurdw, sie amaiteita: amd my eAAnviKs
vopoBeoia vepi evSoopidxric mpoASyNONS f Inv oMKela KelpevA vopoBEGIA oe GMAES
Trepioxéc dixcrodociac.

(ce) Yhixé
@ Vevna

Kard to pétpo wou elvan mpaKrixdds Suvard Kar obppwvo pe Tou KavOvEr
amorAcopanxts Kar o1KOVOWKG AciToUpyiac, 0 MicBwrti¢ Ga ayopdazer Kar Oa
MpopnGeder ya xprion ong Epyaotes Merpedciou povo to ukKO excivo wou élvar
avayxaio oro cuddyws mpoPAcMOpevo pEAdov, evi) Ba atopedyetar n cUCawpEVON
TAcovaloviag vAIKOU.

@  Eyyonon modtnrac YAKod

Ta YAwxd Sev pépouv eyyinon mépav inc eyydnong rou mpopnOeun) ff tou
KataoKevaon) Kal, oc wepitmwon edattwpanKod UAKOG | efoTAIoyod, TuxXdv
amroxardotaan tou éAaBe o Mio6wirs ard Tous MpopnGeuréc, toug KataoKevaoric fh
Toug avinrpoatyrous Tous Ga MoTVvErcI GroUG Kad In E0pBacn MpoPAETopevouc
Aoyapiacpotc.

ii) Agia YAixo0 trou Xpetsverai arous Aoyapiaopodc

(A) Me inv efalpeon tng mepirtwons (B) Mapaxdrw, To uAIK6 toy ayopdoBAKe amd
tov MioBwit] yi prion ong Epyacies NerpeAaiou Ga extydrai we Tpog HV
afia rou Bdoei tg mMpoAoyaxis mpg Tou, apaipouévwy Tw Tuxdv
ExTi@oewv Adyw cuvahAaydv fF Adyar TANpwLTC of pEtpnTa (epddov
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO)

7225

®)

umdpxouv) , Tw apoiBdw ayopd¢ Kat mpoprGeiag Kar wpooniGepévuy wy
e€65wv vatAou Kai aroctohi¢ peraké tou onpelou mpoprGeia¢ Kal Tou Onyelou
atrooroArs, tou vadhou péxp tou Apévog mpoopicyod, tng aopddon<, Tw.
popwv, Twv AWveKdy SaopwWv, Tw WpofeviKm TeAdv, Twy AorTdw
Xpemoewy eicayoyévou vAiKoU Kat, 6trote civar egixtd, rwv SaTravwv xeIpiopod
Kal peTapopdc amd To onpeio cioaywyri¢ HEXE! INV arroOr|KN fh To epyordeio, Kar
ta éfo5a yia To vAKé aurté Sev mpémel va wirepPalvouv ta ioxdovia yia TiC
ayopts trou mpayparonowbévral cdppuva pe Inv apx Iwy iow aTootTdoewv
omy Eke0Bepn ayopa.

Ta YAiKa tou ayopdZoviai amd Luyyeveic Emyeipriceig 8a xpedvoviai Bdos
TW Ty Katwripw:

(aa) Karwodpio YAxKé (Katnyopiag «A») Ga exnydrar we mpoc my atia tou
Bator inc 1péxovcag SieGvob¢ mic, n oTrola Sey wpéter va uTepBaiver
THY 1oxGoved Tip yia CuvAGEK, Mapdpotes CUvaAAayES Bdce m¢ apxtic
twv iow avoooruv inv chedGcpn ayopd (KéBe oxen texynplwon
Tipémei va tnpel u¢ aTranraeig mg EAAnvKt\¢ VopOBeciag evSoopikmrc
mpoddynons, f Inv toxGoued Kelevn voyoBecia ce GAAS Teploxés
Sixa1o50ciac).

(BB) Meraxeipiopévo Yhux6 (Kanyopiag «B» Kar «M»), 10 Orolo Bploxeiai ot
KOA Kat XOROIOTOMOYN KaTGoraon Kai 10 oTrolo cival KaTGAANAO va
favaxpnoiporoinsel xwpic va xpexierar emoxeur, 6a ragvopeira omy
Kamyopia «8» Kai Ga aTompdiai oro epSoprivia wévte (75%) 10K exard
TS Iptxouoac afiag Kawodpiou uAKod Kard Inv UTOTTapdypapo (aa)
avwripw.

(vv) YAwé trou dev propel va urrayGel ory Katnyopia «B» aAAd to otrolo
uTropel, werd my emioxKeur, tov, va xpnoworroinGel oro péAAOV ya Th
xeon ya inv omola wpoopiéray apxikd oav KoAN¢ woidIqrag
Uttaxeipiopévo vAKG «Be Karmnyopiac, evs YAO Tou prope) va
Xpnoworroiel yia 1h xpf}an ya Inv ooia TpoOpIZoray apxiKd GAAG Sev
UTrope! va emioxevaodel, Ba Karardocera corny Katnyopia «f» xar 6a
amonparar oro mevevra TOK exard (50%) mg Tpéxoucag Tipti¢ KaIvodpiou
vAKoO Katd Inv UTOTTapdypago (aa) avwripw. Ta toda emoxeuric Ba
Xpedvovial oto emoxeuacBév vAKG, umd Tov épo 6m to YAKO
Karnyopiag «f» padi pe 1a éfoda emoxeuric dev Ba uTTepBalvouv we
Mpog tv afia Tous to vAKG Katnyopiag «B».

(85) YAw6 tou Sev propel va uTayGel crv Kamyopla «B» om «> Ba
arronpdra Bde! afiacg Tov Bpioxerai ot avaAoyia pe Th xpron tou.

(ee) YAK6 10 onoio amare Kéom avéyepong Ga ypedverar Baoe tou
KATGAANAOY TrococTod we MpOG INV KaTHYOpia oINY oTOla uNdyera
7226

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

Odppwva pe Tig Tapaypapous (aa) éw¢ (65) avwrépw emi tng 1ptxovdag
Tipti¢ KataKdpwong Kaiwodpiou ubKOO Kara inv UTOTTapdypapo (aa)
avwrépw.

(or) Orav n xprlon vAIKOd Elva: MpoowpIvH Kai _N XPr}on fou ong Epyacieg
Merpedaiou Sev Sikaiodoyei tnv Exrrwon npri¢ m¢ viToTapaypdpou (yy)
avwttpw, 16te 10 UAKS GuTé Ga Gworpdral emt Paoews n ook Ga Exel
W¢ aTrotéAcopa mv xabapr xptwon twv Katd i LdpPaon Aoyapiaopi
GvdAoya pe Thy afia m¢ mpoopepAcioac ummmpeoiac.

(2) Ee wepimwon wou YAK Sev elvar Siabicwo mpoc amékmon otic tyé¢ Tou
MpoPAEMovIal omy Tapaypago (A) A (B) avwifpw Adyw yeyovétoc ou
eyiitter oro medio rou opiopod ing «Avwiépag Biage roy ApBpou 26, o
Mio@wrti¢ Sévarar va empddder ebAoyes xpecdoec avapopixd pe n¢ Epyacies
Nerpedaiou, ya yo aTairodpevo YAKG Oto KéoTOS WOU TpaypartomoIjanxe ard
Tov Mio6wtr, yia tav mpopiGed tou YAKOd autod mWpoxemévou va 10
SQTGOTHOE! KATGAANAO YX Keron Kai va TO peTapEepe: CtAY LupParxs Mepioyxy,

(01) Mio@apara, Aaopol Kar Aonrés Empapivoeie

©

Oka 1a picbdpata, pdpor, Saopol, éoba, 1éAn, HOMoptc, Kar Aonég EmPapivaeic o1
omoleg empddoviar ard tov ExpioQwr| oxetixa pe tic Epyacies Merpedciou xar
KataBGMovial Gueca ff éypeoa amd tov MoGwr}, ex1d¢ rou dépou Ercodrpatog rou
Mio8usrfj Kat Tou emBdAovial orov MicBwiry 6Tws mpoBAétet ro ApGpo 14 mn¢ mapoboac
LopPaons, KaBi¢ xan Gor Popol WAnpwréor mou oyxeTiZovtal pe to ciadSqua fh ra Képdn,
Tou MicBwrf.

Aopakion kat Znpleg

Ta aopdahiorpa xm ta toda copaionc uid Tov épo én, edv n aopaAion aur] avaredel ev
dw A ev péper oc Luyyevr Emycipnon, 1a mpoavapepdpeva copddiotpa kar éfoda 6a
extrittouv pdvo péxpt tou onelou tou ioxde ya avraywvionés aopakionKés craipeieg
wou Sev civar Zuyyeveig Emneipfioacg rou MicBwrr. Epdcov amaueirar, otorxerd rou
amodekviouy thy Baéon tw muddy xpéwons PTopodv va MpooKOpoTOdy OToUC cAcyKIES
THs Zuyyevotic Emmelpnons, Kadd¢ Kar 1a trpoodoKdpeva SiaBioma ouvodcutind éyypapa
Owe mpoPAdroviar até my cAAnviKf| voyoOecia Trepi evSoopiAinwy cuvaAAaydv Ff GAA
OXEeTiKA Kelpevn vopoBeola ce GMkec wepioxéc Sixavodoclac, Gwe mpoPAdmerat omy
mapdypapo 3.1.5(i) mo mapodoag FopPaonc. Efoda nar Gyles wou enépxovrar we
ouvémen yeyovérwy wou Sev KaAdMtovral amd aogaAtia Kara Inv LopPaon exwinrouy
kard my EGpBaon extég Kar av ra éfo5a aura MpoKAOnxav amroKAcionxd amd SdA0 A
athe tou Mio®wTH),

(n) Nowixd Efoda
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7227

‘Oka ta éfoSa Kar dkeg oF SaTaves avndmKiag Kal vopiKiy (| cuvapdy UIMpLOI TOU
Kpivoviai atrapaimres fh oKémmes ya IQV aMdéKInon, TeAuoToinon, Siatipnon Kar
Mpooracia mg LupParmijg Nepioxii¢, Kal ya tv uTEpGoON A my Eyepon aywydy A
pnvocewy Trou apopody om LupParmr Nepioyt | Kata oTomoSrwore afiwon¢ tplrov n
omrola atroppéer atré Spactnpidmnres Suvapes m¢ LOpBaons, awe xar 6a ta wood ta
omola KaTaAq@nKay yia vopixés UTINPEOlEs arTapalintes fh oxOMES ya INV TPCoTaGia Tou
KoIvod cuppépovtos tou Expro8wr kar tou Mio6wrf}, exmimrouv. Orav wapexovrat vopsKes
umnptoics amd dypioBous 4 taxnikd mpooAnpBvtec Sixnyopous tou MicGwri Ah Euyyevod¢
Emiyeipgons aurod eni mayla avrino8ia, 1 oxenKr avipio8ia Ba wepiAapBdverar avii mg
Mapodoag uTomapaypapou, ang TEepmmnboeig tw uToMapaypapuy 3.1(B) fh 3.16)
avwripw, Kara wepitrtwon.

(8) ‘Efo5a exmaidevong

‘Odec 01 eOhoyes Satdvec Kar ifoda ora oola uMOPGAAEIa o MicBwrti¢ yx extraiSevon
TpocwmKod émw¢ opiZerai oro ApApo 25.5 tn¢ LGpPaonc.

()  Cevixd Kan Atomnixd Efoda

Ta é€05a Tou weprypapoviat otny uTroEvorqta 2.5(a) Kain XpéwoN Tov Wepiypagerar omy
uTroevérnra 2.5(8).

(a) Ta éf05a eyxaraAciyng Kar mavon¢ Astoupyiac, oupmeprapPavopévwy mAnpwydv
EKTGKTWV cTroBepatKiy GW MPOPALTOVIG! OIAVY Mapaypapo 2(i) Kal oTnv Tapdypapo 3
tou ApSpou 10 rou Népou mpi YSpoyovavépdxwyv Kai oro ApSpo 8.6 ing Wapovoas

LopBaons.

(B®) To Kéar0¢ atroypapri¢ obppwva pe IY Mapaypago 4.2 tou Tapdviog Napaprratos Fr.

3.2  Exmmrrdépeva Efoda pévo pe Mponyodpevn Eyypapn Eyxpion rou ExyicGwrh,

3.3

(a) NpoprGeeg mou wAnpwEnKav ce peadZovtes awd To MicBwit
(8) Awpeéc Kar exopopéc

(y) Aandvn ya épeuva kar avarrtuEn Kavodpiou cforrAapod, vAiKod xan TexviKwy peOdSuv
Tpoxapévou va xpnoiporombody omy avagimon, avawtuen Kai wapaywynh
YdpoyovavOpaxwv.

O Miobwtr¢ opeiAet va Type Eyypa~n Kal EOWTEPLKA EYKEKPLLEVN TIOAITIKT] TIPOLNOElWV Kal GUVa-)
geig dtadikagies (OULPwva HE TIG OPBES TIPAKTIKES TPOUNGEldv) KATA TH OUVAN SieFaywyn Twv eMt-|
XELPNUATIKWV TOU SPAOTNPLOTHTWV, AVAPOPIKA LE THY AYOPA UTINPECLOV, UAIK@V, KATT. H Ev AOYW TIO-!
AITiKT) TIPOENBElwv YvwoToTtoLeitat OTOV EkLtG8wTr EvTds 30 NHEpOAOYlakwY NHEPWV aNd ThV NUE-
pounvia évapEns toxvoc. Ma ka8e KOOTOS TOU avaEspETAl OTIg Tapaypaous 3.1 Kat 3.2 ToU TapO-
vtoc Kegaaaiou, 0 Exyto8wti¢ umtopei va Cntoet oToixeia OXETIKG WE THY THPNON TNS EYKEKpILEVNS.
TIOAITIKNS TPOUNGElWv Tou Mio8wTh KATA Thv avaBeon Twv Sanavw@v aUTOV. :
7228

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

34 Efoda pq Exmrmiépeva Suvayer rag LOpRaone

35

36

(a)
(8)

Ww)

(6)

{)

(cr)

i(4]

1]

(0)

®

NpayyarotoinGévta Efoda Tp amd inv Hyepopnvia Evapénc loxvoc.

Kéotog teowSnong TuAjceay YSpoyovavOpaxwy fj perapopac Y5poyovavGpdxwy wépav
Tou Enpeiou Acywpiapod.

To Kéatog ing Eyyunnxric Emoroljc wou naptyerai obpawva pe mv wapodca LopRaon
(kaQwe Kor Ka8e GAko Todd wou SamavijOnKe of aToCnuKboEIG avagopmKa HE TN Bh
tkKTAHpWOR Tw oUpRanKdy UTOxpEdoewv).

Kéotog diainokag Kar tou avefdpiniou quieipoywipova oxenKG pe Kae Siapopad wou
MAyaCE! aT 1) LOpBaon.

AviakAdypara (avidhkaypa utroypagri¢ Kai trapaywyric) Kar Depoc ErcoSripatos Kadde Kar
xde GAAoc @dpo¢ MANpWwréos Paoe! tou E:odHparos Kai Tw KepSav tov MicBunts).

Ppsonpa kat wowméc piirpec WAnowiia oGpewve pe anépaon appodiwy uTNpEcKiy Tou
EAAnvixot Annociou,

Ta éfo5a wou tpayyaromowjenKav néipav my c€6dwv wou oxetizerat we tm ouvert
omovopixr diaxeipion urd inv Evo tou Ing evorqtac 1.5 tou Tapdvro¢ Mapaprjpatoc.

Ta t£05a trou mpoKAfOnkav and 5dA0 Ff apéAna tov Mio8wir,

Ta £08 rou éxouv mpayparoromel xwpig m Cuyxataddeon ff Eyxpron Tou Exyrodwrr) ong
TWepitrt@aeig tou 9 ev Adyw ovyKardBeon fj éyxpion civar MpoaTrarobpevn Grws TpoPAETE
n Wapdypapoc 3,2 rov mapdéviog KepaAdiou.

“Efoda wou dev repidcyPavovia ot Kapila am ic Wapaypdgouc 3.1 f 3.2 rou Wapévrog
Kepahaiou, ue rv emepddatn wy diaidfewv ty¢ tapaypapou 3,5 rou mapdvtocg Kepadaiou.

Aonré €£08a xai Samdvec

Ta dom éfoda Kar of Aomés Samdvec wou Sev KaAdroviar obte e€erdZovrat amd u¢ Srardtec rou
Tapévtog Kepakaioy 3 kar wou MpayyaroToobviai amé tov MicQwrr Odppwva pe Tic Stcrrdgere
ing EOpBaong ya my atanodpevn Kat Wpoorxovod exrthcon twy Epyaoniv Metpedciou,
extrintouy (Ovo pe Thy TpONyobyENN Lyypa~n Eyxpion rou Expioswry,

Niowon Suvaye m¢ TopBaong

Ta xaGapa fooda twv Kdtwh cuvaAAayG 6a mondvovrar GroUs Aoyapiaoyodc Suvdper m¢
LopuPaons:

(a) KaQe aopadion 4 analinan oxerma pe Epyacies Nerpedaion 4 oxetind pe KG8e TEploUOKIKG

Gtarxelo to Orolo ypewOnKe GToUG KaTd 1m LopPacn Aoyapiacpadc, epdaov o1 epyagies 4 1a
Treptoumaxa oroixeia cixav aopahioGel Kat 1a aopddorpa eixav xpewOel otoug Katd m
LOuBaon hoyapracposc.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7229

(B) Evodo to onolo eiompdyOnxe aid e€wiepiKod¢ wapdyovies yo In XpHon aKivirwy A
TreplOUMAKGY aToIXeiWy Trou XxpeWANKaY OIOUG KaId Tn EGpPaon Aoyapiagpod< ato Babys +
Trou 1a oyetnd é£05a xpewOqxav Kard rov pdms autév.

(v) KéGe Aoyionkt taxtortoinon Tou e\qpOn and To MioGwit poepxdpevn amd MpopnBeurés A
kataoxeuaarés Ff Touc avimpoowrous auTtiiy OXETIKG Pe EAGTIOHATIKG UAKO, TO KdOTOS TOW
omroiou cixe xpewBel mponyoupévws amd to MioBwrt} aroug Kara 19 LGyBaon Aoyapiacpobs.

(6) Mic@dpata, emorpopic xpnyankwy toa Kor Aontég motors Tou KOTIPGXOnKav and
To Mio@wir Kai Tou avapépovia: ce xpeworic wou éywav oroug KaTd In LoyBaon
Aoyapiagpotic, efaipoupévuw wv emdiqcoBiviwy oro MioBwr) Suvdper Siamrxii¢
amTdpaons fh andpanne avefdprntou epneipoyvisova mou avapépovial omy Tapdypapo
3.4(5) avwtépw.

(c) OF més oF oTroleg xpew@Onxav apxiKd croug Kata in LduPaon Aoyapraopods yia vAIKd
amoypapricg ta onmoia om ouvéxer effy8qoav amd my EdAdba xwpic va txouv

Xpnoworrombcl ong Epyaolec Merpedaiou.
3.7 Amtdés Xpecoue Kau Miotwaere

Me mv em@ddatn tuxdv avriBerng Sidragn¢ omy tapodod Aoyionkh Siadikacla, red@eon TwVv
Mepady elvar ot Sev Ga undp§et Kapila Sky xp¢won Hf} miotwon otov Aoyopimops Suvdpet ty¢
LopRaons.
7230

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

4/1

42

43

5.4

$2

KE@AAAIO 4
KATAXOQPHEH KAI AMOTIMHEH AZIAZ NEPIOYZIAKON ETOIXEION

© Mo@uwitic opeitei va mpel Actrropepe otoneia oxerind pe xaGe Nepioxr| Experaddcvons we mpoc
Ta Weploucxmd oroixeda ta oTola xpHoyotoMdvial ong Epyacies NetpedAaiou olppwva pe mm
ouviin mpaKnxh mc SeBvotig Biopnxaviag metpeAciou ya Spaornprimtes épeuvacg Kar
Trapaywyris.

Le edAoya raxnkd Sicorjpata Kar rovAdyiotov ya popd KdGe Erog doov apopd ota Kind
Tepwoucnaxd oroixela Kar kr popd KaGe wévre (5) Er avapopixd pe ta axivnta mepiovoiaKd
oroxeia, 0 MicOwrti¢ opelAe: va tpofaive: oe avoypapr tH¢ KaTd 1 LdpyPaon meprouciac. O
Mio®wri¢ opeike: va adomorjoe cyypdipuic tov Expw6wr} ya inv wpdBeon tou va Sievepyroct
aroypapr tpidvia (30) nuépes touAdGxiotov vwpitepa Kar o ExpioSwri¢ dixaiodta: va
exrrpoowmelia Kata Inv aToypagH aur. O Micdwtr¢ opeide: va Sieuxpivife: cape mc apxés
Paor tw omroiwy yiverar 9 aTrorinon mn¢ agiag tw TWeprovciaKd oToIXeluv Kal INV aTrOYpapr.

Le wepiriwon exxwpnans Sxawpatwy obppuva pe tn L6pPaon, prropel va yive edaxe| aToypayA
ad tov MioGwrti Kan Tuxdv Luppro8wrd eta amd aitnon tou exSoxéwe urd tov Spo én 1a oxeriKa
éfo5a Ga Bapbvouv tov exdoxéa.

KE@AAAIO 5
AHAQEH EKMETAAAEYEHE

Me thv évapén tng Epwopmxrig ExpetdAAcuons and th ZupBaner Nepioxy, 0 MicOwrii¢ uTOBGAAE

orov Expiodwi odypuva jt to ApSpo 17 in¢ mapoboag LdpPaonc, rpipnviaieg Andwaric

ExperdAdcuong (q «Ai ExperdAAevong») crov Expiodwrtr ot omolts Ga tepityouv ri¢

axddoubes TAnpopopits ce Oxon pe KaBe Neproxe Exyerdddcuonc:

(a) THY MoGOTHTA Tou NapaxBEvTog Kat Ataow8évtocs Apyou Netpedaiou"

(B) Thy MooétNTa Tou NapaxGévtos Kat AtaowBEvTos OucikoU Aepiou"

(Y) Thy MoooTNTa Twv NapaxSévtwv kat AtaowbévtTwv TapanpotovTwv"

(5) Tig MOGSTNHTES YSpoyovavEpakwv ot ormoieg XpNopLorouEnkav yia TH OUVEXION TWV
EpyaolwWv YEWTONONG kal MapAaywyns Kal yla THY AVTANON Tou Mpoldvtoc, LEXPL TOU ONLEIoU
etomieons oto Koitagua yia amo8nkeuon’

(€) Tig MOGOTNTES avaPAEYEVTOS DuotKOU Agpiou’
(OT) To WEyEBos UTIAPXOVTWV amoBELATwWV YSpoyovavepakwv oTv apxn Tou Mrva: Kat

(Z) To weyeBos UTIAPXOVTWV aTIOBELATWV YSpoyovavpaKkwv GTO TéAOG TOU Mrjva.

H AfjAwon ExperaAAvons yia mv Npwrn Meplodo xa KaBe nucpohoyiaxod Tpiprivou epegic Ba
uTTOBGAAetal OTov ExpicBwrr} péoa ot Sexaréacepic (14) npépec as to téAoc mg wepidSou aurfic,
avahoya pe Inv Wepitttwon, odppewvea pe To ApApo 13.7 mn¢ Wapoboac LopBaonc.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7231

641

62

TA

KE®AAAIO 6
AHAQEH ASIAE EKMETAAAEYEHE

Tia toug oKomols tou Ap@pou 13 tn¢ LépPaong, o MioQwri¢ opelke va xataprizer ShAwon Tou
avaypager tous uTohoyopods ing atiag twv mapaydéviwy Kat SiaowSévtwy YSpoyovavOpaxwy
xara ™ Stipxem xG8e Hyepodoyxixod Tpyrivov oxenxd pe Kade Mepioxf ExperaAkcuonc, H
AfAwon autt) Ga Wpérei va Meplexer TI EERE WANPOPopies we MPO KAGE Mepwoyr ExperdAAcuonc:

(a) Tie emrireuy@eices ad to MioBwrr} woodintes Kal Té¢ amd MwAKGEX, YOpoyovavOpdxwy ot
tpltous Kard 1h SxdipKers tou oxerixod Tpiprivou.-

(B) Tig emreuyBeioes amd to MoOwrh moodrntes Kar még ad TwAROEIG Of MpdowNa Tétpav
amd avefaprnrouc tpltouc Kara m SkipKeia tou oxetiKoG Tpyrivou.

{y) Tig woadmntes amobepdrwv YSpoyovavOpaxwv Kara ro Tékos TOU Mponyoopevou Tpiprivou.
(5) Tig woodrntes aTroPepdrwy YSpoyovavepdxwy Kara 10 téAag Tou tpExovtog Taqrivou,

(©) MUAnpopopicg SiaBEcpeEs oro MicBwih, epdcov elvai oxenKég ya tous aKoTrod¢ tou ApBpou
13 Ing Edpfaonc, avapopixd pe uc tyég YSpoyovavOpaxwy mou mapdxOqxav ard ng
Kupirepec xGipe¢ mapaywyric Kar cfaywyric werpedaiou, ouprepibayBavopivwy wv
Cup PankGy Tpdv, ExmTmcewy Kar UTTEPTNaTUW, Kab Kal TysdY Tou EmtredXOnxav ong
ayopéc Gyeonc tapdsounc (spot markets).

(01) To Gyos kat Tov uTTOACYIOY Tw KaTG To HyucpoAoyiaxd Tpiunvo wAnpwréwy MicBwpdtwy
odppuva pe ro ApBpo 13.

H Kardotaan Afiag ExperddAcuons xe Tpysrjvou 6a uToBdAActar otov Expio@wttl 10 apydtepo
évav (1) Miva a6 10 TéA0¢ tou Hycpodoyiaxed Tpiprivou avrod,

KE®AAAIO 7
AHAQZH EXOAQN KAI AANANON

O MicOwri¢ opeiAei va xatapriger yx KGGe Tivo AfAwon EodSuv xai Acraviiv odppwva pe
Tv wapodca LéyPoon ya xGGe wepioys. H Afkwon auth mpéme: va Siapopowoil ta Efosa
“Epeuvac, ExperaMevong Kai Agoupyiag Kar va mpoodipie: ig Kopug Samdvec Kd0e rérora¢
Katnyoplac, H AfAwon 6a eypavife: ta axdéAouGa:

(a) Mpayparixés Satraves Kay fooda yi ro oxeriKd Tpianvo.
(8)  ZwpeunKéc SaTdvec Kar Egoda yia to oxeriKd Eto¢.
(y) Tx mo mpdaparec tpoBAcTépevec yia to 1éA0¢ Tou OxeTIKOd Eroug owpeurikéc Samrdvec,
7232

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

72

81

82

8.3

() Tw atroxAiceig peragd twv TpoPAéyewv tou mpoUMoAoyIOVOd Kal Tw TIO MpécpaTwv
TPOBALWew Kar Tig EfNyr\oeI¢ we TpoG Tig aTrOKNo«K, Gutéc.

H Kardoraon Eodéwv xa Actravii Ka8_ Tpiprjvou uToBdGAActa! orov Expio8wrr To apydtepo
tvav (1) Mrjva amd to Tékog tou Tpiprivou autod.

KE®AAAIO 8
OPIETIKH ETHZIA AHAQEH

© MioBwrri¢ opeidect va Katapriger pra Oprormy Errina AdAwon yia KGGe Meprox Expercddcuonc.
H ArAwon aur] mpére: va tepiéxes rg TAnpopoples Tou MpoPAdwovrai amd th AfAWwon
ExperdAAcvong, mv SfAwon Agiag ExyeradAcuvong Kat iqv AfAwon Eoddwv xa Aatraviy GANG 6a
Baoigera: ong mpaypanKcés Toadémrtes YSpoyovavGpdxwy tou wapdyOnxav Kai ora éfo5a tou
TpayparotromjOnxav.

Baoe: mz AfAwons aurri¢ Ba yivovrar o: omoleodimore avayxaleg avatpocappoyéc onic
ouvaAAayés trou wpoBAétrovta and 1h EdpPaon.

H Opionxe Ero Ajdwon xd@e Hyepodoyiaxod Erouc utroBaAAerai otov ExproBwr pica ot
Wpobeopia tpwsv (3) Mnvebv ams ro 1éAag evdg exdotou Erouc.

KE®@AAAIO 9
AHAQEH NPOYNOAOFIZMOY

O MioOwir¢ umoxpeodra: va Kataprize: Erjow Mpdypappa Epyaouiv cai NpoltoAoyiopd, 6m
opiferai oto ApBpo 5 tn¢ Mapodcac LopPaon¢ oc oxton we KaG_e Nepwxr Epcuvac nai xGbe Mepioxy
ExperdAAcvong, e avidv Ga mpéie: va yiverar Siéxpion perato Efddwv Epeuvac, Eg6dwv
ExperaAdevons car Eg65wv Acioupylac Kai va epavigoviai ta axdéAou8a:

(a) Ob wpoPAcwdpevec Satdvec Kai ra mpoPAcTépeva tooda ya to Hyepodoyiaxd Eroucg
odppuva pe mn LOpBaon:

(8) “Evac Mivaxag pe ta onpavinkdétepa emmépoug KovO0Aia twv Ef6dwv ExyeradAcuons ya 10
Hytpodoyiaxé Etoc auré.

(y) O1 owpeurés Samdvec Kai ta cwpeunKd fooda péxpi to téAo¢ Tou mponyouptvou
Hycpodoyiaxod Erouc.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO)

7233

KE®AAAIO 10
ANAGEQPHEH AOTISTIKHE AIAAIKAZIAE

Or Siardéerg ING Mapodonc Aoyionnt¢ Aiadixcolac Sévara va tpotrotromdodv Karémv oupewviag peraga
Tov MioBwr Kat trou ExpicOwrti}. O: ipotromoijcec Ba yivoviar cyypapwe Kai 6a avagépow inv
Npepounvia Kora tyv mola oF TpoToTraujoess Ba TEBobv aE 10x6.

(1)

(2)

NAPAPTHMA A
AITHEH EYNAINEEHE [IA OPYSH TEQTPHEHE

O MoBwri¢ utroxpeodtar, wpiv amd tv dpugy OTOaCSrrore Epeuvntmric Tewtpnons 4
Tedtpnons Arorinonc, va uTOPGAE orov ExpioButt:

(a) TovAdytorov rpeic (3) Mriveg mprv amd mn Sidvorgn Epeuvqnixis Fedtpnons Kat
(B) — 1ouAdyroTov etd (7) nuEpodoyiaxéc NyépEs Tplv awd Sidvoitn Fedrpnons Aoripnong,
aimon ya Tn XOPHyNON cuvaiveans via Spusn.

Haltnon ya iy xophynon cuvaiveans pa Sputn tpére: va wepiAauBdves Aetrropépelec emi tv
aKohodBuv;

(2) 1H ToToBedia Ing yessTpNONS, oupTEpiAapPavopévw:
@ TWY YEWYPAPIKGY GuVIETaypévu TAGTOUS Kal pfKoug”
Gi) Yo Gyos airé inv empdvera rou cSapoug
{ili} o& Tepirtwon Bardooiag yewTpNnoNs, Tou PaBous Tou vepod Kar extipnons

tou

UOPETpPOU ING UTTOSOXr¢ TOU YewTPNTIKO OfeA<yous f rou SaméSou tou WOpyou tou

yewrpOtavou trdvw and my em@dvera ing GAccoac:

(iv) oe TepittwoN KexApevng yesdTpnaNs, Ing Siadpoptic mn¢ yewtTpnans pe Mpoodiopiopd

IS améxMong, tou perpobpevou BGBouc, Tou Kataxdpupou PdGouc Kai
atpodGiou Ing exGorote GEang tN¢ yewrpnon¢ oe taKtiKxa Sior\pata®

Tou

(v) Ge TEpitrwoN KataxdpueNE YeddtpNoNs, Twv Oplwy atéKAiONE oTov TUBpéva tN¢

Gkons tng yesdTpnong:

(B) HS Weoetopaolas tov xwpou yewrpNoNs, OUpTEpIAapBavopevw Tw cEf¢ oToIXElw
evBEIKTIKGOE KaH XWpIE Va eTnped{eral n YevKoINTa Tw avapepopevu:

(i) Tou oXedlou Tou yadpou yedtpNanc, 10 oTralo Ba Mpocdiopifer ty XwpoBernon Tou
yewtpOtravoy Ka tou efombiopot tou, tic defapevég xauolywy, tig Sefapevéc
Bropnxavixod vepod yetdtpnonc, tous amoGnxeutiKoUs xuipoug AdoTN¢ Kar ToIpEévtou,
7234

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

Ww)

(i)

(iii)

{iv)

)

()
(vii)

1a Wupipaxa ppdypara, toug Sloxoug wepiouAdoyr¢ Aaduv Kal ta tux6v avayKaka |

EXpNKTiKG

Twv pe8ddwv tou Ba xpnowotromBody ya tnv KataTroAgunon ing pUTavon¢ Kat.

a

BAdBnC tou TepiBaAAoviog AqyBavopévwy umdwn tw yewrproewy tpopodooiac —

vepod, Mwy tTorawiv, twv Saodv, twv yewpymxdyv extdocwv, mg aAeuTMAS
Spacmpiétniag Kai twv Kuplwy wou Ppiokoviar Kovid omy toToSrola mN¢
yedtpnong

Twv HeBddwv Trou Ga xpnoqoromPodv ya Inv aMd6eon Iw Aupdtw, dws elvan
4xpnomn Adotn, twv Gpupparwy tn¢ yeddtpnon¢ Kai 1a GMOpphipata KatavAiopos
Tw KaTaAUparwy Tou TpOGWwIMKOd, ta oTTola BpicKovtai oro xwpo Tou tpyoragiou Tn¢
yeddpnong

Tw MWpopuAdtewy aopadciag mou oxeroviar We TV Mpoetoipacia rou xwpou

yeutpnong 6mw¢ avid meprypdpoviar otov KiwSixa Agpakot¢g Mpaxnxi¢ tou |

AyyAixod fvoritogroy Merpedaion («INAIN») A oe omowvSiwote GAAO KaTGAANAO
Kadince

Tov eptuvioy rou xtpou o1 omroles eypaviZouv mBavémnrtec uTapgews puowKod acpiou
Ot piKpd PaBoc:

wv oxediwv aToxardortaons tou xwWpou perd mnv cyxaraAenyn me yewdtpnong

Twv TpolmoBtoewv aopaddiag, Dialtepa tv Aemtopepensv meplppagnc, ppodpnonc,
Tuplyaxwy Ppaypdruy, t4gpou Kal aywyod Kavoripa, MpociSoToINTKwY ONLarwv,
emmivsuvwy wepioxiov, Gmw¢ auré¢ meprypdipovial oroug KardAAnAoug Kidimeg
tpyaciag tou INAIN, eww, mepiopiapay wpdofacns, ShAwon¢ emoxetty,
Teproxtiy Strou emPGAAEral n Xprion uTTOSndtwy agpadtiag ff Kpdvn aopaAsiag Kar
Treploxidv Strou Empéreral to KaTTMOpa"

Tw Hed65wv mpdAnwng exprgewy, pe avapopa anc:

0

(vii

avapevopevec médeic,

1 Sidrakn tou avnexpnxrod pnyaviopob aopakuacg

Sond avteKpnxniKod unxaviopob aogdheac, chtyxouc Kat Siatpr\oac,
Aetrropéperes tng Sidrakn¢ Kar Soxipés avroxric ing KEPAArC yedTpNONG,
Sones avioxti¢ omy ESpaon m¢ owArvwon¢g

BadBides = woMawAod arpayyaXiopod, otemnya orpayyakioyod § porc Kar
adpavoroinans Kat SwdiKxacies Soxipiw,

Siadmaoies ehéyxou oupPavrwy andropn¢ peraBoArs mg raxdtntas Sidtpnong
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7235

@)

(4)

(vill) Siadincrvieg Soxipav poric,

fi) Geadixaoles aviperwmong eioporc aepiou,

() — diadmaieg atropdvwans tn¢ yewtpnans,

(xi) Siadixacieg avdoxeong m¢ dpuén¢

(xii) Sradixaciec adpavoToinons mg yewtpqons
(5) tou axe5iaypaupatos tng yetsTpnong”
(ce) wv yewAoymdy, yewouoiKdly Kal pnxaviKdy MpoBAéwewy yia 17 YEoTPNON Kat
(ot) oxXédio akioddynang SiatpnGévrwy oxnpanopdy.

Extécg cdiv GhAw¢ wpoBAéretar oc Kato LOpPaon Evoroinonc, xapia yewtpnon Sev 6a
Siavolyera ce onpelo trou améye: Aiydtepo a6 400 pérpa amd ta Sper tng Mepwoxri¢ adeiac, obrEe
6a arokAlver Gore To KaTwIaTo ONpElo TNE f OlOSHIoTE Tyra Tou Sxperphpatos yeddrpHons va
aéye: Arydtepo aré 400 pétpa amd mv Tepioxe adeiac.

Lio wapév Napdprqpa, «LopPaon Evorroinang» onvaiver odpRaon wou éxet ouvag6el cbypuva
ie 10 Ap8po § trapdypapo 15 tou Néyou tepl YSpoyovavOpdxwy.

MAPAPTHMA E
AZ@AAEIEE

© MicOwri¢ opeide: va ouvopoAoyel Kar va Siatnpel ce 1oxd aopadiotixy odpBaon ya ric Epyaoles
Nerpedciou, ya ekeiva ta ood Kal évavnr exelvw Tw KiVodvW, Trou aopalZovial Kata ouviGeIa Fh pe
odveon on Sie8v4 werpeAcir Blounxavia, n omola aopaorK OOpRaon Ba KaAGrTTEN

(a)

(6)

y)

©)

Kafe amdAcia  Cnpla oto ctvoko twy eyKataordcewy, rou efomAopod Kar tw Aonmiv
TepoUCIEKW GToIXelwy yr 600 XpoviKd Sidotnya xpnoporolodvial ong Epyacies Netpedaiou,

raQe aipvifia ke npoxAnBeloa efarriag atuxruarog PUTaVON wou MpoKAKONke Kata thv ExTéAcon
twy Epyaousy Merpedaiou Kar yia thv omrola o MioBwit\¢ 4 o Expio@wrri¢ propel va GewpnGodv
vired8uvol

andAnd f Cnpia wepiovolac, owparixh BAGBN | Gavatos ipfrou Mpocdnou Tou WpoKaAgital Kara
inv extéAcon twv Epyaoxiy MerpeAciou ya tv orroia propel va cuBdvoviai o Mic®wrri¢ fo
ExpioBurij¢, ff ya Tv orrola pnropel o Miodwrri¢ va eu@iverar va arrognpnioet tov Expio8wr}:

tig Samrdveg ya INV aTropdxpuvon epentiwy Kai yxx tHe Epyacles KaBapioyod KarétW Gruyryatos
Katd ty extéAcon tw Epyaoidv Netpedaiou, car
7236 E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

© inv euB6vn rou MioGwrF ya KaBe owpatixr BAGBN twv Epyatoutvww tou Tou amacyoAouvIar one
Epyaoies Netpedaiou.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7237

NAPAPTHMA ET
YNMOAEIFMA TPANEZIKHE EFTYHEHE

Pdrroc/ nyepopnvia Exdoonc]

Aur n evyunnxr) emoroAr () «Eyyuntixiy EmmoroAf») mapéxerar amd tv (TPANEZA] (1 «Tpdrrefa»)
oro Yroupyeio MepiftAAovrog, Evépyeiag & KAgsarnrig AMayic ing EAAnwixtig Anpoxpatiac avapopixd
He iv COpRaon ploBwang pe NuEpoynvia fe] (q «EdpBaon MioBwonc») yerats tou Yroupysiou
MepiBdddovros, EvEpyerag & KAparixti AdAayric mg EAAnvikti¢ Anyoxpariac (o «Expto@wrri¢») Kar tov
[+] (a¥6 Koivod 0 «Miodwr¢»)

Exrdc edv GdMwe opieran, o1 dpot ye KepaAaia ov xpnoporoiotvrar Kar dev opifovra: omy Mapotoa
Tpamretix Eyyinon 8a éxouv 1o vénua wou Toug arrodiSera oto Kepadaio rw Oproutiv ing LouPacne
Mio8wons.

ENEIAH

(A) Auvaper mg L6pBaong Mio@wong perafd tou ExpicOwr Kar tou MioBwi o Mio6urrjc
uTroxpeodrar:

@ va exteAci to «Mpdypappa EAdxiotwy Epyaowave péxpt m Aign tng [pwns daang],
[Aedrepng Paonc] [Tpims daonc] (epeéis n «Pdon») [tn¢ Mapdracne rov Eradiou
Epeuviiy] (epegiic n eMapdtagn tov Lradiou Epeuvvwve)] dru opiferar oto ApBpo 3 m¢

TopBaons, Kar

(i) va KaAGTITE! inv «¥rroxpéwon EAGyioms Aardvng» dtwe opierar oro ApBpo 3 inc
ZopBaons

Npwrtn don | exatoppdpia cupwi]

Acétepn Sdon [- cxatoppipa eupw jiciov To uTEpBGAAOV Tod aNd my Yrroxpéwon
Eddyioing Sandvng mg Mpwing dons, 10 ool avniaroixel om Sxrpopd perato mn¢
Ppaypanai¢ Aamdvng tng Mpg Paong Kar ing Yroxpéwonc Eddxiotnc Aamavag tng
Npwing dang }

Thin Odon [- exatoypbpia euptd pelov to umEpB4Mov tos wou MpoKimtel amé inv
GOpoian mg Yroxpéwon Eddyiorns Aamavng mg Mpwtn¢ Kar mg AeGrepng Gon¢, 10 oTrolo
ayriororxel orn Sagopa peragd tng Npaypanxi¢ Aawdvng iw mponyooyevwy Odvewy Kat
10 GBpoiaper ing Ywoxpéwans Eddxioms Aatrdvng ing Mpwtng Kar mg Aedtepn¢ @dons }

Napdtaon tov Lradiou Epeuvav: (To 1006 ov aviiororei on Siapopd, epdoov ugicrara,
perats rou Togo’ Ing Mpaypanxri¢ Aatidvng rv Mponyobpevwy Dacewy Kat tou Trocod
7238

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

tng Yroxptwong EAdyiomn¢ Aatravng xara m Aqgn row Bacio Lradiou Epevwiv émw¢
opigerai oto ApSpo 3.9.

(B) Ma to oKoTd iN LGuBaons Kar ad my ivapén tng [Mpwin¢ Gdonc] (Aedtepn¢ Oaonc)
{Tpitng Paonc] [Napciaongs rou Eradiou Epcuvidy] amd tov Exyro8wrA mpoc tov MoBwrH, 7
Tpdmega Set rou Tapéviog OUppwyel avéKKAnta Kal avem@dAcKTa va xopnyfoe mV
nrapodoa TpameZixh Eyyinon uiép rou ExpioOwr wird touc é6pouc Kar mpodwoBtoeic Trou
opifoviai Katwrépw.

H TPANEZA AIA TOY NAPONTOE ELTYATAI TA E=HE:

1.

H Tpamefa Set rou wapdviog eyyudtar én pera mnv mapadapy éyypapns amalinons rou Expiodwrth
(epeéig 1 «Arraimon») vmoyeypaypévng amd voppa ctovowdSomnpévo exmpdowmo tou
Expic6wrA, Strou Ga SnAdveran or :

(a) 0 MioBwrr¢ Sev Kakuwe TO GUVOAIKO TroOG ING OXETMAHS Yrroxpéwong EAdyiomng Aardvng
6Trw¢ opifera Oto ApBpo 3 inc LOpPacnc, tpocbiopioviac mnv cxenkr mepiodo Kai wood"

(B) 10 ToS IH¢ OXETIKH¢ Npayparixri¢ Aattavng

(y)  6t xara ouvéreia, o MicBwrii¢ Exe: araotel udéypeoc mpog KataBoAr toood ficou pe th
Siapopa petals my¢ Yroxpiwong EAGyomes Aanavn¢g rou onpelou (a) avwiépw Kat Tou
Gyoug mg Mpayparixrs Satravng rou onyciou (B) avwrépw Kar,

(6) dn 0 MioGwiri¢ dev Exe: KaraPdAct Otov Expro8wrr} wood ico pe th Seapopd trou avaptperar
oo onuelo 1(y) avwrtpw,

f Tpdmefa 6a KataBdAei crov ExynoGuir}, oroug SiaS6xouc, toug awodéxtec peraPiPaons fh toug
exdSoxeic tou, 10 mpoPAcirépevo omy Tapdypapo 1(y) avwifpw toad, umd toug Spoug Kar TK
TpovroBéoets trou oplZovrai Katwripw.

H Tpdwela Ga Raoiotel omy amaitqon tov ExpioGwrA Kai Sev utroxpeodran va eTaAnGedoe: av oF
wpoUToBéaeic Exouv WAnpwOedl f ra avapepopeva yeyovdra and Tov Expio@wr clvar aAnGy Kan
axpifr). Le repitwon trou n TedieZa opeiAc: va mpofel ce rAnpwyr Arrafmons obppwva pe Touc
Spoug Kai TI¢ MpoUroBEcec aurr¢ ing Tpametixrig Eyyénonc, n Tpdwefa umoxpeotra: va
KaraBaAe: Inv TAnpwp GUT evide tpiv (3) Epyaoqiwy Hyepav A@qvav amd tv nuepounvia
TrapadaBc ing Amaimmong tou ExpioGwr, xwpic Sikaiwya oupynpioyod, mapaxpdmon¢ 4
évaraong, pe KardBeon oe Tpamedixé Aoyapiaopys Tov o ExyioBwir¢ Ga opice: orny Arafmon. O¢
nuepopnvia TapakaBi¢ ing Anaimon¢ Ga elvat n nyepopnvia wapahaBr¢ in¢ ovoTnpévnc
EmaToAnC and my Tpdmea, duc aur amodemvieta awd mm oxerKh awédegn wapadaBric
TaxvdpoyiKric oppayiSac, Emmy mapodoa wapdypapo, we «Epydoin Hyépa ABnviiv» voeira
npépa wépav LaPPdrou Kai Kupiaxi¢, Kata my owokt o1 tpameZecg Actroupyodv ya yeviKéc
tpametinéc epyacies omy AGriva, ory EAMG.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7239

H euBdvn ing Tpdmegag Suvdper ing wapodoas mepiopierar omy KaraBoA tocod wou Sev Oa
umepBaivel to 100d Tou tapari@erai otnv Tapdypago (A) tou Mpooiwiou avwrépw yia tnv uTrown
{don}, (Maparaans rou Lradiou Epeuveiv).

(@) To 1006 yia To onofo euBivera A Tpdme{a va KaraPdAe: obppwva pe Inv Mapobod Tparedi«r
EyyOnon Ga peniverai xaGe Hpepodoyiax6 Tpipnvo ard To wood ng Npayparixr¢ Aatavnc trou
Mpayparoroiel o MioBwitig xard mm SidipKex auri¢ tng mepidSou, yia tv oTrola n Tpdtefa Ga
AdBer ywwctoroinon até roy Expo8wr. H pelwon avi) Ga toxder amd my qpepopnvia
TapadaPis aurrig ths ywwotoTroinans amd tnv Tpamega.

(B) Mpoxapévou va SieuKoAuvGel n pelwon tov ToGod ya To OTroio Ba euBdverat n Tpdmela Kara
Thy éwvoia Ing Wapaypapou (a) avwrépw, n TpdtreZa pad] pe 1) yvwororoinon mpéirel va AGBer:

@ —EmPeBalwon avé tov Expro8wr} tov modo’ ty¢ pelwons, Kar

(i) emPePaiwon and tov Expio@wr} oxetixd pe ro avabewpnpéve Toad ja To oTrolo euBdverar
1 TpareZa va KotaBdAe! OOppwva pe Inv Mapadca Tpamedxn Eyyonon.

(y) Tuxév rapaltnan tov Mio8wr and 1a dKxandpata tou emi rou auvdAou A mAaTOS mN¢
LupPariars Neproxsi¢ oe xapia wepitwon dev aakkdooe mv TpdmeZa and rig uroxpedioc Ing
Suvayet ing mapoboag pe mv efalpcon On, omy mepittwon Tou to Wood Ing Yroxpéwong
Eddyomng Aanrdvnc, otw¢ opierai oto (A) yia ty KaTaBoA tou oolou o MioBwrfi¢ civar A
ptopel va xataore! umdxpeoc, KataBAnGel oAooxEpdd¢ Mp INV TapaltnON, Cdppwva pe TOUG
Gpoug tou ApSpou 6.1(y) m9¢ LOpBaons, n evBivn ing TedteZac, Kata thv Evvow tou ApBpou 2,
mrepiopiferar avtiorona.

H trapodoa TparreZan Eyyonon wou exdiserai Kata thy avwripw npepoynvia riGerar oe ox ad
TV NWEpOUNVia Wapahafrc amd inv Tpdrefa PePalwan¢g vMoypapeloac amd Tov Expio8wrr| pe
my oTrola autéc SnAcwver Gn () n LdpRaon Exe: kupwOei amd to EAAnviKd KowoBooAo (fro on 9
Hpepopnvia ‘Evapéng loxdog éxe fin eméAGei), (i mv mpd prepa ty¢ [Mpwrnc],[Aedrepnc),
[Tpitn<] dong odppwva pe tyv ywworoTtoinan tou MicOwit| wou mpoPAdTera! oro ApBpo (2,1 B],
(2,1,y] ng LopBaong, (i) o ExpioGwrrig éxet xopnytioa Karétv ainforws toy MicBwrrh Naparaon
Tou Eradiou Epeuviy adppwva pe th LOyupaon.

Arrayopederat n Mapaxdipnon, exxwpnon f peraBiBaon m¢ Tpamedxric EvyyOnons oe omoodrjrore
Tpdowno tépay tou ExpicGwrr} xai o Exyio8wrj¢ Se S6varai va exxwprjoct rf vo perapipdoe: tqv
Tparetamry Eyyonon oc oroodrrrore GAAo Hpdowro extéc av AdBer inv Mponyoopevn Lyypapn
ouvalveon tou Mo8wrt.

H euB6vn ing Tpdtreac Suvdyer ng mapodoac eyydnons Sev wepiopiferar, efadclperay, f GAAwe
WWS emnpedderar ad:

(a) oTfoiaSrjrore Tpdén, wapaAciyn, tf yeyovds Tou Ba céadenpe 4 Ga errnpéade inv cuBGvy Tyg
TpdmeZag edv hrav mpwropendérng Kar x! EvyuNris fh uTPdxpeoc aTroqyiwons, f
7240

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

10.

nw.

12,

(8) oromddmore mpdin ff wapahenpry oroiovdAmore Mpoowirou np omola, edciya Hg
Tapotoas Sidtotn¢, 8a amdAAaooe inv TedneZa rf Oa mepidpize f Ga efGraupe tnv euOGvn
TAG UT6 THY Tapotod eyyonon.

H rapodoa Tparedixe Eyyonon Ga Ager rv nyepopnvia:
(a) tng cAooXEpots KataPoArs ard Inv Tpcirefa GAwy Twv MOOw Trou Eyyudral N Trapovod,

(6) mG WapadPri¢ ard tnv Tpdmefa ywwororoinong amd tov Expodwr, omy otro
SnAdverar 6n 1o dwor in¢ Npaypanxr¢ Aamdvng sodta qf uMtpPaiver to ood Ing
Eddyiomns Yroxpewnxr¢ Aawaving

(¥) Av 120" qyépa amd Ih AfEn ing [Mpeing Pdonc], [Aedrepqg ddonc], [Tpitnc daonc]
(Mapdracng Eradiou Epeuvivy], ye tay empddagy, twv moowv ta omola mpéwe va
KatoBAnSobv and inv TpdireZa ouppiva pe Arraimon rou éyve obppwva pe dco opifovrar
avutépw omy Tapoted,

(5) Nv 60" pépa pera tnv npepopnvia rrSdceme inc Tpamegixtig Eyyonong, oc wephrtwon tou
dev Exe: wapadnpiel amd inv Tpatreda n yyworowoinon rou ApSpov 5(i), ye mv oma
SmAwdverar dt n LdpPaon éxer xupwGel ard ro EAAnvixé KoivoBodA,

Oro EK WV AVWIEPwW NYEpOPNVY ENEABE! VwpiItpa, pera TV WapéAevON m¢ OTTOlag YE Inv
empodatn Ing Wopaypdpou (y) avutépw, q Tpamefa Sev 6a éxer orroiadsrote evBivn awd mv
Tapotoa Tpanegixr Eyyonon.

KéGe ywwotorolnon n omola amaneitar va Tapéxerat and To MicOwi Kal Tov ExproOwrt
aiypwva pe Tous Spoug Ing Tpanedixri¢ Eyyiqong mpéne: va utroypdperm amd voyma
eovawdSompévo expoowmo rou MioBwrt] xa tou ExyioBur) avriorona.

KéGe analtnon, Befalwon Kar ywwororoinon, mpémer va awooréMera omy TpdmeZa omnv
opiZopevn aKdAou8n SieGGuvon:

re)

H Tpdirefa Sia rou Wapévto¢g waparieitar patie Kal avexKAr\twe a6 Ta tuX6v SiKakdpata Tou
eyelpoviai amd ta Apipa 652, 853, 855, 856, 857, 862, 863, 864, 866, 867 Kai 868 rou EAAnvixod
Aarmod KaSixa 4 ard GMo SKaiwpa apypioBrmnang Aralmons Tou Korvorroicital OGppwvG PE TiC
diatdgerg N¢ Mapodoag Tpame<uxrig Eyyinons 1 Kade GAAo Sixafwya trou tuxdv Exe: va atranrjoer
amé tov Expio6wrf} (| omoiddAmote qumoteuparodéyo f aviimpdéowno yia Aoyapmopd tou) va
xivnGei evavilov f va aoKroe oToI0driTote GAAO SaKaiwpa fh agiwon ya KataBoAy Katd Tou
Mic6wrth, § oTroIoUStmore Luppicbwrr} | KdGe GAAou mpoowou mpotod eyeiper agudorg évavTt
ms Tpdwefag und mv wapotoa Tparedixh) Eyyonon, Ka Ga mpée! va KatafidAe: apeAAnt To
Too} wou akiiver o Expiodwrric.

H trapodod Tpanegixh Eyyinon diéteta: awd to chAnviKd Sixcio Kat Ka8e Siapopd tov tpoxdmte
ané mnv wapotog Tpamedixd Eyyonon 8a emAdera ad 1a Sixaorjpia tw AGnvin.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7241

Q)

2)

@)

B. Itnv ayyAmr yA@ooa:

«This Agreement is entered into in Athens on the 14” of May 2014 between

The Hellenic Republic, duly represented herein by the Minister of Environment, Energy and Climate
Change, exercising its rights over Hydrocarbons under Article 2.1 of the Hydrocarbons Law, hereinafter
referred to as the “Lessor*;

and

ENERGEAN OIL & GAS ~ AEGEAN ENERGY EXPLORATION AND PRODUCTION OF
HYDROCARBONS SOCIETE ANONYME, incorporated under the law of Greece, with registered office at
32, Kifissias Avenue, Atrina Center, 17° floor, 151 25, Maroussi, Athens, Greece and tax registration
number 998380652, duly represented by Mr. Matthalos Rigas and

PETRA PETROLEUM INC., incomorated under the law of British Columbia, Canada, with registered
office at Suite 1703, Three Bentall Center, 595 Burrard Street, Vancouver, BC, V7X 1J1, Canada and tax
registration number in Greece 997520030, duly represented by Mr. Robert Lambert.

hereinafter each one referred to as the “Co-Lessee" and collectively referred to as the “Lessee”.

PREAMBLE
WHEREAS the discovery and production of Hydrocarbons is of importance to the economic development
of Greece, the Lessor desires that the requisite operations should be carried out in accordance with Law
2289/95 (Government Gazette Issue 27/A/8.02.1995), titled “prospecting, exploration and exploitation of
Hydrocarbons and other provisions” and with Presidential Decree No.127/96 (Government Gazette A’
92/29.5,1996), titled “Lease terms of the right for exploration and explogation of hydrocarbons” as well as
any other relevant iegisiation.

WHEREAS the interests of the Greek economy and those of the Lessor require that the Petroleum
Operations should be carried out both with dispatch and in accordance with the up-to-date rules and
methods of exploring for, and producing Hydrocarbons; and the Lessee declares that it possesses the
technical and financial and administrative ability to conduct successfully and with dispatch the
operations described in the Agreement, and desires to cooperate with the Lessor with a view to assisting
it to promote the production of Hydrocarbons in Greece, thereby contributing towards the general
economic development of the country.

WHEREAS the Court of Audit has issued Act No 143/2014 in respect of this Agreement.

NOW THEREFORE

In the light of the foregoing, the Parties mutually covenant and agree as follows:
7242 E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

DEFINITIONS

Unless the context otherwise requires, the following words and phrases have the meanings hereinafter
assigned to them:-

“Actual Expenditure” has the meaning assigned to it in Article 3.9.

“Affiliate Enterprise” means in relation to the Lessee or in relation to any Co-Lessee, a company or any
other fegal entity, or a natural person which is, directly or indirectly, Controlled by the Lessee or any Co-
Lessee and any company or another tegal entity or person which Controls or is Controlied, directly or
indirectly, by a company or a legal entity or a natural person which Controls or is Controlled by the Lessee
or any Co-Lessee.

“Agreement” means this lease agreement including the Annexes.
“Annual Work Programme and Budget" has the meaning assigned to it in Article $.1.

“Appraisal Programme” means a programme, following a Discovery of Hydrocarbons in the Contract
Area, to delineate the Hydrocarbons Reservoir to which that Discovery relates in terms of thickness and
lateral extent and to estimate the quantity of recoverable Hydrocarbons therein. Such a programme may
include a seismic survey or Appraisal Wells drilled to a depth sufficient to penetrate the reservoir being
appraised, or both.

“Appraisal Well” means a well drilled in the course of carrying out an Appraisal Programme.

“Associated Natural Gas” means Natural Gas which exists in a Hydrocarbons Reservoir in solution with
Crude Oil, or as commonly known gas-cap gas which overlies or is in contact with Crude Oil.

“Bank Guarantee” means a payment guarantee by a first class bank \avdully operating in the European
Union with a branch or established correspondent banking relationship with a first class bank in Athens,
acceptable to the Lessor, substantially in the form set out in Annex F. The Bank Guarantee shail take
effect on the Effective Date and should be delivered to the Lessor at the latest five (5) days before the
date on which this Agreement is ratified by the Stale Parliament as the same will be notified in writing by
the Minister at least 15 days before the ratification date.

“Business Day" means a day (other than a Saturday and a Sunday) on which banks generally are open
for business in Athens, Greece.

"By-Products" has the meaning assigned to it in paragraph 2 of article 1 of the Hydrocarbons Law.

Calendar Quarter” means a period of three (3) consecutive Months commencing on 1 January, 1 April, 1
luly and 1 October in any Calendar Year and includes the period from the Effective Date to the
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7243

commencement of the next Calendar Quarter; and “Quarterly” shall be construed accordingly.

“Calendar Year" means a period of twelve (12) Months beginning on the first (ist) day of January and
ending on the thirty-first (31st) day of the following December.

“Consent” means all such licenses and permits required to be obtained from any Governmental Authority
by the Lessee.

“Contract Area” means, on the Effective Date, the area described in Annex A and shown on the map in
Annex 8 and, thereafter, that area as it may have been reduced from time to time by relinquishment or
surrender in accordance with the terms and conditions of this Agreement,

“Control means, a holding of:
at least thirty percent (30%) of the voting share capital of a company or enterprise; or

the right, according to specific provisions, to appoint the management of a company or enterprise.

For the purposes of Article 20 of this Agreement and paragraph 5 of Article 7 of the Hydrocarbons Law,
“Control” is understood to mean a holding in excess of fifty percent (50%) of share capital and “Controlled”
shall be construed accordingly.

“Crude Oil” means crude mineral oll, asphalt, ozokerite and all kinds of hydrocarbons and bitumens in
solid and liquid form, whether in their natural state or obtained from Natural Gas by condensation or
extraction.

"Data" means all field data in relation to the Contract Area, including geological, geophysical,
geochemical, petrophysical, drilling, engineering and production measurements and navigation tapes,
magnetic tapes, cores, cuttings and well-logs in whatever form the same are produced and maintained by
the Lessee during the Petroleum Operations.

"Development and Production Programme” means a programme prepared by the Lessee and
submitted to the Lessor pursuant to the Presidential Decree and Article 7.6 of this Agreement.

“Discovery” means the first Hydrocarbons encountered by drilling a structure where the Hydrocarbons
are recoverable at the surface in a flow measurable by conventonal intemational petroleum industry

testing methods.

“Doilars” and “$" denote the lawful currency of the United States of America.

“EEA® means the European Economic Area created by the Agreement on the European Economic Area
7244 E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

signed in Porto on 2 May 1292, adjusted by the Protocol signed in Brussels on 17 March 1993.
“Effective Date* means the date fixed by Article 32,
“EIS” means the environmental impact study as provided for in the Environmental Laws.

“Elementary Block” shall have the meaning assigned to it under Ministerial Resolution 4196/126S7/June
30, 1995 (Government Gazette Volume B 615/1995).

“Environmental Laws” means the applicable legistation in Greece regarding environmental matters.

“Euro”, "EUR" and “€" means the lawful currency of the member states of the European Union that adopt
the single currency.

“Exploitation Area” means an area constituting or forming part of the Contract Area delineated, following
a commercially exploitable Discovery, under the provisions of paragraph (a) of Article 7.6.

“Exploitation Operations” means all operations conducted pursuant to a Development and Production
Programme to develop a Discovery and to carry on Hydrocarbon Exploitation.

“Exploitation Stage” means the period described in Article 8.1 of this Agreement.

“Exploration Area” means the Contract Area held at any time by the Lessee during the Exploration Stage
but does not include any part of the Contract Area which constitutes an Exploitation Area.

“Exploration Operations” means all operations conducted for the purpose of Hydrocarbon Exploration
and inctudes operations conducted for the purpose of carrying out an Appraisal Programme.

“Exploration Stage” means the period described in Article 2 of this Agreement.

“Exploration Well” means any well whose purpose at the commencement of drilling is to explore for an
accumulation of Hydrocarbons whose existence at that time was unproven by drilling.

“First Phase” means the first phase of the Basic Exploration Stage described in Article 2.1(@) of this
Agreement,

“Good Oilfield Practices" means all those things and practices that are generally accepted in the
international petroleum industry as good, safe, economical and efficient in exploring for and producing
Hydrocarbons.

“Governmental Authority’ means any authority exercising legislative, regulatory or administrative state
functions on behalf of the State.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7245

“Hydrocarbons” has the meaning assigned to it in paragraph 1 of article 1 of the Hydrocarbons Law.

“Hydrocarbon Exploitation” has the meaning assigned to it in paragraph 5 of article 1 of the
Hydrocarbons Law.

“Hydrocarbon Exploration” has the meaning assigned to @ in paragraph 4 of article 1 of the
Hydrocarbons Law.

“Hydrocarbons Law" means Law No. 2289/95 “Prospecting, Exploration and Exploitation of
Hydrocarbons, and other provisions” as in force.

“Hydrocarbons Reservoir means a discrete accumulation of Hydrocarbons in the subsoil,

“Independent Third Party” has the meaning assigned to it in paragraph 10 of article 1 the Hydrocarbons
Law.

‘Law’ means any law, rule, regulation, decree, statute, order, enactment, act or resolution of a
Governmental Authority having effect within the State.

“Minimum Expenditure Obligation’ means the amounts set out at the end of, respectively the First
Phase, the Second Phase and the Third Phase in Article 3 (Lessee's Exploration Work Commitments).

“Minimum Work Programme” means the work to be performed in, respectively the First Phase, the
Second Phase and the Third Phase pursuant to Article 3 (Lessee’s Exploration Work Commitment).

“Minister” means the Minister of Environment, Energy and Climate Change of Greece.

“Month” means a calendar month,

“Natural Gas" means Hydrocarbons in gaseous form including, but not limited to, wet mineral gas, dry
mineral gas, casinghead gas and residue gas remaining after the extraction or separation of liquid
Hydrocarbons from wet gas and other valuable non Hydrocarbon gas.

“Operator” means the entity designated as the “Operator” under a joint operating agreement or other
similar document to be concluded by the Co-Lessees, being the party that implements the collective will of
the Co-Lessees and is responsible for the day to day operations. The Co-Lessees hereby designate as
“Operator” one of the Co-Lessees namely ENERGEAN OIL & GAS S.A.

“Phase” means any, or all, of the First Phase, the Second Phase or the Third Phase, as the context
requires.

“Party” means either the Lessor or the Lessee and “Parties” means the Lessor and the Lessee unless in
7246 E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

either case this Agreement provides otherwise,
“Petroleum Operations” means Exploration Operations or Exploitation Operations.

“Presidential Decree” means the Presidential Decree No.127/96 “Lease terms of the right for exploration
and exploitation of hydrocarbons".

“Proceedings” means any suit, action of proceedings arising out of, or in connection with this Agreement.

“Produced and Saved” means produced in an Exploitation Area but does not include any Hydrocarbons
used in the course of production or lost, other than Hydrocarbons lost by reason of the negligence of the
Lessee or the Lessee's failure to observe Good Oilfiekd Practice.

“Proper Application” has the meaning assigned to it in Article 27.6.

“Proprietary Data” means any interpretative and derivative data, including internal memoranda, reports,
analyses, interpretations and evaluations prepared by the Lessee in respect of the Petroleum Operations.

“Response” means a written notification from a relevant Government Authority to the Lessee, that a
Proper Application for a Consent is approved or rejected, with or without conditions.

“Second Phase* means the second phase of the Basic Exploration Stage described in Article 2.1(a) of
this Agreement.

“Service Document” means a writ, application, claim, summons, petition, order, award, judgment or other
document relating to any Proceedings.

“Sole Expert” means a member from:
(a) the Energy Institute of London;
(b) the American Petroleum Institute; or

(c) the French Institute of Petroleum (IFP),

provided that, if there is a conflict of interests with all of the aforementioned institutes, the Lessor shall be
entitled to appoint an independent, reputable petroleum institute of another member state of the European
Union in which Hydrocarbons are produced.

“State" or “Greece” means the Hellenic Republic.

“State Data” means any and all geological, geophysical, drilling, well production data, well location maps
and other information held or developed by the Lessor in any form in relation to the Contract Area as well
as any data acquired and/or produced under the non exclusive marine seismic data acquisition and
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7247

services commenced on the 26" of October 2012, in any form in relation to the Contract Area,

“Third Phase” means the third phase of the Basic Exploration Stage described in Article 2.1{a) of this
Agreement.

INTERPRETATION
In this Agreement, subject to any express contrary indication:

(a) any reference to an Article shall be construed as a reference to an article of this Agreement and
any reference to an Annex shall be to an annexure to this Agreement;

) any reference to a person shall be construed as including:

() any person, firm, company, Governmental Authority, corporation, society, trust, foundation,
government, state or agency of a state or any association or partnership (in each case
whether or not having separate legal personality) of two or more of these;

@@ a reference to the successors, permitted transferees and permitted assignees of any of the
persons referred to in sub-paragraph (i) above;

[Co any reference to this Agreement or any other agreement or document shall be construed as a
reference to that agreement or document as it may have been, or may from time to time be,
amended, varied, novated, replaced or supplemented;

@) any reference to a Law shall be construed as a reference to it as it may have been, or may from
time to time be (with or without modification) amended or re-enacted and any subordinate
legistation made, or thing done, of may from Sime to time be done.

(e) capitalised terms used in this Agreement shall have the meaning ascribed to them in the
Definitions section or elsewhere in the Agreement.

ARTICLE 1 - SCOPE OF THE AGREEMENT

Ww This Agreement is a lease agreement under which, pursuant to paragraph 10 of article 2 of the
Hydrocarbons Law, the State, as the Lessor, grants to the Lessee, in accordance with the terms
and conditions hereof, exclusive rights to carry on Petroleum Operations in the Contract Area,

12 The Lessee undertakes in accordance with the terms and conditions set out herein to carry on
Petroleum Operations in the Contract Area, always in accordance with the Law.

13 The cost and risk of carrying on Petroleum Operations shall be borne exclusively by the Lessee
and the Lessee will have no right to recover such costs, or any part thereof, except as hereinafter
provided in this Agreement.
7248 EOHMEPIZ TH2 KYBEPNHZEQ (TEYXOZ NPOQTO)
14 Each Co-Lessee shall
(a) be jointly and severally liable in respect of the Lessee’s and the other Co-Lessees’
obligations arising under this Agreement against the Lessor.
(b) hold an undivided interest in all of the rights under this Agreement as per Article 1.5.

For the purposes of this Agreement, any reference to the term “Joint Venture” in the Hydrocarbons Law
means the contractual co-operation of the Co-Lessees under a joint operating agreement, without
creating or implying or having the intention to create any de jure or de facto partnership or entity with or
without a separate legal personality,

15

16

The interest of each person constituting the Lessee in the Lease Agreement is as follows:

ENERGEAN OIL & GAS S.A. 80 %

PETRA PETROELUM INC, 20%

The Lessor and the Lessee hereby expressly and unconditionally agree and accept that:

a)

b)

°)

any contract to which the Lessor is not a contracting party, which contains terms or
provisions defining the relations between the Lessee and/or the Co-Lessees and/or third
parties shall not create any claim against the Lessor or amend this Agreement or regulate
this Agreement in a different way;

any contract to which the Lessee or each Co-Lessee is not a contracting party, which
contains terms or provisions defining the relations between the Lessor and third parties shall
not create any claim against the Lessor or amend this Agreement or regulate this Agreement
in a different way;

the terms and provisions of the afore-mentioned contracts cannot be used as a means of
interpreting this Agreement nor may they be considered to prevail in any way, either in part
or in whole, over this Agreement;

both the Lessor and the Lessee hereby simultaneously waive every right to contest, cancel
and/or challenge the validity and enforceability of this clause.

ARTICLE 2 - EXPLORATION DURATION OF THE EXPLORATION STAGE

The Exploration Stage shall commence on the Effective Date and, unless this Agreement is sooner
terminated in accordance with its terms, shall subsist for the periods described in this Article 2.

24

For a Basic Exploration Stage

(a) Subject as hereinafter provided, the basic exploration stage (the “Basic Exploration Stage’)

shall subsist for 7 years. For the purposes of this Article and for the purpose of Article 3,
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO)

7249

Exploration Stage is divided into consecutive exploration Phases defined for the Contract
Area as follows:

First Phase; 3 years
Second Phase: 2 years
Third Phase: 2 years

(b) Where the Lessee has, during the First Phase fulfilled its Minimum Work Programme and
Minimum Expenditure Obligation relating to that Phase in accordance with Article 3 it will
have the option, by giving notice to the Lessor, to continue its Exploration Operations during
the Second Phase and shall thereupon assume and during the Second Phase discharge its
Minimum Work Programme and Minimum Expenditure Obligation relating to that phase set
out in Article 3.

(c) Where the Lessee has, during the Second Phase fulfilled its Minimum Work Programme and
Minimum Expenditure Obligation relating to that Phase in accordance with Article 3 it will
have the option, by giving notice to the Lessor, to continue its Exploration Operations during
the Third Phase and shall thereupon assume and during the Third Phase discharge its
Minimum Work Programme and Minimum Expenditure Obligation relating to that phase set
out in Article 3,

(@}_ In the event that, before the end of the First Phase or, as the case may be, before the end of
the Second Phase the Lessee has not given to the Lessor notice pursuant to Article 2.1(b)
or, as the case may, be Article 2.1(c), the rights and obligations of the Lessee in respect of
the Contract Area shall cease and, subject always to the obligations of the Lessee in respect
of liabilities which have accrued during this Agreement, shall be deemed to have been
terminated.

(e) Upon the Lessee's duly justified and reasonable request, in order to provide the Lessee with
sufficient time to drill and/or test a well and to enable the Lessee to make a decision whether
to commit to the next Phase in accordance with Article 2.1(b) and (c) above, a current Phase
(other than the Third Phase) may be extended by a period up to six (6) Months, provided
that the weil is the subject of the Minimum Work Obligation and has been spud prior to the
end of the said Phase. If required, and upon the Lessee's duly justified and reasonable
request, the Phase may be further extended for a reasonable time period.
7250

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

22

23

(In the event that a current Phase (other than the Third Phase) is extended pursuant to
Article 2.1 (e) the amount of time by which the current Phase is extended shall be deducted
from the period of time defined for the subsequent Phase.

For an Exploration Stage Extension

a) The Lessee will have the option in accordance with the provisions of paragraph 3 of article 5
of the Hydrocarbons Law, to apply for an exploration stage extension (an “Exploration Stage
Extension’),

b) tt is understood and agreed between the Parties that a requirement for additional time to
complete an Appraisal Programme, or where additional reserves must be discovered before
@ commercial deposit can be established, to undertake further exploration drilling, or to
establish a market for Natural Gas, shall be a requirement falling within the scope of
subparagraph (b) of paragraph 3 of article 5 of the Hydrocarbons Law.

¢) If an Exploration Stage Extension is granted pursuant to paragraph 3 of article 5 of the
Hydrocarbons Law, the Lessee shall provide the Lessor with a Bank Guarantee on the first
day of the Exploration Stage Extension for the full amount, if any, of any shortfall, being the
difference between the Minimum Expenditure Obligation at the end of the Basic Exploration
Stage and the Lessee's Actual Expenditure. Such Bank Guarantee will replace any existing
current Bank Guarantee already provided under this Agreement. In the event that there is no
such shortfall, the Lessor shall return any Bank Guarantee provided pursuant to the above
promptly upon the commencement of the Exploration Stage Extension.

For a Special Exploration Stage Extension

8) Pursuant to paragraph 4 of article 5 of the Hydrocarbons Law, a Special Exploration Stage
Extension, not exceeding seven (7) years may, on the Lessee’s application, be granted to
the Lessee by resolution of the Council of Ministers on the recommendation of the Minister.
Additional terms and conditions may be imposed in the resolution of the Council of Ministers,
notwithstanding the provisions of this Agreement and, if applicable, this Agreement shall be
amended accordingly,

b) In a case where the Lessee has made a Discovery in the Contract Area of non-associated
Natural Gas or a Discovery of a Hydrocarbon Reservoir which cannot be exploited
commercially without the exploitation of Associated Natural Gas, the Lessor will support an
application by the Lessee under article 5 paragraph 4 of the Hydrocarbons Law for a Special
Exploration Stage Extension sufficient to enable the Lessee, before making a declaration of
commerciality, to consider the construction and financing of the necessary infrastructure for
the disposal of Natural Gas.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7251

ARTICLE 3 - LESSEE'S EXPLORATION WORK COMMITMENTS

34 In discharge of its obligation to carry out Petroleum Operations in the Contract Area the Lessee
‘shall commence Exploration Operations not later than six (6) Months from the Effective Date and-
shall carry out the work and spend not less than the sums specified in Article 3.2.

32 For the purpose of this Article the Minimum Work Programme to be performed, and the Minimum
Expenditure Obligations of the Lessee in each phase of the Basic Exploration Stage, as
described in Article 2, shall be as follows:

First Phase: 3 years

Work Category Description Minimum Expenditure
Seismic Seismic Reprocessing 2.900.000 €

New Seismic Acquisition of 300

km of 2D data Pre-drill
Weil Drilling Re-entry and deepening of 4,000,000 €

Demetra-1 well, or if not
technically possible, additional
2D Seismic will be acquired

Other Work Geological Surveys Full Tensor = 1.000.000 €
Gravity Gradiometry and
Aeromagnetic Surveys

Total Minimum Expenditure 7.900.000 €

Second Phase: 2 years

Work Category Description Minimum Expenditure
Seismic _ —_

‘Well Driling Drill 1st deep well (dry hole cost) 11.500.000€

Other Work _ —

Total Minimum Expenditure 11.500.000 €
7252 E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

Third Phase: 2 years

Work Category Description Minimum Expenditure
Seismic — —

Well Drilling Drill 2nd weil (dry hole cost) 11,500,000 €

Other Work —

Total Minimum Expenditure 11,500.000 €

33 Subject to Article 3.4, the Minimum Expenditure Obligations set forth in Article 3.2 shall not, in
respect of any phase referred to therein, be satisfied unless during that phase the total Actual
Expenditure attributable to the work for that phase described in Article 3.2 equals or exceeds
the amount of the Minimum Expenditure Obligation; provided, however, that if in any phase, the
Lessee has, to the reasonable satisfaction of the Lessor, carried out the Minimum Work
Programme for that phase, the Minimurn Expenditure Obligation, notwithstanding any shortfall,
shall be deemed for that phase to have been satisfied.

34 Where the Actual Expenditure incurred by the Lessee during any phase referred to in Article 3.2
exceeds the Minimum Expenditure Obligation for that phase, the amount of such excess may
be carried forward and credited against the Minimum Expenditure Obligation in the next
succeeding phase; provided, however that nothing in this provision shall be construed as
extinguishing, postponing or modifying any obligation of the Lessee to drill an Exploration Well
pursuant to this Article.

35 An Exploration Well drilled by the Lessee in accordance with Good Oilfield Practices shall be
treated as discharging the obligation of the Lessee to drill an Exploration Weill under this Article
if-

(a) it has been drilled to such depth of 5,000 meters or 100 meters below the base of the
Triassic Evaporites, whichever is the shallower, or

(0) before reaching such depth, the basement is encountered in the said well below which the
geological structure does not have the properties necessary for accumulation of
Hydrocarbons in commercial quantities; or

(c) insurmountable technical problems not caused or aggravated by the Lessee are
encountered at a lesser depth in the said well which make further drilling impractical; or

(d) the well encounters significantly productive horizons.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7253

3.6

37

38

39

3.10

No Appraisal Well and no seismic survey carried out pursuant to an Appraisal Programme, and
no-expenditure incurred in camying out such Appraisal Programme shall be treated as
discharging or contributing to the discharge of the Minimum Work Programme or Minimum
Expenditure Obligations set forth in Article 3.2.

The Lessee shall five (5) days before the date on which this Agreement is ratified and, if the
Lessee has given notices to the Lessor under Article 2.1(b) or Article 2.1(c), on the first day of the
Second Phase or the first day of the Third Phase, respectively, provide, a Bank Guarantee in
respect of the Minimum Expenditure Obligation (less any amount credited in accordance with
Article 3.4) for the relevant Phase. The amount of the Bank Guarantee given pursuant to this
Article shall be reduced at the end of every Calendar Quarter by an amount equal to the Actual
Expenditure incurred by the Lessee during that Calendar Quarter. In order to facilitate the
reduction of the Bank Guarantee, the Lessee shall provide the Lessor with a signed notice
outlining ()) the amount of the reduction of the Bank Guarantee; and (i) the revised amount that
the bank may be liable to pay under the Bank Guarantee. The Lessor, on receipt of such notice
provided by the Lessee, shall, no later than 45 days from the end of the respective Calendar
Quarter, sign and release a writien notice to the Bank and (unless the Lessee's notice is
contested by the Lessor within the same time period) in the event that the Lessor fails to sign and
felease such notice, the amount of the Bank Guarantee shall nevertheless be deemed to be
reduced by the amount set out in the relevant notice.

Mf, at the end of any Phase, the Lessor determines that the Actual Expenditure incurred by the
Lessee during that Phase (taking account of any amount carried forward pursuant to Article 3.4)
does not equal or exceed the Minimum Expenditure Obligation for that. Phase, the Bank
Guarantee shall provide for the payment to the Lessor of the full amount of the shortfall.

For the purpose of this Agreement: “Actual Expenditure” means expenditure incurred by the
Lessee during a particular Phase of the Basic Exploration Stage, being:

(a) expenditure solely and directly attributable to the activities of the Minimum Work Programme
for that particular Phase, as described in Article 3.2 and General and Administrative Costs
as defined in 2.5(a) and/or 2.5(b) of Annex C allocated to such activities; and

(b) under the condition that the Minimum Work Programme of that Phase has been performed,
all expenditure incurred (either before or after such performance) for Exploration Operations
in the approved Annual Work Programmes and Budgets for that Phase and the General
and Administrative Costs as defined in Section 2,5(a) and/or 2.5(b) of Annex C allocated to
such Exploration Operations.

The Lessee shall maintain accurate records and accounts of all Actual Expenditure and, with
regard to the General and Administrative Costs (as defined in Section 2,5(a) and/or 2.5(b) of
Annex C) shall maintain all documents, including invoices, records and time sheets. In order to
verify that Actual Expenditure is comprised only of amounts that are required to perform the
respective Exploration Operations of a particular Phase, the Lessor shall be entitled, according to
Ariicle 19.13(a), to conduct an audit in accordance with Section 1.6 of Annex C.
7254

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

31

In respect of that area relinquished or surrendered under Article 6, the Lessee shall, within six (6)
Months from the date of termination of any phase of the Exploration Stage, remove the
installations used, plug and abandon af wells in accordance with practices customary in the
international petroleum industry and restore the environment, as nearly as possible to its original
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7255

44

fa)
(b)
42

43

44

45

ARTICLE 4 - TECHNICAL ADVISORY COMMITTEE

The Lessor and the Lessee shall within five (5) calendar days of the Effective Date establish a
committee to be known as the Technical Advisory Committee which shail consist of:

a chairperson and two other persons appointed by the Lessor; and
three other persons appointed by the Lessee.

Either the Lessor or the Lessee may appoint by notice in writing any person respectively
appointed by them to act in the place of any member of the Technical Advisory Committee during
his absence or incapacity to act as a member of the Technical Advisory Committee.

When such alternate member acts in the place of any member, he shall have the powers and
perform the duties of such member.

Without prejudice to the rights and obligations of the Lessee in relation to the management of its
operation, the functions of the Technical Advisory Committee shall be:-

{a) to oversee the conduct of the Petroleum Operations by the Lessee;

(b) save where a proposed Annual Work Programme and Budget is deemed to have been
approved by the Lessor pursuant to the Presidential Decree and Article 5 of this Agreement,
to review the Annual Work Programme and Budget submitted by the Lessee and consider
proposals for the revision of specific features thereof submitted by the Lessor,

(c) to review any Appraisal Programme submitted by the Lessee to the Lessor and to monitor
the implementation of the work conducted thereunder;

(d) to review any Development and Production Programme submitted by the Lessee to the
Lessor in connection with a Discovery of commercially exploitable Hydrocarbons;

(e) to review the estimated production schedule submitted with each Annual Work Programme
and Budget relating to Exploitation Operations;

(f) to review the accounting of expenditure and the maintenance of operating records and
reports kept in connection with the Petroleum Operations for compliance with this
Agreement; and

(g) generally, to assist the Lessor in the exercise of its functions under this Agreement.

All meetings of the Technical Advisory Committee shall be held at such places, whether within
or, with the prior approval in writing of the Lessor, outside Greece, and at such times, but not less
than one meeting during each quarter, as may be determined unanimously by its members,
7256

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

46

47

48

49

4.10

5.1

5.2

In addition to the scheduled meetings of the Technical Advisory Committee, either the Lessor or
the Lessee shall have the right to convene a meeting of the Technical Advisory Committee within
Greece in the event of an emergency or extraordinary stuation by giving not less than three (3)
calendar days written notice to each of the members of the Technical Advisory Committee.

Five members of the Technical Advisory Committee shall form a quorum for a meeting of the
committee.

The Lessor and the Lessee shall each have the right to call any expert to any meeting of the
Technical Advisory Committee to advise the committee on any matter of a technical nature
requiring expert advice.

All decisions of the Technical Advisory Committee shall be by unanimous vote of the members
present at a meeting thereof and together forming a quorum.

if the Technical Advisory Committee is unable to reach unanimity on any matter being considered
by the committee under this Article 4, the matter shall be referred to the Lessee and the Lessor
within fifteen (15) calendar days from the date of the meeting where the matter was considered. If
the Parties fail to reach unanimity within thirty (30) calendar days of such referral, the matter shall
be referred to a Sole Expert for final determination in accordance with Article 23. Provided
however that in the case of an Annual Work Programme and Budget submitted by the Lessee
prior to a Discovery by the Lessee, the proposals of the Lessee, set out in the Annual Work
Programme and Budget, shall be deemed to have been accepted by the Technical Advisory
Committee so long as those proposals have been devised in conformity with Article 5 and are
consistent with and are intended to enable the Lessee to perform its work and expenditure
obligations under Article 3.

ARTICLE 5 - ANNUAL WORK PROGRAMME AND BUDGET

Three (3) Months before each Calendar Year, or at such ime as may be mutually agreed with the
Lessor, the Lessee shall prepare and submit to the Lessor for approval a programme setting forth
all works and operations, provided for under the Agreement (studies, exploration, procurement,
equipment, installations, etc) with the budgeted cost for each item and in accordance with the
procedure and the context set out in Section 9 of Annex C (the “Annual Work Programme and
Budget") which it proposes to carry out during the ensuing twelve (12) Month period (provided
that if the Effective Date is different to the date of commencement of a Calendar Year, within sixty
(60) calendar Days of the Effective Date the Lessee shall submit a programme for the remainder
of the then current Calendar Year).

Within one (1) Month of its submission, the Lessor may ask for clarification of the Programme
and Budget and put forward proposals for consideration by the Technical Advisory Committee for
the revision of specific features thereof relating to the kind and cost of the works and operations.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7257

In the absence of such proposals, the Annual Work Programme and Budget shall be deemed to
have been approved by the Lessor.

53 Each Annual Programme and Budget and any revision or amendment thereof shall be consistent
with the requirements for minimum work and expenditure for the relevant phase of the exploration
stage set out in Article 3.

54 if the Lessee and Lessor fail to reach agreement on proposed revisions to the Annual Work
Programme and Budget within ten (10) Business Days of the meeting scheduled to consider the
matter(s) in Issue, then such matter(s) shall be referred to a Sole Expert for determination.

55 The Lessor shall have the right to monitor the performance of the Annual Work Programme and
Budget.

56 In the event of extraordinary circumstances not provided in the Annual Work Programme and
Budget requiring immediate action, the Lessee may take all proper steps for the achievement of
the objectives of the Agreement. Any resulting costs shall be included in the expenses referred
to in section 3,1 of Annex C. The Lessor shall be forthwith notified of all modifications referred to
above.

ARTICLE 6 - SURRENDER DURING THE EXPLORATION PERIOD - RELINQUISHMENT
61 Surrender

(a) Subject to the provisions of this Article, before the end of the Exploration Stage, the
Lessee may at any time, by written notice which becomes effective thirty (30) Business
Days after it has been served on the Lessor, surrender its exploration rights over the
entre Contract Area or a part thereof consisting of one or more contiguous Elementary
Blocks.

(b) In the event that the Lessee desires to surrender its rights to conduct Petroleum
Operations in all of the Contract Area without having fulfilled all of ts work and Minimum
Expenditure Obligations for the then current Phase (or such work and expenditure
obligations as may be agreed between the Lessee and the Lessor for any Exploration
Stage Extension or Special Exploration Stage Extension) (‘Additional Expenditure
Obligations’), the Lessee shall pay to the Lessor, prior to the date of any sumender, a
sum equal to the amount by which the Minimum Expenditure Obligation for the then
current Phase and, if applicable, any Additional Expenditure Obligations exceeds the
actual expenditure attributable to all work agreed in that Phase. The Lessor shall, in
procuring satisfaction of such payment, be entitled to call any amount then outstanding
under the Bank Guarantee.

(c) The Lessee may surrender its right, free of all obligations at the end of any phase of the
Basic Exploration Stage provided it has fulfilled all its contractual obligations under this
7258

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

(0)

Agreement (including its Work and Minimum Expenditure Obligations) up to the end of
that Phase.

Without prejudice to its other liabilities and obligations under this Agreement, the Lessee's
surrender shall not give rise to any claim by it against the Lessor in costs or damages.

62 Relinquishment

(a)

(b)

(©)

(@)

(e)

Where the Lessee has before the end of the First Phase of the Basic Exploration Stage
given to the Lessor notice under Article 2.1(b), the Lessee shall, before the
commencement of the Second Phase, relinquish a portion or portions of the Contract
Area (providing they comprise a number of contiguous Elementary Blocks) so that the
Contract Area retained is not more than seventy (70 %) of the Contract Area on the
Effective Date.

Where the Lessee has before the end of the Second Phase of the Basic Exploration
Stage given to the Lessor notice under Article 2.1(c), the Lessee shall before
commencement of the Third Phase relinquish a portion of portions of the Contract Area
(providing they comprise a number of contiguous Elementary Blocks) so that the Contract
Area retained is not more than fifty (50%) of the Contract Area on the Effective Date.

When the Exploration Stage comes to an end in accordance with Article 2, the Lessee
shall relinquish the entire Contract Area held by him save for any area for which, pursuant
to Article 7, the Lessee has given notice to the Lessor that it will become an Exploitation
Area.

When, pursuant to this Article, the Lessee surrenders or relinquishes part of the Contract
Area, the remaining area or areas shall be rectangular in shape and constitute not more
than two separate areas.

For the purpose of calculating the areas to be relinquished under paragraphs (a) and (b)
of this Article 6.2, any area within the Exploitation Area, which has been delimited by the
Parties under Article 7.6(a) of this Agreement, shall be excluded.

63 Clean-up

Prior to surrender or relinquishment of the Contract Area or any part of it, the Lessee shail,

(a)

(b)
©)

in accordance with practices customary in the international petroleum industry, perform
any necessary clean-up activities including removal of any facilities and equipment
installed by the Lessee, in order to restore such area as nearly as possible to the original
condition that existed on the Effective Date;

fulfill its obligations under Articles 9.1 and 9.2; and

take action necessary to prevent hazards to environment, human life or property.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7259

7A

72

73

74

7S

ARTICLE 7 - DISCOVERY: EXPLOITATION STAGE

Where the Lessee makes a Discovery of Hydrocarbons in the Contract Area it shall inform the
Lessor promptly by notice in writing and forthwith cause tests to be made in connection with the
Discovery in order to determine the extent to which the Discovery is potentially of commercial
interest. The results from those tests together with a technical evaluation thereof shall be
submitted to the Lessor as soon as the tests and technical evaluation have been completed.

Where the Lessee makes a discovery of any mineral in the Contract Area which is not a
Hydrocarbon, it shall inform the Lessor promptly by notice in writing.

Save iin the event that the Lessee informs the Lessor when test results are submitted that the
Discovery does not merit appraisal, or does not merit appraisal until further exploration drifling
has taken place in the Contract Area, the Lessee shall, when the tests referred to in Article 7.1
are completed, prepare and submit to the Lessor for approval an Appraisal Programme relating
to the Discovery. Within two (2) Months from the date on which the Appraisal Programme is
submitted to the Lessor, the Lessor will approve the Appraisal Programme unless, after its review
by the Technical Advisory Committee, the Lessor determines that the Appraisal Programme is
unlikely to satisfy the requirements of Article 7.5 (a) to (e). In that event, if the Lessor and the
Lessee are unable to agree appropriate changes to the Appraisal Programme, the matter or
matters in dispute will be referred to a Sole Expert for determination in accordance with Article
23.

When an Appraisal Programme has been completed, the Lessee wil inform the Lessor by a
notice in writing whether the Discovery is commercially exploitable, and the determination of the
Lessee in that regard shall be conclusive.

A notice in writing under Article 7.4 shall be accompanied by a report on the Discovery
containing particulars of:-

(a) The chemical composition, physical and thermodynamic properties and quality of
Hydrocarbons discovered;

(b) The thickness and extent of the production strata;
(c) Petrophysical properties of the Hydrocarbon Reservoir formations;

(d) The Hydrocarbon Reservoir's productivity indices for the wells tested at various rates of
flow;

(e) Permeability and porosity of the Hydrocarbon Reservoir formation;

() Estimate of the production capacity of the Hydrocarbon Reservoir;
7260

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

(9)

(hy
@

Feasibility studies and technical and economic evaluations carried out by or for the
Lessee in relation to the Discovery;

Evaluation of the Hydrocarbon Reservoir and adjoining areas; and
Additional geological data and other relevant information relating to the Discovery.

76 Where the Lessee by notice in writing under Article 7.4, has informed the Lessor that the
Discovery is commercially exploitable:-

(a)

(b)

©

as soon as possible thereafter, the Lessor and the Lessee will meet and, subject to the
limitations set out in paragraph 9 of article 5 of the Hydrocarbons Law, will delimit by
mutual agreement the Exploitation Area in respect of the Discovery so as to include, in a
single area, the Hydrocarbon reservoir in respect of which the notice was given under
Article 7.4, together with a reasonable margin surrounding the periphery of that area. In
the event that the Lessor and the Lessee are unable, within sixty (60) calendar days from
the date of the notice under Article 7.4, to agree on the boundaries of the Exploitation
Arca, either the Lessor or the Lessc2 may refer the matter for determination by a Sole
Expert in accordance with Article 23.

Without prejudice to the provisions of Article 2,3(b), the Lessee will prepare and submit to
the Lessor, not later than 6 Months from the date of the notice given under Article 7.4, a
Development and Production Programme in respect of the Discovery. The Development
and Production Programme shall be consistent with the requirements of the Presidential
Decree, be prepared on sound engineering and economic principles in accordance with
Good Oilfield Practices and be designed to ensure:-

(i) the optimum economic recovery of Hydrocarbons by the efficient, beneficial and
timely use of the hydrocarbon resources of the Exploitation Area; and

(@) adequate measures for the protection of the environment in conformity with
accepted standards prevailing in the international petroleum industry, and taking
account of the particular characteristics of the Contract Area.

Without prejudice to the generality of the requirements set out in Article 7.6(b), the
Development and Production Programme will contain the following particulars:-

(i) Feasible alternatives for the development and production of the Discovery,
including the method for disposition of Associated Gas;

(ii) Proposals retating to the spacing, drilling and completion of production and
injection wells, the production and storage installations and transport and delivery
facilities required for the production, storage and transport of Hydrocarbons. The
proposals will include the following information:-

(A) estimated number of production and injection wells;
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7261

77

78

79

(8) particulars of production equipment and storage facilities;

(C) particulars of feasible alternatives for transportation of the Hydrocarbons
including pipelines;

(0) particulars of installations and other technical equipment required for the
Operations;

(1) The Production Profiles for Crude OW and Natural Gas from the
Hydrocarbon Reservoirs;

(2) Specific steps which the Lessee proposes to take during production in
accordance with Good Oilfiekd Practices to prevent pollution and to
restore the environment when the Exploitation Stage terminates;

(3) Cost estimates of capital and recurrent expenditures;

(4) Economic feasibility studies carried out by or for the Lessee in respect of
the Discovery taking into account the location, the water depth (where
applicable), meteorological conditions, cost estimates, the price of
Hydrocarbons and any other relevant data; and evaluations thereof;

(5) Safety measures to be adopted in the course of the Exploitation
Operations, including measures to deal with emergencies;

(6) Estimate of the time required to complete each phase of the
Development and Production Programme; and

(7) The delivery point for the delivery of the Lessor’s In-Kind Royalty.

At or before the ime the Development and Production Programme is submitted to the Lessor, the
Lessee, if so requested by the Lessor and in addition to the EIS prepared in accordance with
Article 12, make available to the Lessor an environmental impact study prepared by a third party
(approved by the Lessor) with expertise in the field of international environmental studies, for the
purpose of assessing the effects of the proposed development on the environment, including its
effect on human beings, wild life and marine life in and around the Exploitation Area. This
environmental impact study shall, as a minimum, address the matters referred to in Article 12,6,

Within two (2) Months from the date on which the Development and Production Programme was
submitted to the Lessor, the Lessor will approve the Programme unless the Lessor, after review
ofthe Programme by the Technical Advisory Committee, determines that the Programme does
not satisfy the requirements of Article 7.6(b). In that event, if the Lessor and the Lessee are
unable to agree appropriate changes to the Development and Production Programme, the matter
or matters in dispute will be referred to a Sole Expert in accordance with Article 23.

The opinion of the Sole Expert shall be binding on the parties with the effect that:~
7262

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

8.1

82

83

(a) if the Sole Expert is of the opinion that the Development and Production Programme as
submitted by the Lessee meets the requirement of Article 7.6 (b), the Development and
Production Programme shall be deemed to have been approved by the Lessor,

(b) ifthe Sole Expert is of the opinion that the Development and Production Programme does
not meet the requirements of Article 7.6(b), the Lessee shall, not later than sixty (60)
calendar days from the date on which the expert has given his opinion, either re-submit
the Development and Production Programme amended to take account of the opinion of
the Sole Expert or surrender the Exploitation Area; and

(c) where the Lessee has re-submitted the Development and Production Programme,
amended as aforesaid, the Development and Production Programme, as so amended,
shail be deemed to have been approved by the Lessor within one week after receipt by
the Lessor.

ARTICLE 8 - DURATION AND EXPIRATION OF THE EXPLOITATION PERIOD

Subject to the possibility of an extension pursuant to paragraph 13 of article 5 of the
Hydrocarbons Law, the duration of the Exploitation Stage for each Exploitation Area shall be
twenty five (25) years from the date on which a notice was given by the Lessee to the Lessor
under Article 7.4 (twenty five (25) plus two (2) extensions of five (5) years each).

The Lessee may at any time unconditionally surrender 100% of its exploitation rights over any
one (1) of more of over all of the Exploitation Areas created under the terms of Article 7.6, by
serving notice upon the Lessor (90) calendar days in advance. Such surrender shall give the
Lessee no claim whatsoever against the Lessor in respect of costs or damages. Surrender by the
Lessee of less than 100% of its exploitation rights in any Exploitation Area or surrender with
conditions shall not be permitted but nothing in this paragraph shall be read or construed as
prohibiting a Co-Lessee from withdrawing from the Agreement provided that its rights and
obligations under this Agreement are assumed by the remaining Co-Lessees (or by a third party)
according to Article 20 of this Agreement,

Upon the expiration of the Exploitation Stage in any Exploitation Area, the same shall revert, free
and clear, to the State.

(a) The use of real property, which has been acquired pursuant to the provision of paragraphs
1 to 4, inclusive, of article 6 of the Hydrocarbons Law and paragraphs 1 to 5, inclusive, of
article 11 of the same Law, and the ovmership of moveable property, the value of which
has been fully depreciated, shall be turned over to the Lessor ipso jure without the payment
of any consideration.

(0) Real property which has not been acquired pursuant to the provision of paragraphs 1 to 4,
inclusive, of article 6 of the Hydrocarbons Law and paragraphs 1 to 5, inclusive of article 11
of the same Law and movable property, the value of which has not been fully depreciated
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7263

84

85

shail be transferred to the Lessor at a fair market value, taking due account of the condition
of each asset and making allowance for depreciation already recovered hereunder. In the
event that agreement cannot be reached on a fair market value for any asset, the matter
shall be referred for determination to a Sole Expert under Article 23.

(c) In respect of the assets acquired by the Lessor under this Article, the Lessor shall bear no
responsibility whatsoever to the lenders of the Lessee for any of the Lessee’s debts and
the Lessee hereby agrees to indemnify and hold harmless the Lessor against any such
claims by its lenders. In the event that security has been granted in favor of any such
lender, the Lessee is obliged to release the security before the property reverts to the
State.

(d) In respect of (a) and (6) above if, upon expiration of the Exploitation Stage of any
Exploitation Area, any such real property and/or assets are still required by the Lessee for
its Petroleum Operations in other Exploitation Area(s) in the Contract Area, the Parties
shall meet to agree if, to what extent and under what conditions such transfer to the State
shall occur so as to allow the Lessee to conduct its Petroleum Operations in the remaining
Exploitation Area(s).

Unless the Lessor states otherwise not later than 6 Months prior to the expiration of the
Exploitation Stage, the Lessee shall, in accordance with Good Oilfield Practices and
Environmental Laws, be obliged to:

(@) plug all producing wells and known water zones;
(b) remove ail installations; and

(c) restore the environment in accordance with the proposals set out in the
Development and Production Programme, the EIS and any further
environmental impact study prepared pursuant to Article 12.

A committee shall be formed, in accordance with the provisions of paragraph 1 of Article 8 of the
Presidential Decree, for the monitoring and coordination of work to ensure the fulfillment of the
Lessee’s obligations under paragraphs (b) and (c) of Article 8.4 (‘The Committee for the Removal
and Disposal of the Installations"). This Committee shall comprise three (3) members, One
member shall be appointed by the Lessor, one by the Lessee and the third member, who shall be
the President of the Committee, shall be appointed by the two already appointed members,
jointly. This third member shall be selected from persons who are independent of the Lessor and
the Lessee and have experience on matters of Good Oilfield Practices in the international
petroleum industry. If the two members fail to agree on the third member of the Committee within
thirty (30) calendar days of their appointment, either the Lessor or the Lessee shall be entitled to
request the selection and the appointment of the third member by the Sole Expert.
7264

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

87

(a) The time when the Committee for the Removal and Disposal of the Installations shall be
empowered to act shall be determined by the mutual agreement of the Lessor and the
Lessee, which shall be reached upon the commencement of the Exploitation Stage.

(b) The Committee shall examine all technical, legal, environmental and fiscal matters related
to the removal of the installations and may, at its discretion, request the assistance of
specialists on such subjects.

(c) The Committee shall decide in accordance with the opinion of the majority of its members,
and its decisions shall be binding upon the Lessor and the Lessee. The Committee's
decision is subject to the approval of the Minister.

(d) The Committee's expenses shall be paid by the Lessee and shall be debited to the
Lessee's Income and Expenditure Account.

The Lessee, in order to cover the expenses which will be required for the operations referred to in
this Article 8, shall open a special account in a bank or banks legally operating in Greece in
accordance with the provisions of Article 8.2 of the Presidential Decree. Into such account it shall
annually deposit amounts so as this fund, plus any accrued interest, is developed to be the
Lessee's special reserve for the fulfillment of its future obligations to remove the installations. The
procedure and all relevant details for these periodic deposits shall be mutually agreed upon the
commencement of the production of each Exploitation Area. If no agreement is reached, the
matters in issue shall be referred to the Sole Expert for final determination.

(a) The time when the special reserve shall be used as well as the necessary amounts and the
time when the Lessee shall deposit them, shall be determined by decision of the
Committee for the Removal and Disposal of the Installations.

(b) Any funds accumulated in the special reserve, without the relevant interest, shall be
debited to the Lessee’s Income and Expenditure Account.

The obligations to remove installations will be suspended following the consent of the Minister for
whatever period of time such installations are considered necessary for the performance of the
Lessee's operations in the Contract Area or in another contract area, in accordance with the
provisions and the procedure laid down in paragraph 4 of Article 10 of the Hydrocarbons Law.

The provisions of Article 8.4 shall apply mutatis mutandis where the Lessee is declared to have
forfeited pursuant to paragraphs 8 to 11 (inclusive) of Article 10 of the Hydrocarbons Law or
where the Lessee surrenders its exploitation rights pursuant to paragraph 14 of Article 5 of the
same Law and Article 8.2. The provisions of Articles 8.6 and 8.7 shall also apply, mutatis
mutandis, if the Committee for the Removal and Disposition of Installations has not been
established, whore such forfeiture or surrender has taken place.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7265

ARTICLE 9 -

CONDUCT OF PETROLEUM OPERATIONS IN THE CONTRACT AREA- OBLIGATIONS
OF THE LESSEE

941 The Lessee will carry out Petroleum Operations in the Contract Area:-

(a)

(0)

in accordance with:

() the Hydrocarbons Law and other applicable provisions of Greek Law, including but not
limited to regulations made under paragraph 1 of article 12A of the Hydrocarbons
Law; and

(ii) the Presidential Decree which in accordance with paragraph 29 of article 2 of the
Hydrocarbons Law is applicable to this Lease Agreement;

diligently, in accordance with Good Oilfield Practices, and in a safe workmanlike manner
and, in respect of Petroleum Operations in any Exploitation Area, in compliance with the
Development and Production Programme for that area.

9.2 Wahout prejudice to the generality of the foregoing the Lessee, in accordance with such
regulations as may be prescribed from time to time, will:

{a)

(b)

©
@

take all reasonable measures to control the flow and to prevent loss in any form or waste
of Hydrocarbons above or under the ground during drilling, producing, gathering,
distributing or storage operations;

take whatever practical measures are necessary to prevent any injurious ingress of water
or damage of any kind to any Hydrocarbon-bearing formation which may be encountered
while drilling operations are in progress, or upon abandonment of any well and shall
carefully locate and preserve any fresh water sources discovered in the course of such
operations;

take all precautions against fire and any unwarranted wasting of Hydrocarbons or water;

upon completion of the drifing of a well, inform the Lessor when the weil will be tested and
the production rate ascertained;

except in instances where multiple producing formations in the same well can be produced
economically only through a single tubing string, refrain from producing Hydrocarbon from
multiple oil carrying zones through one string of tubing at the same time, except with the
prior written approval of the Lessor;

if the Lessor, acting reasonably, has determined that works or installations erected by the
Lessee may endanger the physical safety of third parties or their property or cause
pollution or other environmental damage harmful to people, animals or vegetation, take, as
may be required by the Lessor, remedial measures and repair damage to the environment;
7266

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

93

9.4

95

(g) effect and maintain for Petroleum Operations insurance coverage of the type, and in such
amount as is customary in the international petroleum industry in accordance with Good
Oilfield Practices, and, on request, fumish to the Lessor certificates evidencing that such
coverage is in effect when such future surrender takes place. The said insurance shall,
without prejudice to the generality of the foregoing cover those matters described in Annex
E:

(h) require its contractors and sub-contractors to carry insurance of the type and in such
amount as is customary in the international Petroleum industry in accordance with Good
Oilfield Practices; and

() indemnify, defend and hold the Lessor harmless against claims, losses and damages of
any nature whatsoever, including, without limitation, claims for loss or damage to property,
injury or death to persons or damage to the environment caused by or resulting from
Petroleum Operations conducted by or on behalf of the Lessee, provided that the Lessee
shall not be held responsible to the Lessor under this provision for any loss, claim, damage
or injury caused by or resulting from any negligent action or willful misconduct of personnel
employed by the Lessor or from action done at the direction of the Lessor.

The Lessee shall promptly notify the Lessor of any serious events within the Contract, Area or of
any serious damage to the installations capable of impeding the performance of the Annual Work
Programme and Budget. If acts or omissions on the part of the Lessee its agents or servants,
involve liability of the Lessor towards third parties, it shall indemnify and hold harmless the Lessor
in respect of all such liability.

The Lessee shall, before drilling any exploration or Appraisal Well:

(a) notify the Minister and also in the case of an offshore area, the Ministers of National
Defence and of the Mercantile Marine:

(i) atleast three (3) Months before the spudding of an Exploration Well: and
(ti) atleast one (1) week before the spudding of an appraisal well;

(b) submit to the Lessor an application for consent to drill as set forth in Annex D:
(i) atleast three (3) Months before the spudding of an Exploration Well; and
(ii) atleast one (1) week before the spudding of an appraisal well.

Where the Lessee has, for the purpose of implementing a Development and Production
Programme relating to one or more Exploitation Areas, constructed a pipeline or pipelines, the
Lessee shall on the application of the Lessor and subject always to technical compabbility and
available capacity, in respect of which the Lessee shall at all times have absolute priority, make
its pipeline available to transport the Hydrocarbons of the Lessor or of Independent Third Parties.
The Hydrocarbons aforesaid shall be transported by the Lessee on reasonable terms and
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7267

96

conditions and, where agreement on such terms cannot be reached by the Lessee and the
Lessor, or as the case may be, the Lessee and an Independent Third Party within one hundred
and twenty (120) calendar days of the commencement of discussions, the issue or issues in
dispute shall be referred to an Sole Expert for determination under Article 23.

Three (3) Months before the beginning of each Calendar Year, the Lessee shall submit to the
Lessor a statement showing the anticipated production of Hydrocarbons and By Product(s) for the
following Calendar Year and their expected values. Three (3) Months prior to the anticipated
commencement of first regular production of the Hydrocarbons and By-Products, the Lessee shall
submit a similar statement covering the period to the end of the then current Calendar Year.

ARTICLE 10 - CONDUCT OF PETROLEUM OPERATIONS IN THE CONTRACT AREA- RIGHTS OF

10,1

10.2

10.3

10.4

10.5

10.6

THE LESSEE

The Lessee shall have the exclusive right to carry out Exploration and Exploitation Operations in
the Contract Area and, subject to Article 4, to manage and control such operations.

Subject to the provisions relating to the safety of installations, representatives of the Lessee, its
personnel, and the personnel! of its contractors and of their sub-contractors may enter the
Contract Area and have free access to all installations of the Lessee.

Subject to the provisions relating to joint title where royalties are taken in kind as set out in Article
13, each Co-Lessee, according to its interest in this Agreement, shall have unencumbered ttle at
the wellhead to all Hydrocarbons Produced and Saved in the Contract Area.

The Lessee, its contractors and their sub-contractors shall be entitled to freely re-export any items
they import into the country.

The Lessee shall be entitled to sell, within or outside the country, equipment, as well as materials
resulting from the dismantling of installations no longer in use by notifying the Lessor within 2
Months of the objects to be sold and the asking prices thereof.

No Governmental Authority shail grant to any third party any Hydrocarbons prospecting license in
the Contract Area (or any part of it) to collect seismic and other data with the view to assessing its
oil and gas potential without the prior written consent of the Lessee.
7268

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

11.2

11.3

124

12.2

ARTICLE 11 - UNITIZATION

If a Hydrocarbons Reservoir extends beyond the limits of the Contract Area of the Lessee into the
contract area of another lessee, upon the invitation of the Minister the Lessee shall (jointly with
the lessee of the adjoining contract area) prepare and submit to the Minister within the time
specified by the Minister a unitization programme of exploration and exploitation of the
Hydrocarbons Reservoir. If such a unitization programme is not submitted within the applicable
timeframe, the Minister shall prepare such a programme and the Lessee shall perform and
observe all the terms and conditions thereof, failing which the Lessor shall be entitled to terminate
this Agreement in accordance with paragraph 15 of Article 5 of the Hydrocarbons Law.

if a Hydrocarbons Reservoir extends beyond the limits of the Contract Area of the Lessee into an
area where the Minister has the exclusive rights of exploration and exploitation, upon invitation by
the Minister, the Lessee shall prepare a joint development plan for the exploration and
exploitation of the Hydrocarbons Reservoir. Following the submission of a joint development plan,
the Lessor shall proceed in accordance with paragraph 15 of Article 5 of the Hydrocarbon Law.

As from the date when the Minister invites the Lessee to prepare a unitization program in
accordance with Article 11.1, or a joint development plan in accordance with Article 11.2, the time
limits set for the fulfillment by the Lessee of its contractual obligations shall be suspended only
insofar as the obligations are solely and directly related to matters arising under the unitization
process described in this Article 11.

ARTICLE 12 - ENVIRONMENTAL PROTECTION

All terms in this Article 12 will be considered according to the legislation in force, unless otherwise
provided herein.

The Lessee shall:

(a) conduct all Petroleum Operations in a manner which will assure the protection of
environment in accordance with Good Oilfield Practices;

(b) carry out all Petroleum Operations in full compliance with:
(i) the Environmental Laws;
(ii) the approved Strategic Environmental Assessment (SEA);

(ii) the Terms of Environment (ToE) resulting from the relevant Environmental impact
Assessment (EIA) procedure; and

(iv) any additional Environmental Action Plan (EAP),
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7269

12.3

12.4

125

pursuant to this Article and Good Oilfield Practices, while ensuring that such operations are
properly monitored;

{c) employ modem and appropriate techniques in accordance with Good Oilfield Practices, for
preventing any environmental damage that might be caused by the Petroleum Operations,
and for minimizing the environmental impacts of the Petroleum Operations and works
within the Contract Area and in adjoining or neighboring of more distant areas;

(d) properly and timely implement any Laws in force regarding the safety of Hydrocarbons
exploration and production activities during the period of Petroleum Operations;

{e) procure that the documentation on environmental compliance in conducting Petroleum
Operations, such as SEA, ToE or EAPs and associated documents are made available to
its employees and to its contractors and their subcontractors to develop adequate and
proper awareness of the measures and methods of environmental protection to be used in
conducting Petroleum Operations; and

4) ensure that any agreement between the Lessee and its contractors and their sub-
contractors relating to the Petroleum Operations shall include the terms as set out in this
Article 12 and any established measures and methods for the implementation of the
Lessee's obligations in relation to the environment under this Agreement.

The Lessee undertakes for the purposes of this Agreement to take all necessary and adequate
steps:

(a) to fully and timely fulfill all requirements of applicable Environmental Laws; and

(b) to prevent environmental damage to the Contract Area and neighboring or more distant
areas being caused by Petroleum Operations.

if the Lessor has on reasonable grounds reason to believe that any works or installations erected
by the Lessee or any operations carried out by the Lessee are endangering or may endanger
persons or any property of any other person or are causing pollution or are harming wildlife or the
environment to a degree which the Lessor deems unacceptable, the Lessee may take remedial
measures within such period as may be determined by the Lessor and may repair any damage to
the environment, the costs of such remedial action to be borne by the Lessee. If the Lessor
deems it necessary, it may require the Lessee to discontinue Petroleum Operations in whole or in
part until the Lessee has taken such remedial measures or has repaired any damage.

The measures and methods to be applied by the Lessee for purposes of complying with the terms
of this Article 12 shall be determined in timely consultation and agreed with the Lessor prior to the
commencement of the relevant Petroleum Operations, and whenever there is a significant change
in the scope or method of carrying out Petroleum Operations, and the Lessee shall take into
account Good Oilfield Practices as well as the relevant requirements of the ToE.
7270

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

12.6

Pursuant to the above 12.2(a) provision, the Lessee shall prepare and submit to the competent

governmental authority, an Environmental impact Study (EIS) for the relevant Petroleum

Operations in respect of which an EIA procedure is required. The EIS shall, as a minimum:

(a) fully comply with the requirements of the EIA legislation in force;

(b) meet the requirements and guidelines set out by SEA; and

(c) be prepared by a third party with adequate expertise in the field of environmental studies, which

12.7

12.8

12.9

12.10

12.11

12,12

12.13

12.14

will be appointed by the Lessee to work on its behalf,

Each project, work, activity or any other part of the Petroleum Operations that is subject to an
EIA, shall commence only after the ToE have been approved,

Any modification, expansion, improvement or modernization of a project, work, activity or any
other part of the Petroleum Operations with approved ToE, requires compliance with the relevant
provisions of EIA legislation, The same applies for the renewal (time extension) of the ToE
decision.

In case of activities for which an ElA ts not mandatory but nevertheless it is reasonably expected
that some minor environmental impacts may occur, as in particular for the case of seismic
surveys, the Lessee shall prepare an EAP, to determine, assess and mitigate these impacts,
focusing on prevention and minimization thereof in accordance with Good Oilfield Practices,

The EAP shall be submitted to the Lessor for review and must be complied with by the Lessee.

The Lessee shall include in each Annual Work Programme and Budget to be submitted to the
Lessor, an environmental report on the work to be undertaken as provided in that document, as
well as on the work undertaken in accordance with the preceding Annual Work Programme and
Budget.

Before carrying out any drilling activities, the Lessee shall fully meet the requirements of the
applicable legislation for safety, contingency (i.e. oil spill, fire, accident, emissions etc.) and major
hazard management plans.

In the event of any emergency or accident arising from Petroleum Operations affecting the
environment, the Lessee shall immediately notify the Lessor, giving details of the incident and
immediately implement the relevant contingency plan. In dealing with any emergency or accident
affecting the environment, the Lessee shall at all times take such action as is prudent and
necessary in accordance with the Environmental Laws and Good OilfieKi Practices in the
circumstances.

The Lessee shail not be liable for any environmental condition or damage existing in the Contract
Area prior to the commencement of the Lessee's operation therein and nothing in this Agreement
shall be construed to hold the Lessee liable in relation to any such pre-existing condition of
damage. For this purpose, a baseline report shall be prepared by the Lessee, to detail the
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7271

13.1

condition of the environmental parameters and resources at the time prior to operation
commencement. The baseline report shall be submitted for review to the Lessor. If no objections
will rise by the latter within twenty (20) Business Days, the report is deemed accepted.

ARTICLE 13 - ROYALTIES

In accordance with the Presidential Decree, the Lessee shall pay to the Lessor a Royalty on all
Hydrocarbons and By Products Produced and Saved in the Contract Area. The Royalty shall be
calculated and payable in accordance with the provisions of this Article 13.

For the purposes of this Article 13:

“Actual In-Kind Royalty” means, in respect of the First Period or any subsequent Calendar
Quarter, the In-Kind Royalty determined in accordance with Article 13.5.(b);

“Actual Production” means, in respect of the First Period or any subsequent Calendar
Quarter, the total quantity of Hydrocarbons and By Products Produced and Saved from the
Contract Area during that First Period or that Calendar Quarter, as the case may be, as set out
in a statement prepared by the Lessee in accordance with Article 13.7 and Section 5 of Annex
C (the “Exploitation Statement’);

“Cash Royalty” means any Royalty the Lessor elects to take in cash in accordance with
Article 13.3;

“Cash Royalty Calculation Date” means each of the following dates: (i) in respect of the First
Period, and in respect of each subsequent Calendar Quarter, that date which is thirty (30)
calendar days after the commencement of the next Calendar Quarter; and (ji) the date of
termination of this Agreement;

“Cash Royalty Payment Date” means each of the following dates: () in respect of the First
Period, and in respect of each subsequent Calendar Quarter, that date which is forty-five (45)
calendar days after the commencement of the next Calendar Quarter, and (ji) the date of
termination of this Agreement;

“Cumulative Gross Inflows” means, in respect of the First Period of any subsequent
Calendar Quarter, the cumulative gross value of:

(a) Hydrocarbons and By Products Produced and Saved (as determined under the
provisions of Article 16) from the Contract Area;

(b) sales of assets acquired for use in connection or associated with the Petroleum
Operations; and

(c) the net proceeds of the transactions described in paragraph 3.6 of Annex C, any other
income in connection or associated with Petroleum Operations including, but not limited to,
7272

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

tariff income derived from the construction and operation of pipelines to convey each Co-
Lessee's Hydrocarbons and By-Products, whether such income is due to the Co- Lessee or its
Affiliate Enterprise income derived for the generation of electrical power and income resulting
from any insurance policy or indemnity, for all years from the date of first commercial
production up to and including the fast day of that First Period or subsequent Calendar
Quarter, as the case may be. For the purposes of this definition, gross value means the value
prior to the deduction of any Royalty, taxes, duties or other fiscal impositions, transportation,
handling, agency or any other costs or expenses of any nature whatsoever.

“Cumulative Total Outflows” means, for the First Period and all subsequent Calendar
Quarters, the cumulative sum of all Exploration Costs, Exploitation Costs, Operating Costs and
other deductible costs referred to in Section 3 of Annex C for all periods from the Effective
Date up to and including the last day of that First Period and each subsequent Calendar
Quarter, as the case may be;

“Estimated In-Kind Royalty” means, in respect of the First Period or any subsequent
Calendar Quarter, the estimate of the In-Kind Royalty for such period, as determined in
accordance with Article 13,5.(a);

“Estimated In-Kind Royalty Calculation Date” means each of the following dates: (i) in
respect of the First Period, such date (as agreed between the Parties) which is at least two (2)
Months prior to the estimated date of first commercial production; and (ii) in respect of each
subsequent Calendar Quarter, such date (as agreed between the Parties) which is at least two
(2) Months prior to the first day of that Calendar Quarter;

“Estimated Production” means in respect of the First Period and each subsequent Calendar
Quarter, the Lessee's estimate of the total quantity of the Hydrocarbons and By Products to be
Produced and Saved from the Contract Area during such period;

“Estimated R Factor” means, in respect of: ()) the First Period and the next Calendar Quarter,
the Lessee's estimate of what the R Factor will be for each such period; (fi) the second
Calendar Quarter after the First Period, the R Factor for the First Period; and (ji) each
subsequent Calendar Quarter, the R Factor for that Calendar Quarter which immediately
preceded the immediately preceding Calendar Quarter;

“Estimated Royalty Percentage” means, in respect of the First Period and in respect of each
subsequent Calendar Quarter, the Royalty Percentage for such period calculated by reference
to the Estimated R Factor for that period;

“First Period” means, that period from the date of the notice sent by the Lessee to the Lessor
in accordance with Article 7.4, informing the Lessor that a Discovery is commercially
exploitable up to the commencement of that Calendar Quarter which immediately succeeds
the date of first commercial production;
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7273

13.2

13.3

“In — Kind Royalty” means any Royalty the Lessor is deemed to elect to take in — kind in
accordance with Article 13.3;

“In-Kind Royalty Calculation Date” means each of the following dates: ()) in respect of the
First Period and each subsequent Calendar Quarter that date which is thirty (30) calendar
days after the commencement of the next Calendar Quarter; and (ji) the date of termination of
this Agreement;

“Royalty Percentage” means, in respect of the First Period and in respect of each
subsequent Calendar Quarter, that percentage, calculated by reference to the R Factor, such
that, if the R Factor in respect of such period is:

@) lower than or equal to 0.5, the Rayalty Percentage shall be 2%;

b) higher than 0.5, but lower than or equal to 1, the Royalty Percentage shail be 5%;
¢) higher than 1, but lower than or equal to 1.5, the Royalty Percentage shall be 8%;
d) higher than 1.5, but lower than or equal to 2, the Royalty Percentage shall be 11%;
e) higher than 2, but lower than or equal to 2.5, the Royalty Percentage shall be 14%;
f) higher than 2.5, but lower than or equal to 3, the Royalty Percentage shall be 17%;
g) higher than 3 the Royalty Percentage shall be 20%;

“R Factor” means, in respect of the First Period and in respect of each subsequent Calendar
Quarter, the product of: (i) Cumulative Gross Inflows for the First Period or that Calendar
Quarter, as the case may be, divided by (ji) Cumulative Total Outflows for the First Period or
that Calermiar Quarter, as the case may be;

Regarding the calculation of the R factor: (I) Any amounts deposited in the special reserve for
decommissioning of removal of installations and the rectification of the Contract Area
(‘Abandonment’) and if applicable, the total amount of actual expenses for Abandonment
work not covered by the special reserve are considered and shall be treated as deductible
costs. (ji) All costs and expenses, in relation to the loans to finance the Petroleum Operations,
including but not limited to, interest and finance charges incurred by each Co-Lessee are not
considered a deductible cost. (ji) Royalties are included in the denominator (Cumulative Total
Qutflows) of the R factor;

The Royalty to be paid by the Lessee to the Lessor shall be calculated as a percentage of the
Hydrocarbons and By Products Produced and Saved from the Contract Area in respect of the
First Period and each subsequent Calendar Quarter in accordance with the following provisions of
this Article 13.

The Lessor may elect, in its absolute discretion, to take its Royalty in-kind (‘In-Kind Royalty”), or
in cash (‘Cash Royalty’) or in a combination of both in respect of any Calendar Year. If the
7274

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

13.4

13.5

Lessor wishes to take all or part of the Royalty as a Cash Royalty the Lessor shall advise the
Lessee of its intention in writing not less than ninety (90) calendar days before the
commencement of each Calendar Year (or for the first Calendar Year in which Hydrocarbons are
produced, at least two (2) Months prior to the estimated date of first commercial production). The
Lessor shall also specify the percentage of Royalty entitlement it intends to take as a Cash
Royalty during that year (or in respect of the first Calendar Year in which Hydrocarbons are
produced, during the remaining part of that Calendar Year). If the Lessor does not elect to take all
or part of the Royalty as a Cash Royalty, in respect of any Calendar Year the Lessor shall be
deemed to have elected to take all of the Royalty as an In-Kind Royalty in respect of that
Calendar Year. That proportion of the Royalty the Lessor is to take as a Cash Royalty shall be
calculated and paid in accordance with Article 13.4. The proportion of the Royalty the Lessor is to
take as an In-Kind Royalty shall be calculated and delivered in accordance with Article 13,5.

If, in respect of any Calendar Year, the Lessor elects to take any part of its Royalty as a Cash
Royalty, the following provisions shall apply:

(a) The Cash Royalty (if any) in respect of the First Period and each subsequent Calendar
Quarter shall be calculated on the Cash Royalty Calculation Date in respect of the First
Period or that subsequent Calendar Quarter, as the case may be, and shall be paid by the
Lessee to the Lessor on the Cash Royalty Payment Oate in respect of the First Period or
that subsequent Calendar Quarter, as the case may be.

(b) On the Cash Royalty Calculation Date in respect of the First Period and on the Cash
Royalty Calculation Date in respect of each subsequent Calendar Quarter, the Lessee shall
determine the amount of the Cash Royalty for such period by:

(i) determining the R Factor and then the Royalty Percentage in respect of the First
Period or that subsequent Calendar Quarter, as the case may be;

(ii) multiplying the Royalty Percentage determined in accordance with Article 13.4. b@
above by the Actual Production for the First Period or that Calendar Quarter, as the
case may be;

(ii) multiplying the amount determined in accordance with Article 13.4,(b) (ii) by a
percentage which is equal to the percentage of the Royalty for that Calendar Year for
which the Lessor has elected to take Cash Royalty in accordance with Article 13.3;
and

(iv) calculating the cash value of the amount determined in accordance with Article
13.4.(b) in accordance with Article 16.

If, in respect of any Calendar Year, the Lessor is deemed to elect to take any part of its Royalty
as an In-Kind Royalty, the following provisions shall apply:

(a) On the Estimated In-Kind Royalty Calculation Date in respect of the First Period and each
subsequent Calendar Quarter, the Lessee shall:
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7275

36

{i) determine the amount of the Estimated In-Kind Royalty by:

(A) determining the Estimated R Factor and then the Estimated Royalty Percentage
for the First Period or that Calendar Quarter, as the case may be;

(8) multiplying the Estimated Royalty Percentage determined in accordance with
Article 13.5,(a)(i)(A) by the Estimated Production for the First Period or that
Calendar Quarter, as the case may be; and

(C) multiplying the amount determined in accordance with Article 13,5.(a)()(B) above
by a percentage which is equal to the percentage of the Royalty for that Calendar
Year which the Lessor is deemed to have elected {o take Royalty in-kind in
accordance with Article 13.3;

(ii) with the Lessor, prepare a programme pursuant to which the Lessor shall take delivery
of such Estimated In-Kind Royalty during such period, and the Lessee shall be obliged
to deliver the Estimated In- Kind Royalty in accordance with the agreed programme at
the delivery point agreed between the Parties in the Development and Production
Programme.

(b) On the In-Kind Royalty Calculation Date in respect of the First Period and each subsequent
Calendar Quarter the Lessee shall determine the amount of the In-Kind Royalty by:

(i) determining the R Factor and then the Royalty Percentage for the First Period or that
Calendar Quarter, as the case may be;

(i) muttiplying the Royalty Percentage determined in accordance with Article 13.5.(b)()
above by the Actual Production for the First Period or that Calendar Quarter, as the
case may be; and

(iii) multiplying the amount determined in accordance with Article 13,5.(b)(i) by a
percentage which is equal to the percentage of the Royalty for that Calendar Year
which the Lessor is deemed to have elected to take in kind in accordance with Article
13.3.

(c) if the Estimated In-Kind Royalty for the First Period or any subsequent Calendar Quarter is
jess than or greater than the Actual In-Kind Royalty for the same period, then an
appropriate adjustment shall be made to future In- Kind Royalties or Cash Royalties to be
delivered or paid by the Lessee to the Lessor in order to correct any such difference
according to the provisions of article 2.3(b) of the Presidential Decree.

If a Cash Royalty shall become due to the Lessor, each Co-Lessee, according to its interest in
this Agreement, shall acquire ownership of any extracted Hydrocarbons by acquiring possession
thereof at the wellhead. If an In-kind Royalty shall become due to the Lessor, the Lessor and
each Co-Lessee shall become, as from the time of the extraction of the Hydrocarbons until actual
delivery of the Royalty to the Lessor is made in kind, joint owners thereof in proportions by which
7276

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

137

13.8

13.9

13.10

the Lessor's Royalty entitlement and the Lessee’s Royalty entitlement (after deduction of the
Lessors Royalty entitlement) for the First Period or for that Calendar Quarter, as the case may
be, bear to the total volume of Hydrocarbons Produced and Saved in the First Period or in that
Calendar Quarter, as the case may be.

Within fourteen (14) calendar days of the end of the First Period and of the end of each
subsequent Calendar Quarter, the Lessee shall submit to the Lessor a statement showing the
Actual Production for the First Period or for that Calendar Quarter, as the case may be, in
accordance with the procedure and as contemplated in Section 5 of Annex C.

The Lessee shall bear all risks, costs and expenses associated with the Lessor's In- Kind Royalty
up to the delivery point agreed between the Parties in the Development and Production
Programme, and the Lessor shall bear all tisks, costs and expenses beyond that delivery point.

Subject to the provisions of this Article conceming the Lessor's right to take an In- Kind Royalty,
each Co-Lessee shall be entitled to expoit freely any Hydrocarbons and By-Products produced.,

Without prejudice to the provisions of Aiticle 1.4 and notwithstanding anything to the contrary in

this Agreement, any payment due to the Lessor under this Article 13 shall be made by the
Lessee.

ARTICLE 14 - TAXATION

The tax regime of this Agreement is exclusively governed by the provisions of the present Article, and,
with the exception of paragraph 5 of article 8 and paragraphs 10 and 11 of article 9 of Law 2289/1995, the
provisions of articles 8 and 9 of Law 2289/1995 (Official Government Gazette Vol. A’ 27) do not apply.

144

142

Each Co-Lessee shall be subject to a special income tax, at a rate of twenty per cent (20%) and
to a regional tax, ala rate of five per cent (5%), without any additional ordinary or extraordinary
contribution, duty or other encumbrance of any kind, in favour of the State or any third party. The
tax shall be imposed on the net taxable income eamed by each Co-Lessee’s contractual
Operations, as determined by the provisions of this article of this Agreement. Each Co-Lessee will
be jointly and severally liable for the income tax due by the remaining Co-Lessees. The imposition
of this tax exhausts the income tax obligations of each Co- Lessee as well as its
shareholders/partners/members, with respect to the profits resulting from its contractual
operations, The assessed tax is payable in one payment. Notwithstanding the provisions of the
Income Tax Code and the Taxation Procedures Code, each Co-Lessee shall be exempted from

the obligation of advance payment of income tax for the tax corresponding to income arising from
its contractual operations.

All the works, the purchases of fixed assets and the other expenses which are required for the
fulfillment of the purposes of the present Agreement as stipulated in detail in paragraph 7 of the
present Article are carried out by the Operator in its name on behalf of the Co-Lessees. The
Operator concludes the required contracts, receives the relevant invoices in accordance with the
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7277

14.3

144

145

14.6

tax legislation as in force and records them in its books separately per each exploration or
exploitation area. The Operator issues a monthly clearance document until the 15th day of the
following month allocating the above expanses to each Co-Lessee in accordance with the
percentage that each Co-Lessee holds in the present Agreement. VAT, where applicable, is
passed on to each Co-Lessee through the clearance document. The clearance document which
constitutes a record to be used for the accounting entries in the books of the Co-Lessees and the
Operator, ts accompanied by copies of the relevant records, by which the initial entries in the
books of the Operator have been made. In case the Operator is one of the Co-Lessees the
allocation concems the remaining Co-Lessees. The amounts received by the Operator from the
Co-Lessees for covering the expenses of the Operator do not constitute gross revenues of the
Operator for the purposes of this Article and for income tax purposes. In addition to the expenses
which are allocated to each Co-Lessee as above, each Co-Lessee shall have the right to deduct
expenses stipulated in paragraph 7 of the present Article and carried out by the Co-Lessee itself.

Each Co-Lessee shall maintain books and records that fully reflect its transactions, according to
tax legislation and the accounting standards that are prescribed under Greek legislation, and in
which it shall maintain separate income and expenses accounts for each exploration or
exploitation area,

The amounts that are recorded as income and expenses in the accounts specified in the
preceding paragraph, shail be determined in paragraphs 6, 7 and 8 of this article. Specifically with
regard to licenses that fall within the provisions of Law 2289/1995, up to fifty per cent (50%) of the
expenses of exploration operations in one Contract Area may be included in the expenses of
another Contract area for which the Lessee or each Co-Lessea holds an exploitation license
according to the provisions of Law 2289/1995 and has commenced the production of
hydrocarbons. Such a transfer of expenses is realized, in the case of each Co-Lessee, in
accordance with its participation percentage in the present Agreement. Both exploration
operations expenditures and the related depreciations of this category are accounted for in
separate accounts in the books of each Co-Lessee. Net taxable income shall be the difference
resulting between the amounts credited as income and the amounts debited as expenses as such
amounts are shown in the consolidated account for the entire contract area,

For the purposes of determining each Co-Lessee's annuai taxable income, the permissible
depreciation level of the value of the expenses incurred for exploration and the exploitation
infrastructure and the remaining fixed assets, including expenses incurred prior to the production
of hydrocarbons and expenses of the first establishment, recorded in the income and expenses
account in accordance with paragraph 7, is equal to forty percent (40 %) of the value of the
annually Produced and Saved Hydrocarbons and By-products. Any depreciation taking place in
accordance with the above may not exceed the expenses incurred for exploration and the
acquisition value of the assets to be depreciated, The valve of the annually Produced and Saved
Hydrocarbon and By-products is determined in accordance with article 16 of this Agreement.

The income and expenses account of each exploitation area is credited with the following:
7278

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

@)

(b)
(c)

(a)

the value of the hydrocarbons and their by-products produced and sold by the each Co-
Lessee;

the value of royalties paid in kind to the Lessor;

the proceeds of the sale of assets to the extent that such proceeds exceed the acquisition
value thereof and, in the case of fixed assets, to the extent that such proceeds exceed the
value thereof not yet depreciated; and

any other income connected with the contractual operations or, deriving from the
transportation of products through the Lessee’s pipelines on behalf of independent third
parties, within the country and within areas defined by paragraph 1 of article 148 of the
Mining Code or resulting from the receipt of any insurance or other compensation.

In the event that any of the above revenues are derived by the Operator in the name and on behalf
of the Co-Lessees such revenues will be allocated to the Co-Lessees by application of paragraph

2.

14.7 The income and expenses account of each exploration or exploitation area is debited with the
following:

{a)

(b)

©

(@

)

the expenses that are incurred for the exploration, the exploitation infrastructure and the
other fixed assets, including expenses incurred prior to the commencement of the
exploitation of hydrocarbons, as well as the expenses of the first establishment, which are
calculated in accordance with paragraph 4 of this article;

current production expenses, and particularly the expenses incurred for materials, supplies
or energy used or consumed, salaries and related expenses and expenses incurred for
services provided by third parties;

general expenses incurred in the country for the Co-Lessee's contractual operations,
including specifically expenses for salaries, rental costs for fixed and movable assets and
insurance premiums;

amounts for salaries of managers or employees of the Co-Lessee's offices abroad and for
general administrative expenses of such offices according to the services provided by them
relating to the contractual operations. Such amounts shall not exceed a percentage of the
corresponding expenses incurred in Greece, as determined by P.D. 127/29.05.1996
(Official Govemment Gazette Vol. A’ 92);

amounts of interest on loans and other bank charges incurred for the purpose of securing
financing or enabling each Co-Lessee to obtain credit in any other manner for the
performance of the contractual operations, with the exception of exploration operations and
the delineation of deposits, The following interest charges shall be excluded: 1) the
amounts by which the interest paid exceeds a reasonable interest rate according to the
arm's length principle; 2) the amounts by which the revenues from the production of
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7279

14.8

14.9

14.10

14.11

14.12

hydrocarbons are used to finance capital investments in fixed development assets during
the production;

(f} amounts for bad debt provisions according to the provisions of the Income Tax Code as
well as any compensation paid for damages caused to third parties;

(g) the non-depreciated value of destroyed or abandoned assets;

(h) any other current expense or loss relating to the contractual operations, provided that such
expense or loss shall be deductible from the gross income in accordance with the general

income tax provisions;

@ any amount deposited in a special account held with one or more banks lawfully operating
in Greece, which shail be used for the satisfaction of the Lessee’s obligations relating to the
termination of the exploitation. The amount accumulated shall appear in a reserve account
and, any amount not used shall be taxed upon the termination of exploitation;

4) any amount of the Royalty to be paid in cash of in kind, as determined in accordance with
article 13 of this Agreement.

Revenues and expenses that cannot be attributed exclusively to a specific exploitation area are
apportioned between all of the exploitation areas of the contract area, as more particularly
prescribed by P.O, 127/29.05.1996 (Official Government Gazette Vol. A’ 92).

The value of the hydrocarbons and their by-products is determined in accordance with article 16
of this Agreement.

Losses incurred in respect of a particular Exploitation Area prior to the commencement of any
exploitable production shall be carried forward without any restrictions for such period. From the
commencement of any exploitable production and thereafter, the general income tax provisions
shall apply in relation to the carrying forward of losses...

In the event of a suspension of exploitable production in accordance with article 26 of this
Agreement, the suspension period shail not be taken into account for the purposes of calculating
the time period for which the transfer right of taxable losses applies in accordance with the
general income tax provisions.

The actions of: the grant of hydrocarbon exploration and exploitation rights to he Lessee in
accordance with this Agreement, the transfer of rights by each Co-Lessee pursuant to
agreements concluded in accordance with paragraphs 4 to 8 of article 7 of Law 2289/1995 and
Article 20 of this Agreement, the sale of hydrocarbons produced by each Co-Lessee, the project
contracts entered into for contractual purposes by the Lessee with contractors and by contractors
with subcontractors, the lease, the granting or the acquisition in any other manner of the use of
property in accordance with the provisions of this Agreement shall be objectively exempt from any
general or special, ordinary or extraordinary tax, duty, stamp-duty, dues, ordinary or extraordinary
contribution and deduction and are generally exempted from any financial charge in favor of the
7280

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

14.13

14.14

14.15

State and any third party. With respect to VAT, the provisions of the VAT Code (Law 2859/2000),
as In force, shall apply. The capital gains resulting from the first transfer of the rights of each Co-
Lessee pursuant to agreements concluded in accordance with paragraphs 4 to 8 of article 7 of
Law 2289/1995 and Article 20 of this Agreement that is effected during a period of six (6) months
from the commencement date of this Agreement is exempt from income tax, provided that the
consideration paid does not exceed the aggregate amount of payments made by such person for
the implementation of the contractual operations against the proportion transferred.

The loan or credit agreements granted to each Co-Lessee by banks or financial institutions or
legal entities of any nature foreign or domestc, in order for the contractual operations for
hydrocarbons exploration and exploitation to be performed, the interest accrued and as payment,
as well as the payments (cash calls) paid by each Co-Lessee to the Operator shall be objectively
exempt from any general or special, ordinaty or extraordinary tax, duty, stamp-duty, dues,
ordinary or extraordinary contribution and deduction and are generally exempted from any
financial charge in favor of the State and any third party, save for the contribution of Law 128/75.
Interest accrued on the aforementioned loan and credit agreements are not exempt from income
tax. With respect to VAT, the provisions of the VAT Cade (Law 2859/2000), as in force, shall
apply.

The above provisions shall apply notwithstanding the provisions of the Income Tax Code (Law
4172/2013 (Official Government Gazette Vol. A’ 167), which shall apply only with respect to
issues that are not addressed by this article.

The Code on taxation of inheritance, donations, gifts inter vivos and lottery gains, as ratified by
the first article of Law 2961/2001 (Official Govemment Gazette A’ 226) shall apply in the event
that the conditions for its application are met.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7281

ARTICLE 15 - FEES AND BONUSES

15.1 The Lessee shall pay the following surface fees:

(a) Ten (10) Euros per square kilometer of the Contract Area annually during the Exploration
Stage (First Phase);

(b) Fifteen (15) Euros per square kilometer of the Contract Area annually during the
Exploration Stage (Second Phase);

(c) Twenty (20) Euros per square kilometer of the Contract Area annually during the
Exploration Stage (Third Phase) and any extension thereof as provided for in Article 2.3;
and

(d)_ in addition to any fees paid in respect of paragraphs (a), (6) and (c) above, two hundred
(200) Euros per square kilometer of the Exploitation Area annually during the Exploitation
Stage.

For the Calendar Year in which this Agreement is executed, the surface fee set forth in paragraph (a)
above shall be prorated from the Effective Date through December 31st of said Calendar Year, and shall
be paid within thirty (30) calendar days after the Effective Date.

For succeeding Calendar Years, the surface fees set forth in paragraphs (a), (b) and (c) above shall be
paid in advance, thirty (30) calendar days before the beginning of each Calendar Year,

For the Calendar Year in which the Exploitation Period commences with regard to the Contract Area, the
surface fee set forth in paragraph (d) above shall be prorated from the date the Exploitation Period
commences through December 31st of said Calendar Year.

For succeeding Calendar Years the surface fees set forth in paragraph (d) above shall be paid in
advance, thirty (30) calendar days before the beginning of each Calendar Year.

Surface fees shali be calculated based on the surface of the Contract Area and, where applicable, of the
Exploitation Area(s) held by the Lessee on the date of payment of said surface rentals. In the event of a
surface relinquishment during a Calendar Year or in the event of Force Majeure, the Lessee shall have no
fight to be reimbursed for any surface fees already paid.

15.2 The Lessee shall pay the following amounts as a bonus:

(a) Five hundred thousand Euros (500.000 €) as signature bonus within thirty (30) calendar
days after the Effective Date;
7282 E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

(b) A one-time bonus of One milion and five hundred thousand Euros (1.500.000 €) after
cumulative production from the Contract Area first reaches Ten million barrels of oil
equivalent (10.000.000 boe);

(c) Aone time bonus of Seven million and five hundred thousand Euros (7.500.000 €) after
cumulative production from the Contract Area first reaches Fifty million barrels of oil
equivalent 50.000.000 boe);

(Aone time bonus of Fifteen million Euros (15,000,000 €) after cumulative production from
the Contract Area first reaches One hundred million barrets of oj] equivalent (100,000.000
boe);

Such payment shail be made within thirty (30) calendar days following the last day of the sixty (60)
calendar days’ period,

The surface fees and bonuses required under this Article shall not be included in the Cumulative Total
Outflows for the purposes of calculating the Royalty under Article 13.

15.3. The Lessee shall also contribute to the training and improvement of the professional skills of the
local staff in accordance with the provisions of the Hydrocarbon Law and a plan established in
agreement with the Minister at the end of each Calendar Year. For that purpose:

(a) during the Exploration Stage, the Lessee shall spend on said plan or, at the Minister's
election, place at the disposal of the Minister for implementing said plan, a minimum
amount of Fifty thousand Euros (50.000 € per year; and

(b) from the date that the Lessee declares a Discovery to be commercially exploitable under
Article 7.4, said amount shall be increased to One hundred thousand Euros (100.000 €) per
year.

15.4 All payments from the Lessee to the Lessor under this Agreement shall be made free of any
deduction including, without limitation, any deduction by way of claim, counterclaim or set off.

ARTICLE 16 - VALUATION OF HYDROCARBONS

Taking into account the provisions of the Presidential Decree, the value of any Hydrocarbons Produced
and Saved shall be determined as follows:

16.1 For Crude Oil

(a) In the case of Arm's Length Sales (as defined herein below) of Crude Oil by the Lessee to
independent Third Parties: the price shall be the price free on board at the ptace of loading,
(‘FOB Greece Point of Delivery’) actually realised by the Lessee provided that the said price
is true and reasonable. A price shall be considered reasonable if it does not unduly differ
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7283

from the official selling price, as fixed from time to time by the major crude oil exporting
countries for Crude Oil closest in quality to that produced and sold by the Lessee, after
adjustment of such price to allow for variations-in specific gravity, sulphur content, volumes,
transportation costs and tems of sale (the “Official Price”). in the event of Cost Insurance
Freight (CIF) sales, appropriate deductions shall be made for applicable insurance and
freight charges to calculate the FOB Greece Point of Delivery price.

(b)

(i) In the case of sales by the Lessee to Affiliate Enterprises and in the case of quantities
retained by the Lessee for its own refining or use, and for any Crude Oi received in kind
by the Lessor: the average weighted price, free on board (FOB) at the place of loading,
in each Calendar Quarter, as established by Arm's Length Sales of similar types of
Crude Oil effected during such quarter from the production of the Contract Area by the
Lessee to Independent Third Parties and by the Lessor to third parties.

(ii) f, during any Calendar Quarter, no Ams Length Sales of any type of Crude Oil have
been made by the Lessee to Independent Third Parties, nor by the Lessor to third
parties, other than to legal entities directly of indirectly controlled by the State or to other
states, the price shall be the Official Price,

(c)_ In the event that, for the purposes of paragraphs (a) and (b) of this Article 16.1, the Parties
cannot ascertain the Official Price of the Crude Oil produced and sold, then the price shall
be as determined in accordance with paragraph (e) of this Article 16.1 for Crude Oil which,
at the time of the calculation, is being freely and actively traded in the intemational market
and has similar characteristics (such as, by way of example only, specific gravity and
sulphur content) to the Crude Oil in respect of which the price is being determined (the
“Marker Crude"), The FOB selling price for the Marker Crude shall be ascertained from the
Platts Crude Oil Market Wire daily publication (“Platts”).

(@)_In the event the Parties fail to agree upon the identity of the Marker Crude, Arficle 16.3 shall
apply.

(e) The price, for the purposes of paragraph (c) of this Article 16.1, shall be the arithmetic
average price per barrel of the Marker Crude during the preceding five consecutive days
high and low FOB prices for each day, as published by Platts, of the Marker Crude after
adjusiment of such prices to allow for variations in quality, transportation costs, delivery
time, payment terms, the market area in which the Crude Oil js being sold, the prices
available within the domestic market, product yield, seasonal variation in price and demand,
market trends, other contract terms to the extent known and other relevant factors. Where
the calculation for the average price includes a weekend or a day upon which Platts is not
published, then the last published price shall be applied for the day or days upon which
Platts is not available.
7284

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

16.2

163

64

(f) The FOB prices referred to in paragraph (e) of this Article 16.1 shall not include official sales

prices set by governmental authorities or other prices established in government
transactions, exchanges, barter, spot sales, restricted or distress transactions, any other
transactions which are associated with special financial or commercial considerations or
other dispositions not consistent with prevailing market prices for similar Crude Oil.

(g) In the event that Platts ceases to be published for a period of 30 consecutive days, the

Parties shall agree on an alternative daily publication of similar nature and stature used in
the international petroleum industry. If the Parties cannot agree on the identity of an
alternative daily publication as aforesaid, Article 16.3 shall apply.

(h) For the purposes of this Article 16.1, the expression “Arm's Length Sales” means sales

entered into between a willing seller and a willing purchaser on commercial terms reflecting
current open market conditions and excludes exchanges, barter, ‘restricted or distress
transactions or any other transaction which is associated with special financial or
commercial considerations.

For Natural Gas, Condensate and other Hydrocarbons and By-Products

(a) In the case of Hydrocarbons and By-Products other than Crude Oil, if any, sold by the
Lessee, the price shall be the actual selling price as realised by the Lessee provided that
the said price is true and reasonable, A price shall be considered reasonable if it takes
account of prices current from time to time on the international market, the particular
characteristics of the product, and the price of alternative fuels in the place to which the gas
is delivered.

(b) In the case of Hydrocarbons and By-Products other than Crude Oil retained by the Lessee
for its own use or received in kind by the Lessor, the price shall be agreed by both the
Lessor and the Lessee, account being taken of the price referred to in the preceding
paragraph (a).

Final Determination

{n the event of any difference, dispute or failure to agree between the Lessor and the Lessee
about the value or price of any Hydrocarbons or the manner in which such value or price is to be
determined, in accordance with the provisions of this Article, the matter or matters atissue shall
be subject to final determination by the Sole Expert in accordance with Article 23.

For the purposes of this Aiticle, any reference to the “Lessee” shall be deemed to be a reference
to the Lessee or any Co-Lessee.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7285

171

172

17.3

174

18.1

18.2

ARTICLE 17 - MEASUREMENT OF HYDROCARBONS AND BY-PRODUCTS

The Lessee, using international standard measurement methods in accordance with Good
Oilfield Practices, shall measure all Hydrocarbons extracted at their place of extraction and shall
also measure all Hydrocarbons and By-Products Produced and Saved pursuant to Article 17,2.

Representatives of the Lessor shall have the right to be present at and observe such
measurement and to examine and test whatever appliances are used. If, upon such examination
or testing, any appliance shall be found to be out of order or defective in any way, the Lessor may
require that the same be put in order or replaced by the Lessee, and if any such request is not
complied with within a reasonable time specified by the Lessor, the Lessor may cause the said
appliance to be putin order or replaced and may recover from the Lessee the cost of so doing.

If upon examination by the Lessor, as aforesaid, any error or defect is discovered in an appliance,
such error or defect shall be deemed to have existed for three Months prior to its discovery or
from the date of the last examination and testing, which ever last occurred and quantities shall be
adjusted accordingly.

if the Lessee desires to effect modifications to the measuring instruments, it shall give reasonable
advance natice to the Lessor to enable the latter's representatives to attend the modifications.

ARTICLE 18 - SATISFACTION OF DOMESTIC REQUIREMENTS

Pursuant to paragraph 1 of article 7 of the Hydrocarbons Law, in case of war, danger of war or
any other state of emergency, the Lessee shall, upon request by the State, sell to the fatter all or
a specified portion of its share of the production of Hydrocarbons and By-Products from the
Exploitation Area.

The price charged for the quantities of Hydrocarbons and By-Products sold to the State pursuant
to Article 18.1, shail be the price fixed for the Hydrocarbons and By- Products received in kind by
the Lessor, in accordance with Article 16.

If, in the case of Crude Oil, the price taken is the average weighted price under Article 16.1(b)
pending the determination of such price, payment for the quantities sold to the State during each
Calendar Quarter shall be provisionally based on the corresponding average weighted price of
the preceding quarter, any resulting differences being adjusted after determination of the
definitive average weighted price. Detailed payment terms for such sales will be included in the
relevant sales agreement.
7286 EOHMEPIZ TH2 KYBEPNHZEQ (TEYXOZ NPOQTO)
ARTICLE 19 - RECORDS, REPORTS AND DATA INSPECTIONS
19.1 The Lessee shall, as specified in the present Article:

19.2

(3) keep current, complete and accurate records in the State of all Petroleum Operations
and its activities in the Contract Area;

(b) _ permit the Lessor's representatives to inspect the Petroleum Operations and the records
kept according to paragraph (a) above;

(c) submit to the Lessor ali Data, as required pursuant to paragraph 10 of Article 7 of the
Hydrocarbons Law; and

(d) maintain the Proprietary Data in Greece and ensure thal the Lessor has unrestricted
access to such data, as required pursuant to paragraph 10 of Article 7 of the Hydrocarbons
Law.

The following reports and data shall be supplied to the Lessor without delay upon being drawn up
or obtained:

(a) copies of geological surveys with supporting material, accompanied by the relevant
maps;

(b) copies of geophysicat surveys with supporting material, as well as copies of recorded
seismic magnetic tapes; and interpretation reports;

(i) in the case of drilling, daily reports while drilling is in progress and copies of records
containing full particulars of;

(ii) the drilling, operations, deepening, testing, plugging and abandonment of wells;
(iii) the strata and subsoil through which wells are drilled;
(iv) the casing inserted in wells and any alteration in such casing; and

{v) any formation water, other minerals as per Article 7.2, or dangerous substances
encountered;

(c) copies of records on production tests carried out, as well as any survey relating to the
initial production of each well;

(d) copies of all analysis reports of core samples and sampling procedure followed;

(e) copies of any other technical reports which may be drawn up regarding the Petroleum
Operations; and
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7287

19.3

19.4

19.5

19.6

19.7

19.8

19.9

19.10

() daily production reports and all relevant information related to production.

The Lessee shall, without delay after their execution, submit (in hard or electronic copy) to the
Lessor copies of all contracts entered into by it with suppliers (including Affiliated Enterprises),
contractors and sub contractors and others with respect to Petroleum Operations. The Lessor
may ask for clarification of the terms and prices of these contracts.

The Lessee shall submit to the Lessor detailed quarterly and annual financial and technical
reports of its activities under the Agreement. Quarterly reports shall be submitted within one (1)
Month of the expiration of each Calendar Quarter and the annual report within three (3) Months
of the end of each Calendar Year.

Within three (3) Months of the end of the Calendar Year in question - unless a shorter period is
provided for lodging the tax return under paragraph S$ of article 8 of the Hydrocarbons Law, in
which case this shorter period shall also apply ~ the Lessee shall submit to the Lessor copies of
income and expenditure accounts and of balance sheets drawn up in accordance with Annex C,

The Lessee shall submit representative samples of drilling cores and cuttings taken from each
well, as weil as samples of production fluids. Upon the expiration of this Agreement, samples of
drilling cores and cuttings remaining in the possession of the Lessee shall be delivered up to the
Lessor.

The Lessor warrants that it has title to all State Data and grants to the Lessee an unconditional,
royalty free, licence only for those State Data held or developed by the Lessor until the Effective
Oate valid for the duration of this Agreement to access, retain and use such data for the purposes
of conducting the Petroleum Operations, The Lessor shall have title to all Data and grants the
Lessee an unconditional royalty free licence vafid for the duration of this Agreement to access,
retain and use such data for the purposes of conducting the Petroleum Operations, Such licences
shall be exclusive in respect of State Data and Data relating to al! parts of the Contract Area
which have not been relinquished or surrendered by the Lessee and non-exclusive for the areas
relinquished or surrendered by the Lessee during the term of this Agreement. Notwithstanding the
above, the Lessor shall keep the State Data in relation to the Contract Area confidential but shall
be entitled to disclose such data for the pumposes of promoting tenders with respect to exploration
and production of hydrocarbons in adjacent areas.

The Lessor acknowledges the proprietary rights of the Lessee in the Proprietary Data, which shail
continue to be the property of the Lessee.

The Lessee shall duly submit, upon request, all Data and Proprietary Data for statistical purposes
as may be required under the Law.

The Lessee shall promptly report to the Lessor every discovery of fossil and minerals as per
Article 7.2.
7288

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

19.11

19,12

19.13

19.14

19,15

The Lessor shall keep all Data and Proprietary Data received from the Lessee in relation to all
parts of the Contract Area confidential. It may, however, subject to the provisions of Articles 19.15
and 19.16, disclose such data under its responsibility and subject to a separate undertaking of
confidentiality being executed, to independent scientific institutions or consultants, acting as the
Lessor's adviser in relation to the Petroleum Operations. It may also use the said data in the
conduct of an arbitration or during litigation between the Parties.

The Lessee shall not unreasonably withhold its consent to requests of the Lessor to publish or
communicate to independent scientific and academic institutions for scientific purposes, specific
parts of the Data if this can be done without detriment to the Lessee’s interests.

The Lessor and its representatives:
(a) shall have rights to:

(i) access the Contract Area at all reasonable times and reasonable intervals and with
reasonable prior written notice to the Lessee, at their own risk (save where injury or
damage results from the gross negligence or willful misconduct of the Lessee) and
expense;

(ii) observe Petroleum Operations; and

(iii) inspect al assets, records,Data and Proprietary Data owned or maintained by the
Lessee relating to Petroleum Operations,

provided that the Lessor and its representatives shall not interfere with the Petroleum
Operations in exercising such rights; and

(b) may make a reasonable number of surveys, drawings, tests and copies for the purpose
of monitoring the Lessee's compliance with the terms of this Agreement. In so doing, the
Lessor and its representatives shall be entitled to make reasonable use of the equipment or
instruments of the Lessee provided that no damage to the equipment or instruments or
interference with the Petroleum Operations which results from such use. The Lessor and its
representatives shall be given reasonable assistance by the Lessee for such functions, and
the Lessee shall afford to the Lessor and its representatives all facilities and privileges
afforded to its own personnel in the field, including the use of available office space and
housing free of charge.

Except as provided in Articles 19.12, 19.15 to 19.20, for the term of this Agreement, all Data
acquired by the Lessee in the course of this Agreement shall be kept confidential and not
reproduced or disclosed to third parties by either Party to this Agreement without the prior written
consent of the other party. The Lessee shall treat all State Data as confidential and shall not have
any rights over the aforementioned data other than the rights of Article 19.7,

The Lessor shall keep Data confidential and shall not reproduce or disclose such data to third
parties without the prior written consent of the Lessee. Notwithstanding the foregoing the Lessor
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7289

19.16

19.17

19.18

shail be entitled to reproduce or disclose to third parties Data that relate exclusively to any part of
the Contract Area that is relinquished or surrendered by the Lessee in accordance with this
Agreement.

All Proprietary Data shall be kept confidential and not reproduced or disclosed to third parties by
the Lessor without the prior written consent of the Lessee. Notwithstanding the foregoing the
Lessor shail be entitled to reproduce or disclose Proprietary Data to third parties at the expiry of a
period of five (5) years from the termination of this Agreement or from the relinquishment of any
part of the Contract Area only for these Proprietary Data which correspond to the area of
telinquishment.

The provisions of Article 19.14 and 19.15 shall not prevent disclosure by:

(a) the Lessee to the government of the place of its incorporation or of any other jurisdiction
in which it operates or any department, agency or instrumentality thereof if required by
the law in that jurisdiction or to recognised stock exchanges on which shares of the
Lessee or its Affiliate Enterprises are traded if required by law or rules thereof,

(b) the Lessee to an Affiliate Enterprise or to its contractors or their subcontractors or to their
professional advisors, financial institutions or insurance companies if they consider it
reasonably necessary for the pumoses of conducting Petroleum Operations;

(c) the Lessee to bona fide prospective assignees of a participating interest in this
Agreement, @ corporation with which the Lessee or any Affiliate Enterprise is conducting
bona fide negotiations directed towards a merger or consolidation or disposal of its share
capital, upon fifteen (15) calendar days prior written notice to the Lessor, identifying the
parties to which disclosure will be made; provided, however, that the Lessor may veto
any such disclosure where a party to which such disclosure is proposed is in bona fide
discussions with the Lessor regarding rights to conduct Petroleum Operations in the
State or for reasons of national security;

(d) the Lessee to any party with whom the Lessee is directed by the Lessor to enter into a
unitization programme in accordance with Article 11;

(e) the Lessor to any Governmental Authority, financial institution or person acting as a
consultant or professional adviser to the State; and

i) the Lessor and the Lessee to arbitrators and Sole Experts appointed pursuant to this
Agreement.

All Data and Proprietary Data disclosed to third parties under paragraphs (b) to (f) of Article 19.17
shall be disclosed on terms which to the extent possible ensure that the same are treated as
7290

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

19.19

19.20

19.21

confidential by the recipient for so long as such Data remains subject to the confidentiality
undertakings specified herein.

Neither the Lessee nor the Lessor shall be bound by the confidentiality undertakings as set forth
herein with respect to any Data or Proprietary Data which is in or becomes part of the public
domain through no fault of the disclosing Party or which the relevant Party may document that
was already known by such Party before the Effective Date or obtained from a third party having
the right to disclose such data.

Nothing in this Article 19 shall require the Lessee, its Affiliate Enterprises, contractors or their sub-
contractors to disclose their own proprietary technology unless such disclosure is necessary to
the evaluation and undertaking of any data resulting therefrom, provided always that any
proprietary technology so disclosed to the Lessor shall be kept confidential by the Lessor until
such time as the technology involved ceases to be proprietary to the disclosing Party.

For the purposes of this Article, any reference to the “Lessee” shall be deemed to be a reference
to the Lessee or any Co-Lessee.

ARTICLE 20 — TRANSFER AND ASSIGNMENT OF RIGHTS AND OBLIGATIONS

Subject to the provisions of paragraph 2 of article 4 of the Hydrocarbons Law and in accordance
with the provisions and the procedure laid down in paragraphs 4 and 6 of article 7 of the same

Law:

(a)

(b)

The Lessee may transfer in whole or in part its contractual rights and obligations to an
Independent Third Party solely upon written consent of Lessor, which consent shall not be
unreasonably withheld or delayed, and approval by the Minister. The Lessor may refuse
consent, if the grounds of paragraph 2 of article 4 of the Hydrocarbons Law apply or if the
Independent Third Party does not meet the criteria referred to in paragraph 18 of article 2
of the Hydrocarbons Law. When giving such consent, the Lessor may set any conditions on
the Lessee to safeguard its own interests.

The consent of the Lessor described above shall also be required whenever any interest in
an Affiliate Enterprise which controls, directly or indirectly, the Lessee is to be transferred
such as to cause a change in Control of the Lessee, and the Lessee when seeking such
consent, shall provide adequate information concerning corporate structure, capital
ownership, Control and management.

Subject to the provisions of paragraph 2 of article 4 of the Hydrocarbons Law, and in
accordance with the provisions and the procedure laid down in paragraph 5 of article 7 of
the same Law, the Lessee shail be entitled upon obtaining the prior written consent of the
Lessor and approval by the Minister, to transfer, in whole or in part, its rights and
obligations under the Agreement to an Affiliate Enterprise, provided that the Lessee shall
continue to be, vis-a-vis the Lessor jointly and severally responsible with the transferee
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7291

20.2

214

21.2

Affiliate Enterprise, for the performance of all obligations under the Agreement. The grant
of this consent may only be refused on the grounds of paragraph 2 of article 4 of the
Hydrocarbons Law or if the Affliate Enterprise does not meet the criteria referred to in
paragraph 18 of article 2 of the Hydrocarbon Law.

(c) Any Co-Lessee shail be entitled to transfer all or part of its contractual rights and
obligations under this Agreement to any other Co-Lessee at the time of such transfer,
following the written consent of the Lessor and approval by the Minister,

Any transfers of rights and obligations by the Lessee under this Agreement shall only become
effective with regard to the Lessor as of the date of service upon it of certified copies of the deed
of assignment or any other transfer document. If such transfer takes place during the Exploration
Stage or the Special Exploration Stage Extension as the case may be, the Bank Guarantee of
Article 3.7, as reduced from time to time, shall remain valid, biding and enforceable at all tmes or
is appropriately replaced, (if needed).

No transfer of the operatorship shall be permitted without the prior written consent of the Lessor,
which consent shail not be withheld except for reasons of the financial and technical capabilities

of the proposed Operator.

For the purposes of this Article, any reference to the “Lessee” shall be deemed to be a reference
to the Lessee or any Co-Lessee.

ARTICLE 21 - VIOLATIONS, LESSEE’S FORFEITURE

if the Lessor considers that the Lessee and/or any Co-Lessee is in default of any of its obligations
under the Agreement, it may give written notice of default to the Lessee within a time limit of six
(6) Months from the date on which it has taken cognizance of such default and it shall invite the
Lessee to remedy the alleged breach and to keep the Lessor hammless from any loss or damage
caused thereby. If the Lessee fails to comply with such notice, or if no amicable settlement is
reached between the Parties within the following ninety (90) calendar days from the date of
service of such notice, the Lessor may terminate this Agreement by further notice to the Lessee.

The Lessor covenants that the right to declare that the Lessee has forfeited ts rights under this
Agreement conferred by the Hydrocarbons Law in the circumstances set out in paragraphs 8 and
9 of article 10 of the Hydrocarbons Law will not be exercised by the Lessor unless:-

(a) the Lessor has, by written notice to the Lessee, given not less than ninety (90) calendar
days written notice of its intention to forfeit those rights and stating in detail the reasons for
the intended forfeiture;

(b) the Lessor has, in the notice, specified a date not less than thirty (30) calendar days after
the notice before which the Lessee may submit any matter which it wishes the Lessor to
consider,
7292

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

21,3

21.4

215

(c) the Lessor has, in the notice, specified a period of not less than sixty (60) calendar days to
remedy and remove such ground; and

{d)_ the Lessor has taken into account:-
(i) any matter submitted to them by the Lessee pursuant to Article 21.2(b); and
(ii) any action taken by the Lessee to remedy and remove that ground.

Following the execution of this Agreement, the Lessee and/or any Co-Lessee may not be placed
under the direct or indirect Control of a foreign state which is not a member state of the European
Union, or under the direct or indirect Control of a citizen of such State, without the prior approval
of the Council of Ministers, in accordance with the provision and the procedure laid down in
paragraph 3 of article 4 of the Hydrocarbons Law. Notwithstanding any of the provisions in this
Article 21, a breach of the provisions of this Article 21.3 shall result in the Lessee forfeiting all its
fights under the Agreement following a resolution of the Council of Ministers to this effect.

Any dispute between the Lessor and the Lessee as to whether any event has occurred which,
subject to Article 21.2, would entitle the Lessor to declare that the Lessee has forfeited its rights
pursuant to paragraph 8 or, as the case may be, paragraph 9 of article 10 of the Hydrocarbons.
Law, shall be settled by arbitration pursuant to Article 23.

if the Lessor terminates this Agreement, each Party's further rights and obligations cease
immediately on termination except that:

{a) the provisions of Articles 1,4, 3.1, 6.3, 8.3 to 8.8 (inclusive), 9.1, 9.2, 12.1, 15.4, 19.15 to
19.21 {inclusive), 20.1 (b), 23.1 to 23.10 (inclusive), 28, 30 and 31 shall survive
termination, and

(b)_ termination does not affect the Lessor’s accrued rights at the date of termination.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7293

22.1

ARTICLE 22 - INSOLVENCY OF THE LESSEE

If at any time during the term of this Agreement:

(a) any corporate action, legal proceedings or other procedure or step including without
limitation the commencement of a meeting, making of an application, presentation of a
petition, the passing of any resolution and/or the making of order, an order is made ora
resolution is passed by a court of competent jurisdiction dissolving, liquidating or winding
up (or an analogous procedure) the affairs of the Lessee by reason of the Lessee'’s
insolvency or the inability of the Lessee to meet its payment obligations as they arise in the
ordinary course of business; or

(b) if the Lessee makes an assignment for the benefit of its creditors of any substantial part of
its assets or a receiver or manager of the Lessee is appointed under a debt instrument or
simitar security interest,

the Lessor may by thirty (30) Business Days notice in writing to the Lessee declare that the
rights of the Lessee under this Agreement are forfeited and this Agreement is terminated.

If in respect of any Co-Lessee an event occurs of the kind described in paragraph 22.1 the rights
of the Lessee under this Agreement shall not be liable to forfeiture but any Co-Lessee in respect
of whom any such event has occurred shail if so required by the Lessor, promptly assign or
transfer its interest in the Agreement to the remaining Co-Lessees, pro rata to their interest and
the remaining Co-Lessees shall enjoy the benefit of the interest so assigned or transferred and be
liable jointly and severally for the corresponding obligations.

ARTICLE 23 - SOLE EXPERT DETERMINATION AND SETTLEMENT OF DISPUTES

Where it is stipulated in this Agreement that any difference between the Parties or between the
Lessor and any Co-Lessee or any inability or failure by the Parties or by the Lessor and any Co-
Lessee to agree on any matter (a “Dispute") shall be referred for determination to a Sole Expert,
unless the Parties or the Lessor and any Co-Lessee agree otherwise the following shall apply:

(a) The Sole Expert shall be selected by the Lessor in accordance with articles 2.1 and 2.2 of
the Presidential Decree within fifteen (15) calendar days (the “Election Period") from
submission of a written notification by a Party (the “Initiating Party’) to the other Party (the
“Receiving Party’) of its intention to refer a Dispute for determination to a Sole Expert and
nominating the Sole Expert.
7294

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

(b)

(©)

Upon a Sole Expert being selected under the foregoing provisions of this Article, the Lessor
shall forthwith notify this Sole Expert of its selection by the Parties and shall request it to
state, within five (5) calendar days (the “Acceptance Period"), whether or not it is willing
and able to accept the appointment. If such Sole Expert shall be either unwilling or unable
to accept such appointment, or shall not have accepted (the “Disqualified Expert’) within
the Acceptance Period, then the Lessor shall select an altemative Sole Expert within five
(5) calendar days following the end of the Acceptance Period.

For the purposes of determination by the Sole Expert of the Dispute, each Party shall
submit to the Sole Expert within thirty (30) calendar days (the “Submissions Period")
fofowing the Sole Expert's acceptance of appointment to both Parties:

(i) a description of the Dispute;
(i) a statement of its position; and

(iii) any documents supporting and/or justifying its position.

The Sole Expert may, in its absolute discretion, consider any addtional! information submitted by
either Party and/or any other procedural matters not specifically addressed herein.

(d)

(e)

The terms of reference upon which the Sole Expert shall seek to resolve a Dispute shall be
mutually agreed between the Parties. The parameters within which the Sole Expert shall
make its determination shall be strictly within the terms of reference, provided that if the
Parties fail to agree on the terms of reference, the Sole Expert shall consider the terms of
reference proposed by both Parties and decide upon its own (to which the Parties shall be
bound). The Sole Expert shall make its determination in writing and notify the Parties of
such determination,

Save in the event of fraud or manifest error, the Sole Expert's determination shall be
conclusive and binding on the Parties and shall be delivered within thirty (30) calendar
days following the end of the Submissions Period, The decision of the Sole Expert may be
referred to arbitration by way of appeal on a point of law, but not on a point of fact. Pending
resolution of the dispute by the Sole Expert, there will be no suspension of the Agreement
and the Lessee shall have the right and the obligation to continue operations under the
Agreement.

If the Sole Expert dies or becomes unwilling or incapable of acting, or does not deliver the
determination within the time required by this clause then:

(i) the Lessor and the Lessee shall promptly select a replacement Sole Expert; and

(ii) this Article shall apply to the new Sole Expert as if he were the first Sole Expert
appointed.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7295

23.2

23.3

23.4

235

23.6

23.7

(g) The language to be used for the purposes of the Sole Expert determination shall be
English.

(hb) The costs of engaging the Sole Expert shall be bome equally by the Lessor and the
Lessee, Each Party shal! bear its own costs in preparing any materials for and making its
presentations to, the Sole Expert.

@® Each Party shail act reasonably and co-operate in good faith to give full effect to all the
provisions of this clause and shall do nothing to hinder or prevent the Sole Expert from
teaching his determination,

@  {f the Lessor fails to appoint a Sole Expert (or, as the case may be a replacement Sole
Expert) within the time limits prescribed by this Article, then the Lessee shail be entitled to
refer the relevant dispute, controversy or claim to arbitration in accordance with the
following provisions of this Article.

Any dispute, controversy or claim arising out of of relating to this Agreement, or breach,
termination or invalidity thereof between the Parties, or between the Lessor and any Co-Lessee ,
which:

(a) 1S not to be referred for determination by a Sole Expert under Article 23,1; or
(b) bas been referred to the Sole Expert whose decision is appealed on a point of law; or

(c)_ if the Lessor has not appointed a Sole Expert (or, as the case may be, a replacement Sole
Expert) within the time limits prescribed by this Article,

shall be finally settled by arbitration.
The place of arbération shall be Athens, Greece.

The number of arbitrators shall be three; they shall be appointed in accordance with the
provisions of paragraph 13 of article 10 of the Hydrocarbons Law.

The arbitration shail be conducted in accordance with the Rules of Arbitration of the International
Chamber of Commerce (in force from me to time), to the extent that there is no conflict between
any of those Rules and the provisions of this Agreement and/or Greek Law. In the event of any
such conflict, the provisions of this Agreement and Greek Law shall prevail.

The language to be used in the arbitral proceedings shall be Greek unless the Parties agree
otherwise.

A decision of the majority of the arbitrators shall be final and binding upon the Parties and the
award rendered shall be final and conclusive. Judgment on the award rendered may be entered
in any court for a juridical acceptance and for enforcement, as the case may be,
7296

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

23.10

24.1

24.2

24.3

25.1

25.2

During the period of any arbitration the time limits set for the fulfillment by either Party or those
contractual obligations under this Agreement which are the subject of such arbitration shall be
suspended for a time period equivalent to the period of such arbitration.

Pending resolution of the dispute by the panel of arbitrators, there will be no suspension of the
Agreement and the Lessee shall have the right and the obligation to continue operations under
the Agreement.

For the purposes of this Article it is clarified that any dispute between the Lessor and any Co-
Lessee under this Agreement shall always be considered a dispute between the Lessor and the
Lessee and any reference of such dispute to the Sole Expert or to arbitration under this article
shall always be considered a reference of dispute between the Lessor and the Lessee.

ARTICLE 24 - PERFORMANCE OF THE AGREEMENT
The Lessee shail do everything necessary so as to accomplish the objectives of the Agreement.

The Parties agree to cooperate harmoniously and in a spirit of good faith with a view to the
achievement, as promptly and as efficiently as possible, of the objectives of the Agreement, in
strict conformity with all its provisions.

Time is of the essence in this Agreement.

ARTICLE 25 - CONTRACTORS, SUB-CONTRACTORS, PERSONNEL TRAINING

Subject to the following provisions of this Article, the Lessee shall be entitled to employ
contractors and the latter shall be entitled to employ sub-contractors for the performance of this
Agreement. The Lessee is obliged to submit to the Lessor a copy of any such contracts entered
into with contractors (including with Affiliate Enterprises) in accordance with Article 19.4,

The Lessee shall obtain the Lessor’s prior written consent before entering contracts for goods and
services for Petroleum Operations except where:

(a) in the Exploration Stage, the contract (or related series of contracts) is expected to involve
expenditure of less than five hundred thousand Euro (€500,000); or

(b) in the Exploitation Stage, the contract (or related series of contracts) is expected to involve
expenditure of less than one and a half million Euro (€1,500,000).

If the Lessor has not provided its consent within twenty (20) Calendar Days from the day of
submission, such consent shall be deemed to have been granted.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7297

25.3

25.5

26.2

The foregoing provisions of this Article 25.2 do not apply to the extent they would hinder the
Lessee from taking all necessary and proper measures for the protection of life, health, the
environment and property if there is an emergency (including a significant fire, explosion,
Hydrocarbon release or sabotage; incident involving loss of life, serious injury to an employee,
contractor or third party, or serious property damage; strikes and riots; or evacuation of
personnel).

Notwithstanding the provisions of Article 252, the Lessee shall, at any time after the Effective
Date, submit to the Lessor its guidelines and procedures that govern the approval that is required
for the Lessee to enter into contracts for goods and services for Petroleum Operations.

The Lessee, its contractors and any sub-contractors employed by the Lessee, shall be entitled to
employ foreign personnel in Greece for Petroleum Operations. The Lessee shall (and shall
procure that its subcontractors shall) give due and proper consideration to preferring Greek and
EEA sourced services, materials, equipment, consumables and other goods when their price,
quality, time of delivery and other terms are comparable to those available internationally.

Subject to the conditions and requirements of paragraph 9 of article 6 of the Hydrocarbons Law,
the Lessor will support all applications by the Lessee to the competent authorities for permits for
entry, residence, movement and work in Greece for all foreign personnel referred fo in the
preceding paragraph and to the members of their family, unless there exist reasons pertaining to
national or public security and order.

The Lessee shal) be obliged each year to train at its installations local technical and scientific
personnel in such numbers and for such periods of time as shall be stipulated by resolution of the
Minister in accordance with the provisions of paragraph 10 of article 6 of the Hydrocarbons Law.
Costs associated with such training incurred by the Lessee shall not exceed the agreed costs of
Lessee'’s training obligations, as these are set for in Article 15.3 of this Agreement.

ARTICLE 26 —- FORCE MAJEURE

Failure or delay to perform any of their contractual obligations by either the Lessor or Lessee,
shall not be regarded as a breach of the Agreement and shail not give rise to any right or claim by
either Party against the other if such failure or delay is due to Force Majeure or to consequences
arising therefrom.

“Force Majeure” means any event beyond the reasonable control of the Party claiming to be
affected by it and not caused or contributed to by such Party and shall include, but shall not be
limited to, acts of God, epidemics, earthquakes, fires, floods, explosions, strikes, lockouts, wars
and state of war, revolutions, civil commotions, insurrections, mutinies and acts of the State or of
any foreign government. Force Majeure shall not excuse the failure to pay any sum when due
hereunder and a lack of funds shall not constitute Force Majeure.
7298

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

26.5

266

272

27,3

if as a result of an event of Force Majeure either the Lessor or the Lessee is prevented from
performing its obligations or exercising its rights under this Agreement, the performance of any
obligation or the exercise of any right under this Agreement shall be suspended to the extent to
which the relevant Party is affected by the said event of Force Majeure and during such time as it
lasts and for such reasonable additional time thereafter as might be required for normal
resumption of the Petroleum Operations and/or other contractual obligations.

In the event of Force Majeure, the Party prevented from performing its obligations or exercising its
rights under the Agreement shall immediately give to the other Party notice of the nature of the
Force Majeure and its probable duration.

If as @ result of an event of Force Majeure Petroleum Operations and/or other contractual rights
and obligations hereunder are suspended for more than twelve (12) Months, the Parties shall
meet to discuss in good faith the continuance or termination of this Agreement. If no agreement
can be reached by the Parties within twelve (12) Months from the date of the expiry of the
aforementioned twelve (12) Month suspension period, the Lessor or the Lessee may give to the
other notice of termination of this Agreement which notice shall become effective six (6) Months
following the date of service of such notice.

The Parties agree in particular that in the event that, as a result of a court order or any judicial
decision exclusively in respect to a Consent the Exploration Operations are interrupted, such
incident shall constitute a Force Majeure event and the provisions of this Article 26 shall apply
accordingly, save that the twelve (12) month suspension time period of Article 26.5 shall be
extended up to a period of twenty-four (24) months.

ARTICLE 27 — SUSPENSION OF THE EXPLORATION STAGE

if at any time during the Exploration Stage the Lessee wishes to conduct an activity necessary for
the performance of Petroleum Operations and satisfaction of the Minimum Work Programme in
respect of which a Consent is required, then a Response must be issued within the time limit
prescribed under the applicable Law or, where a Law does not prescribe a time limit, within the
time limit prescribed by Article 4 of Law 2690/1990 (Administrative Procedure Code) (the
“Prescribed Time Limit’), Subject to the provisions of Article 27.5, 27.6 and 27,7, if a Response
is not issued within the Prescribed Time Limit, then the Lessee may, upon expiry of such period,
provide the Lessor with notice in wailing that the Prescribed Time Limit has expired (a
“Prescribed Time Limit Expiry Notice’).

Upon receipt by the Lessor of a Prescribed Time Limit Expiry Notice there shall commence a
period of fifteen (15) calendar days during which the Lessor and the Lessee shall cooperate using
their best endeavors to procure the issuance of a Response (the “Cooperation Period’),

If upon the expiry date of the Cooperation Period the Lessor and Lessee have failed to procure
the issuance of a Response, then on and from such date the time for performance of the
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7299

27.5

27.6

27.7

obligations in respect of which the Consent Is required shall be suspended immediately pending
issuance of a Response (the “Suspension Period’).

During the Suspension Period the Lessee and the Lessor shall use their best endeavors to
procure a Response,

A Suspension Period shall terminate on the date when a Response is issued and on and from
that date the affected obligations of the Lessee shall resume and shall be carried out in the
remaining unexpired period of the relevant Phase, which shall be extended accordingly. Nothing
in this Article 27.5 shall deprive the Lessee of its rights to proceed to the next Phase or reduce
the overall period of any subsequent Phase, or the Basic Exploration Stage, in accordance with
the terms of this Agreement.

The Lessee shall not be entitled to issue a Prescribed Time Limit Expiry Notice if a Proper
Application is not made. A “Proper Application” is made if the application for Consent is in all
respects complete in form and substance, and in accordance with Law.

An application for Consent shall be deemed to be a Proper Application for the purposes of this
Agreement if the relevant Governmenta! Authority has not otherwise advised the Lessee in writing
by the expiry of the Prescribed Time Limit.

ARTICLE 28 ~ NOTIFICATIONS — AGENT FOR SERVICE
Unless otherwise provided in this Agreement, all notices given under this Agreement shall be:
(a) in writing;
(b) in English or Greek; and

(c) delivered personally or by pre-paid recorded delivery (or intemational courier if overseas)
or by fax addressed as follows:

If to the Lessor:

Ministry of Environment, Energy & Climate Change
General Secretariat for Energy Petroleum Policy
Directorate 119 Messogeion Avenue, 101 92, Athens,
Greece

Attn. Mr. Athanasios Zacharopoulos
Tel: +30 210 6969312

Fax: +30 210 6969034
7300 E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

It to the Lessee:

ENERGEAN OIL & GAS SA.

32, Kifissias Ave., Atrina Center 17th floor,
Maroussi Athens, Greece 15125
Attention: Mr. Mathios Rigas

Fax: +30 210 8174 299

Tel; +30 210 8174 200

if to the Lessee:

PETRA PETROLEUM INC.

Suite 1703, Three Bentall Center, 595 Burrard Street, Vancouver, BC, V7X 1J1
Tel: +1 604.689.1428 Fax; +1 604681 4692

Aitention: Mr Robert Larnbert

282 Inthe absence of evidence of earlier receipt, and subject to Article 28.3 and 28.4, a Notice shall
be deemed given and received:

(a) i delivered personally, when left at the address referred to above;

(b) if sent by pre-paid recorded delivery (except air mail), two (2) Business Days after posting
it,

(c) if sent by airmail, five (5) Business Days after posting it;

(d) if sent by international courier, five (5) Business Days after it is collected by such courier
from the sender; and

(e) if sent by facsimile, at the time of transmission (as per a transmission report from the
machine from which the facsimile was sent).

28.3 If receipt or deemed receipt of a Notice occurs before 9am (in the country of receipt) on a
Business Day, the Notice shall be deemed to have been received at 9am (in the country of
receipt) on that day, and if deemed receipt occurs after Spm (in the country of receipt) on a
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7301

28.4

28.5

28.6

28.7

26.8

28.9
28.10

Business Day, or on a day which ts not a Business Day, the Notice shall be deemed to have
been received at 9am (in the country of receipt) on the next Business Day.

The deemed service provisions in Article 28.2 shall not apply to a Notice served by fax, if, before
the time at which the Notice would otherwise be deemed to have been served, the recipient
informs the sender that the Notice has been received in a form which is unclear in any material
respect and, if it informs the sender by telephone or emai, it also dispatches a confirmatory
facsimile within two hours,

in proving service, it shall be sufficient to prove that:

(a) the envelope containing the Notice was addressed to the address of the relevant Party set
out in Article 28.1 (or as otherwise notified by that Party pursuant to paragraph 6) and
delivered either to that address or into the custody of the postal authorities as a pre-paid
recorded delivery, registered post letter or letter sent by international courier; or

(b) notice was transmitted in full by facsimile to the facsimile number of the relevant Party set
out in Article 28.1 (or as otherwise notified by that Party pursuant to Article 28.6) (as
evidenced by a machine generated confirmation of full receipt).

A. Party may by Notice of at least five (5) Business Days to the other Party change the address
or facsimite number to which Notices to it are to be delivered.

No Notice given under this Agreement shall be validly served if sent by e-mail.

All communications between the Parties (other than Notices) shall, unless the Agreement
provides otherwise, be:

(a) in writing;
(b) in English or Greek; and
(c) maybe made by email.
Articles 28.1 to 28.8 (inclusive) do not apply to the service of any Service Documents.

Each Co-Lessee irrevocably agrees with the Lessor that any Service Document may be
sufficiently and effectively served on it in connection with any Proceedings by service on its
process agent, For the purposes of this paragraph:

(a)  Energean Oil & Gas S.A. appoints as its process agent in connection with Proceedings:
Charalambides & Partners Law Firm,
15 Pindarou Street, P.C 10673 Street) P.C. 10673,

Tel, 210 3607771 Fax, 210 3607885.
7302

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

28.13

28.14

Attention Yannis Charalambides
(b) Petra appoints as its process agent in connection with Proceedings:
Platis - Anastassiadis & Associates Law Partnership
11th km National Road Athens Lamia, 14451 Athens, Greece
Office: +30 210 288 6509 | Fax: +30 210 268 6910
e-mail : christina.n.koliatsi@gr.ey.com

Attention Christina Koliatsi

in the event of a transfer of rights in accordance with Article 20 of this Agreement, the process
agent of the Lessee pursuant to this Article shall be deemed to be the process agent of each of
the Co-Lessee from time to time until revocation or resignation.

Each Co-Lessee agrees with the Lessor to maintain the appointment of its process agent (and
any replacement process agent appointed pursuant to Article 28.12) and it shall not withdraw the
appointment of any such process agent until its replacement shall have been validly appointed
and it shall have given the Lessor Notice of the name and address of the replacement process
agent.

if the process agent referred to in Article 28.10 (or any replacement process agent appointed
pursuant to this Article 28.12) at any time ceases for any reason to act as such, his appointor
shall appoint a replacement process agent with an address for service in Greece, and shall give
the Lessor Notice of the name and address of the replacement process agent. {f a CoLessee
fails to appoint a replacement process agent or give the Lessor Notice of the name and address
of a replacement process agent as required by this Avticle 28.12, the Lessor shall be entitled by
Notice to the defaulting Co-Lessee to appoint such a replacement process agent to act on the
defaulting Co-Lessee's behalf, The defaulting Co-Lessee shall bear all the costs and expenses of
feplacement process agent appointed by the Lessor in these circumstances.

Each Co-Lessee may, by Notice of at least five (5) Business Days to the Lessor, change the

address of its process agent (or any replacement process agent appointed pursuant to Article
28.12) to another address in Greece.

Any Service Document served pursuant to this Article shall be marked for the attention of the
relevant process agent and addressed to the address set out in Article 26.9 or to the address
notified pursuant to Articles 28.11, 28.12 or 28.13 (as the case may be).

Any Service Document marked for the altention of the relevant process agent and addressed to
the address set out in Article 28.9 or to the address notified pursuant to Articles 28.11, 28.12 or
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7303

28.13 (as the case may be) pursuant to Article 28,14 shall be deamed to have been duly served
it

(a) left at such address, when it is left; or

(b) sent by first class pre-recorded delivery or registered post to such address, two (2)
Business Days after the date of posting.

28.16 Each Co-Lessee shall send by post to the Lessor a copy of any Service Document served by it
(or on its behalf) on a process agent pursuant to this Article (to the address set out in Article 28.1
or 28.6 (a the case may be}, but no failure or delay in doing so shall prejudice the effectiveness of
service of the Service Document in accordance with Article 28.14,

28.17 Each Co-Lessee agrees that failure by any process agent to give notice of any process to it, or to
give a copy of any Service Document served on it, shall not impair the validity of such service or
of any Proceedings based on that process.

28.18 Nothing contained in Articles 28.10 to 28.17 affects the night to serve a Service Document in
another manner permitted by law.

ARTICLE 29 ~ MODIFICATIONS OF THE AGREEMENT

29.1 The terms of this Agreement may only be modified by written agreement between the Parties and
any amendment of its terms shall only be effective upon ratification by the State Parliament with
the exception of any amendment to Clause 1,5 effected as a result of any transfer of interest by
any Co-Lessee or transfer of operatorship, which will be effective in accordance with the
provisions of this Agreement and the Hydrocarbons Law.

29.2 Upon application by the Lessee, any time limits for the fulfillment of Lessee's obligations
hereunder shail be extended with the written consent of the Lessor, except for time limits the
extensions of which are specifically regulated by the Hydrocarbons Law.
7304 E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

ARTICLE 30 —- APPLICABLE LAW AND VALIDITY OF TEXTS.

30.1. This Agreement has been executed by the Parties in Greek and in English versions. In case of
any discrepancy, conflict or inconsistency between the two versions both texts shail be referred
to in an attempt to resolve any ambiguities but the Greek text shall prevail.

w2 This Agreement shall be governed by, and construed in accordance with, Greek Law,

30.3 No provision of this Agreement derogates, or shall require the State to derogate, from any
requirement under the Community Treaties, including, for the avoidance of doubt, any
requirement of any European Union law made under the Community Treaties.

w4 if any amendment, deviation, exemption or adjustment to Greek Law made by this Agreement is
found to be unconstitutional, of, notwithstanding Clause 30.3, to be inconsistent with a
requirement under the Community Treaties including, for the avoidance of doubt, any
requirement of any European Union law made under the Community Treaties, the Parties shall
negotiate an amendment to this Agreement, with the intention that a functionally equivalent
position is achieved.

30.5 ‘The State shall not be liable to the Lessee if any amendment, deviation, exemption or adjustment
to Greek Law made by this Agreement is found to be unconstitutional, or, notwithstanding Clause
30.3, to be inconsistent with a requirement under the Community Treaties including, for the
avoidance of doubt, any requirement of any European Union law made under the Community
Treaties.

ARTICLE 31 - MISCELLANEOUS

31.1 This Agreement represents and contains the entire understanding and arrangement of the Parties
in relation to the matters dealt with herein and, unless otherwise specified herein it supersedes
and replaces, as of the Effective Date, any prior understanding and arrangements between the
Parties, whether written or verbal, relating to such matters.

31.2 In the event of any conflict or inconsistency arising between the main body of this Agreement and
any of the Annexes, the provision contained in the main body of this Agreement shall prevail.

31.3 Except where this Agreement expressly provides to the contrary, the nights and remedies
contained jn this Agreement are cumulative and not exclusive of rights and remedies provided by
law,
EOHMEPIZ THE KYBEPNHZEQ (TEYXO MPQTO) 7305

171

ARTICLE 32 - EFFECTIVE DATE OF AGREEMENT

32.1. This Agreement shall be subject to ratification by the Hellenic Parliament. The date on which the
Agreement is published in the Official Government Gazette following its ratification by the State
Parliament shall be its Effective Date.

32.2 As of the Effective Date, this Agreement shall be governed primarily by the provisions of the
ratifying law, which, as of special nature, shall prevail, subject to the provisions of the European
Union Law, having direct effect.

IN WITNESS WHEREOF

the Lessor and the Lessee have signed the Agreement through their authorized representatives on the
above mentioned date

For the LESSOR

Yannis Maniatis, Minister of Environment, Energy & Climate Change

For the LESSEE

Energean Oil & Gas — Aegean Energy Exploration and Production of Hydrocarbons S.A

Matthaios Rigas, President & CEO

Petra Petroleum Inc.

Robert Lambert, President & CEO
7306 E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

ANNEX A
ELEMENTARY GRID CELLS CONSTITUTING THE CONTRACT AREA

20/39,63L - 20/39,64L - 20/39,65L - 20/39,66L - 20/39,74L - 20/39,75L -
20/39,76L - 20/39,77L - 20/39,78L - 20/39,79L - 20/39,80L - 20/39,81L -
20/39,82L - 20/39,86L- 20/39,87L - 20/39,88L - 20/39,89L - 20/39,90L -
20/39,91L - 20/39,92L - 20/39,93L- 20/39,94L- 20/39,95L - 20/39,96L -
20/39,97L - 20/39,98L - 20/39,99L - 20/39,100L - 20/39,101L - 20/39,102L -

20/39,103L- 20/39,104L - 20/39,105L - 20/39,106L - 20/39,107L- 20/39,108L -20/39,112L- 20/39,113L-
20/39,114L- 20/39,415L- 20/39,116L - 20/39,117L- 20/39,118L- 20/29,119L- 20/39,120L - 20/39,125L
~ 20/39,126L - 20/39,127L -20/39,128L- 20/39,129L- 20/39,130L- 20/39,131L- 20/39,132L -
20/39,137L -20/39,138L- 20/39,139L-20/39,140L- 20/39,141L- 20/39,142L- 20/39,143L- 20/40,6L -
20/40,7L- 20/40,8L- 20/40,9L - 20/40,10L-20/40,21L - 21/39,85L - 21/39,86 L- 21/39,97L - 21/39,98L -

21/39,109L - 21/39,110L.
EOHMEPIZ THE KYBEPNHZEQ (TEYXOX NPQTO) 7307

ANNEX B
MAP OF CONTRACT AREA

IOANNINA
CONTRACT AREA. IN WESTERN GREECE

Gg B XS! elarmentaty- grid celt
4988 —_wartices {long and lat in degrees) of basic'rectangular of national grid
7308

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

ANNEX C
ACCOUNTING PROCEDURE

This Annex is attached to and made pait of this Lease Agreement between the Lessor and

Lessee.

4.1 Definitions

SECTION 1
GENERAL PROVISIONS

(a) For the purposes of this Accounting Procedure, the terms used herein which are
defined in the Agreement shall have the same meaning when used in this
Accounting Procedure.

(b) {n addition in this Annex-

10)

@

(ii)

(iv)

™

“Accrual Accounting” depicts the effects of transactions and other
events and circumstances on a reporting entity's economic resources and
claims in the periods in which those effects occur, even if the resulting
cash receipts and payments occur in a different period.

“Contract Costs” means Exploration Costs, Exploitation Costs,
Operating Costs, Service Costs, and General and Administrative Costs, as
such costs are respectively defined in Sections 2.1, 2.2, 2.3, 2.4 and 2.5 of
this Annex.

“Material” means machinery, equipment and supplies acquired and
held for use in the conduct of the Petroleum Operations.

“Separation Point’ means the point to be defined between the parties in
the Development and Production Programme.

“Year” means a period of twelve months starting with 1 January and
ending with 31 December and “Quarter” means a period of three
consecutive months starting with the first day of January, April, July or
October, or such other periods of twelve and three months, respectively,
as the Parties may agree in writing.

1.2 Statements required to be submitted by the Lessee

(a)
(0)

Within sixty (60) calendar days of the Effective Date, the Lessee shall
submit to and discuss with the Lessor a proposed outline of chart of
accounts, operating records and reports, which outline shall be in
accordance with generally accepted and recognized accounting systems
and consistent with normal practice of the international petroleum
industry.
EOHMEPIZ THE KYBEPNHZEQ (TEYXO MPQTO)

7309

1.3

(b)

(d)

(i) Within ninety (90) calendar days of receiving the above submission, the
Lessor shall either indicate approval of the proposal or request revisions to
the proposal. Within one hundred and eighty (180) calendar days after the
Effective Date of the Agreement, the Lessee and the Lessor shall agree
on the outline of chart of accounts, operating records and reports which
shall describe the basis of the accounting system and procedures to be
developed and used under the Agreement. In principle, all books and
records must be kept based on Accrual Accounting.

(ii) | Following such agreement, the Lessee shall expeditiously prepare and
provide the Lessor with a written detailed description of the procedure
based on the agreed outline, to be adopted by the Lessee related to the
accounting, recording functions, and allow the Lessor to the examine the
Lessee’s manuals and to review procedures which are, and shall be,
observed under the Agreement.

The various submissions or statements provided herein shall be delivered by the
Operator acting on behalf of the Lessee,

Without limitation to the foregoing, the Operator shall submit to the Lessor, the
following regular statements relating to the Petroleum Operations, each of which
shall be compiled separately by reference to each Exploration Area and
Exploitation Area as so designated from time to time pursuant to the Agreement.

) Exploitation Statement (see Section 5 of this- Annex).
(i) Value of Exploitation Statement (Section 6).

(iii) | Statement of Income and Expenditures (Section 7).
(iv) | Final End of Year Statement (Section 8).

(v) | Budget Statement (Section 9).

All reports and statements shall be prepared in accordance with the Agreement,
the Law, and following the provisions of paragraph 1.2 (a) (ji) of this Section or
where there are no relevant provisions in either of these, in accordance with
normal practice of the international petroleum industry.

Language and Units of Account

(a)

(b)

Accounts shall be maintained in Euro, Metric units and barrels shall be employed
for measurements required under the Agreement. The language employed shall
be Greek and English. While such currency, language and units of measurement
shall prevail in the event of conflict or inconsistency, the Lessee shall aiso
maintain accounts and records in other currencies, languages and unis of
measurement where administratively necessary or desirable.

It is the intent of this Accounting Procedure that neither the Lessor nor the
Lessee should experience an exchange gain or loss at the expense of, or to the
7310

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

benefit of, the other. However, should there be any realized gain or loss from
exchange of currency (i.e. where the rate of exchange used for the conversion of
expenses or revenues into Euro, which is the currency in which the statements
are maintained differs from the rate used upon payment or receipt of those
expenses or revenues respectively), this will be credited or charged to the
accounts under the Agreement.

(c) Debits and credits relating to expenses and revenues in currencies other than
the currency in which the books are maintained shall be converted in Euro at the
applicable rate of exchange of the foreign currency using the average of the
official buying and selling rates as issued by the European Central Bank set on
the day the expense or the revenue is incurred. A separate record shall be kept
by the Lessee of the exchange rates used in each Conversion.

1.4 Payments

(a) All payments between the Parties shail, unless otherwise agreed, be
in Euros and through a bank designated by each receiving Party.

(b) Subject to the provisions of the Agreement, payments of Income Tax
by the Lessee and/or each Co-Lessee shall be made in accordance
with appropriate procedures contained in the laws of Greece.

(c) Ali sums due by one Party to the other under the Agreement during
any Calendar month shall, for each day such sums are overdue
during such month, bear interest compounded daily at an annual rate
equal to the overdue interest rate as determined at the time by the
Bank of Greece.

1.5 Prudent Financial Management

(a) The Lessee shall at all times maintain a financial and budgetary control
mechanism over ali Costs incurred by it pursuant to the Agreement.

(b) Without limitation to the foregoing, the Lessee shall ensure that all costs
incurred by it pursuant in the Agreement shall be:

(0) necessary for and incidental to the purposes of the Agreement;

(ii) incurred on competitive terms in accordance with sound procurement
practice; and

(ii) disbursed to the persons to wnom due in accordance with the sound
disbursement practice.

(c) No costs or expenditure incurred by the Lessee other than in accordance with
paragraphs (a) and (b) hereof shall be deductible or allowable for the
purposes of Income Tax, Royalty or other fiscal impost under the Agreement.

1.6 Audit and Inspection Rights of the State
EOHMEPIZ THE KYBEPNHZEQ (TEYXO MPQTO)

7311

(b)

(a)

0) The Lessor, at its own cost, shall have the right to cause Lessee's
accounts and records maintained hereunder with respect to each Year to
be audited within two (2) Years from the end of each such Year, Notice of
any exception to the Lessee's accounts of any Year must be submitted to
the Lessee within three (3) Years from the end of such Year.

(i) | For purposes of auditing, the auditors (to be nominated by the Lessor)
may examine and verify, at reasonable times all charges and credits
relating to the Petroleum Operations such as books of account, accounting
entries, material records and inventories, vouchers, payrolls, invoices,
contracts and any other documents, correspondence and records
necessary to audit and verify the charges and credits.

(iii) | Furthermore, the auditors shall have the right in connection with such audit
to visit and inspect at reasonable times all sites, plants, facilities,
warehouses and offices of the Lessee directly or indirectly serving the
Petrcleum Operations and to visit personne! asscciated with those
operations.

Without prejudice to the provisions of sub-section 1.6(a), the Lessee shail
maintain in Greece and make available for inspection by the Lessor and by the
auditor nominated by the Lessor, all documents referred to in that subsection for
five (5) Years following their date of issue.

SECTION 2

CLASSIFICATION, DEFINITION AND ALLOCATION OF COSTS AND EXPENDITURES

All expenditures relating to the Petroleum Operations which are incurred in accordance with
the provisions of the Agreement shall be classified, defined and alfocated in relation to the
Exploration Area and to each Exploitation Area as follows:

21

Exploration Costs are direct and allocated indirect expenditures incurred in the search
for Hydrocarbons in an area which is or was, at the time when such costs were
incurred, the Exploration Area including:

(a)

(b)

(c)

geophysical, geochemical, paleontological, geological, topographical,
environmental and seismic surveys and studies and their interpretation;

core hole drilling and water well drilling;

labour, materials and services used in drilling wells with the object of finding new
Hydrocarbons Reservoirs or for the purpose of appraising the extent of
Hydrocarbons Reservoirs already discovered provided such wells are not
completed as producing wells;
7312

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

2.2

2.3

(d)

(fy

(g)

facilities used solely in support of these purposes including access roads and
purchased geological and geophysical information;

a portion of ali Service Costs allocated to the Exploration Operations on an
equitable basis to be agreed to between the Lessor and the Lessee;

a portion of all General and Administrative Costs allocated to the Exploration
Operations based on projected budget expenditures, subject to adjustment on
the basis of actual expenditure at the end of the Year concemed; and

any other expenditures incurred in the search for Hydrocarbons prior to the
commencement of commercial exploitation and not covered under sub-section
2.3.

Eyploitation Costs are direct and allocated indirect expenditures incurred in the
development of Hydrocarbons production capacity from an Exploitation Area, including:

(a)

(b)

(c)

(d)

(e)

(f)

(g)

drilling wells which are completed as producing welis and drilling wells for
purposes of producing a Hydrocarbons Reservoir already discovered, whether
such weils are dry or producing;

completing wells by way of installation of casing or equipment or otherwise after
a well has been drilled for the purpose of bringing the well into use as a
producing well;

the costs of field facilities, such as pipelines inside of the Separation Point, flow
lines, production and treatment units, wellhead equipment, subsurface
equipment, enhanced recovery systems, offshore platforms, petroleum storage
facilities, export terminals and piers, harbors and related facilities, and access
roads for production activities;

engineering and design studies for field facilities and necessary surveys and
studies for the contact of Els;

a portion of Service Costs allocated to the Exploitation Operations on an
equitable basis in a manner to be agreed between the Lessor and the Lessee;

a portion of General and Administrative Costs allocated to the Exploitation
Operations based on projected budget expenditures subject to adjustment based
on actual expenditures at the end of the Year concemed; and

any other expenditure incurred in the development of Hydrocarbons production
capacity prior to the commencement of commercial exploitation and not covered
under sub-section 2.3.

Operating Costs are expenditures incurred after the start of commercial exploitation
(except in the case of intangible drilling costs as hereinafter mentioned) in the
production of Hydrocarbons and operation of related facilities. Without limitation,
Operating Costs include intangible drilling costs such as, but not limited to labour,
consumables, material and services having no salvage value, which are incurred in the
EOHMEPIZ THE KYBEPNHZEQ (TEYXO MPQTO)

7313

2.4

2.5

3.1

drilling operations related to the drilling or deepening of producing wells, whether
incurred before or after the commencement of commercial exploitation. The balance of
Generali and Administrative Costs and Service Costs not allocated to Exploration Costs
or Exploitation Costs shall be allocated to Operating Costs,

Service Costs are direct and indirect expenditures in support of the Petroleum
Operations including warehouses, piers, marine vessels, vehicles, motorized rolling
equipment, aircraft, fire and security stations, workshops, water and sewage plants,
power plants, housing, community and recreational facilities and furniture, toois and
equipment used in these activities. Service Costs in any Year shall include the total
cosis incurred in such Year to purchase and/or construct said facilities as well as the
annual costs to maintain and operate the same. All Service Costs shail be regularly
allocated as specified in sub-sections 2.1 (e), 2.2 (e) and 2.3 to Exploration Costs,
Exploitation Costs and Operating Costs.

General and Administrative Costs are:

(a) all office, field office, any reasonable Operator's fee and general administrative
direct or allocate indirect costs incurred by the Lessee within Greece in respect
of Petroleum Operations, including but not limited to supervisory, accounting and
empioyee relations services;

(tb) an overhead charge for services rendered by or on behalf of the Lessee outside
Greece for managing the Petroleum Operations and for staff advice and
assistance including financial, legal, accounting and employee relations services.
Such overhead charge shall be limited to the maximum provided in the
Presidential Decree under the Clause headed “Lessee's Overheads Expenses
Abroad”;

(c) all General and Administrative Costs shall be regularly allocated as specified in
subsections 2.1(f), 2.2(f) and 2.3 to Exploration Costs, Exploitation Costs and
Operating Costs; and

(d) The provisions of this section do not have any effect in the “Cumulative Total
Outflows” defined in Article 13 Royalties.

SECTION 3
COSTS, EXPENSES, EXPENDITURES AND CREDITS OF THE LESSEE

Costs Deductible Without Further Approval of the Lessor

Subject to the provisions of the Agreement, the Lessee shall bear and pay the following
costs and expenses in respect of the Petroleum Operations. These costs and expenses
shall be classified in relation to the Exploration, and to each Exploitation Area under the
headings referred to in Section 3, and are deductible by the Lessee under the
7314 E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

Agreement (for the purposes of royalty calculation) without further approval of the
Lessor.

(a) Surface Fees

This covers all direct costs attributable to the acquisition, renewal or relinquishment
of surface fees acquired and maintained in force for the Contract Area.

(b) Labour and Associated Labour Costs

() costs relating to salaries and wages including bonuses of the Lessee’s
employees directly engaged in the Petroleum Operations, irrespective of
the location of such employees;

(i) the Lessee's costs regarding holiday and vacation, applicable to the
salaries and wages chargeable under (i) above;

(iii) expenses or contributions made pursuant to assessments or obligations
imposed under the laws of Greece which are applicable to the Lessee's
cost of salaries and wages chargeable under (i) above;

(iv) reasonable travel expenses of employees of the Lessee, including those
made for travel of the expatriate employees assigned to the Lessee, all of
which shall be in accordance with the Lessee's normal practice; and

(vy) employee benefits of employees of the Lessee, to the extent directly
involved in the Petroleum Operations, for an amount of up to forty per cent
(40%) of the salary of each employee.

If the employees of the Lessee are also engaged in activities oiher than the
Peiroleum Operations under this Contract, only the portion of the cost which
relates to the performance of the Petroleum Operations under the Contract shall
be allocated to these Petroleum Operations and will be apportioned on a time-
sheet basis.

(c) Transportation and accommodation

The reasonable cost of transportation and accommodation of employees and
contractors and the cost of transportation of equipment, materials and supplies
that is necessary for the conduct of the Petroleum Operations.

(d) Charges for Services
() Third Party Contracts

The actual costs of contracts for technical and other services entered into
by the Lessee for the Petroleum Operations, made with third parties other
than Affiliate Enterprises , are deductible, provided that the prices paid by
the Lessee are not substantially higher than those generally charged by
other international or domestic suppliers for comparable work and
services, and that the contracts were entered into following procedures
EOHMEPIZ THE KYBEPNHZEQ (TEYXO MPQTO)

7315

(0)

which are in line with the procurement policy of the Lessee, as submitted
to the Lessor under paragraph 3.3 of this Section.

Affiliate Enterprises

In the case of services rendered to the Petroleum Operations by an
Affiliate Enterprise , the charges shall be based on actual costs and be
competitive. The charges shall be no higher than the most favorable prices
charged by the Affiliate Enterprise to third parties for comparable services
under similar terms and conditions elsewhere. The Lessee shall, if
requested by the Lessor specify the amount of any such charges which
represent an allocated proportion of the general material, management,
technical and other costs of the Affiliate Enterprise, and the amount which
is the direct cost of providing the services concemed. If necessary,
evidence regarding the basis of prices charged may be obtained from the
auditors of the Affiliate Enterprise, It is expected that the Lessee (and its
Affiliate Enterprise) wili maintain documentation and evidence, and have
followed appropriate methodologies to support the “arm’s fength principle”
of these transactions, as required by the Greek transfer pricing law or the
applicable relevant law in force in other jurisdictions.

(e) Material

0)

(i)

(i)

General

So far as is practicable and consistent with efficient and economical
operation, only such material shall be purchased or fumished by the
Lessee for use in the Petroleum Operations as may be required for use in
the reasonably foreseeable future and the accumulation of sumlus
stocks will be avoided.

Warranty of Material

Materials are not warranted beyond the supplier's or manufacturer's
guarantee and, in case of defective material or equipment, any adjustment
received by the Lessee from the suppliers, manufacturers or their agents
will be credited to the accounts under the Agreement.

Value of Material Charged in the Accounts

(A) Except as otherwise provided in (B) below, material purchased by
the Lessee for use in the Petroleum Operations shall be valued to
include invoice price less trade and cash discounts (if any),
purchase and procurement fees plus freight and forwarding charges
between point of supply and point of shipment, freight to port of
destination, insurance, taxes, customs duties, consular fees, other
items chargeable against imported material and, where practicable,
handling and transportation expenses from point of importation to
7316

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

(B)

warehouse or operating site, and its costs should not exceed those
currently prevailing in arm’s-length transactions on the open market.

Materials purchased from Affiliate Enterprises shall be charged at
the following prices:

(aa)

(bb)

(cc)

(dd)

(ee)

i)

new Material (Condition “A") shall be valued at the current.
international price which should not exceed the price
prevailing in arms-length transactions on the open market
(any evidence should be as required by the Greek transfer
pricing law, or the applicable relevant flaw in other
jurisdictions);

used Material (Conditions “B" and “C”) which is in sound
and serviceable condition and is suitable for reuse without
reconditioning shall be classified as Condition “B” and priced
at seventy five percent (75%) of the current price of new
materials defined in (aa) above;

Material which cannot be classified as Condition “B” but
which after reconditioning will be further serviceable for
original function as good second-hand material Condition B,
or is serviceable for original function but substantially not
suitable for reconditioning, shall be classified as Condition “C”
and priced at fifty percent (50%) of the current price of new
material as defined in (aa) above. The cost of reconditioning
shail be charged to the reconditioned maierial, provided that
the Condition “C” material value plus the cost of
reconditioning does not exceed the value of Condition “B”
material;

Material which cannot be classified as Condition "B" or
Condition “C” shalt be priced at a value commensurate with
its use;

Material involving erection costs shall be charged at the
applicable condition percentage pursuant to paragraphs (aa)
to (dd) above of the current “knocked down” price of new
material as defined in (aa) above; and

when the use of material is temporary and its service to the
Petroleum Operations does not justify the reduction in price
as provided for in (cc) hereof, such material shall be priced
on a basis that will result in net charge to the Accounts under
the Agreement consistent with-the value of the service
rendered.
EOHMEPIZ THE KYBEPNHZEQ (TEYXO MPQTO)

7317

(f)

(9)

(h)

(i)
All

()

(C) Whenever Material is not readily obtainable at prices specified at (a)
or (b) as a result of an event falling within the definition of “Force
Majeure” in Article 26, the Lessee may levy reasonably incurred
charges in connection with Petroleum Operations for the required
Material at the Lessee's actual cost incurred in procuring such
Material and making it suitable for use and moving it to the Area.

Rentals, Duties and Other Assessments.

All rentals, taxes, levies, charges, fees, contributions and any other assessments
and charges levied by the Lessor in connection with the Petroleum Operations
and paid directly or indirectly by the Lessee other than Income Tax and imposed
on the Lessee as specified in Article 14 of the Agreement, as well as any other
taxes payable in respect of the income or profits of the Lessee.

insurance and Losses

Insurance premia and costs incurred for insurance provided that if such
insurance is wholly or partly placed with an Affiliate Enterprise, such premia
and costs shall be deductible only to the extent generally charged by
competitive insurance companies other than an Affiliate Enterprise. If
necessary, evidence regarding the basis of prices charged may be obtained
from the auditors of the Affiliate Enterprise and the expected available
supporting documentation is that prescribed by the Greek transfer pricing law
or other applicable relevant law in other jurisdictions, as described in paragraph
3.1.4 (ii) of this Section. Costs and losses incurred as a consequence of events
which are, and in so far as, not made good by insurance obtained under the
Agreement are Deductible under ‘the Agreement unless such costs have
resulted solely from an act of willful misconduct or negligence of the Lessee.

Legal Expenses

All costs and expenses of litigation and legal or related services necessary or
expedient for the procuring, perfecting, retention and protection of the Contract
Area, and in defending or prosecuting lawsuits involving the Contract Area or
any third party claim arising out of activities under the Agreement, or sums paid
in respect of legal services necessary or expedient for the protection of joint
interest of the Lessor and the Lessee arc deductible. Where legal services are
rendered in such matters by salaried or regularly retained lawyers of the
Lessee or an Affiliate Enterprise, such compensation will be included instead
under sub-section 3.1(b) or 3.1(d) above, as applicable.

Training Costs

reasonable costs and expenses incurred by the Lessee in training of personnel
as required under Article 25.5 of the Agreement.

General and Administrative Costs
7318

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

3.2

3.3

3.4

The costs described in subsection 2.5(a) and the charge described in sub-section
2.5(b).

(k) Abandonment and decommissioning costs, including special reserve payments
as provided in paragraph 2(i)) and paragraph 3 of Article 10 of the
Hydrocarbons Law and Article 8.6 of this Agreement.

(l) The costs of taking inventory in accordance with section 4.2 of this Annex C

Costs Deductible only with Prior Approval in Writing of the Lessor

(a) Commission paid to intermediaries by the Lessee.
(b) Donations and contributions.

(c) Expenditure on research into and development, of new equipment, material
and techniques for use in searching for, developing and producing
Hydrocarbons.

It is expected that the Lessee maintains a written and internally approved procurement
policy and relevant procedures (following sound procurement practice) in the normal
course of its business, relating to the purchase of services, materials etc. This
procurement policy shali be communicated to the Lessor within thirty (30) calendar
days from the Effective Date. For any of the costs mentioned in paragraph 3.1. and 3.2
of this Section, the Lessor can require evidence that the approved procurement policy
of the Lessee was followed while awarding these costs.

Costs not Deductible under the Agreement

(a)
(b)

{c)

(a)

(h)

costs incurred before the Effective Date;

Hydrocarbons marketing or transportation costs of Hydrocarbons beyond the
Separation Point;

the costs of any Bank Guarantee given under this Agreement (and any other
amounts spent on indemnities with regard to the non-fulfillment of contractual
obligations);

costs of arbitration and the independent expert in respect of any dispute under the
Agreement;

bonuses (Signature and productions bonuses) and Income Tax as well as any
other taxes payable in respect of the income or profits of the Lessee;

fines and penalties payable in accordance with the decision of the responsible
Greek authorities;

costs incurred other than in accordance with prudent financial management in
accordance with Section 1.5 of this Annex;

costs incurred as a result of willful misconduct or negligence of the Lessee;
EOHMEPIZ THE KYBEPNHZEQ (TEYXO MPQTO)

7319

3.5

3.6

3.7

()

a)

costs incurred without the consent or approval of the Lessor where such consent
or approval is required as described in paragraph 3.2 of this Section; and

costs which are not included either in paragraph 3.1 or 3.2 of this Section, subject
to the provisions of paragraph 3.5 of this Section.

Other Costs and Expenses

Other costs and expenses not covered or dealt with in the provisions of this
Section 3 and which are incurred by the Lessee in accordance with the
provisions of the Agreement for the necessary and proper conduct of the
Petroleum Operations are deductible only with prior approval in writing by the
Lessor.

Credit under the Agreement

The net proceeds of the following transactions shall be credited to the accounts
under the Agreement:

(a)

(b)

(e)

any insurance or claim in connection with the Petroleum Operations or any
assets charged to the accounts under the Agreement when such operations or
assets were insured and the premium charged to the accounts under the
Agreement;

revenue received from outsiders for the use of property or assets charged to the
accounts under the Agreement to the extent that the relevant costs were so
charged;

any adjustment received by the Lessee from the suppliers or manufacturers or
their agents in connection with a defective material the cost of which was
previously charged by the Lessee to the accounts under the Agreement;

rentals, refunds or other credits received by the Lessee which apply to any
charge which has been made to the accounts under the Agreement, but
excluding any award granted to the Lessee under arbitration or independent
expert proceedings referred to in sub-section 3.4(d) above;

the prices originally charged to the Accounts under the Agreement for inventory
materials subsequently exported from Greece without being used in the
Petroleum Operations.

Duplication of Charges and Credits

Notwithstanding any provision to the contrary in this Accounting Procedure, it is
the intention of the Parties that there shall be no duplication of charges or
credits to the Account under Agreement.

SECTION 4
RECORD AND VALUATION OF ASSETS
7320

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

41

4.2

4.3

The Lessee shall maintain detailed records in relation to each Exploitation Area of
property in use for the Petroleum Operations in accordance with normal practice in
exploration and production activities of the international petroleum industry.

At reasonable intervals but at least once a Year with respect to movable assets and
once every five (5) Years with respect to immovable assets, inventories of the property
under the Agreement shall be taken by the Lessee. The Lessee shall give the Lessor at
least thirty (30) calendar days written notice of its intention to take such inventory and
the Lessor shall have the right to be represented when such inventory is taken. The
Lessee will clearly state the principles upon which valuation of the inventory has been
based.

When an assignment of rights under the Agreement takes place, a special inventory
may be taken by the Lessee and/or any Co-Lessee at the request of the assignee
provided that the costs of such inventory are bome by the assignee.

SECTION 5
EXPLOITATION STATEMENT

5.1 Upon commencement of Commercial Exploitation from the Contract Area, the
Lessee shall submit to the Lessor, in accordance with Article 17 of this Agreement,
a quarterly exploitation statement (the “Exploitation Statement”)showing the
following information in relation to each Exploitation Area:

(a) the quantity of Crude Oil Produced and Saved;
(b) the quantity of Natural Gas Produced and Saved;
(c) the quantity of By Products Produced and Saved;

(d) the quantities of Hydrocarbons used for the purposes of carrying on drilling and
production operations and pumping to field storage;

(e) the quantities of Natural Gas flared;

(f) the size of Hydrocarbon stocks held at the beginning of that Calendar Quarter;
and

(g) the size of Hydrocarbon stocks held at the end of that Calendar Quarter.

5.2. The Exploitation Statement shall be submitted to the Lessor withinfourteen (14)
calendar days of the end of the First Period and of the end of each subsequent
Calendar Quarter, as the case may be, as per Article 13.7 of this Agreement.

SECTION 6
VALUE OF EXPLOITATION STATEMENT
EOHMEPIZ THE KYBEPNHZEQ (TEYXO MPQTO)

7321

6.1

(b)

(c)

(d)

(

6.2

7.4

The Lessee shali for the purposes of Article 13 of the Agreement prepare a
statement providing calculations of the value of Hydrocarbons produced and
saved during each Quarter in relation to each Exploitation Area. This statement
shall contain the following information in relation to each Exploitation Area:

the quantities and prices realised by the Lessee as a result of sales of
Hydrocarbons to third parties made during the Quarter in question;

the quantities and the prices realised by the Lessee as a result of sales made
during the Quarter in question, other than to third parties;

the quantity of stocks of Hydrocarbons at the end of the preceding Quarter in
question;

the quantity of stocks of Hydrocarbons at the end of the Quarter in question;

information available to the Lessee, if relevant for the purpose of Article 13 of the
Agreement, concerning the prices of Hydrocarbons produced by the main
petroleum producing and exporting countries including contract prices, discounts
and premia, and prices obtained on the spot markets; and

the amount and calculation of Royalty payable for the Quarter in accordance with
Article 13.

The Value of Exploitation Statement of each Quarter shall be submitted to the
Lessor not later than one (1) Month after the end of such Quarter.

SECTION 7
STATEMENT OF INCOME AND EXPENDITURE

The Lessee shall prepare with respect to each Quarter a Statement of Income and
Expenditure under the Agreement in relation to each Exploitation Area. The
Statement will distinguish between Exploration Costs, Exploitation Costs and
Operating Costs and will identify major items of expenditures within these
categories. The Statement will show the following:

(a) actual expenditures and receipts for the Quarter in question;
(b) cumulative expenditure and receipts for the Year in question;
(c) latest forecast cumulative expenditures at the Year end; and

(d) variations between budget forecast and latest forecast and explanations
thereof.
7322

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

7.2 The Statement of Income and Expenditure of each Quarter shall be submitted to
the Lessor no later than one (1) Month after the end of such Quarter.

SECTION 8&
FINAL END-OF-YEAR STATEMENT

8.1 The Lessee shall prepare a Final End-of-Year Statement in relation to each
Exploitation Area. The statement shall contain information as provided in the
Exploitation Statement, Value of Exploitation Statement, and Statement of Income
and Expenditures but will be based on actual quantities of Hydrocarbons produced
and expenses incurred.

8.2 Based upon this statement, any adjustments that are necessary will be made to
the transactions concerned under the Agreement.

8.3 The Final End-of-Year Statement of each Year shall be submitted to the Lessor
within three (3) Months of the end of such Year.

SECTION 9
BUDGET STATEMENT

The Lessee shail prepare the Annual Work Program and Budget, as contemplated in
Article 5 of this Agreement, in relation to each Exploration Area and Exploitation Area.
This shall distinguish between Exploration Costs, Exploitation Costs and Operating
Costs and shall show the following:

(a) forecast expenditures and receipts for such Year under the Agreement;

(b) a schedule showing the most important individual items of Exploitation Costs
for such Year; and

(c) cumulative expenditures and receipts to the end of the preceding Year.
EOHMEPIZ THE KYBEPNHZEQ (TEYXO MPQTO) 7323

SECTION 10
REVISION OF ACCOUNTING PROCEDURE

The provisions of this Accounting Procedure may be amended by agreement between the
Lessee and the Lessor. The amendments shall be made in writing and shall state the date on
which the amendments shall become effective.

ANNEX D
APPLICATION FOR CONSENT TO DRILL

(1) The Lessee shall, before drilling any Exploration or Appraisal Well, submit to the
Lessor-

(a) at least three (3) Months before the spudding of an Exploration Well; and

(b) at least seven (7) calendar days before the spudding of an Appraisal Well, an
application for consent to drill.

(2) An application for consent to drill shall specify details of -
(a) _ the location of the well, including-
(i) the Greenwich latitude and longitude co-ordinates;
(ii) the ground level elevation;

(iii) in the case of an offshore well, the water depth and an estimate of the
Kelly bushing or derrick floor elevation above sea level, !ake surface and
lake bottom;

(iv) in the case of a deviated hole, the planned well trajectory, specifying
deviation, measured depth, vertical depth and azimuth of hole Iecation at
regular intervals and the acceptable radial distance discrepancy at the
bottom of the whole location; and

(v) _ in the case of a vertical hole, the deviation limits at the bottom of the hole
location;

(b) _ site preparation, including, without limiting the generai effect of the foregoing-

(i) the site plan, specifying the location of the rig and its components, fuel
tankage, drillwater tankage, bulk mud and cement storage, firewalls, drip
trays and explosive magazines;
7324

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

©)

@
(e)
(f)

(i)

(ii

(iv)

(v)
(vi)
(vii)

methods to be adopted to combat pollution and environmental damage
taking into account water wells, rivers, forests, farmland, fishing activity
and buildings in close proximity to the location of the well;

methods to be adopted for the disposal of waste, such as spent mud,
cuttings and camp waste, from the location of the well;

safety precautions relevant to site preparation as described in the
Institute of Petroleum Code of Safe Practice or any other appropriate
code;

site surveys indicating possibilities of the presence of shallow gas;
site clean-up plans for after well-abandonment; and

security requirements, especially details of fencing, guard arrangements,
firewalls, flare pit and line, warning signs, hazardous areas as specified
in the appropriate IP codes of conduct, lights, access limitations, visitor
reporting, safety shoes area, smoking areas and hard hat areas;

blow-out prevention methods, specifying-

0)

anticipated pressures;

(ii) the blow-out preventer assembly;
(iii) blow-out preventer tests, checks, and drills;
(iv) well head details and tests;
(v) casing seat tests;
(vi) choke manifold, choke and kill line, and test procedures;
(vii) drilling break procedures;
(viii) flow check procedures;
(ix) gas shows procedures;
(x) _ shut-in procedures;
(xi) hang of procedures; and
(xii) well kill procedures;
the well plan;

a geological, geophysical and engineering prognosis for the well; and

a formulation evaluation plan.
EOHMEPIZ THE KYBEPNHZEQ (TEYXO MPQTO)

7325

(A)

(8)

Under the Lease Agreement entered into by the Lessor and the Lessee, the Lessee is
required:

@

i)

to perform the “Minimum Work Programme’) within the [First Phase] [Second
Phase] [Third Phase] (the “Phase") [Exploration Stage Extension] (the
“Exploration Stage Extension’) as defined in Article 3. of the Agreement; and

to satisfy the “Minimum Expenditure Obligations” as defined in article 3 of the
Agreement

First Phase [ _ million euros]

[Second Phase [_ million euros minus the excess amount from the Minimum
Expenditure Obligation of the First Phase which is the difference between the
Actual Expenditure of the First Phase and the Minimum Expenditure Obligation
of the First Phasee]]

Third Phase [_ million euros minus the excess amount from the sum of the
Minimum Expenditure Obligations of the first and the second Phase which is the
difference between the Actual Expenditure of thie previous Phases and the sum
of the Minimum Expenditure Obligation of the First and the Second Phase e]]

Exploration Stage Extension: [The amount equal to the shortfall, if any, between
the amount of the Actual Expenditure of the previous Phases and the amount of
the Minimum Expenditure Obligation at the end of the Basic Exploration Stage,
as defined in Article 3.9.}

in consideration of the grant of the Agreement and the commencement of the [First
Phase] [Second Phase] [Third Phase] {Exploration Stage Extension] by the Lessor to
the Lessee, the Bank hereby irrevocably and unconditionally agrees to enter into this
Bank Guarantee in favour of the Lessor on the terms and conditions hereinafter set

forth.

NOW THE BANK HEREBY GUARANTEES AS FOLLOWS:

1.

The Bank hereby guarantees that after receipt from the Lessor of a written demand
(hereinafter referred to as a “Demand”) signed by a duly authorised representative of
the Lessor stating:

(a)

(b)
©

that the Lessee has failed to satisfy the full amount of the relevant Minimum
Expenditure Obligation as provided in Article 3 of the Agreement, specifying the
relevant period and amounts;

the amount of the relevant Actual Expenditure;

that consequently, the Lessee has become liable to pay an amount being the
difference between the amount of the Minimum Expenditure Obligations referred
7326

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

(3) | Unless otherwise provided in a unitization agreement, no well shall be spudded closer
than 400m from a licence area boundary nor shall it be deviated so that its bottom hole
focation or any portion of the well bore is closer than 400m from the licence area.

(4) In this Annex, “Unitization Agreement” means an agreement entered into under
Article 5 paragraph 15 of the Hydrocarbons Law.

ANNEX E
INSURANCES

The Lessee shall issue and maintain insurance for Petroleum Operations for such amounts
and against such risks as are customarily or prudently insured in the international petroleum
industry, which shall cover:

a) any loss or damage to all installations, equipment and other assets for so long as they
are used in the Petroleum Operations;

b) sudden and accidental pollution caused in the course of Petroleum Operations for
which the Lessee or the Lessor may be held responsible;

c) property loss or damage, personal injury or death suffered by any third party in the
course of the Petroleum Operations for which the Lessee or the Lessor may be liable,
or for which the Lessee may be liable to indemnify the Lessor;

d) the cost of removing wrecks and cleaning up operations following an accident in the
course of Petroleum Operations; and

e) the Lessee’s liability for any injury to its employees engaged in the Petroleum
Operations.

ANNEX F
FORM OF BANK GUARANTEE
[place/date of issuance]

This letter of guarantee (the “Bank Guarantee") provided by [BANK] (the “Bank’) to the
Ministry of Environment, Energy & Climate Change of the Republic of Greece in relation to
the lease agreement dated [e] (the “Lease Agreement” or the “Agreement’) entered into
between the Minister of Environment, Energy & Climate Change of the Hellenic Republic in its
capacity as lessor (the “Lessor’) and [e] (collectively the “Lessee").

Unless otherwise defined, capitalised terms used but not defined in this Bank Guarantee shall
have the meaning ascribed to them in the Lease Agreement.

WHEREAS
EOHMEPIZ THE KYBEPNHZEQ (TEYXO MPQTO)

7327

to in (a) above and the amount of the relevant actual expenditure as referred to
in (0) above; and

(d) _ that the Lessee has failed to pay the Lessor an amount equal to the shortfall
referred to in 1(c) above,

the Bank shall pay to the Lessor, its successors, transferees or assignees, the amount
referred to in paragraph 1(c) above on the terms and conditions hereafter set forth.

The Bank will rely upon the Lessor's demand and will not be obliged to verify whether
such conditions have been met or whether the facts mentioned by the Lessor are true
and accurate. in the event that the Bank is required to make a payment pursuant to a
Demand in accordance with the terms and conditions of this Bank Guarantee, the Bank
will make such payment within three (3) Athens Business Days from the date of receipt
of the Demand, without set-off, withholding or objection, by deposit in a bank account
which will be designated by the Lessor in its Demand. The date of receipt of the
Demand will be the date of receipt of the registered letter by the Bank as evidenced by
the relevant postmark. in this paragraph, “Athens Business Day” means a day, other
than a Saturday or Sunday, for which banks are open for general banking business in
Athens, Greece.

The Bank's liability hereunder shall be limited to paying an amount that shall not
exceed the amount stated in paragraph (A) of the Recital above for the {applicable
Phase] (Exploration Stage Extension].

(a) The amount that the Bank shall be fiable to pay under this Bank Guarantee shall be
reduced every Calendar Quarter by the amount of Actual Expenditure incurred by the
Lessee in such period, of which the Bank shall receive notice from the Lessor. Such
reduction shall take effect as from the date of the receipt of such notice by the Bank.

() In order to facilitate the reduction in the Bank’s liability referred to in (a) above the
Bank must receive, together with the notice:

@ Confirmation from the Lessor as the amount of reduction; and

(i) Confirmation from the Lessor as to the revised amount that the Bank may be
liable to pay under this Bank Guarantee.

(c) No surrender by the Lessee of its rights over all or any part of the Contract Area
Shall relieve the Bank of any of its obligations hereunder except that if the amount of
the Minimum Expenditure Obligations as defined under A for which the Lessee is or
may become liable is satisfied in full prior to surrender pursuant to the terms of Article
6.1(c) of the Agreement, the Bank's liability pursuant to Clause 2 shall be reduced
accordingly.

This Bank Guarantee , issued on the date shown above, shall come into effect as from
the date of the receipt by the Bank of a certificate signed by the Lessor stating that @
the Agreement has been ratified by the Hellenic Republic (i.e. the Effective Date has
been reached) (ii) the first day of the [Second] [Third] Phase according to the
7328

E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

(b)

10.

11.

notification of the Lessee provided in Article [2.1.b] [2.1.c] of the Agreement](iii) the
Lessor has granted following the Lessee’s application for [an Exploration Stage
Extension]] under the Agreement.

The Bank Guarantee may not be revoked, assigned or transferred to any other person
other than the Lessor and the Lessor may not assign or transfer the Bank Guarantee to
any other person unless it receives the prior written consent of the Lessee.

The Bank's liability under this Bank Guarantee shall not be reduced, discharged or
otherwise adversely affected by:

any act, omission, matter or thing which would have discharged or affected the
liability of the Bank had it been a principal debtor instead of a guarantor or
indemnifier, or

Anything done or omitted by any person which, but for this provision, might operate or
exonerate or discharge the Bank or otherwise reduce or extinguish its liability under
this guarantee.

This Bank Guarantee shall expire on the date of:
(a) _ the payment by the Bank in full of all of the amounts guaranteed hereunder;

(b) the receipt by the Bank of a certificate by the Lessor, whereby the relevant
Actual Expenditure shall equal or exceed the amount of the Minimum
Expenditure Obligation; or

(c) the 120th day after the end of the [First Phase] [Second Phase] [Third Phase]
[Exploration Stage Extension], save in regard to any amount that must be paid
by the Bank pursuant to a Demand made as hereinbefore provided,

(d) the 60th day after the date of issue of the Bank Guarantee, in case of no
certificate as per Clause 5 (i) stating that the Agreement has been ratified by the
Hellenic Republic has been received by the Bank.

whichever is the earliest date, where after, subject to (c) above, the Bank shall have no
liability whatsoever under this Bank Guarantee.

Any notice required to be provided by the Lessee and the Lessor in accordance with
the terms of this Bank Guarantee must be signed by a duly authorised representative of
the Lessee and the Lessor, respectively.

Any demand, certificate and notification must be sent to the Bank at the following
address:

[s]

The Bank hereby expressly and irrevocably waives any rights arising from Articles 852,
853, 855, 856,857, 862, 863, 864, 866, 867 and 868 of the Greek Civil Code or other
fight to query a Demand given in accordance with this Bank Guarantee or any right it
may have to require the Lessor (or any trustee or agent on its behalf) to proceed
EOHMEPIZ THE KYBEPNHZEQ (TEYXO MPQTO)

7329

12.

against or enforce any other right or claim for payment against the Lessee, or any Co-
Lessee or any other person, before claiming from the Bank under this Bank Guarantee
and shall forthwith pay the amount claimed by the Lessor.

This Bank Guarantee shall be governed by Greek Law and any dispute arising under
this Bank Guarantee shall be resolved by the courts of Athens.
7330 E®HMEPIZ THE KYBEPNHZEQ (TEYXOX MPQTO)

ApOpo dSevtepo
H toxuc Tou napdvtos apxiZet and MT SnyoOoievon Tou otnv Epnueplda tno KuBepvicewe:
NapayyéAAoue ty SnuOolevon tou napdvtoc otnv E@nuep(Sa thc KuBepvigews Kal Thv ekTéAEOr Tou wo
vépou tou Kpdtouc.

Atva, 2 OxtwBpiou 2014

© MPOEAPOS THE AHMOKPATIAE

KAPOAOX FP. NANOYAIAZ

1 ynoverol

© ANTINPOEAPOE THE KYBEPNHEHE

KAI YNOYPrOE EZQTEPIKON OIKONOMIKON EONIKHE AMYNAE
EYAITEAOE BENIZEAOZ TKIKAZ XAPAOYBEAHE AHMHTPIOZ ABPAMONOYAOS
ANANTYZHE KAI TONTIEMOY KAI
EZOTEPIKON ANTAFONIETIKOTHTAZ AOAHTIEMOY
APTYPHE NTINOMOYAOZ NIKOAAOE - FEQPTIOE AENAIAZ KONZTANTINOE TAZOYAAZ
EPTASIAE, KOINONIKHE AZOAAISHE TEPIBAAAONTOS, ENEPTEIAE KAI
KAI MPONOIAE KAIMATIKHE AAAATHE NAYTIAIAE KAI AICAIOY
IQANNHZ BPOYTZH IQANNHE MANIATHE MIATIAAHE BAPBITZIOTHE

Oewpernenke kat TEOnKe Nn MeydAn Sppayida tou Kedtous.

A@rva, 3 OxtwBpiou 2014

(O EMI THE AIKAIOZYNHE YMOYPTOE.
XAPAAAMNMOZ AOANAZIOY

AMO TO EONIKO TYNOFPAGEIO
KAMOAISTPIOY 34 * AGHNA 104 32 * THA. 210 52 79 000 * FAX 210 5221 004
wOT0022 20510140196"
